PROSPECTUS May 1, 2017 PRUDENTIAL VARIABLE CONTRACT ACCOUNT GI-2 Group Variable Universal Life This prospectus describes a flexible premium variable universal life insurance contract, the Group Variable Universal Life Contract offered by The Prudential Insurance Company of America, a stock life insurance company. You may choose to invest your Contract's premiums and its earnings in one of several variable investment options of the Prudential Variable Contract Account GI-2 (the “Account”).A list of the Funds offered, their respective charges, and their investment advisers, can be found in the Group Variable Universal Life Prospectus Supplement (the “prospectus supplement”). You may also choose to invest your Contract’s premiums and its earnings in the Fixed Account, which pays a guaranteed interest rate.See The Fixed Account. Please Read this Prospectus. Please read this prospectus carefully and keep it for future reference. This document is followed by prospectuses for each of the Funds that will be available to you under your group program.This prospectus may be accompanied by a prospectus supplement that describes the unique features of the particular Group Contract and Certificates. For those Group Contracts, the prospectus and the prospectus supplement together provide all the information you need to know about Group Variable Universal Life Insurance, and you should read them together.Current prospectuses for each of the underlying mutual funds accompany this prospectus.These prospectuses contain important information about the mutual funds.Please read these prospectuses and keep them for reference. In compliance with US law, Prudential delivers this prospectus to contract owners that currently reside outside of the United States. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Prudential Insurance Company of America 751 Broad Street Newark, New Jersey 07102 Telephone: (800) 562-9874 TABLE OF CONTENTS Page SUMMARY OF CHARGES AND EXPENSES 1 SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS 3 SUMMARY OF CONTRACT RISKS 5 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 7 GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES 7 CHARGES AND EXPENSES 11 PERSONS HAVING RIGHTS UNDER THE CONTRACT 15 OTHER GENERAL CONTRACT PROVISIONS 16 PROCEDURES 20 ADDITIONAL INSURANCE BENEFITS 21 PREMIUMS 22 DEATH BENEFITS 26 SURRENDER AND WITHDRAWALS 29 LOANS 30 LAPSE AND REINSTATEMENT 31 TAXES 32 DISTRIBUTION AND COMPENSATION 35 LEGAL PROCEEDINGS 36 FINANCIAL STATEMENTS 36 ADDITIONAL INFORMATION 36 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 37 SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Certificate.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see the CHARGES AND EXPENSES section. The first table describes fees and expenses that you will pay at the time that you buy the Certificate, pay premiums, make transfers between investment options, take a loan or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. 3.5% of each premium payment. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Currently 2.71% of each premium payment. Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. $2 from each premium payment. Surrender Charge This charge is assessed on a full Surrender of a Certificate. The lesser of $20 and 2% of the amount surrendered. Withdrawal Charge This charge is assessed on a Withdrawal. The lesser of $20 and 2% of the amount withdrawn. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. $20 per transfer after the twelfth. Charge for Additional Statements This charge is assessed each time you request an additional statement. $20 per statement. Loan Transaction Charge This charge is assessed when a loan is processed. $20 for each loan. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently the amount deducted is 2.71% of each premium payment. However, this amount may increase if the premium taxes charged by state, local, or federal governments increase. GVUL 1 The second table describes the fees and expenses that you will pay periodically during the time you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than the Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality & Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45% of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2: Minimum and Maximum Guaranteed Charge Monthly Certificates effective on or before 12/31/2008: Maximum - $83.33 Minimum - $0.18 Representative guaranteed charge - $0.604 Certificates effective on or after 01/01/2009: Maximum - $50.48 Minimum - $0.10 Representative guaranteed charge - $0.444 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3,8: Spouse Dependents Term Life Insurance Monthly Maximum - $0.296 Minimum -$0.296 Representative current charge -$0.297 Child Dependents Term Life Insurance Monthly Maximum -$0.106 Minimum - $0.106 Representative current charge - $0.108 AD&D on employee’s life Monthly Maximum - $0.056 Minimum -$0.056 Representative current charge $.058 AD&D on Spouse’s life Monthly Maximum - $0.037 Minimum - $0.037 Representative current charge$.038 * The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics described in the prospectus supplement. The amounts shown in the table may not be representative of the charge that a particular Participant will pay.You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample rate charged for a 45 year old insured under the certificate. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. These are the maximum and minimum rates currently charged. The Group Contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for spouse term insurance is a sample rate currently charged for a 45 year old insured, who is the spouse of an active employee in the largest insured group that offers this benefit. 8. The representative current charge for additional insurance benefits are sample rates currently charged for an active employee in the largest insured group that offers this benefit. GVUL 2 Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.32% 1.64% SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Group Variable Universal Life Insurance Contract This document is a prospectus. It tells you about Group Variable Universal Life Insurance (sometimes referred to as “GVUL”) Group Contracts offered by The Prudential Insurance Company of America (“Prudential,” the “Company,” “we,” “our,” or “us”) for insurance programs that are sponsored by groups.We will refer to each person who buys coverage as a "Participant." When we use the terms "you" or "your," we mean a Participant. A Group Variable Universal Life Insurance contract is an insurance contract issued by Prudential to a trust, or the group that sponsors the Group Variable Universal Life Insurance program. Often the group that sponsors a program is an employer.Other groups such as membership associations may also sponsor programs.Group Variable Universal Life is a variable insurance product that offers life insurance protection together with investment opportunity through variable investment options and the Fixed Account. A Group Variable Universal Life Insurance policy is a flexible form of life insurance.It has a Death Benefit and a Certificate Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your Net Premiums.Although the value of your Certificate Fund will increase if there is favorable investment performance in the variable investment options you select, investment returns in the variable investment options are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Certificate Fund will decrease.The risk will be different, depending upon which variable investment options you choose.You bear the risk of any decrease. The coverage is designed to be flexible to meet your specific life insurance needs.Within certain limits, this type of coverage will provide you with flexibility in determining the amount and timing of your premium payments. The Group Contract states the terms of the agreement between Prudential and the sponsoring group. It forms the entire agreement between them. Among other things, the Certificate defines Eligible Group Members who are eligible to buy the Group Variable Universal Life Insurance under the Group Contract. The Certificate also says whether or not Eligible Group Members may also buy coverage for their qualified dependents as described in the prospectus supplement. We will give a Certificate to each Eligible Group Member who buys coverage under the Group Contract. The Certificate provides for a Death Benefit and a Cash Surrender Value. The Death Benefit and the Cash Surrender Value can change every day. They change based on the performance of the investment options you selected. Some features, conditions and terms described in this prospectus may not be available in some states or under certain Group Contracts. The Death Benefit When you buy Group Variable Universal Life Insurance, you will choose a Face Amount of insurance, based on the amounts available for your group. Prudential will pay a Death Benefit to the beneficiary when the Covered Person dies. Generally, the Death Benefit is the Face Amount of insurance plus the value of your Certificate Fund on the date of your death, minus any Certificate Debt and outstanding charges. Because the value of the Certificate Fund will vary daily with the performance of the investment options you select, the amount of the Death Benefit will also vary from day to day. However, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Participant’s insurance is not in default and there is no Certificate Debt.See the Death Benefit and Contract Values section. GVUL 3 The Certificate Fund The Certificate Fund consists of the Net Premiums that we invest in the investment options you select. Prudential will deduct its charges for the insurance from the Certificate Fund. The Certificate Fund value changes daily, reflecting: (i) increases or decreases in the value of the variable investment options you select; (ii) interest credited on any amounts allocated to the Fixed Account; (iii) interest credited on any loan; (iv) the daily charge for mortality and expense risks assessed against the variable investment options; (v) Net Premiums added; (vi) withdrawals taken; (vii) transaction charges and (viii) monthly charges Prudential deducts for the insurance. There is no guaranteed minimum balance for the Certificate Fund. The Certificate Fund also changes to reflect the receipt of premiums. Premium Payments You will usually be able to decide when to make premium payments and how much each premium payment will be. You are responsible for making sure that there is enough value in your Certificate Fund (minus Certificate Debt and outstanding charges) to cover each month’s charges. If your Certificate Fund balance is less than the amount needed to pay any month’s charges, then you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period, and if you do not, your coverage will end. You may choose to make additional premium payments and have those payments directed to the investment options you select.See the Additional Premium Payments section. Allocation of Premium Payments and Investment Choices Before your premiums are allocated to your investment choices, we deduct a charge for taxes attributable to premiums (or premium based administrative charges), and for some group plans, a processing charge and a sales charge.The remainder is your Net Premium, which is then invested in the investment options.See the Charges and Expenses section. You may choose investment options from among the Funds selected by your sponsoring group. You choose how to allocate your premium payments among the investment options.You may choose more aggressive Funds or less aggressive Funds, as well as the Fixed Account. What you choose depends on your personal circumstances, your investment objectives and how they may change over time.See The Prudential Variable Contract Account GI-2, and the Allocation of Premiums sections. If you prefer to reduce the risks that come with investing in the Funds, you can choose to direct some of your premium payments or the amount in your Certificate Fund to the Fixed Account. Prudential guarantees that the part of your Certificate Fund that is directed to the Fixed Account will earn interest daily at a rate that Prudential declares periodically. That rate will change from time to time, but it will never be lower than an effective annual rate of 2%. See The Fixed Account section. Transfers among Investment Options You may transfer amounts from one investment option to another. We do not limit the number of transfers between variable investment options, but we may charge for more than 12 transfers and require written requests if more than 20 transfers are requested in a Certificate Year.We limit the number of times you may transfer amounts out of the Fixed Account to once a year, but we do not limit the number of transfers into the Fixed Account. See the Transfers/ Restrictions on Transfers section. Dollar Cost Averaging Dollar Cost Averaging, or DCA, lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available investment options available under the Contract at monthly intervals.You can request that a designated number of transfers be made under the DCA feature.You may use DCA at any time after your Certificate becomes effective, but to start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Prudential Series Fund Government Money Market Portfolio.The main objective of DCA is to reduce the risk of dramatic short-term market fluctuations.Since the same dollar amount is transferred to an available Fund with each transfer, you buy a greater interest in the Fund when the price is low and a lesser interest in the Fund when its price is high.Therefore, you may achieve a lower than average cost over the long term.This plan of investing does not assure a profit or protect against a loss in declining markets.See the Dollar Cost Averaging section. GVUL 4 Surrenders You may surrender your insurance and receive its Cash Surrender Value. The Cash Surrender Value is the value of the Certificate Fund at the close of business on the day of the surrender minus any Certificate Debt and any outstanding charges. Under the terms of some group plans, Prudential is permitted to also deduct a charge for the surrender. A surrender may have tax consequences. See the Surrenders and Withdrawals section, and the Taxes section. Withdrawals from the Certificate Fund While your Certificate is in effect, you may withdraw part of the Certificate’s Cash Surrender Value. You must withdraw at least $200 in any withdrawal, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges. Some group plans may have a limit on the number of withdrawals you can make in a year. Some group plans may impose a transaction charge for each withdrawal. A withdrawal may have tax consequences.See Surrenders and Withdrawals section, and the Taxes section. Cash Surrender Value and Death Benefit If you ask, Prudential will give you an illustration of how the Cash Surrender Value and Death Benefit of your Certificate can change as a result of the performance of the investment options you select. The illustration will show your age, risk class, proposed face amount of insurance, and proposed Premium payments. We refer to this as a “personalized illustration”. This is not our prediction of how value will grow. It is a hypothetical example and is just intended to show you how a Certificate works. Loans You may borrow money from your Certificate Fund. The maximum Loan Value, which is the maximum amount you may borrow, is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. The minimum amount you may borrow at any one time is $200. Loan interest charges accrue daily. Under some group plans, we may make a charge of up to $20 for each loan.Depending on the tax status of your Certificate, taking a loan may have tax consequences.There may also be tax consequences if your Certificate lapses or terminates with an outstanding loan.See the Loans section, and the Taxes section. Canceling Your Certificate (“Free Look”) Generally, you may return your Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. (However, if applicable law so requires, you will receive a refund of all premiums paid minus any loans or withdrawals, and plus or minus any change due to investment experience.)This refund amount will be further reduced by applicable federal and state income tax withholding.See the “Free Look” Period section. SUMMARY OF CONTRACT RISKS Certificate Values are not Guaranteed Your benefits (including life insurance) are not guaranteed.The value of your Certificate Fund will vary with the performance of the investment options you select. There is no guarantee that the variable investment options will meet their investment objectives, so your Death Benefit could go down if the investment options in your Certificate Fund have poor investment performance.Poor investment performance could cause your Certificate to lapse, and you could lose your insurance. If you prefer to reduce the risks that come with investing in the variable options, you can choose to direct some of your premium payments or the amounts in your Certificate Fund to the Fixed Account. Because the Certificate provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various financial planning purposes.Purchasing the Certificate for such purposes may involve certain risks.Accessing the values in your Certificate through withdrawals and Certificate loans may significantly affect current and future Certificate values or Death Benefit proceeds and may increase the chance that your Certificate will lapse.If your Certificate lapses and you have an outstanding Certificate loan, there may be tax consequences.See the Taxes section. GVUL 5 Limitation of Benefits on Certain Riders for Claims due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type benefit or rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges Certain fees and expenses currently are assessed at less than their guaranteed maximum levels. We may in the future increase these current charges up to the guaranteed maximum levels. If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep your Certificate in force. We will supplement this prospectus to reflect any increase in a current charge, up to the maximum charge, before the change is implemented. Certificate Lapse Each month we determine the value of your Certificate Fund.If the Certificate Fund less any applicable surrender charges is zero or less, the Certificate will end (in insurance terms, it will “lapse”).Your Certificate will also end if the Certificate Debt ever grows to be equal to or more than the Certificate Fund less any outstanding charges.Should this happen, we will notify you of the payment you need to make to prevent your insurance from terminating.We must receive your payment by the later of 61 days after the Monthly Deduction Date, or 30 days after we mailed you the notice. If you do not make the payment, your Certificate will end and have no value.See the Lapse section and the Reinstatement section.If you have an outstanding loan when your Certificate lapses, you may have taxable income as a result.See the Taxes section. Risks of Using the Certificate as a Short-Term Savings Vehicle Because the Group Contract provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Certificate for such purposes may involve certain risks. For example, a life insurance contract could play an important role in helping you to meet the future costs of a child’s education.The Certificate’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the variable investment options you choose perform poorly, if you do not pay sufficient premiums, or if you access the values in your Certificate through withdrawals or Certificate loans, your Certificate may lapse or you may not accumulate the Funds you need. The Certificate is designed to provide benefits on a long-term basis. Consequently, you should not purchase the Certificate as a short-term investment or savings vehicle. Because of the long-term nature of the Certificate, you should consider whether purchasing the Group Contract is consistent with the purpose for which it is being considered. Risks of Taking Withdrawals You may withdraw part of your Certificate’s Cash Surrender Value, so long as the amount withdrawn is at least $200.However, you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges.Some group plans have a limit on the number of withdrawals you can make in a year, and some group plans may impose a transaction charge. You may not repay any amount that you withdraw from the Certificate’s Cash Surrender Value, so withdrawals will reduce the amount of your Death Benefit but you generally can make additional premium payments. Withdrawal of the Cash Surrender Value may have tax consequences.See the Taxes section. Risks of Taking a Loan Taking a loan from your Certificate may increase the risk that your Certificate will lapse, will have a permanent impact on your Certificate Fund, and will reduce the Death Benefit. If your loan plus accrued interest exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month’s charges and your Certificate will lapse unless sufficient premium or loan repayments are made. If we pay a death claim while a loan is outstanding, we will reduce the Death Benefit by the amount of the loan plus any accrued interest. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund, which may have tax consequences. If you have a loan outstanding when you surrender your Certificate, or when you allow your Certificate to lapse, the amount you borrowed may become taxable. In addition, if your Certificate is classified as a Modified Endowment Contract for tax purposes, taking a loan may be treated as a distribution of income for tax purposes and may have tax consequences. See the Taxes section. GVUL 6 Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify the Certificate as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. Replacing Your Life Insurance You should know that in most instances, it is not in your best interest to replace one life insurance policy with another one.When you need additional life insurance, it is usually better for you to add coverage, either by asking for a new policy or by buying additional insurance, than it is for you to replace a policy.In that way, you don’t lose benefits under the policy you already have. If you are thinking about replacing a life insurance policy you already have so that you can obtain Group Variable Universal Life Insurance, you should consider your choices carefully.Compare the costs and benefits of adding coverage to your current policy against the costs and benefits of Group Variable Universal Life Insurance.You should also get advice from a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Certificate’s premiums and its earnings in one or more of the available variable investment options.You may also invest in the Fixed Account option.The Fixed Account is the only investment option that offers a guaranteed rate of return.See The Funds section and The Fixed Account section. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940. Each Variable Investment Option, which invests in an underlying Fund, has its own investment objective and associated risks, which are described in the accompanying Fund prospectuses. The income, gains, and losses of one Variable Investment Option have no effect on the investment performance of any other Variable Investment Option. We do not promise that the Funds will meet their investment objectives. Amounts you allocate to the variable investment options may grow in value, decline in value, or grow less than you expect, depending on the investment performance of the variable investment options that you choose. You bear the investment risk that the Funds may not meet their investment objectives.You also bear the risk that the Fund’s investment adviser may restrict investment in the fund, and even close the Fund, at their discretion.For a detailed discussion of the investment policies, objectives and strategies, and the investment risks associated with each Fund, please read the Fund’s current prospectus. Learn More about the Funds Before allocating amounts to the variable investment options, you should read the Funds’ current prospectuses for detailed information concerning their investment objectives and strategies, and their investment risks. GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES The Prudential Insurance Company of America The Group Contract and Certificates are issued by The Prudential Insurance Company of America (“Prudential,” “we,” “us,” “our,” or the “Company”), a New Jersey stock life insurance company that has been doing business since 1875. Prudential is a wholly-owned subsidiary of Prudential Financial, Inc. (“Prudential Financial”), a New Jersey insurance GVUL 7 holding company, and is located at 751 Broad Street, Newark, New Jersey, 07102.Prudential Financial exercises significant influence over the operations and capital structure of Prudential. However, neither Prudential Financial nor any other related company has any legal responsibility to pay amounts that Prudential may owe under the Group Contract and/or Certificate. Prudential is licensed to sell life insurance and annuities in all states, in the District of Columbia, and in all United States territories and possessions. Prudential and its affiliates act in a variety of capacities with respect to registered investment companies, including as depositor, adviser, and principal underwriter. The Prudential Variable Contract Account GI-2 The Prudential Variable Contract Account GI-2 (the “Account”) was established on June14, 1988, under New Jersey law as a separate investment account. The Account is divided into subaccounts.Each variable investment option is a subaccount of the Account.The Fixed Account is not a subaccount of the Account.The Account meets the definition of a “separate account” under federal securities laws.Theassets held in theAccount in support of assets invested under the Group Contract are segregated from all of Prudential’s other assets.The assets of each subaccount are segregated from the assets of each other subaccount.Thus, the assets in the Account are not chargeable with liabilities arising out of any other business Prudential conducts. When we refer to “Funds” in this prospectus, we mean all or any of these subaccounts.We may use “Variable Investment Option,” “Subaccount” or “Fund” interchangeably when referring to a variable investment option. We will permit each Group Contract Holder to choose up to 19of these Funds. The Prudential Series Fund Government Money Market Portfolio currently must be one of the selected Funds. The Fixed Account is also available in addition to the 19 Funds selected by a Group Contract Holder. (The Fixed Account is an investment option for which Prudential guarantees that the effective annual interest rate will be at least 2%.) You may then choose investment options from among the Funds selected by your Group Contract Holder. You may also choose to invest in the Fixed Account.(The Fixed Account may also be referred to as an “investment option.”)You may choose to make additional premium contributions and have those funds directed to the investment options you select. Once you select the investment options you want, Prudential will direct your additional Net Premium contributions to the Subaccounts associated with those Funds and/or to the Fixed Account. You may change your selection of investment options at any time. Prudential is the legal owner of the assets in the Account. Prudential will maintain assets in the Account with a total market value at least equal to the liabilities relating to the benefits attributable to the Account. In addition to these assets, the Account’s assets may include amounts contributed by Prudential to commence operation of the Account and may include accumulations of the charges Prudential makes against the Account. From time to time, Prudential will transfer these additional amounts to its general account. Before making any such transfer, Prudential will consider any possible adverse impact the transfer might have on the Account. Income, gains and losses related to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of other Prudential assets. These assets that are held in support of the client accounts may not be charged with liabilities that arise from any other business Prudential conducts. Prudential is obligated to pay all amounts promised to the Participant under the Group Contract. The Account is registered with the SEC under federal securities laws as a unit investment trust, which is a type of investment company. Registration does not involve any supervision by the SEC of the management or investment policies or practices of the Account. For state law purposes, the Account is treated as a part or division of Prudential. Prudential may take all actions in connection with the operation of the Account that are permitted by applicable law, including those permitted upon regulatory approval. The Funds When you choose a variable investment option, we purchase shares of a mutual fund or a separate investment series of a mutual fund that is held as an investment for that option.We hold these shares in the Subaccount.Prudential may add additional variable investment options in the future. A list of the Funds offered and their investment advisers can be found in the Group Variable Universal Life Prospectus Supplement (the “prospectus supplement”). We may terminate the availability of any variable investment option at any time.If we do so, you will no longer be permitted to allocate additional investments to the option, either by premium payment or transfer. If this occurs, Prudential will provide you with prior notice of the change including any options available to you. You will have the opportunity to transfer any amount to the Fixed Account or any other investment option available to you. GVUL 8 The investment advisers for the Funds charge a daily investment management fee as compensation for their services.These fees are more fully described in the prospectus for each Fund. In the future, it may become disadvantageous for separate accounts of variable life insurance and variable annuity contracts to invest in the same underlying variable investment options.Neither the companies that invest in the Funds nor the Funds currently foresee any such disadvantage.The Board of Directors for each Fund intends to monitor events in order to identify any material conflict between variable life insurance and variable annuity contract owners and to determine what action, if any, should be taken.Material conflicts could result from such things as: (1) changes in state insurance law; (2) changes in federal income tax law; (3) changes in the investment management of any Fund; or (4) differences between voting instructions given by variable life insurance and variable annuity contract owners. A Fund may have a similar name, investment objective, or investment policy resembling those of a mutual fund managed by the same investment adviser or subadviser that is sold directly to the public.Despite such similarities, there can be no assurance that the investment performance of any such Fund will resemble that of the publicly available mutual fund. This product prospectus includes separate prospectuses for each available Fund. Each prospectus will describe the Fund, its investment objective and strategies, its risks, and its management fees and other expenses. You should read the Fund prospectuses together with this Prospectus and any supplements.The Variable Investment Options that you select are your choice – we do not provide investment advice, nor do we recommend any particular Variable Investment Option. As with all mutual funds, a Fund may not meet its investment objective. Subject to applicable law, Prudential may stop offering one or more Funds or may substitute a different mutual fund for any Fund. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. GVUL 9 Voting Rights We are the legal owner of the shares of the Funds associated with the variable investment options. However, we vote the shares according to voting instructions we receive from Participants. We will mail you a proxy, which is a form you need to complete and return to us, to tell us how you wish us to vote. When we receive those instructions, we will vote all of the shares we own on your behalf in accordance with those instructions. We vote shares for which we do not receive instructions, and any other shares that we own in our own right, in the same proportion as the shares for which instructions are received. This voting procedure is sometimes referred to as “mirror voting” because, as indicated in the immediately preceding sentence, we mirror the votes that are actually cast, rather than decide on our own how to vote. We will also “mirror vote” shares that are owned directly by us or an affiliate (excluding shares held in the separate account of an affiliated insurer). In addition, because all the shares of a given Fund held within our Separate Account are legally owned by us, we intend to vote all of such shares when that underlying Fund seeks a vote of its shareholders. As such, all such shares will be counted towards whether there is a quorum at the underlying Fund’s shareholder meeting and towards the ultimate outcome of the vote. Thus, under “mirror voting”, it is possible that the votes of a small percentage of contract holders who actually vote will determine the ultimate outcome.Generally, you will be asked to provide instructions for us to vote on matters such as changes in a fundamental investment strategy, adoption of a new investment advisory agreement, or matters relating to the structure of the underlying Fund that require a vote of shareholders. We may change the way your voting instructions are calculated if it is required by federal or state regulation. We may also elect to vote shares that we own in our own right if the applicable federal securities laws or regulations, or their current interpretation, change so as to permit us to do so. We may, if required by state insurance regulations, disregard voting instructions if they would require shares to be voted so as to cause a change in the sub-classification or investment objectives of one or more of the available variable investment options or to approve or disapprove an investment advisory contract for the Fund. In addition, we may disregard voting instructions that would require changes in the investment policy or investment adviser of one or more of the Funds associated with the available variable investment options, provided that we reasonably disapprove such changes in accordance with applicable federal or state regulations. If we disregard Certificate Owner voting instructions, we will advise Certificate Owners of our action and the reasons for such action in the next available annual or semi-annual report. Substitution of Variable Investment Options We may substitute the shares of a Fund for another mutual fund or another portfolio or of an entirely different variable investment option. We would not do this without any necessary Securities and Exchange Commission and/or any necessary state approval.We would notify Group Contract Holders and Participants in advance if we were to make such a substitution. The Fixed Account You mayallocate all or part of your Certificate Fund in the Fixed Account. The amount invested in the Fixed Account becomes part of Prudential's general assets, commonly referred to as the general account.The general account consists of all assets owned by Prudential other than those in the Account and other separate accounts that have been or may be established by Prudential.Subject to applicable law, Prudential has sole discretion over the investment of the general account assets, and Participants do not share in the investment experience of those assets. The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 2%. Prudential may in its sole discretion declare a higher rate, though we are not obligated to do so. At least annually and anytime you ask, we will tell you what interest rate currently applies. Under some group plans, Prudential may determine interest rates based on the Group Contract year we receive the premium payments. Because of exemptive and exclusionary provisions, interests in the Fixed Account under the Certificate have not been registered under the Securities Act of 1933 and the general account has not been registered as an investment company under the Investment Company Act of 1940.Accordingly, interests in the Fixed Account are not subject to the provisions of these Acts, and Prudential has been advised that the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Fixed Account.Any inaccurate or misleading disclosure regarding the Fixed Account may, however, be subject to certain generally applicable provisions of federal securities laws. We strictly limit your right to make transfers out of the Fixed Account. See the Transfers section. Prudential has the right to delay payment of any Cash Surrender Value attributable to the Fixed Account for up to six months. See the When Proceeds Are Paid section. GVUL 10 CHARGES AND EXPENSES This section provides a more detailed description of each charge that is described briefly in the SUMMARY OF CHARGES AND EXPENSES beginning on page 1 of this prospectus.There are charges and other expenses associated with the Contract that reduce the return on your investment. These charges and expenses are described below. The total amount invested in the Certificate Fund, at any time, consists of the sum of the values of the variable investment options, the amount allocated to the Fixed Account, plus any interest credited on amounts allocated to the Fixed Account, and the principal amount of any Certificate loan plus the amount of interest credited to the Certificate Fund based upon that loan.See Loans.Most charges, although not all, are made by reducing the Certificate Fund. In several instances we use the terms "maximum charge" and "current charge."The "maximum charge", in each instance, is the highest charge that we may make under the Certificate.The "current charge", in each instance, is the amount that we now charge, which may be lower than maximum charges.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Current charges deducted from premium payments and the Certificate Fund may change from time to time, subject to maximum charges.In deciding whether to change any of these current charges, we will periodically consider factors such as mortality, persistency, expenses, taxes and interest and/or investment experience to see if a change in our assumptions is needed.Changes in charges will be by class.We will not recoup prior losses or distribute prior gains by means of these changes. The charges under the Contract are designed to cover, in the aggregate, our direct and indirect costs of selling, administering and providing benefits under the Contract. They are also designed, in the aggregate, to compensate us for the risks of loss we assume pursuant to the Contract. If, as we expect, the charges that we collect from the Contract exceed our total costs in connection with the Contract, we will earn a profit. Otherwise, we will incur a loss. The rates of certain of our charges have been set with reference to estimates of the amount of specific types of expenses or risks that we will incur. In most cases, this prospectus identifies such expenses or risks in the name of the charge; however, the fact that any charge bears the name of, or is designed primarily to defray a particular expense or risk does not mean that the amount we collect from that charge will never be more than the amount of such expense or risk. Nor does it mean that we may not also be compensated for such expense or risk out of any other charges we are permitted to deduct by the terms of the Contract. We may reduce stated fees under particular contracts as to which, due to economies of scale and other factors, our administrative costs are reduced. Charges for Sales Expenses We may deduct a charge to pay part of the costs we incur in selling the Group Contract and Certificates. These costs include commissions, advertising, and publishing prospectuses and sales literature. The maximum sales charge is 3.5% of each premium payment. We will deduct the charge from each premium payment you make before we invest the payment in the investment options you selected. We may reduce or eliminate this charge under certain group plans. See the Reduction of Charges section. Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it varies by group and ranges from 2.1% to 3.5% of the premium Prudential receives. This is Prudential's estimate of the average burden of state and local taxes for existing Group Contracts. Tax rates vary from jurisdiction to jurisdiction and currently range from 0% to 5% (but may exceed 5% in some instances).(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. GVUL 11 We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Charge for Processing Premiums We may deduct up to $2 to cover the costs of collecting and processing premiums. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may reduce or eliminate this charge under certain group plans. See the Reduction of Charges section. Surrender Charge You may surrender your Certificate for its Cash Surrender Value at any time.If you do, your insurance coverage will end.Prudential will calculate the Cash Surrender Value as of the Business Day on which we receive your request form in Good Order.Under certain group plans, Prudential may charge a transaction charge for the surrender of a Certificate. This charge may be up to the lesser of $20 and 2% of the amount that you receive. Withdrawal Charge Under some group plans, a transaction charge may be imposed for each withdrawal. The charge can be up to the lesser of $20 and 2% of the amount you withdraw. We will deduct the transaction charge from the Certificate Fund. Loan Charges Under certain group plans, Prudential may charge up to $20 for each loan. The charge will be added to the principal amount of your loan. Reduction of Charges Prudential may reduce or waive the charge for sales expenses, the charge for processing premiums, or other charges under certain group plans where we expect that the Group Contract will involve reduced sales or administrative expenses. In deciding whether to reduce such charges, and by how much, we consider the following factors: · The size of the group; · The total amount of premium payments we expect to receive; · How long Participants will hold their Certificates; · The purpose for which the Group Contract was purchased and whether that purpose makes it likely that expenses will decrease; and · Any other circumstances Prudential believes to be relevant in determining whether sales or administrative expenses will decrease. In some cases, we may guarantee the reduction or waivers of charges in the Group Contract. In other cases, we may decide to discontinue the reductions or waivers. Prudential’s reductions and waivers of charges will not be unfairly discriminatory to the interests of any individual Participant. Cost of Insurance Each month, we will deduct from your Certificate Fund a charge for the cost of your insurance (a “COI” charge). We will take the charge from each investment option you selected in the same proportion that the value of your Certificate Fund is invested. To calculate the cost of insurance charge, we multiply: - your Certificate's “Net Amount at Risk” by - the “cost of insurance rate” for the Covered Person. “Net Amount at Risk” means the amount by which your Certificate's Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. GVUL 12 The “cost of insurance rate” is based on many factors, including: · the Covered Person's age; · the Covered Person's rate class (such as classes for smokers and non-smokers, or for active employees and retired employees); · the life expectancy of the people covered under your group plan; · whether the Group Contract Holder elected to buy any of the additional insurance benefits shown in the Additional Insurance Benefits section; · whether or not the Certificate provides continued coverage; and · the expected expenses. The cost of insurance rate will generally increase as the Covered Person ages.We may adjust the actual cost of insurance rates from time to time. The changes in cost of insurance rates for each Group Contract Holder are based on many factors, including: · the number of Certificates in effect; · the number of new Certificates issued; · the number of Certificates surrendered or where continued coverage was elected; · the expected claims (Death Benefits, accelerated benefits and surrenders); · the expected cost of any additional insurance benefits that the Group Contract Holder elected to buy; · the expected expenses; and · the level of administrative services provided to the Group Contract Holder. In addition to the list above, the past claims, expenses and the costs of additional insurance benefits, if any, of the group are reviewed, since they are an important factor in calculating the expected claims, expenses and costs. However, we are generally prohibited by state insurance law from recovering past losses. If we change the cost of insurance rates, we will change them the same way for all persons of the same age, rate class and group. We will not change them to be higher than the Table of Maximum Rates. See Summary of Charges and Expenses section above.The Table of Maximum Rates may be up to 150% of the 1ale Table for certificates effective on or before December 31, 2008 and 200% of the 2able for certificates effective on or after January 1, 2009. The maximum rates are based on many factors, including: · guaranteed issue procedures, if any; · simplified underwriting that may not require a medical exam, blood tests or urine tests; · groups with substandard risks characteristics; and · the expected maximum cost of any additional insurance benefits that the Group Contract Holder elected to buy. Generally, we will deduct the COI charge on the Monthly Deduction Date. Under some group plans, we may deduct the charge when we receive the premium payments from the Group Contract Holder. If we have not received the premium payment within 45 days of the Monthly Deduction Date, we will then attempt to deduct the premium payment from the Certificate Fund. See the Lapse section. The highest current rate per thousand is $19.56, and applies to insureds at age 99.The lowest current rate per thousand is $0.06, and applies to insureds under age 25. GVUL 13 The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 The actual rates charged will vary by characteristics of the group, expected claims, the expected expenses, and other factors. Monthly Deductions from the Certificate Fund In addition to the Cost of Insurance Charge described above, Prudential will deduct the following charges from your Certificate Fund each month. We will take the charges from each investment option you have selected, in the same proportion that the value of your Certificate Fund is invested. Generally, we will deduct these charges on the Monthly Deduction Date. Under some group plans, we may deduct them when we receive the premium payments from the Participant.If we have not received the premium payment within 45 days of the Monthly Deduction Date, we will then attempt to deduct the premium payment from the Certificate Fund. If the Certificate Fund balance is not at least equal to the monthly charges, we will send you a notice to tell you that your insurance is going to end, how much you must pay to stop it from ending, and when you must pay.We will send the notice to the last known address we have on file for you.Your payment must be received by the later of 61 days after the Monthly Deduction Date and 30 days after the date we mailed you the notice.If you do not make the payment, your Certificate will end and have no value.See the Lapse section. 1. Charge for Additional Insurance Benefits:The Additional Insurance Benefits section tells you about benefits that you may be able to buy in addition to the Group Variable Universal Life Insurance and the additional insurance benefits that the Participant elected to buy. We will deduct a separate charge from your Certificate Fund each month for any additional insurance benefits that you have elected. Accelerated Benefit Option: There is no additional charge for this benefit. Spouse Term Insurance:The rate per thousand currently offered for this benefit is $0.29. Generally, one rate is payable at all ages for a given group of insureds. Some group plans offer spouse term insurance and child term insurance at a combined rate; the rate for the benefit is not separated into the rate for spouse coverage and the rate for child term coverage.A sample monthly rate under this arrangement is $1.95 for $5,000 spouse term coverage, and $5,000 child term coverage for each eligible child. Child Term Life insurance: The rate per thousand currently offered for the benefit varies from a high of $0.16 to a low of $0.16.Generally, the same rate is payable at all ages for a given group of insureds. Accidental Death & Dismemberment (AD&D) on the employee’s life:The rate per thousand currently offered for this benefit is $0.05Generally, one rate is payable at all ages for a given group of insureds. Accidental Death & Dismemberment (AD&D) on the Spouse’s life: The rate per thousand currently offered for this benefit is $0.03.Generally, one rate is payable at all ages for a given group of insureds. 2. Charge for Administrative Expenses: We may deduct a charge for administrative expenses. This charge is intended to compensate us for things such as maintaining records and for communicating with Participants and Group Contract Holders. This charge may be higher when premium payments are made directly to Prudential. The charge is guaranteed not to be more than $6.00 per month and currently is not more than $3.50 per month.We may reduce or eliminate this charge under certain group plans. See the Reduction of Charges section. Daily Deductions from the Variable Investment Options Each day, Prudential deducts a charge from the assets of each of the variable investment options in an amount equal to an effective annual rate of up to 0.90%.This charge is intended to compensate us for assuming mortality and expense risks of the insurance provided under the Group Contract. The “mortality risk” assumed is the risk that Covered Persons may live for shorter periods of time than Prudential estimated when we determined what mortality charge to make. The GVUL 14 "expense risk" assumed is the risk that expenses for issuing and administering the insurance will be more than Prudential estimated when we determined the charge for administrative expenses. We will earn a profit from this risk charge to the extent we do not need it to provide benefits and pay expenses under the Certificate. We do not assess this charge on amounts allocated to the Fixed Account. Transaction Charges Some group plans may also permit Prudential to make the following Transaction Charges: · When you surrender your Certificate Fund or when you make a withdrawalfrom it. The charge can be up to $20 or 2% of the amount you surrender or withdraw, whichever amount is less; · Each time you take a Loan from your Certificate Fund. The charge may be up to $20. In addition, interest will be charged on the loan. The loan interest will be the Loan Account crediting rate plus up to 2%; · When you request additional statements. The charge may be up to $20 for each statement; and · When you request more than 12 transfers between investment options in a Certificate Year. The charge may be up to $20 for each transfer after the 12th transfer.Currently, transfers that occur under the DCA are not counted when calculating the number of transfers in a Certificate Year. Also, Prudential has the right to assess a charge for any taxes that may be imposed on the operations of the Account. Fund Charges The Funds pay fees and expenses as described in their prospectuses. PERSONS HAVING RIGHTS UNDER THE CONTRACT Contract Holder The Group Contract Holder is your Employer, the trustee of a trust established by your Employer, or the trustee of a trust established to cover numerous employers under Prudential’s group plans. Participant The Participant is generally an Eligible Group Member who becomes a Covered Person under a group variable universal life plan.Some Group Contracts also allow an Eligible Group Member to apply for coverage on their spouse's life.Some plans allow a spouse or adult child to purchase and own their own group variable universal coverage.However, if the Certificate is assigned, then the assignee will become the Participant replacing any previous Participant.A Participant has all the rights and obligations under his or her Coverage, such as the right to surrender the Certificate.Subject to the limitations set forth in the Certificate, the Participant may, with respect to their Coverage: designate and change the beneficiary; make premium payments; access Certificate values through loans and withdrawals; surrender his or her coverage; allocate amounts in his or her Certificate Fund among the Variable Investment Options and/or the Fixed Account; and increase or decrease the face amount. Applicant Owner Provision Some group plans have an “applicant owner” provision. An “applicant owner” is a person who may apply for coverage on the life of an Eligible Group Member. And if an Eligible Group Member agrees to let another person be the applicant owner of the Certificate, that person would have all of the rights to make decisions about the coverage. References to "Participant" and "you" in this prospectus also apply to an applicant owner. When naming an applicant owner, the Eligible Group Member must agree to have his or her life covered. Examples of people who may be applicant owners are the Eligible Group Member's spouse, child, parent, grandparent, grandchild, GVUL 15 sister, brother, or the trustee of any trust set up by the Eligible Group Member.A person must have attained the age of majority to be an applicant owner.At any one time, only one person may be an “applicant owner” under a Certificate. An “applicant owner” must fill out an enrollment form. The Eligible Group Member must sign the enrollment form to show his or her agreement. Prudential may require the Eligible Group Member to answer questions about his or her health, or to have a medical examination. If the Eligible Group Member satisfies all of the requirements to obtain coverage, including satisfactory evidence of insurability, we will approve the Eligible Group Member for group variable universal life insurance coverage. However, states may require that the Certificate be initially issued to the insured Eligible Group Member.In those cases, the three year rule contained in the Internal Revenue Code section 2035 may apply.You should consult your tax adviser if you are considering having the Certificate issued to someone other than the insured Eligible Group Member. Beneficiary You have the right to name the beneficiary who will receive the Death Benefit from your Certificate.You must use the form that Prudential requires you to use.You may change the beneficiary at any time.You do not need the consent of the present beneficiary unless there has been an irrevocable beneficiary designation, a court order or other applicable legal requirement.If you have more than one beneficiary at the time the Covered Person dies, we will pay the Death Benefit in equal parts to each beneficiary, unless you have given us other instructions. Any amount of insurance for which there is no Beneficiary at your death will be payable to the first of the following: Your (a) surviving spouse; (b) surviving child(ren) in equal shares; (c) surviving parents in equal shares; (d) surviving siblings in equal shares; (e) estate. This order will apply unless you have made an assignment of your right to choose a Beneficiary.If the assignee has not chosen a beneficiary, any death proceeds will be payable to the assignee, if living, or to the estate of the assignee, if not living. OTHER GENERAL CONTRACT PROVISIONS How Prudential Issues Certificates To apply for coverage under a Group Variable Universal Life Insurance contract, an Eligible Group Member must fill out an enrollment form. Prudential may ask questions about the health of the person whose life is to be covered, and may ask that person to have a medical exam.If Prudential approves the person for coverage, that person will become a Covered Person under the Group Variable Universal Life Insurance on the date mutually agreed upon by Prudential and the Group Contract Holder, the date the person is approved for coverage by Prudential, or the date the person is actively at work, whichever is later. Usually, the Eligible Group Member buys coverage on his or her own life from the coverage options available under the Group Contract. Some group plans also allow an Eligible Group Member to apply for coverage on his or her spouse's life. No matter whose life is covered, the Participant is the person who “owns” the right to make decisions about the coverage (for example, deciding who the beneficiary will be). When we use the term “Participant” or “you,” we mean the person who owns those rights. When we use the term “Covered Person,” we mean the person whose life is covered. Prudential will issue a Certificate to each Participant, and we will usually issue a separate Certificate for spouse coverage. The Certificate tells you about your rights, benefits, coverage, and obligations under the Group Variable Universal Life Insurance. The minimum Face Amount of insurance for a Certificate is $10,000. The Eligible Group Member is usually the Participant. But, under some group plans, an Eligible Group Member may allow another person the right to make decisions about the coverage. When that happens, Prudential considers the other person to be a Participant. Effective Date of Insurance When your Employee Group Variable Universal Life Insurance begins depends on what day of the month you have completed all of the following requirements: · You are an Eligible Group Member; and · You have met any evidence requirement for Group Variable Universal Life Insurance; and · Your insurance is not being delayed under any delay of effective date provision; and · You have enrolled on a form approved by Prudential and agreed to pay the required contributions. You may enroll within 31 days of when you could first be covered, or within 60 days of a Life Event; and · You are actively at work on the date your coverage is scheduled to become effective. GVUL 16 If you satisfy all of the above requirements prior to the twentieth day of a month, your insurance will begin on the first day of that month.If you satisfy all of the above requirements on or after the twentieth day of a month, your insurance will begin on the first day of the next month. When your Dependents Insurance begins depends on what day of the month all of the following requirements are completed: o The person being covered is your Qualified Dependent; and o You are an Eligible Group Member and in a Covered Class for that insurance; and o You are enrolled for the Employee Group Variable Universal Life Insurance; and o You have met any evidence requirement for that Qualified Dependent; and o Your insurance for that Qualified Dependent is not being delayed because the Qualified Dependent is home or hospital confined; and o Dependents Insurance under that Coverage is part of the Group Contract. o You have enrolled on a form approved by Prudential and agreed to pay the required contributions. If all of the above requirements are satisfied prior to the twentieth day of a month, your Dependent Insurance will begin on the first day of that month.If all of the above requirements are satisfied on or after the twentieth day of a month, your Dependent Insurance will begin on the first day of the next month. Maximum Age You must generally enroll for coverage prior to attaining age 75.Your coverage will generally mature when you attain age 100. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. We will not add or subtract any gain or loss that would have come from the investment options you chose (unless a state law requires that we take those gains or losses into account when we make a refund). When we make a refund, we will not deduct any charges.The amount refunded will be further reduced by any applicable federal and state income tax withholding.Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account (or, under some group plans, in the Prudential Series Fund Government Money Market Portfolio). Prudential reserves the right to limit contributions and transactions during the free look period. If there is a change in your coverage that results in a new Certificate Date, the free look provision will not apply. Assignment You may assign your Certificate, including all rights, benefits and privileges that you have to someone else only as a gift assignment. If you do, you should consider the references to "you" in this prospectus as applying to the person to whom you validly assigned your Certificate. Prudential will honor the assignment only if: · you make the assignment in writing; · you sign it; and · Prudential receives a copy of the assignment at the Prudential office shown in your Certificate. We are not responsible for determining whether the assignment is legal or valid. If you assign a Certificate that is a Modified Endowment Contract, it might affect the way you are taxed. It might also affect the way the person to whom you assign the Certificate is taxed. See the Taxes section. GVUL 17 Experience Credits The Group Contract may be eligible to receive Experience Credits.However, typically, we set the premium rates in such a way that we will not generally pay an Experience Credit.If there is an Experience Credit, Prudential will pay it to the Group Contract Holder. Suicide Exclusion Generally, if the Covered Person dies by suicide within two years from the Certificate Date or reinstatement, Prudential will not pay the Death Benefit described in other sections of this prospectus. Instead, we will pay your beneficiary an amount equal to your premium payments minus any Certificate Debt and any withdrawals. This limit will apply whether the suicide occurred while the Covered Person was sane or insane. If the Covered Person dies by suicide within two years after the effective date of an increase in the Face Amount of your Certificate that required our approval, we will not pay the increased amount of insurance. Instead of the amount of the increase, we will pay your beneficiary the monthly charges that were attributable to the increased amount. Again, this limit will apply whether the suicide occurred while the Covered Person was sane or insane. Incontestability After your Certificate has been in force for two years or more during the Covered Person's lifetime, Prudential will not contest liability under the Certificate. We will also not contest liability for any change in your Certificate that required our approval after the change has been in force for two years or more during the Covered Person's lifetime. Misstatement of Age If the Covered Person's age is stated incorrectly in the Certificate and the error is detected prior to their death, we will adjust the monthly cost of insurance deduction to reflect the proper amount based on the correct age. If an adjustment results in an increased cost of insurance, Prudential will bill for the difference. If an adjustment results in a decreased cost of insurance, Prudential will refund the difference. If the change in age affects the amount of the person’s insurance, Prudential will change the amount and the cost of insurance accordingly.If the error is detected after the Covered Person's death, Prudential will adjust the amount of the Death Benefit to reflect the correct age, as permitted by law.Misstatements of age or sex are not restricted to the incontestability provision described above. Participants Who Are No Longer Eligible Group Members Each Group Contract has different rules for what happens when a Participant is no longer an Eligible Group Member. Typically, Group Contracts provide a Participant with the option to continue coverage even though he/she is no longer an Eligible Group Member. This is called Continued Coverage. With Continued Coverage, you will start to make premium payments directly to Prudential (or to Prudential Mutual Fund Services, Inc.).We will start to send premium notices directly to you. We will let you know about this change in the way premiums are paid within 61 days after we are notified that you are no longer an Eligible Group Member. The notice that we send you will also tell you what the charges and expenses are for Continued Coverage. See the Charges and Expenses section.Prudential reserves the right to require that you keep a specified minimum amount in your Certificate Fund to continue your coverage. Participants who are no longer Eligible Group Members also have these options:Conversion, Paid-Up Coverage or Surrender. See the Options Upon Termination section below for a description of these additional options. Termination of Coverage Your Group Variable Universal Life Insurance Coverage may end if: 1. The employer or plan sponsor terminates the plan with Prudential, by giving Prudential 90 days' written notice. 2. Prudential terminates the Group Contract: because * the aggregate Face Amount of all Certificates, or the number of Certificates issued, falls below the permitted minimum, by giving the Group Contract Holder 90 days' written notice; or * the Group Contract Holder fails to remit premium payments to Prudential in a timely way, at the end of the grace period. 3. You elect to terminate your coverage. GVUL 18 Options Upon Termination If the Employer, plan sponsor or Prudential terminates the Group Variable Universal Life, the options of conversion, Paid-Up Coverage, Surrender, or Continuation may depend on what other insurance options are available to you.These options are described below. If you elect to terminate your coverage, you will have the options of Paid-Up Coverage or Surrender.These options are described below. If the Group Contract ends, the effect on Participants depends on whether or not the Group Contract Holder replaces the Group Contract with another life insurance contract that allows for the accumulation of cash value.Generally, here is what will happen: * If the Group Contract Holder does replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, and for which you are eligible, Prudential will terminate your Certificate. We will also transfer the Cash Surrender Value of your Certificate directly to that new contract, unless you elect to receive the Cash Surrender Value of your Certificate.If you had Certificate Debt that is not carried forward as a loan on the new certificate, that amount of your debt will be immediately taxable to the extent of any gain. * If the Group Contract Holder does not replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, you will have the options of converting your Certificate, purchasing Paid-Up Coverage, or receiving the Cash Surrender Value.Each option is listed below in more detail. You may also have the option of continuing your insurance coverage. Conversion If your Face Amount of Insurance ends because all Face Amount of Insurance for your class ends by amendment or otherwise, you may elect to convert your Certificate to an individual life insurance policy, without giving Prudential evidence that the Covered Person is in good health, if the person has been covered for at least 5 years for that insurance (or for that insurance and any other Prudential coverage replaced by that insurance; under some Group Contracts, the requirement may be less than 5 years). To elect this option, you must apply for it and pay the first premium by the later of: 31 days (or longer, depending on the state law that applies) after your Certificate ends. The fifteenth day after the person has been given written notice of the conversion privilege. But, in no event may insurance be converted to an individual contract if the person does not apply for the individual contract and pay the first premium prior to the ninety-second day after the person’s Face Amount of Insurance ends. You may select any form of individual life insurance policy issued by the Prudential Insurance Company of America (unless a term policy is required by law) that Prudential normally makes available for conversion to persons who are the same age as you and who are asking for the same amount of life insurance.Your premiums for the individual life insurance policy will be based on the type and amount of life insurance you select, your age and your risk class. The amount you are able to convert may, depending on the state law that applies, be limited to the lesser of: · the total amount of all life insurance then ending for that person under the Group Contract reduced by: (a) the amount of that person's Certificate Fund needed to cancel any loan due; (b) the amount of that person's paid-up insurance, if any; and (c) the amount of group life insurance from any carrier for which you are or become eligible within the next 45 days; and · If a Covered Person dies within 31 days (or longer, depending on the state law that applies) after the Certificate ends and you had the right to convert to an individual policy, we will pay a Death Benefit under the Certificate. The Death Benefit will be equal to the amount of individual insurance you could have had if you had actually made the conversion to the individual policy. GVUL 19 Paid-Up Coverage You may elect to use your Certificate's Cash Surrender Value for Paid-Up Coverage on the Covered Person. To use this option, you must have at least $1,000 of Cash Surrender Value on the day you elect Paid-Up Coverage. The insurance amount will depend on the Cash Surrender Value and on the age of the Covered Person. The amount of Paid-Up Coverage cannot be more than your Certificate's Death Benefit right before you elect Paid-Up Coverage. Once you elect Paid-Up Coverage, it will be the only coverage provided under your Certificate. You may elect this option within 61 days of the date your Certificate ended.Prudential will make the Paid-Up Coverage effective as of the end of the Business Day on which we (or our designee) receive your request on the form we require you to use for this purpose. If you elect this option, your insurance may become a Modified Endowment Contract under the Internal Revenue Code. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Prudential on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. When you are no longer an Eligible Group Member, we will direct bill you for your Group Variable Universal Life Insurance premium.If you fail to remit the premium by the premium due date, your Certificate will go into default. If premium is not received from you and there are insufficient funds available in your Certificate Fund by the end of the 61-day grace period, your Group Variable Universal Life Insurance will end for nonpayment of premium. When Proceeds Are Paid Prudential will generally pay any Death Benefit, Cash Surrender Value withdrawal or loan proceeds within 7 days after we receive the request for payment in Good Order at thePrudential Service Office.These proceeds will be paid to the U.S. checking or savings account you indicate on the form. If an invalid account or no account is provided, a check will be mailed to the address on the form. We will determine the amount of the Death Benefit as of the date of the Covered Person's death. For other types of redemptions, we will determine the amount of the proceeds as of the end of the Business Day on which we received the request in Good Order at the Prudential Service Office.There are certain circumstances when we may delay payment of proceeds: * We may delay payment of proceeds that come from the Funds and the variable part of the Death Benefit if any of the following events occurs: the New York Stock Exchange is closed (other than for a regular holiday or a weekend), trading is restricted by the SEC, or the SEC declares that an emergency exists; * We expect to pay proceeds that come from the Fixed Account or from Paid-Up Coverage promptly upon request, but we do have the right to delay these payments (other than the Death Benefit) for up to six months (or a shorter period, if required by state law). We will pay interest at the Fixed Account rate if we delay payment for more than 30 days (or a shorter period, if required by state law). PROCEDURES Each Group Contract has different procedures for how you will conduct transactions under your Group Variable Universal Life Insurancefor example, how you will submit an enrollment form, make premium payments, request loans and withdrawals, and transfer or reallocate money in your Certificate Fund. Your employer or plan sponsor can tell you what procedures are applicable to you. You should send payments and transaction requests to the address specified by your Group Contract Holder or as set forth on the applicable premium notice or form.Payments and transaction requests will be picked up at the address to which you are directed to send such items, processed and then transmitted to the Prudential Service Office.Prudential will consider premium payments, transaction requests, enrollment forms and other documents to be "received" on the Business Day when those items are received in Good Order at the Prudential Service Office. Telephone and Electronic Transactions Under some Group Contracts, you may be able to perform some transactions by telephone or electronically. These transactions include: transferring amounts among available investment options, making surrenders, requesting withdrawals, and requesting loans. GVUL 20 Prudential will not be liable when we follow instructions that we receive by telephone or electronically, if we reasonably believe the instructions were genuine. We have adopted security procedures that are reasonably designed to verify that such communications are genuine. We cannot guarantee that you will be able to get through to complete a telephone or electronic transaction during peak periods, such as periods of drastic economic or market change, or during system failures or power outages. When Prudential Reconciles Financial Transactions Transactions received in Good Order by us before 4 p.m. Eastern time on a Business Day are processed on the same day. Transactions received in Good Order after 4 p.m. Eastern time on a Business Day are processed on the next Business Day.Premium payments that are not in Good Order are placed in an account and we may earn interest on such amount. You will not be credited interest on those amounts. The monies held in the account may be subject to claims of our general creditors. ADDITIONAL INSURANCE BENEFITS One or more of the following additional insurance benefits may be available to you.These benefits may be provided to all Participants under a Group Contract.Or, the Group Contract may require you to pay an additional charge to receive the benefits. Each Group Contract will have different rules about how the additional benefits are made available. We will not pay a benefit on any Accidental Death Benefit type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Accelerated Benefit Option Under an accelerated benefit option (referred to in your Certificate as Option to Accelerate Payment of Certain Death Benefits), you can elect to receive an early lump sum payment of part of the Certificate's Death Benefit when the Covered Person is diagnosed as being terminally ill. The standard method of payment under an accelerated benefit option is a lump sum, though a monthly installment payment option may be available based on your resident state. "Terminally ill" means the Covered Person has a life expectancy of 12 months or less (under some Group Contracts, the number of months might be higher or lower). You must give Prudential satisfactory evidence that the Covered Person is terminally ill. The amount of the accelerated payment will be equal to a portion of the Covered Person's Face Amount or Net Amount at Risk, plus a portion of the Covered Person's Certificate Fund.Refer to your prospectus supplement for additional details.If you elect to receive payment under the Accelerated Benefit Option, then the total amount otherwise payable on the Covered Person's death will be reduced by the amount of the accelerated payment. We will not pay an accelerated benefit option if you are required to elect it to meet the claims of creditors or to obtain a government benefit. We can furnish details about the amount of accelerated benefit that is available to you.Unless required by law, you can no longer request an increase in the Face Amount of your Certificate once you have elected to receive an accelerated benefit. The amount of future premium payments you can make will also be limited. Adding the Accelerated Benefit Option to your Certificate will not affect the way you are taxed. This income tax exclusion may not apply if the benefit is paid to someone other than the Participant. However, if you actually receive proceeds from the Accelerated Benefit Option, it could have tax consequences and may affect your eligibility for certain government benefits or entitlements. In general, the accelerated benefit option is excluded from income if the Covered Person is terminally ill or chronically ill as defined in the tax law (although the exclusion in the latter case may be limited). You should consult a tax adviser before you elect to receive this benefit. Accidental Death and Dismemberment Benefit An Accidental Death and Dismemberment Benefit provides you insurance for accidental loss of life, sight, hand, or foot. This benefit excludes certain types of losses. For example, losses due to suicide or attempted suicide, diseases and infirmities, medical or surgical treatments, and acts of war are not covered. The benefit may be subject to other exclusions from coverage, age limitations, and benefit limitations. Seat Belt Coverage Seat belt coverage (also referred to as Accidental Motor Vehicle Death coverage) provides a Death Benefit for a covered loss of life while driving or riding in a motor vehicle while wearing a seat belt. “Motor vehicle" means a private automobile, van, four-wheel drive vehicle, self-propelled motor home or truck. It does not mean a motor vehicle used for farming, military, business, racing, or any other type of competitive speed event. Certain exclusions may apply. GVUL 21 Extended Death Protection During Total Disability An extended Death Benefit (also referred to as Waiver of Cost of Insurance Charges) provides protection during your total disability. Under this provision, even if your insurance would have ended because of your total disability, Prudential will extend your insurance coverage if you become totally disabled prior to age 60.We will extend your insurance coverage for successive one-year periods, generally until age 65. You must provide satisfactory proof of continued total disability. Dependent Term Life Benefits Qualified dependents may also be enrolled for term life insurance coverage under the Group Contract. PREMIUMS Your Group Variable Universal Life Insurance has flexible premiums. Routine Premium Payments You will usually be able to decide how often to make premium payments and how much each premium payment will be. You must make sure that there is enough value in your Certificate Fundminus Certificate Debt and outstanding charges to cover each month's charges. If there is not, your insurance will end (in insurance terms, it will "lapse"). If the balance in your Certificate Fund is less than the amount of any month's charges, you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period. If you don't, your insurance coverage will end.See the Lapse section to learn how your insurance will end and what you can do to stop it from ending. Under some Group Contracts, you may also be required to pay a minimum initial premium to become a Participant. The minimum initial premium will vary for each Group Contract, but it will not be more than 50% of the Guideline Annual Premium. We define Guideline Annual Premium in the Definitions of Special Terms section. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Prudential reserves the right to limit the amount of additional premiums. How You Will Pay Premiums Your Group Contract Holder sets up the premium payment method.Some Participants will make payments through the Group Contract Holder (who will pass them on to us). Other participants may have their premiums paid on their behalf by their employer.Some other Participants will pay us directly. Monthly charges may be higher when premium payments are made directly to Prudential. See the Charges and Expenses section. Deducting Premiums from Your Paycheck Some Group Contract Holders might set up a way for you to make routine premium payments by deducting them from your paycheck.Each Group Contract Holder's rules for paycheck deduction will be different and some may require your premium payment to meet a minimum before the automatic deduction will be allowed. If that's the case, you may still make premium payments below the minimum directly to Prudential. Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify it as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. GVUL 22 PROCESSING AND VALUING TRANSACTIONS Prudential is generally open to process financial transactions on those days that the New York Stock Exchange (NYSE) is open for trading. There may be circumstances where the NYSE does not open on a regularly scheduled date or time or closes at an earlier time than scheduled (normally 4:00 p.m. Eastern Time). Generally, financial transactions received in Good Order before the close of regular trading on the NYSE will be processed according to the value next determined following the close of business. Financial transactions received on a non-business day or after the close of regular trading on the NYSE will be processed based on the value next computed on the next Valuation Day. We will not process any financial transactions involving purchase or redemption orders on days the NYSE is closed. Prudential will also not process financial transactions involving purchase or redemption orders or transfers on any day that: · trading on the NYSE is restricted; · an emergency, as determined by the SEC, exists making redemption or valuation of securities held in the Separate Account impractical; or · the SEC, by order, permits the suspension or postponement for the protection of security holders. In certain circumstances, we may need to correct the processing of an order. In such circumstances, we may incur a loss or receive a gain depending upon the price of the security when the order was executed and the price of the security when the order is corrected. With respect to any gain that may result from such order correction, we will retain any such gain as additional compensation for these correction services. Allocation of Premiums Prudential will allocate premium payments to your Certificate Fund after we deduct any charges that apply. The amount of your premium after we deduct those charges is called the "Net Premium."See the Charges and Expenses section. Your Contract may include Funds that are not currently accepting additional investments. Prudential may determine to stop accepting additional investments in any variable investment option. Here's how Prudential will credit your Net Premiums: we generally will credit your Net Premium to your investment options at the end of the Business Day on which Prudential receives the premium payment in Good Order at the Prudential Service Office. Any premium payments received before the Certificate Date will be deposited as of the Certificate Date. · BEFORE THE CERTIFICATE DATE. Prudential will (on your behalf) temporarily hold any premium payment that it receives before the Certificate Date and any premium payment that is not in Good Order in a suspense account and we may earn interest on such amount. You will not be credited interest on those amounts. The monies held in the suspense account may be subject to claims of our general creditors.If Prudential receives a premium payment before approving your enrollment under the Group Contract, Prudential will notify the Group Contract Holder and request proper enrollment information.If the proper enrollment information is not received within 30 days, the payment will be returned. · DURING THE FIRST 20 DAYS THAT YOUR CERTIFICATE IS IN EFFECT.We will allocate any Net Premiums that we receive during the first 20 days to the Fixed Account.We will leave the Net Premiums in the Fixed Account for those first 20 days. (Under some Group Contracts, we will use the Prudential Series Fund Government Money Market Portfolio instead of the Fixed Account.) · AFTER YOUR CERTIFICATE HAS BEEN IN EFFECT FOR 20 DAYS. After your Certificate has been in effect for 20 days, Prudential will credit any Net Premiumto your Certificate Fund and allocate it to the investment options you selected. If you have not given us complete instructions on how you want Net Premiums to be invested, we will allocate your Net Premiums to the Fixed Account until you furnish complete information. (Again, under some Group Contracts, we will use the Prudential Series Fund Government Money Market Portfolio, rather than the Fixed Account.) Subsequent premium payments received without the appropriate information will be held in a suspense account for 7 days. If the appropriate information is received within 7 days, the Net Premium will be credited to the Participant's account. If the appropriate information is not received within 7 days, the premium payment will be returned.This applies to premium payments received from the Group Contract Holder for which we do not have sufficient Participant data necessary to apply the money to a Participant’s account. GVUL 23 Changing the Allocation of Future Premium Payments You may ask Prudential to change the way your future premium payments will be allocated among the investment options. Prudential will give you a form to use for this purpose. We will start to allocate premium payments in the new way as of the end of the Business Day on which we receive your request form in Good Order at the Prudential Service Office. The minimum percent that you may allocate to an available investment option is 1%. All allocations must be in whole percentages. You may not change the way Prudential allocates future premiums if, at the time we receive your request, there is not enough money in your Certificate Fund, minus Certificate Debt and outstanding charges, to cover each month’s charges. See the Lapse section. We do not currently charge for changing the allocation of your future premiums. We may charge for changes in the future. Transfers/Restrictions on Transfers You may transfer amounts from one investment option to another.You may request a transfer in terms of dollars (such as a transfer of $10,000 from one available option to another) or in terms of a percent reallocation (such as a transfer of 25% of your Certificate Fund from one option to another). There are some rules about how transfers can be made: * The minimum amount you may transfer from one option to another is $100 (or the entire balance in the investment option, if it is less than $100). * The minimum percent that you may allocate to an available investment option is 1%. All allocations must be in whole percents. * We limit the number of times you may transfer amounts out of the Fixed Account. You may make only one transfer from the Fixed Account to one of the available Funds each Certificate Year. The transfer cannot be for more than $5,000 or 25% of the amount you have invested in the Fixed Account, whichever is greater. We may change these limits in the future. * We do not limit the number of transfers into the Fixed Account. For the first 20 transfers in a Certificate Year, you may transfer amounts by proper written notice, or, if available under your Group Contract, by telephone or electronically.See the Telephone and Electronic Transactions section. After you have submitted 20 transfers in a Certificate Year, we will accept subsequent transfer requests only if they are in a form acceptable to us, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a Certificate Year, a subsequent transfer request by telephone, fax or electronic means will be rejected, even in the event that it is inadvertently processed. Multiple transfers that occur during the same day, but prior to the end of the valuation period for that day, will be counted as a single transfer. There is no transaction charge for the first 12 transfers among investment options per Certificate Year.There is an administrative charge of up to $20 for each transfer exceeding 12 in any Certificate Year. While you may transfer amounts from the Fixed Account, certain restrictions may apply. In calculating the 12 and 20 transfer limit, we currently do not count transfers that involve one of our systematic programs, such as Dollar Cost Averaging.For additional information, please see the Dollar Cost Averaging section. The Group Contract was not designed for professional market timing organizations, other organizations, or individuals using programmed, large, or frequent transfers.Large or frequent transfers among variable investment options in response to short-term fluctuations in markets, sometimes called “market timing,” can make it very difficult for Fund advisers/sub-advisers to manage the variable investment options.Large or frequent transfers may cause the Funds to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance to the disadvantage of other Participants.If we (in our own discretion) believe that a pattern of transfers or a specific transfer request, or group of transfer requests, may have a detrimental effect on the share prices of the variable investment options, or we are informed by a Fund (e.g., by the Fund’s adviser/sub-adviser) that the purchase or redemption of shares in the variable investment option must be restricted because the Fund believes the transfer activity GVUL 24 to which such purchase or redemption relates would have a detrimental effect on share price of the affected variable investment option, we may modify your right to make transfers by restricting the number, timing, and amount of transfers.We reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Participant.We will immediately notify you at the time of a transfer request if we exercise this right. Any restrictions on transfers will be applied uniformly to all Participants, and will not be waived.However, due to the discretion involved in any decision to exercise our right to restrict transfers, it is possible that some Participants may be able to effect transactions that could affect Fund performance to the disadvantage of other Participants. Your Contract may include Funds that are not currently accepting additional investments. Prudential may determine to stop accepting additional investments in any variable investment option. See the section titled The Prudential Variable Contract Account GI-2. Owners of variable life insurance or variable annuity contracts that do not impose the above-referenced transfer restrictions might make more numerous and frequent transfers than Participants and other Group Contract owners who are subject to such limitations.Group Contract owners who are not subject to the same transfer restrictions may have the same underlying variable investment options available to them, and unfavorable consequences associated with such frequent trading within the underlying variable investment option (e.g., greater portfolio turnover, higher transaction costs, or performance or tax issues) may affect all Group Contract and Participants. The Funds have adopted their own policies and procedures with respect to excessive trading of their respective shares, and we reserve the right to enforce these policies and procedures.The prospectuses for the Funds describe any such policies and procedures, which may be more or less restrictive than the policies and procedures we have adopted.Under SEC rules, we are required to: (1) enter into a written agreement with each Fund or its principal underwriter that obligates us to provide to the Fund promptly upon request certain information about the trading activity of individual Group Contract owners, and (2) execute instructions from the Fund to restrict or prohibit further purchases or transfers by specific Group Contract owners who violate the excessive trading policies established by the Fund.In addition, you should be aware that some Funds may receive “omnibus” purchase and redemption orders from other insurance companies or intermediaries such as retirement plans.The omnibus orders reflect the aggregation and netting of multiple orders from individual owners of variable insurance contracts and/or individual retirement plan participants.The omnibus nature of these orders may limit the Funds in their ability to apply their excessive trading policies and procedures.In addition, the other insurance companies and/or retirement plans may have different policies and procedures or may not have any such policies and procedures because of contractual limitations.For these reasons, we cannot guarantee that the Funds (and thus Group Contract owners and Participants) will not be harmed by transfer activity relating to other insurance companies and/or retirement plans that may invest in the Funds. A Fund also may assess a short term trading fee in connection with a transfer out of the variable investment option investing in that Fund that occurs within a certain number of days following the date of allocation to the variable investment option.Each Fund determines the amount of the short term trading fee and when the fee is imposed. The fee is retained by or paid to the Fund and is not retained by us.The fee will be deducted from your Contract Value to the extent allowed by law.At present, no Fund has adopted a short-term trading fee. Although our transfer restrictions are designed to prevent excessive transfers, they are not capable of preventing every potential occurrence of excessive transfer activity. Transfers will take effect as of the end of the Business Day in which a proper transfer request is received by Prudential (or, if allowed by law, Prudential's designee) in Good Order on the form we require you to use for this purpose. Prudential will give you a form to request a transfer. The form can be obtained by calling our Customer Service Center toll free at (800) 562-9874. Dollar Cost Averaging As an administrative practice, we currently offer a feature called Dollar Cost Averaging, or DCA.Once the free look period ends, this feature lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available Funds at monthly intervals, excluding any Funds that are not currently accepting additional investments.See the section titled The Prudential Variable Contract Account GI-2.You can request that a designated number of transfers be made under the DCA feature. When we make transfers under the DCA feature, the transfers are effective as of the end of the first Business Day of the following month. You may use DCA at any time after your Certificate becomes effective. To start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Prudential Series Fund Government Money Market Portfolio. And, the minimum transfer amount is $100. Prudential will give you a form to request DCA. If we receive your request form in Good Order, we will start DCA processing during the next month.We will terminate the DCA arrangement when any of the following events occur: GVUL 25 * We have completed the designated number of transfers; * The amount you have invested in the Prudential Series Fund Government Money Market Portfolio is not enough to complete the next transfer; * Prudential receives your written request to end the DCA arrangement; or * You no longer have coverage under the Group Variable Universal Life Insurance. Currently, we do not charge for the DCA arrangement but we may in the future. The main objective of DCA is to shield investments from short-term price fluctuations. Since the same dollar amount is transferred to an available Fund with each transfer, you buy a greater interest in the Fund when the price is low and a lesser interest in the Fund when the price is high. Therefore, you may achieve a lower average cost over the long term. This plan of investing does not assure a profit or protect against a loss in declining markets. We reserve the right to change this practice, modify the requirements, or discontinue the feature in a non-discriminatory manner.We will notify you prior to changing, modifying, or discontinuing this feature. DEATH BENEFITS When Proceeds Are Paid Prudential will pay a Death Benefit to the beneficiary you have named, when the Covered Person dies. Amount of the Death Benefit The Death Benefit is the Face Amount of insurance plus the value of the Certificate Fund as of the date of death minus any Certificate Debt and any past due monthly charges. But, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Covered Person’s insurance is not in default and there is no Certificate Debt or withdrawal. If the date of death is not a business day, the Subaccount portion of the Certificate Fund will be valued using the next Business Day. When a Covered Person attains age 100, the person’s Death Benefit will be equal to the Certificate Fund, less any Certificate Debt outstanding and any past due monthly charges.The Face Amount of Insurance ends, the monthly Expense Charges for the Cost of Insurance will no longer be required and Prudential will no longer accept contributions.Any additional provisions that may have been part of the Variable Universal Life Coverage will end. Adjustment in the Death Benefit The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to be certain that the insurance will meet the Internal Revenue Code's definition of life insurance. If that were the case for your Certificate, we will use one of two methods to increase the Death Benefit, increasing your cost of insurance. The two methods used are the "Guideline Premium Test" or the "Cash Value Accumulation Test."Each Group Contract will use one method or the other. Under the first method (Guideline Premium Test), we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age: COVERED PERSON’S ATTAINED AGE CORRIDOR PERCENTAGE COVERED PERSON’S ATTAINED AGE CORRIDOR PERCENTAGE 0-40 41 42 43 44 70 71 72 73 74 GVUL 26 COVERED PERSON’S ATTAINED AGE CORRIDOR PERCENTAGE COVERED PERSON’S ATTAINED AGE CORRIDOR PERCENTAGE 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 Under the second method (Cash Value Accumulation Test), we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal the Certificate Fund divided by the “Net Single Premium” per dollar of insurance for the Covered Person's Attained Age. For this purpose, we base the “Net Single Premium” on the 1ale Table for certificates effective on or before December 31, 2008 and the 2able for certificates effective on or after January 1, 2009. Death Claim Settlement Options Prudential may make a range of settlement and payment options available to group life insurance beneficiaries.Subject to applicable state law, the standard method of paying group life insurance benefits of certain amounts as established by Prudential (currently $5,000) is via Prudential’s Alliance AccountÒ whereby funds are held with Prudential.When the claim is paid, the full amount of life insurance proceeds payable to the claimant is paid in a single distribution by the establishment of an interest-bearing Alliance Account in the beneficiary’s name.The beneficiary can access all funds immediately by writing a draft for the entire amount, may leave funds in the account as long as desired, and generally preserve the ability to transfer all or some funds to other settlement options as available. The Alliance AccountÒ begins earning interest immediately and continues earning interest until all funds are withdrawn or the account is closed based on any minimum balance requirement, in which event a close-out check is sent to the beneficiary.Interest is accrued daily, compounded daily, and credited monthly.The interest rate may change at any time, subject to a minimum rate applicable for successive 90 day periods, and is adjusted at Prudential’s discretion based on variable economic factors (including but not limited to, prevailing market rates for short term demand deposit accounts, bank money market rates and Federal Reserve interest rates) and may be more or less than the rate Prudential earns on the funds in the account. The Alliance AccountÒ is backed by the financial strength of The Prudential Insurance Company of America.It is not FDIC insured because it is not a bank account or a bank product.The Alliance AccountÒ is not available for payments less than $5,000, payments to individuals residing outside the United States and its territories, and certain other payments.These payments will be paid by check.Beneficiaries may wish to consult a tax advisor regarding interest GVUL 27 earned on the account.Prudential’s Alliance AccountÒ is a registered trademark of The Prudential Insurance Company of America. Additional settlement and payment options, detailed below, are also available (please note availability of options is subject to change). If the beneficiary elects one of these settlement options, the tax treatment of the Death Benefit may be different than it would have been had the option not been elected. Please consult your tax advisor for advice. You should refer to When Proceeds Are Paid for additional information about when Death Benefits are paid. Payments for a Fixed Period The Death Benefit plus interest may be paid over a fixed number of years (1 to 25) either monthly, quarterly, semi-annually, or annually. The payment amount will be higher or lower depending on the period selected and the interest rate may change. Beneficiaries may withdraw the total present value of payments not yet made at any time. Payments in Installments for Life The Death Benefit may provide monthly payments in installments for as long as the beneficiary lives. Beneficiaries may choose a guaranteed minimum payment period (5, 10, or 20 years) or an installment refund, which will guarantee that the sum of the payments equals the amount of the Death Benefit payable under this option. If the beneficiary dies before Prudential has made all guaranteed payments, we will pay the present value of the remaining guaranteed payments to a payee your beneficiary designates. If your beneficiary does not select a guaranteed minimum payment period, then we will not make any additional payments upon your beneficiary’s death. Payment of a Fixed Amount The beneficiary may choose an income payment of a stated amount either monthly, quarterly, semi-annually, or annually. Prudential will make the payment until the proceeds and interest earned are fully paid. Your beneficiary receives a guaranteed specified sum for a limited number of years. The interest rate can change. Any interest credited will be used to extend the payment period. Under each of the previously-mentioned alternative options, each payment must generally be at least $20. Interest Income All or part of the proceeds may be left with Prudential to earn interest, which can be paid annually, semi-annually, quarterly, or monthly. The minimum deposit is $1,000. This option allows your beneficiary to choose another settlement option at a later time. Withdrawals of $100 or more (including the entire unpaid Death Benefit) can be made at any time. Lump Sum Your beneficiary may choose to receive the full death benefit in a single lump sum check. Changes in Face Amount of Insurance The rules for changing the Face Amount of insurance will be different for each Group Contract, depending on the options selected by the Group Contract Holder and on Prudential's rules. The Face Amount of insurance may increase or decrease. The increase or decrease may happen automatically, or when you ask. Here are some general statements about changes in your Face Amount of insurance. Increases in Face Amount * Some Group Contracts allow Participants to ask for an increase in the Face Amount of insurance at certain times. * Some Group Contracts provide for automatic increases in the Face Amount of insurance when a Participant's salary increases. * Some Group Contracts may not allow increases at all. * When we receive a request to increase the Face Amount of insurance, Prudential may ask questions about the Covered Person's health, or require the Covered Person to have a medical exam, before the increase can become effective. Based on the answers to the questions or on the exam, Prudential may not allow the increase. GVUL 28 * An increase in the Face Amount will result in higher monthly insurance charges because the net Amount at Risk will increase. Decreases in Face Amount * Some Group Contracts allow Participants to decrease the Face Amount of insurance at certain times. * A Participant may not decrease the Face Amount to less than $10,000 or below the minimum amount required to maintain status as life insurance under federal tax laws. * Some Group Contracts provide for automatic decreases in the Face Amount of insurance when a Participant’s salary decreases. * Some Group Contracts allow Prudential to automatically decrease the Face Amount when certain "triggering events" occur. "Triggering events" are events like reaching a certain age, retiring, or having a Certificate in effect for a certain number of years. * Some Group Contracts may require active Participants to maintain a minimum death benefit that is higher than what a terminated or retired Participant may maintain. Generally, Prudential will make the automatic decrease at the later of retirement, and the tenth Certificate Anniversary. We will calculate the amount of the reduction at the end of the first Business Day on or after the triggering event or receipt of your instructions to decrease the Face Amount. The actual decrease will generally take effect on the first Monthly Deduction Date after that. Sometimes it may take an additional month before the charges change. If that happens, we will adjust the amount we deduct the first month after the decrease takes effect to credit you for any extra monthly charges we deducted the previous month. When your Face Amount of insurance changes - whether it increases or decreases - the change may cause your insurance to be treated as a Modified Endowment Contract under the Internal Revenue Code. When we identify such a situation, we generally will notify you and ask whether you want us to process the Face Amount of insurance change. When you respond to this notification, we will process the change as you have requested in your response. Also, a decrease in coverage may limit the amount of premiums that you may contribute in the future. See the Taxes section.You should consult your tax adviser before you change the Face Amount of your insurance. SURRENDER AND WITHDRAWALS Surrender of a Certificate You may surrender your Certificate for its Cash Surrender Value at any time. If you do, all insurance coverage will end. Prudential will calculate the Cash Surrender Value as of the end of the Business Day on which we receive your request form in Good Order. We will pay the proceeds as described in the When Proceeds Are Paid section. Under certain Group Contracts, Prudential may charge a transaction charge for the surrender of up to the lesser of $20 and 2% of the amount that you receive. If you redeem units from your Certificate Fund that you just purchased and paid for by check or ACH (Automatic Clearing House) transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. A surrender may have tax consequences. See the Taxes section. Cash Surrender Value The Cash Surrender Value of your Certificate is equal to your Certificate Fund minus any Certificate Debt, outstanding charges, and any transaction charge that may apply. On any day, your Certificate Fund equals the sum of the amounts in the Funds, the amount invested in the Fixed Account, and the Loan Account.See the Loans section. The Cash Surrender Value will change daily to reflect: * Net Premiums; * Withdrawals; GVUL 29 * Increases or decreases in the value of the Funds you selected; * Interest credited on any amounts allocated to the Fixed Account and on the Loan Account; * Interest accrued on any loan; * The daily asset charge for mortality and expense risks assessed against the variable investment options; and * Monthly charges that Prudential deducts from your Certificate Fund. If you ask, we (or our designee) will tell you the amount of the Cash Surrender Value of your Certificate. Prudential does not guarantee a minimum Cash Surrender Value. It is possible for the Cash Surrender Value of your Certificate to be zero. Withdrawals While your Certificate is in effect, you may withdraw part of your Certificate's Cash Surrender Value (“Withdrawal”). We will take it from each investment option you selected in the same proportions as the value of your Certificate Fund is invested, unless your request tells us to take the withdrawal from only selected investment options. Withdrawals will be effective as of the end of the Business Day on which we receive your request form in Good Order. We will pay you the amount withdrawn as described in the When Proceeds Are Paid section. If you redeem units from your Certificate Fund that were recently purchased by check or ACH transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. You must withdraw at least $200 in any withdrawal. You may withdraw any amount that is more than $200, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month's charges. Some Group Contracts may impose a transaction charge for each withdrawal. The charge can be up to the lesser of $20 and 2% of the amount you withdraw. We will deduct the transaction charge from the amount you withdraw. Some Group Contracts may have a limit on the number of withdrawals you can make in a year.A withdrawal will decrease the amount of the Death Benefit. You may not repay any amount that you withdraw, although you generally may make additional premium payments.Withdrawals may have tax consequences. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Prudential on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. LOANS You may borrow up to the maximum Loan Value of your Certificate Fund. The maximum Loan Value is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. Under certain Group Contracts, Prudential may make a charge of up to $20 for each loan. The charge will be added to the principal amount of your loan. The minimum amount that you can borrow at any one time is $200. You cannot take a loan if the Certificate Debt exceeds the Maximum Loan Value. Prudential will pay loan proceeds as described in the When Proceeds Are Paid section. Interest charged on the loan accrues daily at a rate that Prudential sets each year.Interest payments are due the day before the Contract Anniversary. If you do not pay the interest when it is due, we will add it to the principal amount of the loan. When this happens, we will take an amount out of your investment options to make the loan and the Loan Account equal in value. GVUL 30 When you take a loan from your Certificate Fund, here's what happens: * We will take an amount equal to the loan out of each of your investment options on a pro-rata basis unless you tell us to take it only from selected investment options. * We will start a Loan Account for you and will credit the Loan Account with an amount equal to the loan. * We will generally credit interest on the amount in the Loan Account at an effective annual rate that may be up to 2% less than the rate Prudential charges as interest on the loan. The crediting rate will generally be equal to the Fixed Account crediting rate. You may repay all or part of a loan at any time. We will apply a loan repayment first against any unpaid loan interest and then to reduce the principal amount of the loan. You may repay a loan either by repayment or by withdrawing amounts from the Certificate Fund. When you send us a payment, you should tell us whether the payment is intended as a premium payment or as a loan repayment. If you do not indicate whether it is a premium or loan repayment, we will assume it is a loan repayment. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund. A withdrawal may have tax consequences. See the Withdrawals section and the Taxes section. A loan will not cause your Certificate to lapse. However, your loan plus accrued interest (together, these are called "Certificate Debt") may not equal or exceed the value of your Certificate Fund. If Certificate Debt exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month's charges and your coverage will end. See the Lapse section below. If you still have Certificate Debt outstanding when you surrender your Certificate or when you allow your Certificate to lapse, the amount you borrowed may become taxable. Also, loans from Modified Endowment Contracts may be treated for tax purposes as distributions of income. See the Taxes section. If we pay the Death Benefit or the Cash Surrender Value while a loan is outstanding, we will reduce the Death Benefit or the Cash Surrender Value by the amount of the loan plus any accrued interest. A loan will have a permanent effect on your Certificate's Cash Surrender Value. It may also have a permanent effect on the Death Benefit. This happens because the investment results of the investment options you selected will apply only to the amount remaining in those investment options after the loan amount is transferred to the Loan Account. The longer a loan is outstanding, the greater the effect is likely to be.The effect could be favorable or unfavorable.If investment results are greater than the rate being credited on the amount of the loan while the loan is outstanding, values under the Group Contract will not increase as rapidly as they would have if no loan had been made.If investment results are below that rate, Group Contract values will be higher than they would have been had no loan been made. LAPSE AND REINSTATEMENT In general, your Certificate will remain in force as long as the balance in your Certificate Fund (less any Certificate Debt and outstanding charges) is enough to pay the monthly charges when due. If the Certificate Fund balance is not enough, Prudential will send you a notice to tell you that your insurance is going to end, how much you must pay to stop it from ending, and when you must pay.We will send the notice to the last known address we have on file for you.This payment must be received by the end of the grace period, or the Certificates will no longer have any value.Currently the grace period is 61 days.However, we guarantee that the grace period will be at least the later of 61 days after the Monthly Deduction Date, or 30 days after the date we mailed you the notice.A Certificate that lapses with Certificate Debt may affect the way you are taxed. See the Taxes section. If the Covered Person dies during the grace period, we will reduce the Death Benefit by any past due monthly charges and by any Certificate Debt. You may request reinstatement of a lapsed Certificate any time within 3 years after the end of the grace period. At the time you request reinstatement, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended and you did not have the right to elect to continue your insurance.The Insurance must not have been surrendered for its Cash Surrender Value. GVUL 31 To reinstate your Certificate, you must send the following items to Prudential (or our designee): * A written request for reinstatement; * Evidence of the good health of the Covered Person. The evidence must be satisfactory to Prudential; * A premium payment that is at least enough, after deduction of any charges that apply, to pay the monthly charges going forward for the premium mode you have elected.While not currently doing so, we reserve the right to require you to remit a premium payment sufficient to bring the Covered Person's Certificate Fund up to zero as of the date the person's Insurance went into default, plus an amount sufficient to pay the deductions from the Certificate Fund during the grace period following the date of default, plus an amount sufficient to make two months' deductions from the Certificate Fund. See the Charges and Expenses section; We will make your Certificate effective again on the Monthly Deduction Date that occurs after we approve your request. The terms of your original Certificate will still apply. We will apply a new two-year period of incontestability, and the period during which the suicide exclusion applies will start over again. See the Suicide Exclusion and Incontestability sections.When the original Certificate lapsed, we would have required you to pay off any outstanding Certificate Debt. We will not allow you to continue the loan under the reinstated Certificate. Currently, we do not charge for a reinstatement, but we reserve the right to charge for reinstatements in the future.Reinstatement of your Certificate does not reverse or eliminate tax reporting related to a lapse with an outstanding loan. TAXES This summary provides general information on federal income tax treatment of a Certificate under the Group Contract. It is not a complete statement of what federal income taxes will be in all circumstances. It is based on current law and interpretations, which may change. It does not cover state taxes or other taxes. It is not intended as tax advice. You should consult your own tax adviser for complete information and advice. Treatment as Life Insurance and Investor Control The Certificate must meet certain requirements to qualify as life insurance for tax purposes. These requirements include certain definitional tests and rules for diversification of investments. For further information on the diversification requirements, see Dividends, Distributions and Taxes in the applicable Fund prospectuses or Statements of Additional Information. We believe we have taken adequate steps to insure that the Certificate qualifies as life insurance for tax purposes. Generally speaking, this means that: * You will not be taxed on the growth of the Funds in the Certificate Fund, unless you receive a distribution from the Certificate Fund, and * The Certificate's Death Benefit will be income tax free to your beneficiary. Although we believe that the Certificate should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question. Accordingly, because of these uncertainties, we reserve the right to make changeswhich will be applied uniformly to all Participants after advance written noticethat we deem necessary to insure that the Certificates under the Group Contract will qualify as life insurance. Treasury Department regulations do not provide guidance concerning the extent to which you may direct your investment in the particular variable investment options without causing you, instead of Prudential, to be considered the owner of the underlying assets.Because of this uncertainty, Prudential reserves the right to make such changes as it deems necessary to assure that the Certificate qualifies as life insurance for tax purposes.Any such changes will apply uniformly to affected Participants and will be made with such notice to affected Participants as is feasible under the circumstances. In order to meet the definition of life insurance rules for federal income tax purposes, the Certificate must satisfy one of the two following tests: (1) Cash Value Accumulation Test or (2) Guideline Premium Test.At issue of the Group Contract, the Group Contract owner chooses which of these two tests will apply to Certificates within the group plan.This choice cannot be changed thereafter. Under the Cash Value Accumulation Test, the Certificate must maintain a minimum ratio of Death Benefit to cash value. GVUL 32 Therefore, in order to ensure that the Certificate qualifies as life insurance, the Certificate's Death Benefit may increase as the Certificate Fund value increases.The Death Benefit, at all times, must be at least equal to the Certificate Fund multiplied by the applicable attained age factor.For Certificates under a Group Contract using the Cash Value Accumulation Test, the Death Benefit will be adjusted using the first method under “Adjustment In the Death Benefit.”See the Death Benefits section. Under the Guideline Premium Test, there is a limit as to the amount of premium that can be paid into the Certificate in relation to the Death Benefit.In addition, there is a minimum ratio of Death Benefit to cash value associated with this test.This ratio, however, is less than the required ratio under the Cash Value Accumulation Test.Therefore, the Death Benefit required under this test is generally lower than that of the Cash Value Accumulation Test.For Certificates under a Group Contract using the Guideline Premium Test, the Death Benefit will be adjusted using the first method under “Adjustment In the Death Benefit.”See the Death Benefits section. The contract may not qualify as life insurance under federal tax law after the Insured has attainedage 100 and may be subject to adverse tax consequences. A tax advisor should be consulted before you choose to continue the contract after the insured reaches age 100. Pre-Death Distributions The tax treatment of any distribution you receive before the Covered Person's death depends on whether your Certificate is classified as a Modified Endowment Contract. Certificates Not Classified As Modified Endowment Contracts * If you surrender your Certificate or allow it to lapse, you will be taxed on the amount you receive in excess of the premiums you paid less the untaxed portion of any prior withdrawals. For this purpose, you will be treated as receiving any portion of the Cash Surrender Value used to repay Certificate Debt. In other words, you will immediately have taxable income to the extent of gain in the Contract.Reinstatement of the Contract after lapse will not eliminate the taxable income which we are required to report to the Internal Revenue Service ("IRS").The tax consequences of a surrender may differ if you take the proceeds under an income payment settlement option. * Generally, you will be taxed on a withdrawal to the extent the amount you receive exceeds the premiums you paid for the Certificate less the untaxed portion of any prior withdrawals. However, under some limited circumstances, in the first 15 Certificate Years, all or a portion of a withdrawal may be taxed if the Certificate Fund exceeds the total premiums paid less the untaxed portions of any prior withdrawals, even if total withdrawals do not exceed total premiums paid. * Extra premiums for optional benefits and riders generally do not count in computing the premiums paid for the Certificate for the purposes of determining whether a withdrawal is taxable. * Loans you take against the Certificate are ordinarily treated as debt and are not considered distributions subject to tax. Modified Endowment Contracts * The rules change if the Certificate is classified as a Modified Endowment Contract. The Certificate could be classified as a Modified Endowment Contract if premiums in excess of certain IRS limits are paid, or a change in the Face Amount of insurance is made (or an additional benefit is added or removed).You should first consult a tax adviser if you are contemplating any of these steps. * If the Certificate is classified as a Modified Endowment Contract, then amounts you receive under the Certificate before the Covered Person's death, including loans and withdrawals, are included in income to the extent that the Certificate Fund before surrender charges exceeds the premiums paid for the Certificate increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income. An assignment of a Modified Endowment Contract is taxable in the same way. * These rules also apply to loans, withdrawals, premium refunds which are not reinvested, and full surrenders made during the two-year period before the time that the Certificate became a Modified Endowment Contract. * Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty tax of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity. * All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Certificate for purposes of applying these rules. GVUL 33 Treatment as Group Term Life Insurance In most cases, employee-pay-all coverage under the Group Contract will not qualify as group term life insurance under the Internal Revenue Code, or be deemed to be part of a group term insurance plan. The Certificate will therefore be treated the same as any individually purchased life insurance policy for tax purposes. However, if the coverage does qualify as group term life insurance, there may be income tax consequences for you. This situation may occur when some members of the group are charged a rate for coverage that is higher than rates provided in IRS regulations while others in the group are charged a rate for coverage that is lower than rates provided in IRS regulations.In such circumstance, the IRS may consider amounts to be includible in the gross income of one or more employees whose actual rates charged for coverage for the employee’s age group are less than the rates provided in the IRS regulations for determining imputed income for group term life insurance.Also, under certain circumstances, depending on the structure of the arrangement under which the Group Contract is held, a portion of the coverage under the Group Contract may qualify as group term life insurance and, in addition, Participants may be taxed on certain increases in cash values under an IRS-prescribed formula. Withholding You must affirmatively elect that no taxes be withheld from a pre-death distribution. Otherwise, the taxable portion of any amounts you receive will be subject to withholding. You are not permitted to elect out of withholding if you do not provide a social security number or other taxpayer identification number. You may be subject to penalties under the estimated tax payment rules if your withholding and estimated tax payments are insufficient to cover the tax due. Other Tax Considerations If you transfer or assign the Certificate to someone else, there may be gift, estate and/or income tax consequences. If you transfer the Certificate to a person two or more generations younger than you (or designate such a younger person as a beneficiary), there may be Generation Skipping Transfer tax consequences. Deductions for interest paid or accrued on Certificate Debt or on other loans that are incurred or continued to purchase or carry the Certificate may be denied. Your individual situation or that of your beneficiary will determine the federal estate taxes and the state and local estate, inheritance and other taxes due if you or the Covered Person, if different, dies. The earnings of the Account are taxed as part of Prudential's operations. The Account does not intend to qualify as a regulated investment company under the Internal Revenue Code. Federal Income Tax Status of Amounts Received Under The Certificate Variable life insurance contracts receive the same Federal income tax treatment as conventional life insurance contracts (those where the amount of the Death Benefit is fixed instead of variable). Here's what that means: * First, the Death Benefit is generally not included in the gross income of the beneficiary; * Second, increases in the value of the Certificate Fund are generally not included in the taxable income of the Participant. This is true whether the increases are from income or capital gains; * Third, surrenders and withdrawals are generally treated first as a return of your investment in the Certificate and then as a distribution of taxable income. The taxable portion of the distribution is taxed as ordinary income. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distributions section. * Fourth, loans are not generally treated as distributions. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distribution section.If your Certificate lapses or otherwise terminates prior to death of the Insured, the outstanding Certificate Debt will be considered an amount received for purposes of determining the taxable portion of the transaction. You should consult your tax adviser for guidance on your specific situation. Company Taxes We will pay company income taxes on the taxable corporate earnings created by this separate account product.While we may consider company income taxes when pricing our products, we do not currently include such income taxes in the tax charges you pay under the Group Contract.We will periodically review the issue of charging for these taxes and may impose a charge in the future. In calculating our corporate income tax liability, we derive certain corporate income tax benefits associated with the investment of company assets, including separate account assets, which are treated as company assets under applicable GVUL 34 income tax law.These benefits reduce our overall corporate income tax liability.Under current law, such benefits may include foreign tax credits and corporate dividend received deductions.We do not pass these tax benefits through to holders of the separate account group variable life insurance contracts because (i) the Group Contract owners are not the owners of the assets generating these benefits under applicable income tax law and (ii) we do not currently include company income taxes in the tax charges you pay under the Group Contract.We reserve the right to change these tax practices. DISTRIBUTION AND COMPENSATION Prudential Investment Management Services LLC (“PIMS”) acts as the principal underwriter of the Group Contracts and Certificates.PIMS is an indirect wholly-owned subsidiary of Prudential Financial. PIMS, organized in 1996 under Delaware law, is registered as a broker/dealer under federal securities laws.PIMS is also a registered member of the Financial Industry Regulatory Authority, Inc. (FINRA).PIMS’ principal business address 655 Broad Street, Newark, NJ 07102-4410.PIMS also acts as principal underwriter with respect to the securities of other Prudential Financial investment companies. The Group Contracts and Certificates are sold through broker/dealers authorized by PIMS and applicable law to do so.These broker/dealers may be affiliated with Prudential and PIMS.The Group Contracts and Certificates are offered on a continuous basis. Compensation (commissions, overrides and any expense reimbursement allowance) is paid to such broker/dealers according to one or more schedules.The individual registered representatives will receive a portion of the compensation, depending on the practice of the broker/dealer firm. We may also provide compensation for providing ongoing service in relation to the Group Contract. In addition, we or PIMS may enter into compensation arrangements with certain broker/dealer firms or branches of such firms with respect to certain or all registered representatives of such firms under which such firms may receive separate compensation or reimbursement for, among other things, training of sales personnel, marketing or other services they provide to us or our affiliates. To the extent permitted by applicable rules, laws, and regulations, PIMS may pay or allow other promotional incentives or payments in the form of cash or non-cash compensation. These arrangements may not be offered to all firms, and the terms of such arrangements may differ between firms. You should note that firms and individual registered representatives and branch managers within some firms participating in one of these compensation arrangements might receive greater compensation for selling the Group Contract than for selling a different group product that is not eligible for these compensation arrangements. While compensation is generally taken into account as an expense in considering the charges applicable to the product, any such compensation will be paid by us or PIMS, and will not result in any additional charge to you. The maximum amount Prudential will pay to the broker/dealer for group sponsored programs implemented before February 22, 2010 to cover both the registered representative’s commission and other distribution expenses will not exceed 15% of the premium payments over the term of the premium rate guaranteed period.Commissions to broker/dealers will not exceed 20% of the required premium for each certificate year for group sponsored programs implemented on or after February 22, 2010.In addition, supplemental compensation may be payable to the broker/dealer.Under Prudential's Supplemental Commission Program, the amount payable as supplemental compensation may range from 0% to 7% of premium.While the Group Variable Universal Life required premium is included in the program, investment premium in the Certificate Fund is not. Prudential may require the registered representative to return all of the first year commission if the Group Contract is not continued through the first year.The commission and distribution percentages will depend on factors such as the size of the group involved and the amount of sales and administrative effort required in connection with the particular Group Contract.In total, they will not exceed 15% of the premium payments over the term of the premium rate guaranteed period. Additional compensation of up to 1% of Certificate Fund value net of loans, may also be payable each year. We may also compensate other registered representatives of Prudential for referrals and other consultants for services rendered, as allowed by law.The amounts paid to PIMS for its services as principal underwriter for the calendar years ended December 31, 2016, December 31, 2015 and December 31, 2014 were $0, $0, and $0, respectively.Finally, registered representatives who meet certain productivity, profitability and persistency standards with regard to the sale of the Group Contract may be eligible for additional bonus compensation from Prudential. The distribution agreement between PIMS and Prudential will terminate automatically upon its assignment (as that term is defined in federal securities laws).But, PIMS may transfer the agreement, without the prior written consent of Prudential, under the circumstances set forth in federal securities laws.Either party may terminate the agreement at any time if the party gives 60 days’ written notice to the other party. Sales expenses in any year are not necessarily equal to the sales charge in that year.Prudential may not recover its total sales expenses for some or all Group Contracts over the periods the Certificates for such Group Contracts are in effect.To the extent that the sales charges are insufficient to cover total sales expenses, the sales expenses will be recovered GVUL 35 from Prudential’s surplus, which may include amounts derived from the mortality and expense risk charge and the monthly cost of insurance charge. In addition, we or our affiliates may provide such compensation, payments and/or incentives to firms arising out of the marketing, sale and/or servicing of variable annuities or life insurance offered by different Prudential business units. As of December 31, 2016, we are not aware of any firms (or their broker/dealers) that received payment or accrued a payment amount with respect to group variable product business issued by Prudential during 2016. LEGAL PROCEEDINGS The Prudential Insurance Company of America is subject to legal and regulatory actions in the ordinary course of our business. Pending legal and regulatory actions include proceedings specific to The Prudential Insurance Company of America and proceedings generally applicable to business practices in the industry in which we operate. The Prudential Insurance Company of America may be subject to class action lawsuits and other litigation involving a variety of issues and allegations involving sales practices, claims payments and procedures, premium charges, policy servicing and breach of fiduciary duty to customers. The Prudential Insurance Company of America may also be subject to litigation arising out of its general business activities, such as its investments, contracts, leases and labor and employment relationships, including claims of discrimination and harassment, and could be exposed to claims or litigation concerning certain business or process patents. In addition, The Prudential Insurance Company of America, along with other participants in the businesses in which it engages, may be subject from time to time to investigations, examinations and inquiries, in some cases industry-wide, concerning issues or matters upon which such regulators have determined to focus. The Prudential Insurance Company of America’s litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcome cannot be predicted. In some of The Prudential Insurance Company of America’s pending legal and regulatory actions, parties are seeking large and/or indeterminate amounts, including punitive or exemplary damages. It is possible that The Prudential Insurance Company of America’s results of operations or cash flow in a particular quarterly or annual period could be materially affected by an ultimate unfavorable resolution of pending litigation and regulatory matters depending, in part, upon the results of operations or cash flow for such period. In light of the unpredictability of The Prudential Insurance Company of America’s litigation and regulatory matters, it is also possible that in certain cases an ultimate unfavorable resolution of one or more pending litigation or regulatory matters could have a material adverse effect on The Prudential Insurance Company of America’s financial position. Management believes, however, that, based on information currently known to it, the ultimate outcome of all pending litigation and regulatory matters, after consideration of applicable reserves and rights to indemnification, is not likely to have a material adverse effect on: the Separate Account; the ability of Prudential Investment Management Services, to perform its contract with the Separate Account; or The Prudential Insurance Company of America's ability to meet its obligations under the Certificates. FINANCIAL STATEMENTS The financial statements of the Account should be distinguished from the consolidated financial statements of Prudential, which should be considered only as bearing upon the ability of Prudential to meet its obligations under the Contracts.The financial statements of the Account and the consolidated financial statements of Prudential are made available in the Statement of Additional Information to this prospectus. ADDITIONAL INFORMATION Prudential has filed a registration statement with the SEC under the Securities Act of 1933, relating to the offering described in this prospectus.This prospectus does not include all the information set forth in the registration statement.Certain portions have been omitted pursuant to the rules and regulations of the SEC.The omitted information may, however, be obtained from the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549, or by telephoning (202) 551-5850, upon payment of a prescribed fee. You may contact the Depositor for further information at the address and telephone number inside the front cover of this prospectus.For service or questions on your Certificate, please contact our service office at the phone number on the back cover, or the address shown in the section titled Definitions of Special Terms Used in This Prospectus. Pursuant to the delivery obligations under Section 5 of the Securities Act of 1933 and Rule 159 thereunder, Prudential delivers this prospectus to contract owners that reside outside of the United States. Cyber Security Risks We provide more information about cyber security risks associated with this Contract in the Statement of Additional Information. GVUL 36 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS Account - The Account is a variable contract account, also known as a separate account, that is identified as the Prudential Variable Contract Account GI-2. The Account is divided into subaccounts. Each variable investment option is a subaccount of the Account. The Account holds assets that are segregated from all of Prudential’s other assets. The assets of each subaccount are segregated from the assets of each other subaccount. Attained Age - Your age as defined by the Group Contract. Business Day – Generally any day the New York Stock Exchange is open for regular trading and generally ends at 4:00 p.m. Eastern Time (or as of an earlier close of regular trading).A business day does not include a day on which we are not open due to emergency conditions determined by the Securities and Exchange Commission.We may also close early due to such emergency conditions. Cash Surrender Value - The amount you receive upon surrender of the Certificate.The Cash Surrender Value is equal to your Certificate Fund on the date of surrender, less any Certificate Debt any transaction charge and any other outstanding charge. Certificate - A document issued to you, as a Participant under a Group Contract, setting forth or summarizing your rights and benefits. Certificate Anniversary - The same date each year as the Certificate Date. Certificate Date - The effective date of coverage under a Certificate. Certificate Debt - The principal amount of any outstanding loans you borrowed under your Certificate plus any accrued interest. Certificate Fund - The total amount credited to you under your Certificate. On any date it is equal to the sum of the amounts under that Certificate allocated to: (1) the Subaccounts, (2) the Fixed Account, and (3) the Loan Account. Certificate Year - The year from the Certificate Date to the first Certificate Anniversary or from one Certificate Anniversary to the next. Continued Coverage - Under some Group Contracts, You may continue your insurance coverage even if you are no longer an Eligible Group Member. This type of insurance coverage is called Continued Coverage.Cost of insurance rates and charges may increase under a Continued Coverage Certificate since the Covered Person under a Continued Coverage certificate may no longer be considered to be a member of the Group Contract Holder's group for purposes of determining those rates and charges. Contract Anniversary - The same date each year as the Contract Date. Contract Date - The date on which the Group Contract is issued. Covered Person - The person whose life is insured under the Group Contract. The Covered Person is generally the Participant. Some Group Contracts may permit a Participant to apply for insurance under a second Certificate naming the Participant's spouse as the Covered Person. Death Benefit - The amount payable upon the death of the Covered Person (before the deduction of any Certificate Debt or any outstanding charges). Eligible Group Members - The persons specified in the Group Contract as eligible to apply for insurance protection under the Group Contract. Experience Credit - A refund that Prudential may provide under certain Group Contracts based on favorable experience. Face Amount - The amount of life insurance in your Certificate. The Face Amount, along with your Certificate Fund are each parts of your Death Benefit. Fixed Account - An investment option under which Prudential guarantees that interest will be added to the amount deposited at a rate we declare periodically. Funds - A Fund is a portfolio of a series mutual fund. Each of these mutual funds is an open-end management investment company registered under the Investment Company Act of 1940. The shares of such Fund are purchased only by insurance company separate accounts, such as the Account, and qualified plans, and are not available on a retail basis. Each variable investment option buys shares of one specific Fund. Good Order – An instruction utilizing such forms, signatures, and dating as we require, which is sufficiently clear and complete and for which we do not need to exercise any discretion to follow such instructions. Group Contract - A Group Variable Universal Life insurance contract that Prudential issues to the Group Contract Holder. The term Group Contract also includes a participating employer's participation in a multi-employer trust. GVUL 37 Group Contract Holder - The employer, association, sponsoring organization or trust that is issued a Group Contract. In the case of such a group that joins a multiple employer trust, that group exercises the rights accorded to a Group Contract Holder as described throughout this prospectus and in the trust participation agreement. Guideline Annual Premium - A level annual premium that would be payable throughout the duration of a Certificate to fund the future benefits if the Certificate were a fixed premium contract, based on certain assumptions set forth in a rule of the SEC. Upon request, Prudential will advise you of the Guideline Annual Premium under the Certificate. Issue Age - The Covered Person's Attained Age on the date that the insurance on that Covered Person goes into effect as defined by the Group Contract. Loan Account - An account within Prudential's general account to which we transfer from the Account and/or the Fixed Account an amount equal to the amount of any loan. Loan Value - The amount (before any applicable transaction charge) that you may borrow at any given time under your Certificate. We calculate the Loan Value by multiplying the Certificate Fund by 90% (or higher where required by state law) and then subtracting any existing loan with accrued interest, outstanding charges, and the amount of the next month's charges. Modified Endowment Contract - A type of life insurance contract or Certificate under the Internal Revenue Code which has been funded in excess of certain IRS limits. Less favorable tax rules, and in some cases a penalty tax, apply if you take distributions (such as withdrawals, loans or assignments) from a Modified Endowment Contract.Regardless of classification as a Modified Endowment Contract cash value accrues on a tax deferred basis and the Death Benefit is generally received free of income tax. See the Taxes section for a more complete description of the Modified Endowment Contract rules. Monthly Deduction Date - Generally, the Contract Date and the first day of each succeeding month, except that whenever the Monthly Deduction Date falls on a date other than a Business Day, the Monthly Deduction Date will be the next Business Day. Some Group Contracts may define Monthly Deduction Date slightly differently, in which case a supplement to this prospectus will define Monthly Deduction Date. Net Amount at Risk - The amount by which your Certificate’s Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. Net Premium - Your premium payment minus any charges for taxes attributable to premiums, any processing fee, and any sales charge.Net Premiums are the amounts that we allocate to the Account and/or the Fixed Account. Paid-Up Coverage - This type of life insurance coverage pays a Death Benefit of a specific amount that does not change. The Certificate's Cash Surrender Value is used for Paid-Up Coverage and no additional premium payment is required. Participant - An Eligible Group Member or "applicant owner" under a Group Contract who obtains insurance under the Group Contract and is eligible to exercise the rights described in the Certificate. The Participant will be the person entitled to exercise all rights under a Certificate, regardless of whether the Covered Person under the Certificate is the Participant or his or her spouse. We refer to Participants as "you" or “Certificate Owner” in this prospectus. If you validly assign your rights as a Participant to someone else, then that person may exercise those rights. Prudential Service Office – The office at which we receive payment and transaction requests, including premium payments, loan repayments, payments to prevent your Certificate from lapsing, allocation change requests, withdrawal requests, surrender requests, transfer requests, ownership change requests and assignment requests.The office is located in Dresher, Pennsylvania.Correspondence should be sent to the address to which you are directed by your Group Contract Holder or on the premium notice or applicable request form. Your correspondence will be picked up at this address, processed and then transmitted to the Prudential Service Office. Your payment or transaction request is not considered received by us until it is received at the Prudential Service Office. Where this Prospectus refers to the day when we receive a request from you, we mean the day on which that item (or the last thing necessary for us to process that item) arrives in Good Order at the Prudential Service Office or via the appropriate telephone number, fax number or website if the item is a type we accept by those means. There are two main exceptions: if the request is received (1) on a day that is not a Business Day or (2) after the close of a Business Day, then, in each case, we are deemed to have received that item on the next Business Day. Series Fund - The Prudential Series Fund, Inc., a mutual fund with separate portfolios, some of which are available as investment options for the Group Contract. Subaccount - A division of the Account. Each Subaccount invests its assets in the shares of a corresponding Fund. The Prudential Insurance Company of America - Prudential, us, we, our.The company offering the Contract. GVUL 38 The SAI is legally a part of this prospectus, both of which are filed with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, Registration No. 333-01031.The SAI contains additional information about the Prudential Variable Contract Account GI-2.All of these filings can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the public reference room may be obtained by calling the Commission at (202) 551-8090.The SEC also maintains a Web site (http://www.sec.gov) that contains the Prudential Group Variable Universal Life SAI, material incorporated by reference, and other information about the Prudential Insurance Company of America.Copies of these materials can also be obtained, upon payment of duplicating fees, from the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549. You can call us at 1-800-562-9874 to ask us questions, request information about the Contract, and obtain copies of the Statement of Additional Information or other documents. Group Variable Universal Life (Contract Series: 89759) is underwritten by The Prudential Insurance Company of America, 751 Broad Street, Newark, NJ 07102, and is offered through Prudential Investment Management Services LLC, a registered broker-dealer.Prudential Investment Management Services LLC is a wholly-owned subsidiary of Prudential Financial, Inc. Investment Company Act of 1940: Registration No.:811-07545 GVUL 39 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Executive GVUL This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Additional Risks Associated with the Variable Investment Options 4 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 7 The Fixed Account 7 Charges 7 Surrender Charge 8 Eligibility and Enrollment 8 “Free Look” Period 9 Maximum Age 9 Coverage Information 9 Additional Insurance Benefits 9 Additional Premium Payments 9 Definition of Life Insurance 10 Loans 10 Lapse and Reinstatement 10 Exclusions 10 Changes in Personal Status 10 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Advanced Series Trust: AST Cohen & Steers Realty Portfolio Appendix 1 Deutsche Variable Series II: Deutsche Government & Agency Securities VIP Appendix 2 Deutsche Small Mid Cap Value VIP Appendix 3 Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 5 MFS® Variable Insurance Trust: MFS® Total Return Bond Series Appendix 6 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 7 PSF Diversified Bond Portfolio Appendix 8 PSF Equity Portfolio Appendix 9 Exec. GVUL 1 PSF Government Income Portfolio Appendix 10 PSF Government Money Market Portfolio Appendix 11 PSF High Yield Bond Portfolio Appendix 12 PSF Jennison Portfolio Appendix 13 PSF Small Capitalization Stock Portfolio Appendix 14 PSF Stock Index Portfolio Appendix 15 PSF Value Portfolio Appendix 16 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 17 T. Rowe Price New America Growth Portfolio Appendix 18 T. Rowe Price International Series, Inc.: T. Rowe Price International Stock Portfolio Appendix 19 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate year. Maximum - $10 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Exec. GVUL 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $3.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum – $50.48 Minimum - $0.10 Representative guaranteed charge - $1.174 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3: Spouse Dependents Term Life Insurance Monthly Maximum - $.296 Minimum - $0.296 Representative current charge - $0.298 Child Dependents Term Life Insurance Monthly Maximum - $0.106 Minimum - $0.106 Representative current charge - $0.107 AD&D on employee’s life Monthly Maximum - $0.026 Minimum - $0.026 Representative current charge - $0.027 * The charges shown for Cost of Insurance and AD&D on employee’s life are expressed as rates per $1,000 of Net Amount at Risk.The charges shown for Spouse and Child Term Insurance are expressed as rates per unit.One unit includes $5,000 spouse coverage, $100 child coverage if the child is less than 6 months old, and $4,000 child coverage if the child is 6 months old and over. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample guaranteed maximum rate charged for a 56 year old insured.The representative guaranteed charge of the cost of insurance may vary by Executive GVUL contract based on age, most common rating class of actual certificates, and demographics of the group. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. These are the maximum and minimum rates currently charged on one of our existing Executive Group contracts.The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for additional insurance benefits are sample rates currently charged on one of our existing Group contracts. 8. The representative current charge for spouse term insurance is a sample rate currently charged on one of our existing Executive GVUL contracts for a 56 year old insured, who is the spouse of an active employee. Exec. GVUL 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.38% Additional Risks Associated with the Variable Investment Options This Contract offers variable investment options that invest in Funds offered through the Advanced Series Trust (“AST”).These variable investment options have the prefix AST.The AST variable investment options are also available in variable annuity contracts we offer.Some of these variable annuity contracts offer optional living benefits that utilize a predetermined mathematical formula (the “formula”) to manage the guarantees offered in connection with those optional benefits.The formula monitors each annuity contract owner’s account value daily and, if necessary, will systematically transfer amounts among investment options.The formula transfers funds between the variable investment options for those variable annuity contracts and an AST bond portfolio investment option (those AST bond portfolios are not available in connection with the life Contracts offered through this prospectus). You should be aware that the operation of the formula in those variable annuity contracts may result in large-scale asset flows into and out of the underlying Funds that are available with your Contract. These asset flows could adversely impact the underlying Funds, including their risk profile, expenses and performance. Because transfers between the variable investment options and the AST bond sub-account can be frequent and the amount transferred can vary from day to day, any of the underlying Funds could experience the following effects, among others: (a) a Fund’s investment performance could be adversely affected by requiring a subadvisor to purchase and sell securities at inopportune times or by otherwise limiting the subadvisor’s ability to fully implement the Fund’s investment strategy; (b) the subadvisor may be required to hold a larger portion of assets in highly liquid securities than it otherwise would hold, which could adversely affect performance if the highly liquid securities underperform other securities (e.g., equities) that otherwise would have been held; and (c) a Fund may experience higher turnover and greater negative asset flows than it would have experienced without the formula, which could result in higher operating expense ratios and higher transaction costs for the Fund compared to other similar funds. The efficient operation of the asset flows among Funds triggered by the formula depends on active and liquid markets. If market liquidity is strained, the asset flows may not operate as intended. For example, it is possible that illiquid markets or other market stress could cause delays in the transfer of cash from one fund to another fund, which in turn could adversely impact performance. Before you allocate to the variable investment options with the AST Portfolios listed below, you should consider the potential effects on the Funds that are the result of the operation of the formula in the variable annuity contracts that are unrelated to your Contract.Please work with your financial professional to determine which variable investment options are appropriate for your needs. Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Exec. GVUL 4 Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met. Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund (PSF) and certain Funds of the Advanced Series Trust (AST). PGIM Investments LLC and AST Investment Services, Inc. serve as co-investment managers of the other Funds of AST. The investment management agreements for The Prudential Series Fund and the Advanced Series Trust provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER ADVANCED SERIES TRUST AST Cohen & Steers Realty Portfolio Seeks to maximize total return through investment in real estate securities. Cohen & Steers Capital Management, Inc. PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio – Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC Exec. GVUL 5 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Government Income Portfolio – Class I Seeks a high level of income over the long term consistent with the preservation of capital. PGIM Fixed Income PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks high total return. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche Government & Agency Securities VIP – Class A Seeks high current income consistent with preservation of capital. Deutsche Investment Management Americas Inc. Deutsche Small Mid Cap Value VIP– Class A Seeks long-term capital appreciation. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund – Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio – Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Total Return Bond Series – Initial Class Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Financial Services Company T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Fund Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. T. Rowe Price International Stock Portfolio Seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. T. Rowe Price Associates, Inc./ T. Rowe Price International Ltd Exec. GVUL 6 The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all AST and PSF Funds benefit us financially because fees are paid to us or our affiliates by the AST and PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 2%. Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. 7 We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Surrender Charge You may surrender your Certificate for its Cash Surrender Value at any time.If you do, your insurance coverage will end.Prudential will calculate the Cash Surrender Value as of the Business Day on which we receive your request form in Good Order.There is no charge for surrendering your certificate. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. Current rates are set, and may vary, on a case by case basis. For certificates currently available to the largest existing Group case, the highest current rate per thousand is $50.48, and applies to insureds at age 99. The lowest current rate per thousand is $0.04, and applies to insureds below age 20. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Spouse Term Insurance: The current rate per thousand for spouse term insurance is currently $0.29 and applies to all insureds. Child Term Insurance: The rate for child term insurance is currently $0.10 per thousand and applies to all insureds. AD&D on the Employee’s Life:The rate per thousand currently offered for this coverage is $0.02.Generally, one rate is payable at all ages for a given group of insureds. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account. The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are active employees, classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Exec. GVUL 8 Qualified dependents may also be eligible for coverage under some plans, as determined by the Employer or Group Contract Holder. Enrollment Period There is no limited enrollment period. Eligible Group Members may enroll at any time during the year. But, if the person applies for coverage more than 31 days after first becoming eligible, Prudential will ask for evidence of good health before that person can become covered. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 75. Also, a Participant's Face Amount of Insurance will end at the maximum age shown in the Certificate (usually, that is age 100). Coverage Information Face Amount The minimum Face Amount for active participants is $50,000. Terminated or retired Participants generally may reduce their Face Amount to not less than $10,000. The maximum face amount is determined by the Contract Holder and may vary by class. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Evidence of insurability satisfactory to Prudential will be required if the Face Amount exceeds the limits set forth in your Certificate. Effective Date of Insurance After you have satisfied all of the requirements, your coverage will be effective on the later of 1) the date mutually agreed upon by Prudential and the Contract Holder and 2) the first of the month after satisfying all requirements. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 90% of the Face Amount or Net Amount at Risk, up to a maximum of $500,000 and up to 90% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Each additional premium payment must be at least $20. Prudential reserves the right to limit the amount of additional premiums. Changes in Face Amount Increases in Face Amount For Face Amounts based on annual salary or earnings, we may increase Face Amounts based on salary or earnings information reported to us. At any time, you may choose to increase your Face Amount of insurance, but you must provide evidence of good health. Exec. GVUL 9 Decrease in Face Amount Generally, Face Amounts will not decrease unless you request a decrease. See the Changes in Face Amount and Taxes sections of the prospectus. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Loans The minimum amount you may borrow at any one time is $100. Lapse and Reinstatement You may request reinstatement of a lapsed Certificate any time within 3 years after the end of the grace period. But, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended and you did not have the right to continue your insurance. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion. See the Suicide Exclusion section of the prospectus for details. Changes in Personal Status Continuing Coverage If You Become Totally Disabled If you become totally disabled prior to age 60 and are unable to work in any occupation, Prudential will extend your Group Variable Universal Life coverage so that you will continue to have insurance coverage equal to the Face Amount of your Certificate until you reach age 65 or are no longer totally disabled. When you reach age 65 or are no longer totally disabled, you may continue your Group Variable Universal Life Coverage even if you are on a disability leave of absence. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage at Retirement You can continue coverage at retirement. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage When You Leave the Group for Reasons Other Than Retirement You may elect to continue your Group Variable Universal Life coverage if you leave for any reason and are no longer an Eligible Group Member. We call this "Continuation Coverage." Continuation rates are higher than rates for coverage as an Eligible Group Member, but will not exceed the guaranteed rates. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Exec. GVUL 10 PROSPECTUS May 1, 2017 For certificates effective on or before 12/31/2008 PRUDENTIAL VARIABLE CONTRACT ACCOUNT GI-2 AICPA Group Variable Universal Life for Members This prospectus describes a flexible premium variable universal life insurance contract, the Group Variable Universal Life Contract offered by The Prudential Insurance Company of America, a stock life insurance company,to the Eligible Group Members of the AICPA and/or a State Society of CPAs and/or other qualifying organizations. You may choose to invest your Contract's premiums and its earnings in one or more of 18 variable investment options of the Prudential Variable Contract Account GI-2 (the “Account”).For a complete list of the variable investment options, their investment objectives, and their investment advisers, see The Funds. You may also choose to invest your Contract’s premiums and its earnings in the Fixed Account, which pays a guaranteed interest rate.See The Fixed Account. Please Read this Prospectus. Please read this prospectus carefully and keep it for future reference. This document is followed by prospectuses for each of the Funds that will be available to you under your group program.This prospectus may be accompanied by a supplement that describes the unique features of the particular Group Contract and Certificates. For those Group Contracts, the prospectus and the supplement together provide all the information you need to know about Group Variable Universal Life Insurance and you should read them together.Current prospectuses for each of the underlying mutual funds accompany this prospectus.These prospectuses contain important information about the mutual funds.Please read these prospectuses and keep them for reference. In compliance with US law, Prudential delivers this prospectus to contract owners that currently reside outside of the United States. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Prudential Insurance Company of America 751 Broad Street Newark, New Jersey 07102 Telephone: (800) 562-9874 TABLE OF CONTENTS Page SUMMARY OF CHARGES AND EXPENSES 2 SUMMARY OF THE CONTRACT 4 AND CONTRACT BENEFITS 4 SUMMARY OF CONTRACT RISKS 6 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 8 GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES 9 CHARGES AND EXPENSES 14 PERSONS HAVING RIGHTS UNDER THE CONTRACT 17 OTHER GENERAL CONTRACT PROVISIONS 18 PROCEDURES 22 ADDITIONAL INSURANCE BENEFITS 23 PREMIUMS 24 DEATH BENEFITS 28 SURRENDER AND WITHDRAWALS 31 LOANS 32 LAPSE AND REINSTATEMENT 33 TAXES 34 LEGAL PROCEEDINGS 36 FINANCIAL STATEMENTS 36 ADDITIONAL INFORMATION 37 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 38 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Deutsche Variable Series II: Deutsche High Income VIP Appendix 1 Dreyfus Variable Insurance Fund: Dreyfus International Equity Portfolio Appendix 2 Dreyfus Opportunistic Small Cap Portfolio Appendix 3 Franklin Templeton Variable Insurance Products Trust: Templeton Developing Markets VIP Fund Appendix4 Templeton ForeignVIP Fund Appendix5 Janus Aspen Series: Janus Aspen Enterprise Portfolio Appendix6 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix7 MFS® Variable Insurance Trust: MFS® Research Series Appendix8 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Short Duration Bond Portfolio Appendix 9 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 10 PSF Equity Portfolio Appendix11 PSF Flexible Managed Portfolio Appendix12 PSF Government Money Market Portfolio Appendix13 PSF Jennison Portfolio Appendix 14 PSF Small Capitalization Stock Portfolio Appendix 15 PSF Stock Index Portfolio Appendix 16 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 17 T. Rowe Price Mid-Cap Growth Portfolio Appendix 18 AICPA SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Certificate.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see CHARGES AND EXPENSES. The first table describes fees and expenses that we deduct from each premium payment, and fees we charge for transactions and riders. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. The maximum is 0.00% of each premium payment. Withdrawal Charge This charge is assessed on a Withdrawal. Maximum charge - $20 Current charge - The lesser of $10 and 2% of the amount withdrawn. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum charge - $20 per transfer after the twelfth. Current charge - $10 per transfer after the twelfth. Quarterly Report Reprint Charges This charge is assessed when a quarterly report is reprinted for a period that ended more than a year ago. Maximum charge - $5 Current charge - $2.50 1.For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently, the taxes paid for this Certificate are reflected as a deduction in computing Premium Refunds. AICPA 2 The second table describes the fees and expenses that you will pay periodically during the time you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than the Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality & Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum charge - $4.00 Current charge - $0.00 Cost of Insurance2,3: Minimum and Maximum Guaranteed Charge Monthly Maximum - $83.33 Minimum -$0.15 Charge for a Representative Participant Monthly Representative guaranteed charge - $0.584 Net Interest on Loans5 Annually Maximum - 2% Current – 1% Additional Insurance Benefits3: Child Term Insurance Deducted from the annual refund, if any Maximum - $6.006 Minimum -$6.006 Representative current charge - $6.007 Accidental Death & Dismemberment Monthly Maximum - $0.036 Minimum -$0.026 Representative current charge - $.027 Waiver Benefit Monthly Maximum - $0.076 Minimum -$0.0026 Representative current charge - $.02 1.The daily charge is based on the effective annual rate shown. 2.The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age, gender, and rate class.The amounts shown in the table may not be representative of the charge that a Participant will pay.You may obtain more information about the particular COI charges that apply to you by contacting Aon Securities Inc. 3.The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of Net Amount at Risk.The Child Term Insurance is expressed as a rate per unit.The unit is a $10,000 benefit. 4.The representative guaranteed charge for cost of insurance is a sample rate currently charged for a 50 year old Covered Person, who is a male AICPA member in the Select rate class. 5.The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6.This is the rate currently charged. The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7.The representative current charge for additional insurance benefits are sample rates currently charged. AICPA 3 Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.64% SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Group Variable Universal Life Insurance Contract This document is a prospectus. It tells you about Group Variable Universal Life Insurance (sometimes referred to as “GVUL”) contracts offered by The Prudential Insurance Company of America (“Prudential,” the “Company,” “we,” “our,” or “us”) for insurance programs that are sponsored by groups.We will refer to each person who buys coverage as a "Participant." When we use the terms "you" or "your," we mean a Participant. A Group Variable Universal Life Insurance contract is an insurance contract issued by Prudential to a trust, or the group that sponsors the Group Variable Universal Life Insurance program. Often the group that sponsors a program is an employer.Other groups such as membership associations may also sponsor programs.Group Variable Universal Life is a variable insurance product that offers life insurance protection together with investment opportunity through variable investment options and the Fixed Account. A Group Variable Universal Life Insurance policy is a flexible form of life insurance.It has a Death Benefit and a Certificate Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your Net Premiums.Although the value of your Certificate Fund will increase if there is favorable investment performance in the variable investment options you select, investment returns in the variable investment options are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Certificate Fund will decrease.The risk will be different, depending upon which variable investment options you choose.You bear the risk of any decrease. The coverage is designed to be flexible to meet your specific life insurance needs.Within certain limits, this type of coverage will provide you with flexibility in determining the amount and timing of your premium payments. The Group Contract states the terms of the agreement between Prudential and the sponsoring group. It forms the entire agreement between them. Among other things, the Group Contract defines which members of the group are eligible to buy the Group Variable Universal Life Insurance. The Group Contract also says whether or not Eligible Group Members may also buy coverage for their qualified dependents. We will give a Certificate to each Eligible Group Member or Applicant Owner who buys coverage under the Group Contract. The Certificate provides for a Death Benefit and a Cash Surrender Value. The Death Benefit and the Cash Surrender Value can change every day. They change based on the performance of the investment options you selected. On the date of the Contract Anniversary, if all required premium payments have been paid for the year and the Group Contract remains in force, Prudential will determine whether a divisible surplus exists. If a divisible surplus exists, Prudential will determine the share to allocate to the Group Contract. You will receive your portion of the divisible surplus in the form of an annual refund that ordinarily will be applied as a premium payment. However, you may choose to receive your refund in cash by notifying Aon Securities Inc. in writing. The Death Benefit When you buy Group Variable Universal Life Insurance, you will choose a Face Amount of insurance, based on the amounts available for your group. Prudential will pay a Death Benefit to the beneficiary when the Covered Person dies. Generally, the Death Benefit is the Face Amount of insurance plus the value of your Certificate Fund on the date of your death, minus any Certificate Debt and outstanding charges. Because the value of the Certificate Fund will vary daily with AICPA 4 the performance of the investment options you select, the amount of the Death Benefit will also vary from day to day. However, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Participant’s insurance is not in default and there is no Certificate Debt.See the Death Benefit and Contract Values section. The Certificate Fund The Certificate Fund consists of the Net Premiums that we invest in the investment options you select. Prudential will deduct its charges for the insurance from the Certificate Fund. The Certificate Fund value changes daily, reflecting: (i) increases or decreases in the value of the variable investment options you select; (ii) interest credited on any amounts allocated to the Fixed Account; (iii) interest credited on any loan; (iv) the daily charge for mortality and expense risks assessed against the variable investment options; and (v) monthly charges Prudential deducts for the insurance. The Certificate Fund also changes to reflect the receipt of premiums. There is no guaranteed minimum balance for the Certificate Fund. Premium Payments You will usually be able to decide when to make premium payments and how much each premium payment will be. You are responsible for making sure that there is enough value in your Certificate Fund (minus Certificate Debt and outstanding charges) to cover each month’s charges. If your Certificate Fund balance is less than the amount needed to pay any month’s charges, then you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period, and if you do not, your coverage will end. You may choose to make additional premium payments and have those payments directed to the investment options you previously selected.See the Additional Premium Payments section. Allocation of Premium Payments and Investment Choices Before your premiums are allocated to your investment choices, we deduct a charge for taxes attributable to premiums (or premium based administrative charges).This charge is currently 0.00%.The remainder is your Net Premium, which is then invested in the investment options.See the Charges and Expenses section. You may choose investment options from among the Funds selected by your Group Contract Holder. You choose how to allocate your premium payments among the investment options.You may choose more aggressive Funds or less aggressive Funds, as well as the Fixed Account. What you choose depends on your personal circumstances, your investment objectives and how they may change over time.See The Prudential Variable Contract Account GI-2, and the Allocation of Premiums sections. If you prefer to reduce the risks that come with investing in the Funds, you can choose to direct some of your premium payments or the amount in your Certificate Fund to the Fixed Account. Prudential guarantees that the part of your Certificate Fund that is directed to the Fixed Account will earn interest daily at a rate that Prudential declares periodically. That rate will change from time to time, but it will never be lower than an effective annual rate of 4%. See The Fixed Account section. Transfers Among Investment Options You may transfer amounts from one investment option to another. We do not limit the number of transfers between variable investment options, but we may charge for more than 12 transfers and require written requests if more than 20 transfers are requested in a Certificate Year.See the Transfers/Restrictions on Transfers section. Dollar Cost Averaging Dollar Cost Averaging, or DCA, lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available investment options available under the Contract at monthly intervals. You can request that a designated number of transfers be made under the DCA feature.You may use DCA at any time after your Certificate becomes effective, but to start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Prudential Series Fund Government Money Market Portfolio.The main objective of DCA is to reduce the risk of dramatic short-term market fluctuations.Since the same dollar amount is transferred to an available investment option with each transfer, you buy a greater interest in the investment option when the price is low and a lesser interest in the investment option when its price is high.Therefore, you may achieve a lower than average cost over the long term.This plan of investing does not assure a profit or protect against a loss in declining markets.See the Dollar Cost Averaging section. AICPA 5 Surrenders You may surrender your insurance and receive its Cash Surrender Value. The Cash Surrender Value is the value of the Certificate Fund at the close of business on the day of the surrender minus any Certificate Debt and any outstanding charges. A surrender may have tax consequences. See the Surrenders and Withdrawals section, and the Taxes section. Withdrawals from the Certificate Fund While your Certificate is in effect, you may withdraw part of the Certificate’s Cash Surrender Value. You must withdraw at least $200 in any withdrawal, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges. There is no limit on the number of withdrawals you can make in a year. However, there is a transaction charge for each withdrawal. A withdrawal may have tax consequences.See Surrenders and Withdrawals section, and the Taxes section. Cash Surrender Value and Death Benefit If you ask, Prudential will give you an illustration of how the Cash Surrender Value and Death Benefit of your Certificate can change as a result of the performance of the investment options you select. The illustration will show your age, risk class, proposed face amount of insurance, and proposed Premium payments. We refer to this as a “personalized illustration”. This is not our prediction of how value will grow. It is a hypothetical example and is just intended to show you how a Certificate works. Loans You may borrow money from your Certificate Fund. The Maximum Loan Value, which is the maximum amount you may borrow, is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. Loan interest charges accrue daily. Depending on the tax status of your Certificate, taking a loan may have tax consequences.There may also be tax consequences if your Certificate lapses or terminates with an outstanding loan.See the Loans section, and the Taxes section. Canceling Your Certificate (“Free Look”) Generally, you may return your Certificate for a refund within 30 days after you receive it. This 30-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing or delivering the Certificate to Aon Securities Inc. (you may not ask for a refund if your Certificate is a replacement for one previously issued under the Group Contract). If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. (However, if applicable law so requires, you will receive a refund of all premiums paid minus any loans or withdrawals, and plus or minus any change due to investment experience.)This refund amount will be further reduced by applicable federal and state income tax withholding.See the “Free Look” Period section. SUMMARY OF CONTRACT RISKS Certificate Values are not Guaranteed Your benefits (including life insurance) are not guaranteed.The value of your Certificate Fund will vary with the performance of the investment options you select. There is no guarantee that the variable investment options will meet their investment objectives, so your Death Benefit could go down if the investment options in your Certificate Fund have poor investment performance.Poor investment performance could cause your Certificate to lapse, and you could lose your insurance. If you prefer to reduce the risks that come with investing in the variable options, you can choose to direct some of your premium payments or the amounts in your Certificate Fund to the Fixed Account. Because the Certificate provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various financial planning purposes.Purchasing the Certificate for such purposes may involve certain risks.Accessing the values in your Certificate through withdrawals and Certificate loans may significantly affect current and future Certificate values or Death Benefit proceeds and may increase the chance that your Certificate will lapse.If your Certificate lapses and you have an outstanding Certificate loan, there may be tax consequences.See the Taxes section. AICPA 6 Limitation of Benefits on Certain Riders for Claims due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges Certain fees and expenses currently are assessed at less than their guaranteed maximum levels. We may in the future increase these current charges up to the guaranteed maximum levels. If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep your Certificate in force.We will supplement this prospectus to reflect any increase in a current charge, up to the maximum charge, before the change is implemented. Certificate Lapse Each month we determine the value of your Certificate Fund.If the Certificate Fund less any applicable surrender charges is zero or less, the Certificate will end (in insurance terms, it will “lapse”).Your Certificate will also end if the Certificate Debt ever grows to be equal to or more than the Certificate Fund less any outstanding charges.Should this happen, Aon Securities Inc. will notify you of the payment you need to make to prevent your insurance from terminating.Currently, Aon Securities Inc. must receive your payment by the later of 71 days after the Monthly Deduction Date, or 30 days after the date Aon Securities Inc. mailed you the notice. If you do not make the payment, your Certificate will end and have no value.See the Lapse section and the Reinstatement section.If you have an outstanding loan when your Certificate lapses, you may have taxable income as a result.See the Taxes section. Risks of Using the Certificate as a Short-Term Savings Vehicle Because the Certificate provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Certificate for such purposes may involve certain risks. For example, a life insurance contract could play an important role in helping you to meet the future costs of a child’s education.The Certificate’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the variable investment options you choose perform poorly, if you do not pay sufficient premiums, or if you access the values in your Certificate through withdrawals or loans, your Certificate may lapse or you may not accumulate the funds you need. The Certificate is designed to provide benefits on a long-term basis. Consequently, you should not purchase the Certificate as a short-term investment or savings vehicle. Because of the long-term nature of the Certificate, you should consider whether purchasing the Certificate is consistent with the purpose for which it is being considered. Risks of Taking Withdrawals You may withdraw part of your Certificate’s Cash Surrender Value, so long as the amount withdrawn is at least $200.However, you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges.There is no limit on the number of withdrawals you can make in a year, but there is a transaction charge. You may not repay any amount that you withdraw from the Certificate’s Cash Surrender Value, so withdrawals will reduce the amount of your Death Benefit but you generally can make additional premium payments.Accessing your Certificate’s Cash Surrender Value through withdrawals may increase the chance that your Certificate will lapse. Withdrawal of the Cash Surrender Value may have tax consequences.See the Taxes section. Risks of Taking a Loan Taking a loan from your Certificate may increase the risk that your Certificate will lapse, will have a permanent impact on your Certificate Fund, and will reduce the Death Benefit. If your loan plus accrued interest exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month’s charges. If we pay a death claim while a loan is outstanding, we will reduce the Death Benefit by the amount of the loan plus any accrued interest. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund, which may have tax consequences. If you have a loan outstanding when you surrender your Certificate, or when you allow your Certificate to lapse, the amount you borrowed may become taxable. In addition, if your Certificate is classified as a Modified Endowment Contract for tax purposes, taking a loan may be treated as a distribution of income for tax purposes and may have tax consequences. See the Taxes section. AICPA 7 Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify it as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. If you have notified us in the past 13 months that you want us to refund excess premium payments causing Modified Endowment Contract treatment and we receive any excess payment which is less than $100.00, then we may, without additional notification by you, sell the minimum number of units necessary so as not to cause your Certificate to be treated as a Modified Endowment Contract. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. Replacing Your Life Insurance You should know that in most instances, it is not in your best interest to replace one life insurance policy with another one.When you need additional life insurance, it is usually better for you to add coverage, either by asking for a new policy or by buying additional insurance, than it is for you to replace a policy.In that way, you don’t lose benefits under the policy you already have. If you are thinking about replacing a life insurance policy you already have so that you can obtain Group Variable Universal Life Insurance, you should consider your choices carefully.Compare the costs and benefits of adding coverage to your current policy against the costs and benefits of Group Variable Universal Life Insurance.You should also get advice from a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Certificate’s premiums and its earnings in one or more of the available variable investment options.You may also invest in the Fixed Account option.The Fixed Account is the only investment option that offers a guaranteed rate of return.See The Funds section and The Fixed Account section. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940. Each variable investment option, which invests in an underlying Fund, has its own investment objective and associated risks, which are described in the accompanying Fund prospectuses. The income, gains, and losses of one variable investment option have no effect on the investment performance of any other variable investment option. We do not promise that the Funds will meet their investment objectives. Amounts you allocate to the variable investment options may grow in value, decline in value, or grow less than you expect, depending on the investment performance of the variable investment options that you choose. You bear the investment risk that the Funds may not meet their investment objectives.You also bear the risk that the Fund’s investment adviser may restrict investment in the fund, and even close the Fund, at their discretion.For a detailed discussion of the investment policies, objectives and strategies, and the investment risks associated with each Fund, please read the Fund’s current prospectus. Learn More about the Funds Before allocating amounts to the variable investment options, you should read the Funds’ current prospectuses for detailed information concerning their investment objectives and strategies, and their investment risks. AICPA 8 GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES The Prudential Insurance Company of America The Contract and Certificates are issued by The Prudential Insurance Company of America (“Prudential,” “we,” “us,” “our,” or the “Company”), a New Jersey stock life insurance company that has been doing business since 1875. Prudential is a wholly-owned subsidiary of Prudential Financial, Inc. (“Prudential Financial”), a New Jersey insurance holding company, and is located at 751 Broad Street, Newark, New Jersey, 07102.Prudential Financial exercises significant influence over the operations and capital structure of Prudential. However, neither Prudential Financial nor any other related company has any legal responsibility to pay amounts that Prudential may owe under the contract and/or Certificate. Prudential is licensed to sell life insurance and annuities in all states, in the District of Columbia, and in all United States territories and possessions.Prudential and its affiliates act in a variety of capacities with respect to registered investment companies, including as depositor, adviser, and principal underwriter. The Prudential Variable Contract Account GI-2 The Prudential Variable Contract Account GI-2 (the “Account”) was established on June14, 1988, under New Jersey law as a separate investment account. The Account is divided into Subaccounts.Each variable investment option is a Subaccount of the Account.The Fixed Account is not a Subaccount of the Account.The Account meets the definition of a “separate account” under federal securities laws. The assets held in the Account in support of assets invested under the Group Contracts are segregated from all of Prudential’s other assets.The assets of each Subaccount are segregated from the assets of each other Subaccount.Thus, the assets in the Account are not chargeable with liabilities arising out of any other business Prudential conducts.When we refer to “Funds” in this prospectus, we mean all or any of these Subaccounts.We may use “Variable Investment Option,” “Subaccount” or “Fund” interchangeably when referring to a variable investment option. You may then choose investment options from among the Funds selected by your Group Contract Holder. You may also choose to invest in the Fixed Account.(The Fixed Account may also be referred to as an “investment option.”)You may choose to make additional premium contributions and have those Funds directed to the investment options you select. Once you select the investment options you want, Prudential will direct your additional premium contributions to the Subaccounts associated with those Funds and/or to the Fixed Account. You may change your selection of investment options at any time. Prudential is the legal owner of the assets in the Account. Prudential will maintain assets in the Account with a total market value at least equal to the liabilities relating to the benefits attributable to the Account. In addition to these assets, the Account’s assets may include amounts contributed by Prudential to commence operation of the Account and may include accumulations of the charges Prudential makes against the Account. From time to time, Prudential will transfer these additional amounts to its general account. Before making any such transfer, Prudential will consider any possible adverse impact the transfer might have on the Account. Income, gains and losses related to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of other Prudential assets. These assets that are held in support of the client accounts may not be charged with liabilities that arise from any other business Prudential conducts. Prudential is obligated to pay all amounts promised to the Participant under the Group Contract. The Account is registered with the SEC under federal securities laws as a unit investment trust, which is a type of investment company. Registration does not involve any supervision by the SEC of the management or investment policies or practices of the Account. For state law purposes, the Account is treated as a part or division of Prudential. Prudential may take all actions in connection with the operation of the Account that are permitted by applicable law, including those permitted upon regulatory approval. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Prospectus. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one AICPA 9 or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. There are currently 18 variable investment options offered under Group Variable Universal Life. When you choose a variable investment option, we purchase shares of a mutual fund or a separate investment series of a mutual fund that is held as an investment for that option.We hold these shares in the Subaccount.Prudential may add additional variable investment options in the future. We may terminate the availability of any variable investment option at any time.If we do so, you will no longer be permitted to allocate additional investments to the option, either by premium payment or transfer.If this occurs, Prudential will provide you with prior notice of the change including any options available to you. You will have the opportunity to transfer any amount to the Fixed Account or any other investment option available to you. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice. We do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met. Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Your Certificate may include Funds that are not currently accepting additional investments. See the section titled The Prudential Variable Contract Account GI-2. Affiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio –Class I Style/Type: Hybrid Seeks total investment return consistent with a conservatively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC PSF Equity Portfolio – Class I Style/Type: Large-Cap Blend Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio - Class I Style/Type: Hybrid Seeks total return consistent with an aggressively managed diversified portfolio. PGIM Fixed Income.; Quantitative Management Associates, LLC AICPA 10 Affiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER PRUDENTIAL SERIES FUND PSF Government Money Market Portfolio (Formerly PSF Money Market) – Class I Style/Type: Money Market Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Style/Type: Large Cap Growth Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Style/Type: Small Cap Blend Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Style/Type: Large Cap Blend Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche High Income VIP – Class A Style/Type: Fixed Income – High Yield Seeks to provide a high level of current income. Deutsche Investment Management Americas, Inc. DREYFUS VARIABLE INVESTMENT FUND Dreyfus International Equity Portfolio – Initial Shares Style/Type: International Equity Seeks capital growth. The Dreyfus Corporation/Newton Capital Management, Inc. Dreyfus Opportunistic Small Cap Portfolio – Initial Shares1 Style/Type: Equity Seeks capital growth. The Dreyfus Corporation FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Developing Markets VIP Fund – Class 2 Style/Type: International – Equity Seeks long-term capital appreciation. Templeton Asset Management Ltd. Templeton Foreign VIP Fund – Class 2 Style/Type: International – Equity Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES2 Janus Aspen Enterprise Portfolio - Institutional Style/Type: Mid-Cap Growth Seeks long-term growth of capital Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio – Service Shares Style/Type: Emerging Markets – Equity Seeks long-term capital appreciation. Lazard Asset Management LLC AICPA 11 Unaffiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Style/Type: Large-Cap Core Seeks capital appreciation. Massachusetts Financial Services Company NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST Neuberger Berman AMT Short Duration Bond Portfolio – Class I Style/Type: Fixed Income – Government Seeks the highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. Neuberger Berman Investment Advisers LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Style/Type: Large-Cap Value Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price Mid-Cap Growth Portfolio Style/Type: Mid-Cap Growth Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. 1 Effective June 7, 2013, you may no longer make additional allocations into the Dreyfus Opportunistic Small Cap Portfolio. 2 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. The investment advisers or subadvisers for the Funds charge a daily investment management fee as compensation for their services. Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. In the future, it may become disadvantageous for separate accounts of variable life insurance and variable annuity contracts to invest in the same underlying variable investment options.Neither the companies that invest in the Funds nor the Funds currently foresee any such disadvantage.The Board of Directors for each Fund intends to monitor events in order to identify any material conflict between variable life insurance and variable annuity Contract owners and to determine what action, if any, should be taken.Material conflicts could result from such things as: (1) changes in state insurance law; (2) changes in federal income tax law; (3) changes in the investment management of any Fund; or (4) differences between voting instructions given by variable life insurance and variable annuity contract owners. A Fund may have a similar name, investment objective, or investment policy resembling those of a mutual fund managed by the same investment adviser or subadviser that is sold directly to the public.Despite such similarities, there can be no assurance that the investment performance of any such Fund will resemble that of the publicly available mutual fund. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. AICPA 12 We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. Voting Rights We are the legal owner of the shares of the Funds associated with the variable investment options. However, we vote the shares according to voting instructions we receive from Participants. We will mail you a proxy, which is a form you need to complete and return to us, to tell us how you wish us to vote. When we receive those instructions, we will vote all of the shares we own on your behalf in accordance with those instructions. We vote shares for which we do not receive instructions, and any other shares that we own in our own right, in the same proportion as the shares for which instructions are received. This voting procedure is sometimes referred to as “mirror voting” because, as indicated in the immediately preceding sentence, we mirror the votes that are actually cast, rather than decide on our own how to vote. We will also “mirror vote” shares that are owned directly by us or an affiliate (excluding shares held in the separate account of an affiliated insurer). In addition, because all the shares of a given Fund held within our Separate Account are legally owned by us, we intend to vote all of such shares when that underlying Fund seeks a vote of its shareholders. As such, all such shares will be counted towards whether there is a quorum at the underlying Fund’s shareholder meeting and towards the ultimate outcome of the vote. Thus, under “mirror voting”, it is possible that the votes of a small percentage of contract holders who actually vote will determine the ultimate outcome.Generally, you will be asked to provide instructions for us to vote on matters such as changes in a fundamental investment strategy, adoption of a new investment advisory agreement, or matters relating to the structure of the underlying Fund that require a vote of shareholders. We may change the way your voting instructions are calculated if it is required by federal or state regulation. We may also elect to vote shares that we own in our own right if the applicable federal securities laws or regulations, or their current interpretation, change so as to permit us to do so. We may, if required by state insurance regulations, disregard voting instructions if they would require shares to be voted so as to cause a change in the sub-classification or investment objectives of one or more of the available variable investment options or to approve or disapprove an investment advisory contract for the Fund. In addition, we may disregard voting instructions that would require changes in the investment policy or investment adviser of one or more of the Funds associated with the available variable investment options, provided that we reasonably disapprove such changes in accordance with applicable federal or state regulations. If we disregard Certificate Owner voting instructions, we will advise Certificate Owners of our action and the reasons for such action in the next available annual or semi-annual report. Substitution of Variable Investment Options We may substitute the shares of another a Fund for another Mutual Fund or a portfolio or of an entirely different variable investment option.We would not do this without any necessary Securities and Exchange Commission and/or any necessary state approval.We would notify Group Contract Holders and Participants in advance if we were to make such a substitution. The Fixed Account You may invest all or part of your Certificate Fund in the Fixed Account. The amount invested in the Fixed Account becomes part of Prudential's general assets, commonly referred to as the general account.The general account consists of all assets owned by Prudential other than those in the Account and other separate accounts that have been or may be established by Prudential.Subject to applicable law, Prudential has sole discretion over the investment of the general account assets, and Participants do not share in the investment experience of those assets. AICPA 13 The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Prudential may in its sole discretion declare a higher rate, though we are not obligated to do so. At least annually and anytime you ask, we will tell you what interest rate currently applies. Because of exemptive and exclusionary provisions, interests in the Fixed Account under the Certificate have not been registered under the Securities Act of 1933 and the general account has not been registered as an investment company under the Investment Company Act of 1940.Accordingly, interests in the Fixed Account are not subject to the provisions of these Acts, and Prudential has been advised that the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Fixed Account.Any inaccurate or misleading disclosure regarding the Fixed Account may, however, be subject to certain generally applicable provisions of federal securities laws. Prudential has the right to delay payment of any Cash Surrender Value attributable to the Fixed Account for up to six months. See the When Proceeds Are Paid section. CHARGES AND EXPENSES This section provides a more detailed description of each charge that is described briefly in the SUMMARY OF CHARGES AND EXPENSES beginning on page 1 of this prospectus.There are charges and other expenses associated with the Contract that reduce the return on your investment. These charges and expenses are described below. The total amount invested in the Certificate Fund, at any time, consists of the sum of the amount credited to the variable investment options, the amount allocated to the Fixed Account, plus any interest credited on amounts allocated to the Fixed Account, and the principal amount of any Certificate loan plus the amount of interest credited to the Certificate upon that loan.See Loans.Most charges, although not all, are made by reducing the Certificate Fund. In several instances we use the terms "maximum charge" and "current charge."The "maximum charge", in each instance, is the highest charge that we may make under the Certificate.The "current charge", in each instance, is the amount that we now charge, which may be lower than maximum charges.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Current charges deducted from premium payments and the Certificate Fund may change from time to time, subject to maximum charges.In deciding whether to change any of these current charges, we will periodically consider factors such as mortality, persistency, expenses, taxes and interest and/or investment experience to see if a change in our assumptions is needed.Changes in charges will be by class.We will not recoup prior losses or distribute prior gains by means of these changes. The charges under the Contract are designed to cover, in the aggregate, our direct and indirect costs of selling, administering and providing benefits under the Contract. They are also designed, in the aggregate, to compensate us for the risks of loss we assume pursuant to the Contract. If, as we expect, the charges that we collect from the Contract exceed our total costs in connection with the Contract, we will earn a profit. Otherwise, we will incur a loss. The rates of certain of our charges have been set with reference to estimates of the amount of specific types of expenses or risks that we will incur. In most cases, this prospectus identifies such expenses or risks in the name of the charge; however, the fact that any charge bears the name of, or is designed primarily to defray a particular expense or risk does not mean that the amount we collect from that charge will never be more than the amount of such expense or risk. Nor does it mean that we may not also be compensated for such expense or risk out of any other charges we are permitted to deduct by the terms of the Contract. We may reduce stated fees under particular contracts as to which, due to economies of scale and other factors, our administrative costs are reduced. Charge for Taxes Attributable to Premiums We may deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently 0.00%. Currently, the taxes paid by us for this Group Contract are a deduction in computing Premium Refunds.The deduction reflects that, for federal taxes, all of the premium is treated as for an individual life insurance policy which have higher factors.The definition of what premium is treated as for a group life certificate is found in IRC section 848. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the Operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. AICPA 14 We may increase this charge at any time. Withdrawal Charge Under some Group Contracts, a transaction charge may be imposed for each withdrawal. The current charge is the lesser of $10 and 2% of the amount you withdraw. The maximum charge for withdrawals is $20.We will deduct the transaction charge from Certificate Fund. Cost of Insurance Each month, we will deduct from your Certificate Fund a charge for the cost of your insurance (a “COI” charge). We will take the charge from each investment option you selected in the same proportion that the value of your Certificate Fund is invested. To calculate the cost of insurance charge, we multiply: - your Certificate's “Net Amount at Risk” by - the “cost of insurance rate” for the Covered Person. “Net Amount at Risk” means the amount by which your Certificate's Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. The “cost of insurance rate” is based on many factors, including: · the Covered Person's age; · the Covered Person's rate class (such as classes for standard, select, and preferred); · the Covered Person’s gender (except for residents of Montana); · the life expectancy of the people covered under your Group Contract; · the additional insurance benefits shown in the Additional Insurance Benefits section; · the expected expenses. The cost of insurance rate will generally increase as the Covered Person ages.We may adjust the actual cost of insurance rates from time to time. The changes in cost of insurance rates for each Group Contract Holder are based on many factors, including: · The number of Certificates in effect; · The number of new Certificates issued; · The number of Certificates surrendered; · The expected claims (Death Benefits, accelerated benefits and surrenders); · The expected expenses; and · The level of administrative services provided to the Group Contract Holder. In addition to the list above, the past claims, expenses and the costs of additional insurance benefits, if any, of the group are reviewed, since they are an important factor in calculating the expected claims, expenses and costs. However, we are generally prohibited by state insurance law from recovering past losses. · If we change the cost of insurance rates, we will change them the same way for all persons of the same age, rate class. We will not change them to be higher than the Table of Maximum Rates.See Summary of Charges and Expenses section above. The Table of Maximum Rates are set out in the 1ale Table. Generally, we will deduct the COI charge on the Monthly Deduction Date. AICPA 15 COI Rates: The highest current charge per thousand is $29.19, and applies to male Covered Persons age 99.The lowest current rate per thousand is $0.02, and applies to female Covered Persons under age 30. The following table provides sample per thousand cost of insurance rates for Covered Persons who are in the standard class: Covered Person Males Females 35 45 55 65 Monthly Deductions from the Certificate Fund In addition to the Cost of Insurance Charge described above, Prudential will deduct the following charges from your Certificate Fund each month. We will take the charges from each investment option you have selected, in the same proportion that the value of your Certificate Fund is invested. Generally, we will deduct these charges on the Monthly Deduction Date. 1. Charge for Additional Insurance Benefits:The Additional Insurance Benefits section tells you about benefits that you may be able to buy in addition to the Group Variable Universal Life Insurance and the additional insurance benefits that the Group Participant elected to buy. We will deduct a separate charge from your Certificate Fund each month for any additional insurance benefits that you have elected. Accelerated Benefit Option: There is no additional charge for this benefit. Child Term Insurance: The rate for child term insurance is currently $6.00 per year for $10,000 coverage.This charge is deducted from the annual refund, if any. Waiver Benefit: The current waiver charges will vary from $0.002 to $0.07 per $1,000 of Net Amount of Risk per month.The rates vary by Attained Age, gender, and rate class of the Covered Person. AD&D on the Covered Person’s life: The monthly charge is $0.02 for Covered Persons at ages less than 65 and $0.03 for ages 65 to 74 per $1,000 of Net Amount at Risk.We will deduct a separate charge from your Certificate Fund each month for this additional insurance benefit. 2. Charge for Administrative Expenses: Currently, we do not impose a monthly charge for administrative expenses, but we may deduct such a charge in the future. This charge would pay for maintaining records and for communicating with Participants and your Group Contract Holder. If we did deduct such a charge, it would not exceed $4 per month. 3. Charge for other taxes: We reserve the right to deduct a charge to cover federal, state, or local taxes that are imposed on the operations of the Account. These are taxes other than those described under Charge For Taxes Attributable to Premiumssection. Currently, we do not charge for these other taxes. Daily Deductions from the Variable Investment Options Each day, Prudential deducts a charge from the assets of each of the variable investment options in an amount equal to an effective annual rate of up to 0.90%.This charge is intended to compensate us for assuming mortality and expense risks of the insurance provided under the Group Contract. The “mortality risk” assumed is the risk that Covered Persons may live for shorter periods of time than Prudential estimated when we determined what mortality charge to make. The "expense risk" assumed is the risk that expenses for issuing and administering the insurance will be more than Prudential estimated when we determined the charge for administrative expenses. We will earn a profit from this risk charge to the extent we do not need it to provide benefits and pay expenses under the Certificate. We do not assess this charge on amounts allocated to the Fixed Account. AICPA 16 Transaction Charges Prudential may make the following Transaction Charges: · When you make a withdrawal from your Certificate Fund. The charge is $10 or 2% of the amount you withdraw, whichever amount is less. Prudential may increase this charge in the future, but it will not exceed $20. · When you request more than 12 transfers between investment options in a Certificate Year the charge is currently $10 for each transfer after the 12th transfer. Prudential may increase this charge in the future, but it will not exceed $20.Currently, transfers that occur under the DCA feature are not counted when calculating the number of transfers in each Certificate year. · When you request a reprint of a quarterly report that was previously sent to you for a period that ended more than one year ago.The charge is currently $2.50 for each quarterly report.In the future, Prudential may charge for any reprints requested and may increase this charge, but it will not exceed $20 for reports covering each policy year. Also, Prudential has the right to assess a charge for any taxes that may be imposed on the operations of the Account. Fund Charges The Funds pay fees and expenses as described in their prospectuses. PERSONS HAVING RIGHTS UNDER THE CONTRACT Contract Holder The Contract Holder is the American Institute of Certified Public Accountants Insurance Trust. Certificate Holder The Participant is generally an Eligible Group Member who becomes a Covered Person under a group variable universal life plan.However, if the Certificate is assigned, then the assignee will become the Participant replacing any previous Participant.A Participant has all the rights and obligations under his or his Coverage, such as the right to surrender the Certificate.Subject to the limitations set forth in the Certificate, the Participant may, with respect to their Coverage: designate and change the beneficiary; make premium payments; access certificate values through loans and withdrawals; surrender his or her coverage; allocate amounts in his or her Certificate Fund among the variable investment options and/or the Fixed Account; and decrease face amount. A Participant may assign his or her coverage.Any rights, benefits or privileges that the Participant has may be assigned without restriction.The rights assigned include, but are not limited to, any right to designate a beneficiary or to convert to another contract of insurance. Applicant Owner The Group Contract has an “Applicant Owner” provision. An “Applicant Owner” is a person who may apply for coverage on the life of an Eligible Group Member. And if an Eligible Group Member agrees to let another person be the Applicant Owner of the Certificate, that person would have all of the rights to make decisions about the coverage. References to "Participant" and "You" in this prospectus also apply to an Applicant Owner. When naming an Applicant Owner, the Eligible Group Member must agree to have his or her life covered. Examples of people who may be Applicant Owners are the Eligible Group Member's spouse, child, parent, grandparent, grandchild, sister, brother, or the trustee of any trust set up by the Eligible Group Member. A person must have attained the age of majority to be an Applicant Owner.At any one time, only one person may be an “Applicant Owner” under a Certificate. An “Applicant Owner” must fill out an enrollment form. The Eligible Group Member must sign the enrollment form to show his or her agreement. Prudential may require the Eligible Group Member to answer questions about his or her health, or to AICPA 17 have a medical examination. If the Eligible Group Member satisfies all of the requirements to obtain coverage, including satisfactory evidence of insurability, we will approve the Eligible Group member for group variable universal life insurance. We will issue the Certificate to the Applicant Owner. However, states may require that the Certificate be initially issued to the insured Eligible Group Member.In those cases, the three year rule contained in the Internal Revenue Code section 2035 may apply.You should consult your tax adviser if you are considering having the Certificate issued to someone other than the insured Eligible Group Member. Beneficiary You have the right to name the beneficiary who will receive the Death Benefit from your Certificate.You must use the form that Prudential requires you to use.You may change the beneficiary at any time.You do not need the consent of the present beneficiary unless there has been an irrevocable beneficiary designation, a court order or other applicable legal requirement.If you have more than one beneficiary at the time the Covered Person dies, we will pay the Death Benefit in equal parts to each beneficiary, unless you have given us other instructions. Any amount of insurance for which there is no Beneficiary at your death will be payable to your estate. OTHER GENERAL CONTRACT PROVISIONS How Prudential Issues Certificates To apply for coverage under a Group Variable Universal Life Insurance contract, an Eligible Group Member must fill out an enrollment form. Prudential may ask questions about the health of the person whose life is to be covered, and may ask that person to have a medical exam. If Prudential approves the person for coverage, that person will become a Covered Person under the Group Variable Universal Life Insurance. Usually, the Eligible Group Member buys coverage on his or her own life from the coverage options available under the Group Contract. However, under your Group Contract, an Eligible Group Member may allow another person the right to make decisions about the coverage. When that happens, Prudential Insurance considers the other person to be a Participant. No matter whose life is covered, the Participant is the person who "owns" the right to make decisions about the coverage (for example, deciding who the beneficiary will be). When we use the term “Participant” or “You,” we mean the person who owns those rights. When we use the term “Covered Person,” we mean the person whose life is covered. Prudential will issue a Certificate to each Participant. The Certificate tells you about your rights, benefits, coverage, and obligations under the Group Variable Universal Life Insurance. The minimum Face Amount of insurance for a Certificate is $10,000. Effective Date of Insurance When your Group Variable Universal Life Insurance begins depends on what day of the month you have completed all of the following requirements: · You are eligible for insurance as a Participant; and · You are in a Covered Class for that insurance; and · You have met any evidence requirement for the insurance; and · That Coverage is part of the Group Contract; and · You have enrolled on a form approved by Prudential. If you satisfy all of the above requirements prior to the twentieth day of a month, your insurance will begin on the first day of the month which next follows the date on which you meet all of the requirements. If you satisfy all of the above requirements on or after the twentieth day of a month, your Participant Insurance will begin on the first day of the month which follows the next following month on which you met all requirements. Effective Date of More Favorable Rate Class When your more favorable rate class begins depends on what day of the month Prudential approves your completed enrollment form and when you satisfy any evidence requirements.If we approve your completed enrollment form and you have satisfied any evidence requirements prior to the twentieth day of a month, your lower rates will begin on the first day of the month after you meet all of the requirements.If we approve your completed enrollment form and you have satisfied any evidence requirements on or after the twentieth day of a month, your lower rates will begin on the first day of the second month after you meet all of the requirements. AICPA 18 Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 74. Also, a Participant's Face Amount of Insurance will end at the maximum age shown in the Certificate (usually, that is age 100). When a Participant reaches the maximum age, we make available these two options: · You may ask to receive the Cash Surrender Value of the Certificate. Prudential believes that a cash surrender upon termination of coverage will be subject to the same tax treatment as other surrenders. See the Taxes section. · You can remain invested in your investment options. Under this option, we will no longer deduct monthly charges for the cost of insurance. The Death Benefit will change. Specifically, the Death Benefit will be equal to the amount of the Certificate Fund, minus any Certificate Debt and outstanding charges. The Death Benefit will no longer include the Face Amount of insurance. Also, we will no longer allow you to make premium contributions. You can still make loan repayments. The Face Amount of your life insurance coverage may be reduced when you become 75 years old, and again when you become 80 years old. See Changes In Face Amount section.Also, additional insurance coverages, such as Accidental Death and Dismemberment, will end according to separate rules. See the Additional Insurance Benefits section. You should refer to your Certificate to learn when coverage under your Certificate will end. “Free Look” Period Generally, you may return a Certificate for a refund within 30 days after you receive it. This 30-day period is known as the “free look” period. Some states allow a longer period. You can ask for a refund by mailing or delivering the Certificate to Aon Securities Inc.(You may not ask for a refund if your Certificate is a replacement for one previously issued under the Group Contract.) If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. We will not add or subtract any gain or loss that would have come from the investment options you chose (unless a state law requires that we take those gains or losses into account when we make a refund). When we make a refund, we will not deduct any charges.The amount refunded will be further reduced by any applicable federal and state income tax withholding. Prudential reserves the right to limit premiums and transactions during the free look period. During the first 30 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. If there is a change in your coverage that results in a new Certificate Date, the free look provision will not apply. Assignment You may assign your Certificate, including all rights, benefits and privileges that you have to someone else. If you do, you should consider the references to "you" in this prospectus as applying to the person to whom you validly assigned your Certificate. Prudential will honor the assignment only if: · You make the assignment in writing; · You sign it; and · Aon Securities Inc. receives a copy of the assignment, or Prudential receives a copy of the assignment at the Prudential office shown in your Certificate. We are not responsible for determining whether the assignment is legal or valid.Certificates that have been assigned are not permitted to use electronic transactions. If you assign a Certificate that is a Modified Endowment Contract, it might affect the way you are taxed. It might also affect the way the person to whom you assign the Certificate is taxed. See the Taxes section. AICPA 19 Premium Refunds The Group Contract is eligible to receive Premium Refunds.We do not guarantee that we will pay Premium Refunds. We decide the amount and manner of calculating any Premium Refunds.This calculation may use factors, charges, expenses or other assumptions that differ from those actually charged or described in the Group Contract.If there is a Premium Refund, Prudential Insurance will pay it to your Group Contract Holder, who will pass it on to the subscribers to the AICPA Insurance Trust in the form of a refund. Ordinarily, any refund will be reinvested in your insurance – that is, as a premium payment. However, you may choose to receive your refund in cash by notifying Aon Securities Inc. in writing. Suicide Exclusion Generally, if the Covered Person dies by suicide within two years from the Certificate Date, Prudential will not pay the Death Benefit described in other sections of this prospectus. Instead, we will pay your beneficiary an amount equal to your premium payments minus any Certificate Debt and any withdrawals, since the Certificate Date or reinstatement. This limit will apply whether the suicide occurred while the Covered Person was sane or insane. If the Covered Person dies by suicide within two years after the effective date of an increase in the Face Amount of your Certificate that required our approval, we will not pay the increased amount of insurance. Instead of the amount of the increase, we will pay your beneficiary the monthly charges that were attributable to the increased amount. Again, this limit will apply whether the suicide occurred while the Covered Person was sane or insane. Incontestability After your Certificate has been in force for two years or more during the Covered Person's lifetime, Prudential will not contest liability under the Certificate. We will also not contest liability for any change in your Certificate that required our approval after the change has been in force for two years or more during the Covered Person's lifetime. Misstatement of Age and/or Gender If the Covered Person's age is stated incorrectly in the Certificate and the error is detected prior to their death, we will adjust the monthly cost of insurance deduction to reflect the proper amount based on the correct age. If an adjustment results in an increased cost of insurance, Aon Securities Inc. will bill for the difference. If an adjustment results in a decreased cost of insurance, Aon Securities Inc. will refund the difference. If the change in age affects the amount of the person’s insurance, Prudential will change the amount and the cost of insurance accordingly. If the Covered person’s gender is misstated and updated in our records, the monthly cost of insurance will be revised starting with the next month.Also, we will adjust the first monthly cost of insurance deduction after we update our records.This adjustment will reflect the sum of the differences each month since October of 2005 (or effective date, if later). Misstatements of age or sex are not restricted to the incontestability provision described above. Termination of a Group Contract Holder’s Participation The Group Contract Holder may decide to terminate the Group Contract with Prudential, by giving Prudential 90 days' written notice. In addition, Prudential may terminate a Group Contract: · If the aggregate Face Amount of all Certificates, or the number of Certificates in force, falls below the permitted minimum, by giving the Group Contract Holder 90 days' written notice; or · If the Group Contract Holder fails to remit premium payments to Prudential in a timely way. Termination of the Group Contract means that the Group Contract Holder will not remit premiums to Prudential. In that event, no new Certificates will be issued under the Group Contract.How the termination affects you is described in the Options on Termination of Coverage section. The options that are available to you from Prudential may depend on what other insurance options are available to you.You should refer to your particular Certificate to find out more about your options at termination of coverage. AICPA 20 Participants Who Are No Longer Eligible Group Members If you are no longer a member of either the AICPA, any State Society of CPAs or other qualifying organization, you are no longer eligible for coverage. Your Group Variable Universal Life Insurance will end on the last day of the month in which Aon Securities Inc. receives notice that you are no longer eligible for coverage. If your insurance ends, you have the options of Conversion, Paid-Up Coverage, or payment of Cash Surrender Value, which are described in the Options on Termination of Coverage section below. If you are a member of both the AICPA and a State Society of CPAs or other qualifying organization, and you end one of those memberships, your coverage may be reduced. If that happens, you will have a Conversion Privilege to the extent of the reduction. Options on Termination of Coverage Your insurance coverage under the Group Contract will end when the Group Contract itself ends or when you are no longer an Eligible Group Member.If the Group Contract ends, the effect on Participants depends on whether or not the Group Contract Holder replaces the Group Contract with another life insurance contract that allows for the accumulation of cash value.Generally, here is what will happen: · If the Group Contract Holder does replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, Prudential will terminate your Certificate. We will also transfer the Cash Surrender Value of your Certificate directly to that new contract, unless you elect to receive the Cash Surrender Value of your Certificate.If you had Certificate Debt that is not carried forward as a loan on the new certificate, that amount of your debt will be immediately taxable to the extent of any gain. · If the Group Contract Holder does not replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, you will have the options of converting your Certificate, purchasing Paid-Up Coverage, or receiving the Cash Surrender Value.Each option is listed below in more detail. Conversion You may elect to convert your Certificate to an individual life insurance policy without giving Prudential evidence that the Covered Person is in good health. To elect this option, you must apply for it and pay the first premium: · Within 31 days after your Certificate coverage ends or reduces without your request, if you were given notice no more than 15 days after the coverage under the Group Contract ends or is reduced, or; · Within 45 days after you were given notice that your Certificate coverage ends or reduces without your request, if you were given notice more than 15 days, but less than 90 days, after the coverage under the Group Contract ends or is reduced, or; · Within 90 days after your Certificate coverage ends or reduces without your request, if you were not given written notice. You may select any form of individual life insurance policy issued by The Prudential Insurance Company of America (other than term insurance) that Prudential normally makes available to persons who are the same age as you and who are asking for the same amount of life insurance. Your premiums for the individual life insurance policy will be based on the type and amount of life insurance you select, your age and your risk class. If your coverage reduces without your request, you may convert the amount of the reduction. If your coverage ends because you are no longer an Eligible Group Member, the amount you are able to convert may not exceed the total amount of life insurance ending for you reduced by: · The amount of your Certificate Fund needed to cancel any loan due, · The amount of any paid-up insurance you may have purchased by using your Certificate Fund after the Face Amount of insurance ends, and · The amount of group life insurance, from any carrier, for which you become eligible within the next 45 days. If a Covered Person dies within 90 days after the Certificate ends or reduces it without your request and you otherwise had the right to convert to an individual policy, we will pay a Death Benefit under the Certificate, The Death Benefit will be equal to the amount of individual insurance you could have had if you had actually made the conversion to the individual policy. AICPA 21 Paid-Up Coverage You may elect to use your Certificate's Cash Surrender Value for Paid-Up Coverage on the Covered Person. To use this option, you must have at least $1,000 of Cash Surrender Value on the day you elect Paid-Up Coverage. The insurance amount will depend on the Cash Surrender Value and on the Covered Person’s date of birth. The amount of Paid-Up Coverage cannot be more than your Certificate's Death Benefit right before you elect Paid-Up Coverage. Once you elect Paid-Up Coverage, it will be the only coverage provided under your Certificate. You may elect this option within 61 days of the date your Certificate ended.Prudential will make the Paid-Up Coverage effective as of the end of the Business Day on which Aon Securities Inc. receives your request on the form we require you to use for this purpose. If you elect this option, your insurance may become a Modified Endowment Contract under the Internal Revenue Code. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Aon Securities Inc. on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. When Proceeds Are Paid Prudential will generally pay any Death Benefit, Cash Surrender Value, withdrawal or loan proceeds within 7 days after the request for payment is received in Good Order. These proceeds will be paid to the U.S. checking or savings account you indicate on the form. If an invalid account or no account is provided, a check will be mailed to the address on the form.We will determine the amount of the Death Benefit as of the date of the Covered Person's death.For other types of redemptions, we will determine the amount of the proceeds as of the end of the Business Day on which we received the request in Good Order.There are certain circumstances when we may delay payment of proceeds: · We may delay payment of proceeds that come from the Funds and the variable part of the Death Benefit if any of the following events occurs: the New York Stock Exchange is closed (other than for a regular holiday or a weekend), trading is restricted by the SEC, or the SEC declares that an emergency exists. · We expect to pay proceeds that come from the Fixed Account or from Paid-Up Coverage promptly upon request, but we do have the right to delay these payments (other than the Death Benefit) for up to six months (or a shorter period, if required by state law). We will pay interest at the current rate for settlement options left with Prudential to accumulate with interest if we may delay payment for more than 10 days. PROCEDURES Where this Prospectus refers to the day when we receive a request from you, we mean the day on which that item (or the last thing necessary for us to process that item) arrives in Good Order at the appropriate location for that specific payment or transaction request as described in the paragraphs immediately below.There are two main exceptions: if the request is received (1) on a day that is not a Business Day or (2) after the close of a Business Day, then, in each case, we are deemed to have received that item on the next Business Day. For premium payments (other than loan repayments) sent by mail:Your premium payment will be picked up at the address to which you are directed to send such payment on your billing statement, processed and transmitted to Aon Securities Inc.Your premium payment is considered “received” on the Business Day it is received in Good Order at Aon Securities Inc. For transaction requests sent by mail:Your transaction request will be picked up at the address to which you are directed to send such transaction request on the appropriate transaction request form and delivered to Aon Securities Inc. Your transaction request is considered “received” on the Business Day it is received in Good Order at Aon Securities Inc.If you do not have the proper form, you may request one from Aon Securities Inc. at (800) 223-7473. AICPA 22 For loan repayments sent by mail:Your loan repayment will be picked up at the address to which you are directed to send loan repayments on the loan repayment form, processed and transmittedto our service office.Your transaction request is considered “received” on the Business Day it is received in Good Order at our service office. . For transactions submitted via web or fax:Your transaction is considered “received” on the Business Day it is received in Good Order by the website or the fax machine. Electronic Transactions You may be able to perform some transactions electronically. These transactions include: transferring amounts among available investment options, making surrenders, requesting withdrawals, and requesting loans. Prudential will not be liable when we follow instructions that we receive electronically, if we reasonably believe the instructions were genuine. We have adopted security procedures that are reasonably designed to verify that such communications are genuine. We cannot guarantee that you will be able to get through to complete an electronic transaction during peak periods, such as periods of drastic economic or market change, or during system failures or power outages. Processing of Financial Transactions Transactions received in Good Order before 4 p.m. Eastern time on a Business Day are processed on the same day. Transactions received in Good Order after 4 p.m. Eastern time on a Business Day are processed on the next Business Day.Premium payments that are not in Good Order are placed in a suspense account and we may earn interest on such amount. You will not be credited interest on those amounts. The monies held in the account may be subject to claims of our general creditors. ADDITIONAL INSURANCE BENEFITS The following additional insurance benefits are available to you, either automatically or as options. We will not pay a benefit on any Accidental Death Benefit type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Child Term Insurance You may choose a child term insurance benefit.This life insurance benefit covers your dependent child or children.The child must be unmarried, living at birth and less than 25 years old. You should refer to your Certificate to learn the details of any benefit that may be available to you. If you choose this optional benefit, it will reduce the amount of the annual refund that you could otherwise receive from your Group Contract Holder. Accelerated Benefit Option You are automatically covered for the Accelerated Benefit Option.Under an accelerated benefit option (referred to in your Certificate as Option to Accelerate Payment of Certain Death Benefits), you can elect to receive an early lump sum payment of part of the Certificate's Death Benefit when the Covered Person is diagnosed as being terminally ill. "Terminally ill" means the Covered Person has a life expectancy of 6 months or less. You must give Prudential satisfactory evidence that the Covered Person is terminally ill. The amount of the accelerated payment will be equal to a portion of the Covered Person's Net Amount at Risk or Face Amount or Paid-up Coverage, plus a portion of the Covered Person's Certificate Fund.Generally, the minimum election is the lesser of 25% of the Face Amount or Paid-up Coverage and $50,000 and the maximum election is the lesser of 75% of the Face Amount or Net Amount at Risk or Paid-up Coverage and $1,000,000. If you elect to receive payment under the Accelerated Benefit Option, then the total amount otherwise payable on the Covered Person's death will be reduced by the amount of the accelerated payment. We will not pay an accelerated benefit if coverage was assigned or if you are required to elect it to meet the claims of creditors or to obtain a government benefit. We can furnish details about the amount of accelerated benefit that is available to you.Unless required by law, you can no longer request an increase in the Face Amount of your Certificate AICPA 23 once you have elected to receive an accelerated benefit. The amount of future premium payments you can make will also be limited. Adding the Accelerated Benefit Option to your Certificate will not affect the way you are taxed. This income tax exclusion may not apply if the benefit is paid to someone other than the Participant. But, if you actually receive proceeds from the Accelerated Benefit Option, it could have tax consequences and may affect your eligibility for certain government benefits or entitlements. In general, the accelerated benefit option is excluded from income if the Covered Person is terminally ill or chronically ill as defined in the tax law (although the exclusion in the latter case may be limited). You should consult a tax adviser before you elect to receive this benefit. Accidental Death and Dismemberment Benefit If you are younger than age 75, you may be covered for an Accidental Death and Dismemberment Benefit.You may elect to decline an Accidental Death and Dismemberment Benefit.An Accidental Death and Dismemberment Benefit provides you insurance for accidental loss of life, sight, hand, or foot. This benefit excludes certain types of losses. For example, losses due to suicide or attempted suicide, diseases and infirmities, medical or surgical treatments, and acts of war are not covered. The benefit may be subject to other exclusions from coverage, age limitations, and benefit limitations. You should refer to your Certificate to learn the details of any benefit that may be available to you. This benefit ends when you reach age 75. Extended Death Protection During Total Disability You may choose an extended Death Benefit option (also referred to as Waiver of Cost of Insurance Charges) that provides protection during your total disability. Under this provision, Prudential Insurance will waive your monthly charges if you became totally disabled prior to age 60 and your disability continues for at least 9 months. We will extend your insurance coverage for successive one-year periods, generally until age 75. You must provide satisfactory proof of continued total disability. At age 75, Monthly Charges will again be deducted and coverage may lapse if the Certificate Fund is insufficient. See the Lapse section. PREMIUMS Your Group Variable Universal Life Insurance has flexible premiums. Routine Premium Payments You will usually be able to decide how often to make premium payments and how much each premium payment will be. You must make sure that there is enough value in your Certificate Fundminus Certificate Debt and outstanding charges to cover each month's charges. If there is not, your insurance will end (in insurance terms, it will "lapse"). If the balance in your Certificate Fund is less than the amount of any month's charges, you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period. If you don't, your insurance coverage will end.See the Lapse section to learn how your insurance will end and what you can do to stop it from ending. You will also be required to pay a minimum initial premium to become a Participant. The minimum initial premium equals the cost of coverage for the first two months. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Prudential reserves the right to limit the amount of additional premiums. How You Will Pay Premiums Participants will remit payments to AICPA Insurance Trust (who will pass them on to us). Deducting Premiums by Automatic Debit You may choose to have your premium deducted automatically from your checking or savings account. AICPA 24 Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify it as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. If you have notified us in the past 13 months that you want us to refund excess premium payments causing Modified Endowment Contract treatment and we receive any excess payment which is less than $100.00, then we may, without additional notification by you, sell the minimum number of shares necessary so as not to cause your Certificate to be treated as a Modified Endowment Contract. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. PROCESSING AND VALUING TRANSACTIONS Prudential is generally open to process financial transactions on those days that the New York Stock Exchange (NYSE) is open for trading. There may be circumstances where the NYSE does not open on a regularly scheduled date or time or closes at an earlier time than scheduled (normally 4:00 p.m. Eastern Time). Generally, financial transactions received in Good Order before the close of regular trading on the NYSE will be processed according to the value next determined following the close of business. Financial transactions received on a non-business day or after the close of regular trading on the NYSE will be processed based on the value next computed on the next Valuation Day. We will not process any financial transactions involving purchase or redemption orders on days the NYSE is closed. Prudential will also not process financial transactions involving purchase or redemption orders or transfers on any day that: · trading on the NYSE is restricted; · an emergency, as determined by the SEC, exists making redemption or valuation of securities held in the Separate Account impractical; or · the SEC, by order, permits the suspension or postponement for the protection of security holders. In certain circumstances, we may need to correct the processing of an order. In such circumstances, we may incur a loss or receive a gain depending upon the price of the security when the order was executed and the price of the security when the order is corrected. With respect to any gain that may result from such order correction, we will retain any such gain as additional compensation for these correction services. Allocation of Premiums Prudential will allocate premium payments to your Certificate Fund after we deduct any charges that apply. The amount of your premium after we deduct those charges is called the "Net Premium."See the Charges and Expenses section.Your Contract may include Funds that are not currently accepting additional investments. Prudential may determine to stop accepting additional investments in any variable investment option. Here's how Prudential will credit your Net Premiums: we generally will credit your Net Premium to your investment options at the end of the Business Day on which your payment is received in Good Order. Any premium payments received before the Certificate Date will be deposited as of the Certificate Date. · BEFORE THE CERTIFICATE DATE.Any premium payment that is received before the Certificate Date and any premium payment that is not in Good Order will be held (on your behalf) in a suspense account and we may earn interest on such amount. You will not be credited interest on those amounts. The monies held in the suspense account may be subject to claims of our general creditors. If we receive a premium payment before we have approved your enrollment under the Group Contract, however, we generally will return the premium payment to you. AICPA 25 · DURING THE FIRST 30 DAYS THAT YOUR CERTIFICATE IS IN EFFECT.We will allocateany Net Premiums that we receive during the first 30 days tothe Fixed Account.We will leave the Net Premiums in the Fixed Account for those first 30 days. · AFTER YOUR CERTIFICATE HAS BEEN IN EFFECT FOR 30 DAYS. After your Certificate has been in effect for 30 days, Prudential will credit any Net Premiums to your Certificate Fund and allocate it to the investment options you selected. If you have not given us complete instructions on how you want Net Premiums to be invested, we will leave your Net Premiums invested in the Fixed Account until you furnish complete information. Subsequent premium payments received without the appropriate information will be held in a suspense account. If the appropriate information is received, the money will be applied to the Participant's account. If the appropriate information is not received, the money will be returned.This applies to funds and information received from the Group Contract Holder where there is not sufficient Participant data necessary to apply the money to a Participant’s account. Changing the Allocation of Future Premium Payments You may ask to change the way your future premium payments will be allocated among the investment options. Aon Securities Inc. will give you a form to use for this purpose.The minimum percent that you may allocate to an available investment option is 5%. All allocations must be in whole percentages. You may not change the way Prudential allocates future premiums if, at the time we receive your request, there is not enough money in your Certificate Fund, minus Certificate Debt and outstanding charges, to cover each month’s charges. See the Lapse section. We do not currently charge for changing the allocation of your future premiums. We may charge for changes in the future. Transfers/Restrictions on Transfers You may transfer amounts from one investment option to another.You may request a transfer in terms of dollars (such as a transfer of $10,000 from one available option to another) or in terms of a percent reallocation (such as a transfer of 25% of your Certificate Fund from one option to another). The minimum percent that you may allocate to an available investment option is 5%. All allocations must be in whole percents. For the first 20 transfers in a Certificate Year, you may transfer amounts by proper written notice, or electronically.See the Electronic Transactions section. After you have submitted 20 transfers in a Certificate Year, we will accept subsequent transfer requests only if they are in a form acceptable to us, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a Certificate Year, a subsequent transfer request by telephone, fax or electronic means will be rejected, even in the event that it is inadvertently processed. Multiple transfers that occur during the same day, but prior to the end of the valuation period for that day, will be counted as a single transfer. There is no transaction charge for the first 12 transfers among investment options per Certificate Year.There is an administrative charge of up to $20 for each transfer exceeding 12 in any Certificate Year. For purposes of the 20 transfer limit, we currently do not count transfers that involve one of our systematic programs, such as Dollar Cost Averaging.For additional information, please see the Dollar Cost Averaging section. The Group Contract was not designed for professional market timing organizations, other organizations, or individuals using programmed, large, or frequent transfers.Large or frequent transfers among variable investment options in response to short-term fluctuations in markets, sometimes called “market timing,” can make it very difficult for Fund advisers/sub-advisers to manage the variable investment options.Large or frequent transfers may cause the Funds to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance to the disadvantage of other Participants.If we (in our own discretion) believe that a pattern of transfers or a specific transfer request, or group of transfer requests, may have a detrimental effect on the share prices of the variable investment options, or we are informed by a Fund (e.g., by the Fund’s adviser/sub-adviser) that the purchase or redemption of shares in the variable investment option must be restricted because the Fund believes the transfer activity to which such purchase or redemption relates would have a detrimental effect on share price of the affected variable investment option, we may modify your right to make transfers by restricting the number, timing, and amount of transfers.We reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Participant.We will immediately notify you at the time of a transfer request if we exercise this right. AICPA 26 Any restrictions on transfers will be applied uniformly to all Participants, and will not be waived.However, due to the discretion involved in any decision to exercise our right to restrict transfers, it is possible that some Participants may be able to effect transactions that could affect Fund performance to the disadvantage of other Participants. Your Contract may include Funds that are not currently accepting additional investments.See the section titled The Prudential Variable Contract Account GI-2. Owners of variable life insurance or variable annuity contracts that do not impose the above-referenced transfer restrictions might make more numerous and frequent transfers than Participants and other contract owners who are subject to such limitations.Contract owners who are not subject to the same transfer restrictions may have the same underlying variable investment options available to them, and unfavorable consequences associated with such frequent trading within the underlying variable investment option (e.g., greater portfolio turnover, higher transaction costs, or performance or tax issues) may affect all contract and Participants. The Funds have adopted their own policies and procedures with respect to excessive trading of their respective shares, and we reserve the right to enforce these policies and procedures.The prospectuses for the Funds describe any such policies and procedures, which may be more or less restrictive than the policies and procedures we have adopted.Under SEC rules, we are required to: (1) enter into a written agreement with each Fund or its principal underwriter that obligates us to provide to the Fund promptly upon request certain information about the trading activity of individual Contract owners, and (2) execute instructions from the Fund to restrict or prohibit further purchases or transfers by specific Contract owners who violate the excessive trading policies established by the Fund.In addition, you should be aware that some Funds may receive “omnibus” purchase and redemption orders from other insurance companies or intermediaries such as retirement plans.The omnibus orders reflect the aggregation and netting of multiple orders from individual owners of variable insurance contracts and/or individual retirement plan participants.The omnibus nature of these orders may limit the Funds in their ability to apply their excessive trading policies and procedures.In addition, the other insurance companies and/or retirement plans may have different policies and procedures or may not have any such policies and procedures because of contractual limitations.For these reasons, we cannot guarantee that the Funds (and thus Contract owners and Participants) will not be harmed by transfer activity relating to other insurance companies and/or retirement plans that may invest in the Funds. A Fund also may assess a short term trading fee in connection with a transfer out of the variable investment option investing in that Fund that occurs within a certain number of days following the date of allocation to the variable investment option.Each Fund determines the amount of the short term trading fee and when the fee is imposed. The fee is retained by or paid to the Fund and is not retained by us.The fee will be deducted from your Contract Value to the extent allowed by law.At present, no Fund has adopted a short-term trading fee. Although our transfer restrictions are designed to prevent excessive transfers, they are not capable of preventing every potential occurrence of excessive transfer activity. Transfers will take effect as of the end of the Business Day in which a proper transfer request is received by Aon Securities Inc. in Good Order on the form we require you to use for this purpose. Aon Securities Inc. will give you a form to request a transfer. Dollar Cost Averaging As an administrative practice, we currently offer a feature called Dollar Cost Averaging, or DCA.Once the free look period ends, this feature lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available Funds at monthly intervals, excluding any Funds that are not currently accepting additional investments.See the section titled The Prudential Variable Contract Account GI-2. You can request that a designated number of transfers be made under the DCA feature. When we make transfers under the DCA feature, the transfers are effective as of the end of the first Business Day of the following month. You may use DCA at any time after your Certificate becomes effective. To start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Prudential Series Fund Government Money Market Portfolio. Aon Securities Inc. will give you a form to request DCA. If Aon Securities Inc. receives your request form in Good Order by the tenth of the month, we will start DCA processing during the next month.If the request is received after the tenth day of the month, we will start DCA processing during the month after the next month. We will terminate the DCA arrangement when any of the following events occur: ·We have completed the designated number of transfers; AICPA 27 ·The amount you have invested in the Prudential Series Fund Government Money Market Portfolio is not enough to complete the next transfer; ·Aon Securities Inc. receives your written request to end the DCA arrangement; or ·You no longer have coverage under the Group Variable Universal Life Insurance. Currently, we do not charge for the DCA arrangement but we may in the future. The main objective of DCA is to shield investments from short-term price fluctuations. Since the same dollar amount is transferred to an available investment option with each transfer, you buy a greater interest in the investment option when its price is low and when the price is high. Therefore, you may achieve a lower average cost over the long term. This plan of investing does not assure a profit or protect against a loss in declining markets. We reserve the right to change this practice, modify the requirements, or discontinue the feature in a non-discriminatory manner.We will notify you prior to changing, modifying, or discontinuing this feature. DEATH BENEFITS When Proceeds Are Paid Prudential will pay a Death Benefit to the beneficiary you have named, when the Covered Person dies. Amount of the Death Benefit The Death Benefit is the Face Amount of insurance plus the value of the Certificate Fund as of the date of death minus any Certificate Debt and any past due monthly charges. But, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Covered Person’s insurance is not in default and there is no Certificate Debt or withdrawal. If the date of death is not a business day, the Subaccount portion of the Certificate Fund will be valued using the next Business Day. When a Covered Person attains age 100, the person’s Death Benefit will be equal to the Certificate Fund, less any Certificate Debt outstanding and any past due monthly charges.The Face Amount of Insurance ends, the monthly Expense Charges for the Cost of Insurance will no longer be required and Prudential will no longer accept premiums.Any additional provisions that may have been part of the Variable Universal Life Coverage will end. Adjustment in The Death Benefit The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to be certain that the insurance will meet the Internal Revenue Code's definition of life insurance using the “Cash Value Accumulation Test”. If that were the case for your Certificate, we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal the Certificate Fund divided by the Net Single Premium per dollar of insurance for the Covered Person’s Attained Age. For this purpose, we base the Net Single Premium on the 1ale Table, and interest rates as described in The Internal Revenue Code, Section 7702. Death Claim Settlement Options Prudential may make a range of settlement and payment options available to group life insurance beneficiaries. The standard method of settling group life insurance benefits for the AICPA Insurance Trust is payment via a lump sum check. The following settlement options are also available (please note availability of options is subject to change). If the beneficiary elects one of these settlement options, the tax treatment of the Death Benefit may be different than it would have been had the option not been elected. Please consult your tax advisor for advice. Another way of settling claims of $5,000 or more is via a retained asset account, such as Prudential’s Alliance Account whereby funds are held with Prudential. When the claim is paid, the full amount of life insurance proceeds payable to the claimant is settled in a single distribution by the establishment of an interest-bearing Alliance Account in the beneficiary’s name. Beneficiaries are notified of claim approval resulting in Alliance Account settlement and are mailed a welcome kit containing a personalized draft book with drafts that the beneficiary can use as he/she would use bank checks. Alliance Account kits also contain disclosures explaining the operation of the account. The beneficiary can access all funds immediately by writing a draft for the entire amount, may leave funds in the account as long as desired, and preserves the AICPA 28 ability to transfer all or some funds to other settlement options as available. Statements are mailed at least quarterly, or as frequently as monthly based on activity in the account. The Alliance Account has no monthly charges, per draft charges or draft reorder charges but may incur fees for special services such as stop payment requests, requests for draft copies, or requests for priority delivery of additional drafts; a complete list of applicable fees is available upon request. The Alliance Account begins earning interest immediately and continues earning interest until all funds are withdrawn or the account is closed based on any minimum balance requirement, in which event a close-out check is sent to the beneficiary. Interest is accrued daily, compounded daily, and credited monthly. The interest rate may change at any time, subject to a minimum rate applicable for successive 90 day periods, and is adjusted at Prudential’s discretion based on variable economic factors and may be more or less than the rate Prudential earns on the funds in the account. Changes in the minimum interest rate, if any, are communicated to Alliance accountholders in advance via their quarterly statements or by calling customer support. Alliance Accounts include dedicated customer support and can obtain information 24-hours a day via an automated system. State law requires that if there is no account activity and we have not had contact with the accountholder after a number of years (which time period varies by state), the account may be considered dormant. If the Alliance Account becomes dormant, the accountholder will be mailed a check for the remaining balance plus interest, at their last address shown on our records. If the accountholder does not timely cash that check, their funds will be transferred to the state as unclaimed property. If the funds are transferred to the state, the accountholder may claim those funds from the state but they may be charged a fee by the state. Once the funds are transferred to the state, we no longer have any liability with respect to the accountholder’s Alliance Account. The Alliance Account is backed by the financial strength of The Prudential Insurance Company of America. All funds are held within Prudential’s general account. It is not FDIC insured because it is not a bank product. Funds held in the Alliance Account are guaranteed by State Guaranty Associations. Please contact the National Organization of Life and Health Insurance Guaranty Associations (www.nolhga.com) to learn more about coverage or limitations. State Guaranty Fund coverages are not determined by Prudential. For further information, the State Department of Insurance may also be contacted. Prudential may contract with third parties to provide a check clearing, account servicing and processing support. Alliance is not available for payments less than $5,000, payments to individuals residing outside the United States and its territories, and certain other payments. These payments will be paid by check. Beneficiaries may wish to consult a tax advisor regarding interest earned on the account. Prudential’s Alliance Account is a registered trademark of The Prudential Insurance Company of America. Questions about Prudential’s Alliance Account can be directed to Alliance Customer Service toll free at 877-255-4262 or by writing to Prudential Alliance Account, PO BOX 535486, Pittsburgh, PA 15253. Payments for a Fixed Period The Death Benefit plus interest may be paid over a fixed number of years (1 to 25) either monthly, quarterly, semi-annually, or annually. The payment amount will be higher or lower depending on the period selected and the interest rate may change. Beneficiaries may withdraw the total present value of payments not yet made at any time. Payments in Installments for Life The Death Benefit may provide monthly payments in installments for as long as the beneficiary lives. Beneficiaries may choose a guaranteed minimum payment period (5, 10, or 20 years) or an installment refund, which will guarantee that the sum of the payments equals the amount of the Death Benefit payable under this option. If the beneficiary dies before Prudential has made all guaranteed payments, we will pay the present value of the remaining guaranteed payments to a payee your beneficiary designates. If your beneficiary does not select a guaranteed minimum payment period, then we will not make any additional payments upon your beneficiary’s death. Payment of a Fixed Amount The beneficiary may choose an income payment of a stated amount either monthly, quarterly, semi-annually, or annually. Prudential will make the payment until the proceeds and interest earned are fully paid. Your beneficiary receives a guaranteed specified sum for a limited number of years. The interest rate can change. Any interest credited will be used to extend the payment period. Under each of the previously-mentioned alternative options, each payment must generally be at least $20. AICPA 29 Interest Income All or part of the proceeds may be left with Prudential to earn interest, which can be paid annually, semi-annually, quarterly, or monthly. The minimum deposit is $1,000. This option allows your beneficiary to choose another settlement option at a later time. Withdrawals of $100 or more (including the entire unpaid Death Benefit) can be made at any time. Lump Sum Your beneficiary may choose to receive the full death benefit in a single lump sum check. Changes in Face Amount of Insurance The Face Amount of insurance may increase or decrease. You may choose to increase or decrease the Face Amount of your insurance at certain times according to the Group Contract and Prudential's rules. The Face Amount may also decrease automatically when you reach age 75 and age 80. Here are some general statements about changes in your Face Amount of insurance. You should read your Certificate to learn how changes work in your case. When your Face Amount of insurance changes - whether it increases or decreases - the change may cause your insurance to be treated as a Modified Endowment Contract under the Internal Revenue Code. When we identify such a situation, we generally will notify you and ask whether you want us to process the Face Amount of insurance change. When you respond to this notification, we will process the change as you have requested in your response.Also, a decrease in coverage may limit the amount of premiums that you may contribute in the future. See the Taxes section.You should consult your tax adviser before you change the Face Amount of your insurance. Increases in Face Amount Whether you are eligible to increase the Face Amount will depend on several factors at the time you request an increase.These factors include: · your current Face Amount;. · your age; · your AICPA membership; · your State Society of CPA or other qualifying organization membership; and · the schedule of coverage available. When we receive a request to increase the Face Amount of insurance, Prudential may ask questions about the Covered Person's health, or require the Covered Person to have a medical exam, before the increase can become effective. Based on the answers to the questions or on the exam, Prudential may not allow the increase. An increase in the Face Amount will result in higher insurance charges because our Net Amount at Risk will increase. Decreases in Face Amount Whether you are eligible to decrease the Face Amount will depend on several factors at the time you request a decrease.These factors include: · The reduced Face Amount must be a scheduled amount available to you. · A Participant may not decrease the Face Amount to less than $10,000 or below the minimum amount required to maintain status as life insurance under federal tax laws. · The Face Amount may decrease automatically when you attain ages 75 and 80. We will calculate the change in the Face Amount at the end of the first Business Day on or after the receipt of your instructions to decrease the Face Amount or when you attain age 75 or 80. The actual decrease will generally take effect on the first Monthly Deduction Date after that. Sometimes it may take an additional month before the charges change. If AICPA 30 that happens, we will adjust the amount we deduct the first month after the decrease takes effect to credit you for any extra monthly charges we deducted the previous month. How We Calculate the Face Amount of Your Insurance When You Reach Age 75 and Age 80 When you reach age 75, we will reduce the Face Amount to: (1)Five times the value of the Certificate Fund, or (2)75% of the Face Amount prior to age 75, whichever is greater When you reach age 80, we will reduce the Face Amount to: (1)Five times the value of the Certificate Fund, or (2)50% of the Face Amount prior to age 75, whichever is greater Once the Face Amount is recalculated, it will be rounded to the next highest $10,000 increment. Reductions at ages 75 and above do not affect preferred rate eligibility as long as the reduced Face Amount is at least $190,000.We will determine the amount of any reduction that occurs due to your attainment of an age on the later of (1) the Contract Anniversary coinciding with or next following your attainment of the reduction age and (2) the Contract Anniversary (October 1) on or after the tenth anniversary of the day on which you became insured for GVUL under the Group Contract. The value of the Certificate Fund used in determining the reduced Face Amount will be calculated on the last Business Day prior to the effective date of the reduction. But in no event will your ultimate Face Amount of insurance, as determined above, exceed your amount of insurance on the day prior to your attainment of the reduction age.Nor will your amount of insurance at anytime be reduced to an amount below an amount required to keep the coverage within the definition of the life insurance under the Internal Revenue Code of 1986, or successor law, without reducing the Certificate Fund SURRENDER AND WITHDRAWALS Surrender of a Certificate You may surrender your Certificate for its Cash Surrender Value at any time. If you do, all insurance coverage will end. We will pay the proceeds as described in the When Proceeds Are Paid section. If you redeem units from your Certificate Fund that you just purchased and paid for by check or ACH (Automatic Clearing House) transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. A surrender may have tax consequences. See the Taxes section. Cash Surrender Value The Cash Surrender Value of your Certificate is equal to your Certificate Fund minus any Certificate Debt, outstanding charges. On any day, your Certificate Fund equals the sum of the amounts in the Funds, the amount invested in the Fixed Account, and the Loan Account.See the Loans section. The Cash Surrender Value will change daily to reflect: · Net Premiums; · Withdrawals; · Increases or decreases in the value of the Funds you selected; · Interest credited on any amounts allocated to the Fixed Account and on the Loan Account; AICPA 31 · Interest accrued on any loan; · The daily asset charge for mortality and expense risks assessed against the variable investment options; and · Monthly charges that Prudential deducts from your Certificate Fund. If you ask, Aon Securities Inc. will tell you the amount of the Cash Surrender Value of your Certificate. Prudential does not guarantee a minimum Cash Surrender Value. It is possible for the Cash Surrender Value of your Certificate to be zero. Withdrawals While your Certificate is in effect, you may withdraw part of your Certificate's Cash Surrender Value (“Withdrawal”). We will take it from each investment option you selected in the same proportions as the value of your Certificate Fund is invested, unless your request tells us to take the withdrawal from only selected investment options. We will pay you the amount withdrawn as described in the When Proceeds Are Paid section. If you redeem units from your Certificate Fund that were recently purchased by check or ACH transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. You must withdraw at least $200 in any withdrawal. You may withdraw any amount that is more than $200, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month's charges. There is no limit on the number of withdrawals you can make in a year. However, there is a transaction charge for each withdrawal. Currently, this charge is $10 or 2% of the amount you withdraw, whichever is less. In the future, Prudential Insurance may raise this charge, but not above $20. We will deduct the transaction charge from the amount you withdraw. A withdrawal will decrease the amount of the Death Benefit. You may not repay any amount that you withdraw, although you generally may make additional premium payments.Withdrawals may have tax consequences. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Aon Securities Inc. on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. LOANS You may borrow up to the Maximum Loan Value of your Certificate Fund. The Maximum Loan Value is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. You cannot take a loan if the Certificate Debt exceeds the Maximum Loan Value. Prudential will pay loan proceeds as described in the When Proceeds Are Paid section. Interest charged on the loan accrues daily at a rate that Prudential sets each year.Interest payments are due the last Business Day before the Contract Anniversary. If you do not pay the interest when it is due, we will add it to the principal amount of the loan. When this happens, we will take an amount out of your investment options to make the loan and the Loan Account equal in value. When you take a loan from your Certificate Fund, here's what happens: · We will take an amount equal to the loan out of each of your investment options on a pro-rata basis unless you tell us to take it only from selected investment options. · We will start a Loan Account for you and will credit the Loan Account with an amount equal to the loan. AICPA 32 · We will generally credit interest to the amount in the Loan Account at an effective annual rate that is currently 1% less than the rate Prudential Insurance charges as interest on the loan. The crediting rate will generally be equal to the Fixed Account crediting rate, but will never be less than 4%. You may repay all or part of a loan at any time. We will apply a loan repayment first against any unpaid loan interest and then to reduce the principal amount of the loan. You may repay a loan either by repayment or by withdrawing amounts from the Certificate Fund.You should send your loan repayments directly to Prudential Insurance. You may request a loan repayment form from Aon Securities Inc. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund. A withdrawal may have tax consequences. See the Withdrawals section and the Taxes section. A loan will not cause your Certificate to lapse. However, your loan plus accrued interest (together, these are called "Certificate Debt") may not equal or exceed the value of your Certificate Fund. If Certificate Debt exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month's charges and your coverage will end. See the Lapse section below. If you still have Certificate Debt outstanding when you surrender your Certificate or when you allow your Certificate to lapse, the amount you borrowed may become taxable. Also, loans from Modified Endowment Contracts may be treated for tax purposes as distributions of income. See the Taxes section. If we pay the Death Benefit or the Cash Surrender Value while a loan is outstanding, we will reduce the Death Benefit or the Cash Surrender Value by the amount of the loan plus any accrued interest. A loan will have a permanent effect on your Certificate's Cash Surrender Value. It may also have a permanent effect on the Death Benefit. This happens because the investment results of the investment options you selected will apply only to the amount remaining in those investment options after the loan amount is transferred to the Loan Account. The longer a loan is outstanding, the greater the effect is likely to be.The effect could be favorable or unfavorable.If investment results are greater than the rate being credited on the amount of the loan while the loan is outstanding, values under the Contract will not increase as rapidly as they would have if no loan had been made.If investment results are below that rate, Contract values will be higher than they would have been had no loan been made. LAPSE AND REINSTATEMENT In general, your Certificate will remain in force as long as the balance in your Certificate Fund (less any Certificate Debt and outstanding charges) is enough to pay the monthly charges when due. If the Certificate Fund balance is not enough, Aon Securities Inc. will send you a notice to tell you that your insurance is going to end, how much you must pay to stop it from ending, and when you must pay.We will send the notice to the last known address we have on file for you.This payment must be received by the end of the grace period, or the Certificate will no longer have any value.The grace period is currently 71 days.However, we guarantee that the grace period will be at least the later of 61 days after the Monthly Deduction Date, or 30 days after the date Aon Securities Inc. mailed you the notice.A Certificate that lapses with Certificate Debt may affect the way you are taxed. See the Taxes section. If the Covered Person dies during the grace period, we will reduce the Death Benefit by any past due monthly charges and by any Certificate Debt. You may request reinstatement of a lapsed Certificate any time within 3 years after the end of the grace period. At the time you request reinstatement, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended or if you are no longer an Eligible Group Member.(If you are an Applicant Owner, we will not reinstate a lapsed Certificate if the Covered Person is no longer eligible for coverage under the Group Contract.) To reinstate your Certificate, you must send the following items to Aon Securities Inc.: · A written request for reinstatement; · evidence of the good health of the Covered Person. The evidence must be satisfactory to Prudential; · A premium payment that is at least enough, after deduction of any charges that apply, to pay the monthly charges for the grace period and for two more months. See the Charges and Expenses section; AICPA 33 We will make your Certificate effective again on the Monthly Deduction Date that occurs after we approve your request for reinstatement. The terms of your original Certificate will still apply. We will apply a new two-year period of incontestability.See the Incontestability section. Currently, we do not charge for a reinstatement, but, we reserve the right to charge for reinstatements in the future.Reinstatement of your Certificate does not reverse or eliminate tax reporting related to a lapse with an outstanding loan. TAXES This summary provides general information on federal income tax treatment of a Certificate under the Group Contract. It is not a complete statement of what federal income taxes will be in all circumstances. It is based on current law and interpretations, which may change. It does not cover state taxes or other taxes. It is not intended as tax advice. You should consult your own tax adviser for complete information and advice. Treatment as Life Insurance and Investor Control The Certificate must meet certain requirements to qualify as life insurance for tax purposes. These requirements include certain definitional tests and rules for diversification of investments. For further information on the diversification requirements, see Dividends, Distributions and Taxes in the applicable Fund prospectuses or Statements of Additional Information. We believe we have taken adequate steps to insure that the Certificate qualifies as life insurance for tax purposes. Generally speaking, this means that: · You will not be taxed on the growth of the Funds in the Certificate Fund, unless you receive a distribution from the Certificate Fund, and · The Certificate's Death Benefit will be income tax free to your beneficiary. Although we believe that the Certificate should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question. Moreover, regulations issued to date do not provide guidance concerning the extent to which Participants may direct their investments to the particular available Subaccounts of a separate account without causing the Participants, instead of Prudential Insurance, to be considered the owners of the underlying assets. The ownership rights under the Certificate are similar to, but different in certain respects from, those addressed by the Internal Revenue Service (“IRS”) rulings holding that the insurance company was the owner of the assets. For example, Participants have the choice of more funds and the ability to reallocate amounts among available Subaccounts more frequently than in the rulings. While we believe that Prudential Insurance will be treated as the owner of the separate account assets, it is possible that the Participants may be considered to own the assets. Because of these uncertainties, we reserve the right to make changeswhich will be applied uniformly to all Participants after advance written noticethat we deem necessary to insure that the Certificates under the Group Contract will qualify as life insurance and that Prudential Insurance will be treated as the owner of the underlying assets. In order to meet the definition of life insurance rules for federal income tax purposes, the Certificate must satisfy the Cash Value Accumulation Test under the Internal Revenue Code. Under the Cash Value Accumulation Test, the Certificate must maintain a minimum ratio of Death Benefit to cash value. Therefore, in order to ensure that the Certificate qualifies as life insurance, the Certificate's Death Benefit may increase as the Certificate Fund value increases.The Death Benefit, at all times, must be at least equal to the Certificate Fund multiplied by the applicable Attained Age factor. The contract may not qualify as life insurance under federal tax law after the Insured has attained age 100 and may be subject to adverse tax consequences. A tax advisor should be consulted before you choose to continue the contract after the insured reaches age 100. Pre-Death Distributions The tax treatment of any distribution you receive before the Covered Person's death depends on whether your Certificate is classified as a Modified Endowment Contract. AICPA 34 Certificates Not Classified As Modified Endowment Contracts · If you surrender your Certificate or allow it to lapse, you will be taxed on the amount you receive in excess of the premiums you paid less the untaxed portion of any prior withdrawals. For this purpose, you will be treated as receiving any portion of the Cash Surrender Value used to repay Certificate Debt. In other words, you will immediately have taxable income to the extent of gain in the Contract.Reinstatement of the Contract after lapse will not eliminate the taxable income which we are required to report to the Internal Revenue Service ("IRS").The tax consequences of a surrender may differ if you take the proceeds under an income payment settlement option. · Generally, you will be taxed on a withdrawal to the extent the amount you receive exceeds the premiums you paid for the Certificate less the untaxed portion of any prior withdrawals. However, under some limited circumstances, in the first 15 Certificate Years, all or a portion of a withdrawal may be taxed if the Certificate Fund exceeds the total premiums paid less the untaxed portions of any prior withdrawals, even if total withdrawals do not exceed total premiums paid. · Extra premiums for optional benefits and riders generally do not count in computing the premiums paid for the Certificate for the purposes of determining whether a withdrawal is taxable. · Loans you take against the Certificate are ordinarily treated as debt and are not considered distributions subject to tax. Modified Endowment Contracts · The rules change if the Certificate is classified as a Modified Endowment Contract. The Certificate could be classified as a Modified Endowment Contract if premiums in excess of certain IRS limits are paid, or a change in the Face Amount of insurance is made (or an additional benefit is added or removed).You should first consult a tax adviser if you are contemplating any of these steps. · If the Certificate is classified as a Modified Endowment Contract, then amounts you receive under the Certificate before the Covered Person's death, including loans, withdrawals, and premium refunds (passed on to you as an annual refund) which are not reinvested are included in income to the extent that the Certificate Fund exceeds the premiums paid for the Certificate increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income. An assignment of a Modified Endowment Contract is taxable in the same way. · These rules also apply to loans, withdrawals, premium refunds which are not reinvested, and full surrenders made during the two-year period before the time that the Certificate became a Modified Endowment Contract. · Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty tax of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity. · All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Certificate for purposes of applying these rules. Withholding You must affirmatively elect that no taxes be withheld from a pre-death distribution. Otherwise, the taxable portion of any amounts you receive will be subject to withholding. You are not permitted to elect out of withholding if you do not provide a social security number or other taxpayer identification number. You may be subject to penalties under the estimated tax payment rules if your withholding and estimated tax payments are insufficient to cover the tax due. Other Tax Considerations If you transfer or assign the Certificate to someone else, there may be gift, estate and/or income tax consequences. If you transfer the Certificate to a person two or more generations younger than you (or designate such a younger person as a beneficiary), there may be Generation Skipping Transfer tax consequences. Deductions for interest paid or accrued on Certificate Debt or on other loans that are incurred or continued to purchase or carry the Certificate may be denied. Your individual situation or that of your beneficiary will determine the federal estate taxes and the state and local estate, inheritance and other taxes due if you or the Covered Person, if different, dies. AICPA 35 The earnings of the Account are taxed as part of Prudential's operations. The Account does not intend to qualify as a regulated investment company under the Internal Revenue Code. Federal Income Tax Status Of Amounts Received Under The Certificate Variable life insurance contracts receive the same Federal income tax treatment as conventional life insurance contracts (those where the amount of the Death Benefit is fixed instead of variable). Here's what that means: · First, the Death Benefit is generally not included in the gross income of the beneficiary; · Second, increases in the value of the Certificate Fund are generally not included in the taxable income of the Participant. This is true whether the increases are from income or capital gains; · Third, surrenders and withdrawals are generally treated first as a return of your investment in the Certificate and then as a distribution of taxable income. The taxable portion of the distribution is taxed as ordinary income. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distributions section. · Fourth, loans are not generally treated as distributions. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distribution section. You should consult your tax adviser for guidance on your specific situation. Company Taxes We will pay company income taxes on the taxable corporate earnings created by this separate account product.While we may consider company income taxes when pricing our products, we do not currently include such income taxes in the tax charges you pay under the contract.We will periodically review the issue of charging for these taxes and may impose a charge in the future. In calculating our corporate income tax liability, we derive certain corporate income tax benefits associated with the investment of company assets, including separate account assets, which are treated as company assets under applicable income tax law.These benefits reduce our overall corporate income tax liability.Under current law, such benefits may include foreign tax credits and corporate dividend received deductions.We do not pass these tax benefits through to holders of the separate account group variable life insurance contracts because (i) the contract owners are not the owners of the assets generating these benefits under applicable income tax law and (ii) we do not currently include company income taxes in the tax charges you pay under the contract.We reserve the right to change these tax practices. LEGAL PROCEEDINGS The Prudential Insurance Company of America is subject to legal and regulatory actions in the ordinary course of our business. Pending legal and regulatory actions include proceedings specific to The Prudential Insurance Company of America and proceedings generally applicable to business practices in the industry in which we operate. The Prudential Insurance Company of America may be subject to class action lawsuits and other litigation involving a variety of issues and allegations involving sales practices, claims payments and procedures, premium charges, policy servicing and breach of fiduciary duty to customers. The Prudential Insurance Company of America may also be subject to litigation arising out of its general business activities, such as its investments, contracts, leases and labor and employment relationships, including claims of discrimination and harassment, and could be exposed to claims or litigation concerning certain business or process patents. In addition, The Prudential Insurance Company of America, along with other participants in the businesses in which it engages, may be subject from time to time to investigations, examinations and inquiries, in some cases industry-wide, concerning issues or matters upon which such regulators have determined to focus. The Prudential Insurance Company of America’s litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcome cannot be predicted. In some of The Prudential Insurance Company of America’s pending legal and regulatory actions, parties are seeking large and/or indeterminate amounts, including punitive or exemplary damages. It is possible that The Prudential Insurance Company of America’s results of operations or cash flow in a particular quarterly or annual period could be materially affected by an ultimate unfavorable resolution of pending litigation and regulatory matters depending, in part, upon the results of operations or cash flow for such period. In light of the unpredictability of The Prudential Insurance Company of America’s litigation and regulatory matters, it is also possible that in certain cases an ultimate unfavorable resolution of one or more pending litigation or regulatory matters could have a material adverse effect on The Prudential Insurance Company of America’s financial position. AICPA 36 Management believes, however, that, based on information currently known to it, the ultimate outcome of all pending litigation and regulatory matters, after consideration of applicable reserves and rights to indemnification, is not likely to have a material adverse effect on: the Separate Account; the ability of Prudential Investment Management Services, to perform its contract with the Separate Account; or The Prudential Insurance Company of America's ability to meet its obligations under the Certificates. FINANCIAL STATEMENTS The audited financial statements of the Account should be distinguished from the consolidated financial statements of Prudential, which should be considered only as bearing upon the ability of Prudential to meet its obligations under the Contracts.The audited financial statements of the Account and the consolidated financial statements of Prudential are made available in the Statement of Additional Information to this prospectus. ADDITIONAL INFORMATION Prudential has filed a registration statement with the SEC under the Securities Act of 1933, relating to the offering described in this prospectus.This prospectus does not include all the information set forth in the registration statement.Certain portions have been omitted pursuant to the rules and regulations of the SEC.The omitted information may, however, be obtained from the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549, or by telephoning (202) 551-5850, upon payment of a prescribed fee. You may contact the depositor for further information at the address and telephone number inside the front cover of this prospectus.For service or questions on your Certificate, please contact Aon Securities Inc. at the phone number on the back cover. Pursuant to the delivery obligations under Section 5 of the Securities Act of 1933 and Rule 159 thereunder, Prudential delivers this prospectus to contract owners that reside outside of the United States. Cyber Security Risks We provide more information about cyber security risks associated with this Contract in the Statement of Additional Information. AICPA 37 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS Account - The Account is a variable contract account, also known as a separate account, that is identified as the Prudential Variable Contract Account GI-2. The Account is divided into Subaccounts. Each variable investment option is a Subaccount of the Account. The Account holds assets that are segregated from all of Prudential’s other assets. The assets of each Subaccount are segregated from the assets of each other Subaccount. Aon Securities Inc. – The company which offers and administers the plan. Applicant Owner – A person other than the Eligible Group Member who obtains new insurance coverage on the life of an Eligible Group Member. Attained Age - Your age on your last birthday on or prior to October 1 of each year. Business Day - Generally any day the New York Stock Exchange is open for regular trading and generally ends at 4:00 p.m. Eastern Time (or as of an earlier close of regular trading).A business day does not include a day on which we are not open due to emergency conditions determined by the Securities and Exchange Commission.We may also close early due to such emergency conditions. Cash Surrender Value - The amount you receive upon surrender of the Certificate.The Cash Surrender Value is equal to your Certificate Fund on the date of surrender, less any Certificate Debt and any other outstanding charge. Certificate - A document issued to you, as a Participant under a Group Contract, setting forth or summarizing your rights and benefits. Certificate Anniversary - The same date each year as the Certificate Date. Certificate Date - The effective date of coverage under a Certificate. Certificate Debt - The principal amount of any outstanding loans you borrowed under your Certificate plus any accrued interest. Certificate Fund - The total amount credited to you under your Certificate. On any date it is equal to the sum of the amounts under that Certificate allocated to: (1) the Subaccounts, (2) the Fixed Account, and (3) the Loan Account. Certificate Year - The year from the Certificate Date to the first Certificate Anniversary or from one Certificate Anniversary to the next. Contract Anniversary - October 1 ofeach year. Contract Date - The date on which the Group Contract is issued. Covered Person - The person whose life is insured under the Group Contract. The Covered Person is generally the Participant. Death Benefit - The amount payable upon the death of the Covered Person (before the deduction of any Certificate Debt or any outstanding charges). Eligible Group Members - Members of the AICPA and/or a State Society of CPAs and/or other qualifying organization who are less than age 75 and not disabled under the terms of the CPA Life Insurance Plan.You may only be covered under either the CPA Life Insurance Plan or the Group Variable Universal Life Insurance, but not both. Face Amount - The amount of life insurance in your Certificate. The Face Amount, along with your Certificate Fund are each parts of your Death Benefit. Fixed Account - An investment option under which Prudential guarantees that interest will be added to the amount deposited at a rate we declare periodically. Funds - A Fund is a portfolio of a series mutual fund. Each of these mutual funds is an open-end management investment company registered under the Investment Company Act of 1940. The shares of such Fund are purchased only by insurance company separate accounts, such as the Account, and qualified plans, and are not available on a retail basis. Each variable investment option buys shares of one specific Fund. Good Order – An instruction utilizing such forms, signatures, and dating as we require, which is sufficiently clear and complete and for which we do not need to exercise any discretion to follow such instructions. Group Contract - A Group Variable Universal Life insurance contract that Prudential issues to the American Institute of Certified Public Accountants Insurance Trust. Group Contract Holder - The American Institute of Certified Public Accountants Insurance Trust. Issue Age - The Covered Person's Attained Age on the date that the insurance on that Covered Person goes into effect as defined by the Group Contract. AICPA 38 Loan Account - An account within Prudential's general account to which we transfer from the Account and/or the Fixed Account an amount equal to the amount of any loan. Maximum Loan Value - The amount (before any applicable transaction charge) that you may borrow at any given time under your Certificate. We calculate the Loan Value by multiplying the Certificate Fund by 90% (or higher where required by state law) and then subtracting any existing loan with accrued interest, outstanding charges, and the amount of the next month's charges. Modified Endowment Contract - A type of life insurance contract or Certificate under the Internal Revenue Code which has been funded in excess of certain IRS limits. Less favorable tax rules, and in some cases a penalty tax, apply if you take distributions (such as withdrawals, loans, Premium Refunds (passed on to you as refunds) which are not reinvested or assignments) from a Modified Endowment Contract.Regardless of classification as a Modified Endowment Contract cash value accrues on a tax deferred basis and the Death Benefit is generally received free of income tax. See the Taxes section for a more complete description of the Modified Endowment Contract rules. Monthly Deduction Date - The Contract Date and the first day of each succeeding month, except that whenever the Monthly Deduction Date falls on a date other than a Business Day, the Monthly Deduction Date will be the next Business Day. Net Amount at Risk - The amount by which your Certificate’s Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. Net Premium - Your premium payment minus any charges for taxes attributable to premiums. Net Premiums are the amounts that we allocate to the Account and/or the Fixed Account. Paid-Up Coverage - This type of life insurance coverage pays a Death Benefit of a specific amount that does not change. You make one premium payment to begin the coverage and never make any additional payments. Participant - An Eligible Group Member or "Applicant Owner" under a Group Contract who obtains insurance under the Group Contract and is eligible to exercise the rights described in the Certificate. The Participant will be the person entitled to exercise all rights under a Certificate, regardless of whether the Covered Person under the Certificate is the Participant or his or her spouse. We refer to Participants as "you" or “Certificate Owner” in this prospectus. If you validly assign your rights as a Participant to someone else, then that person may exercise those rights. Premium Refund - A refund that Prudential may provide under certain Group Contracts based on favorable experience. Series Fund - The Prudential Series Fund, Inc., a mutual fund with separate portfolios, some of which are available as investment options for the Group Contract. Subaccount - A division of the Account. Each Subaccount invests its assets in the shares of a corresponding Fund. The Prudential Insurance Company of America - Prudential, us, we, our.The company offering the Contract. AICPA 39 The SAI is legally a part of this prospectus, both of which are filed with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, Registration No. 333-01031.The SAI contains additional information about the Prudential Variable Contract Account GI-2.All of these filings can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the public reference room may be obtained by calling the Commission at (202) 551-8090.The SEC also maintains a Web site (http://www.sec.gov) that contains the Prudential Group Variable Universal Life SAI, material incorporated by reference, and other information about the Prudential Insurance Company of America.Copies of these materials can also be obtained, upon payment of duplicating fees, from the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549. You can call us at 1-800-562-9874 to ask us questions, request information about the Contract, and obtain copies of the Statement of Additional Information or other documents. Group Variable Universal Life Insurance (contract series 89759) is issued by The Prudential Insurance Company of America, 751 Broad Street, Newark, NJ 07102 and is distributed by Prudential Investment Management Services LLC (PIMS), 655 Broad Street, Newark, NJ 07102-4410, each being a Prudential Financial company and each is solely responsible for its financial condition and contractual obligation.Coverage is offered and administered through Aon Securities Inc., Member FINRA/SIPC, 159 East County Line Road, Hatboro, PA 19040-1218, 1-800-223-7473. The Plan Agent of the AICPA Insurance Trust is Aon Insurance Services. Aon Securities Inc. and Aon Insurance Services are not affiliated with either Prudential or PIMS. Aon Insurance Services is the brand name for the brokerage and program administration operations of Affinity Insurance Services, Inc.; (TX 13695); (AR 100106022); in CA & MN, AIS Affinity Insurance Agency, Inc. (CA 0795465); in OK, AIS Affinity Insurance Services Inc.; in CA, Aon Affinity Insurance Services, Inc., (CA 0G94493), Aon Direct Insurance Administrators and Berkely Insurance Agency and in NY, AIS Affinity Insurance Agency. Investment Company Act of 1940: Registration No.:811-07545 AICPA 40 PROSPECTUS May 1, 2017 For certificates effective on or after 01/01/2009 PRUDENTIAL VARIABLE CONTRACT ACCOUNT GI-2 AICPA Group Variable Universal Life for Members This prospectus describes a flexible premium variable universal life insurance contract, the Group Variable Universal Life Contract offered by The Prudential Insurance Company of America, a stock life insurance company, to the Eligible Group Members of the AICPA and/or a State Society of CPAs and/or other qualifying organizations. You may choose to invest your Contract's premiums and its earnings in one or more of 14 variable investment options of the Prudential Variable Contract Account GI-2 (the “Account”).For a complete list of the variable investment options, their investment objectives, and their investment advisers, see The Funds. You may also choose to invest your Contract’s premiums and its earnings in the Fixed Account, which pays a guaranteed interest rate.See The Fixed Account. Please Read this Prospectus. Please read this prospectus carefully and keep it for future reference. This document is followed by prospectuses for each of the Funds that will be available to you under your group program.This prospectus may be accompanied by a supplement that describes the unique features of the particular Group Contract and Certificates. For those Group Contracts, the prospectus and the supplement together provide all the information you need to know about Group Variable Universal Life Insurance and you should read them together.Current prospectuses for each of the underlying mutual funds accompany this prospectus.These prospectuses contain important information about the mutual funds.Please read these prospectuses and keep them for reference. In compliance with US law, Prudential delivers this prospectus to contract owners that currently reside outside of the United States. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Prudential Insurance Company of America 751 Broad Street Newark, New Jersey 07102 Telephone: (800) 562-9874 TABLE OF CONTENTS Page SUMMARY OF CHARGES AND EXPENSES 1 SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS 3 SUMMARY OF CONTRACT RISKS 5 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 7 GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES 8 CHARGES AND EXPENSES 12 PERSONS HAVING RIGHTS UNDER THE CONTRACT 15 OTHER GENERAL CONTRACT PROVISIONS 16 PROCEDURES 21 ADDITIONAL INSURANCE BENEFITS 22 PREMIUMS 23 DEATH BENEFITS 26 SURRENDER AND WITHDRAWALS 30 LOANS 31 LAPSE AND REINSTATEMENT 32 TAXES 32 LEGAL PROCEEDINGS 35 FINANCIAL STATEMENTS 35 ADDITIONAL INFORMATION 35 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 37 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AB Variable Product Series Fund, Inc.: AB VPS International Growth Portfolio Appendix 1 AB VPS Real Estate Investment Portfolio Appendix 2 Deutsche Variable Series II: Deutsche Small Mid Cap Value VIP Appendix 3 Dreyfus Variable Investment Fund: Dreyfus International Equity Portfolio Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 5 Prudential Series Fund: PSF Government Money Market Portfolio Appendix 6 PSF High Yield Bond Portfolio Appendix 7 PSF Jennison 20/20 Focus Portfolio Appendix 8 PSF Small Capitalization Stock Portfolio Appendix 9 PSF Stock Index Portfolio Appendix 10 PSF Value Portfolio Appendix 11 T. Rowe Price Equity Series, Inc.: T. Rowe Price Mid-Cap Growth Portfolio Appendix 12 T. Rowe Price New America Growth Portfolio Appendix 13 T. Rowe Price Personal Strategy Balanced Portfolio Appendix 14 AICPA 2009 SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Certificate.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see CHARGES AND EXPENSES. The first table describes fees and expenses that we deduct from each premium payment, and fees we charge for transactions and riders. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. The maximum is 0.00% of each premium payment. Withdrawal Charge This charge is assessed on a Withdrawal. Maximum charge - $20 Current charge - The lesser of $10 and 2% of the amount withdrawn. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum charge - $20 per transfer after the twelfth. Current charge - $10 per transfer after the twelfth. Quarterly Report Reprint Charges This charge is assessed when a quarterly report is reprinted for a period that ended more than a year ago. Maximum charge - $5 Current charge - $2.50 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently, the taxes paid for this Certificate are reflected as a deduction in computing Premium Refunds. AICPA 2009 1 The second table describes the fees and expenses that you will pay periodically during the time you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than the Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality & Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum charge - $4.00 Current charge - $0.00 Cost of Insurance2,3: Minimum and Maximum Guaranteed Charge Monthly Maximum - $29.19 Minimum -$0.04 Charge for a Representative Participant Representative guaranteed charge - $0.544 Net Interest on Loans5 Annually Maximum - 2% Current – 1% Additional Insurance Benefits3: Child Term Insurance Deducted from the annual refund, if any Maximum - $6.006 Minimum -$6.006 Representative current charge - $6.007 Accidental Death & Dismemberment Monthly Maximum - $0.036 Minimum -$0.026 Representative current charge - $.027 Waiver Benefit Monthly Maximum - $0.076 Minimum -$0.0026 Representative current charge - $.037 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age, gender, and rate class.The amounts shown in the table may not be representative of the charge that a Participant will pay.You may obtain more information about the particular COI charges that apply to you by contacting Aon Securities Inc. 3. The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of Net Amount at Risk.The Child Term Insurance is expressed as a rate per unit.The unit is a $10,000 benefit. 4. The representative guaranteed charge for cost of insurance is a sample rate currently charged for a 55 year old Covered Person, who is a male AICPA member in the Preferred rate class. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. This is the rate currently charged. The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for additional insurance benefits are sample rates currently charged. AICPA 2009 2 Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.38% SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Group Variable Universal Life Insurance Contract This document is a prospectus. It tells you about Group Variable Universal Life Insurance (sometimes referred to as “GVUL”) contracts offered by The Prudential Insurance Company of America (“Prudential,” the “Company,” “we,” “our,” or “us”) for insurance programs that are sponsored by groups.We will refer to each person who buys coverage as a "Participant." When we use the terms "you" or "your," we mean a Participant. A Group Variable Universal Life Insurance contract is an insurance contract issued by Prudential to a trust, or the group that sponsors the Group Variable Universal Life Insurance program. Often the group that sponsors a program is an employer.Other groups such as membership associations may also sponsor programs.Group Variable Universal Life is a variable insurance product that offers life insurance protection together with investment opportunity through variable investment options and the Fixed Account. A Group Variable Universal Life Insurance policy is a flexible form of life insurance.It has a Death Benefit and a Certificate Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your Net Premiums.Although the value of your Certificate Fund will increase if there is favorable investment performance in the variable investment options you select, investment returns in the variable investment options are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Certificate Fund will decrease.The risk will be different, depending upon which variable investment options you choose.You bear the risk of any decrease. The coverage is designed to be flexible to meet your specific life insurance needs.Within certain limits, this type of coverage will provide you with flexibility in determining the amount and timing of your premium payments. The Group Contract states the terms of the agreement between Prudential and the sponsoring group. It forms the entire agreement between them. Among other things, the Group Contract defines which members of the group are eligible to buy the Group Variable Universal Life Insurance. The Group Contract also says whether or not Eligible Group Members may also buy coverage for their qualified dependents. We will give a Certificate to each Eligible Group Member or Applicant Owner who buys coverage under the Group Contract. The Certificate provides for a Death Benefit and a Cash Surrender Value. The Death Benefit and the Cash Surrender Value can change every day. They change based on the performance of the investment options you selected. On the date of the Contract Anniversary, if all required premium payments have been paid for the year and the Group Contract remains in force, Prudential will determine whether a divisible surplus exists. If a divisible surplus exists, Prudential will determine the share to allocate to the Group Contract. You will receive your portion of the divisible surplus in the form of an annual refund that ordinarily will be applied as a premium payment. However, you may choose to receive your refund in cash by notifying Aon Securities Inc. in writing. The Death Benefit When you buy Group Variable Universal Life Insurance, you will choose a Face Amount of insurance, based on the amounts available for your group. Prudential will pay a Death Benefit to the beneficiary when the Covered Person dies. Generally, the Death Benefit is the Face Amount of insurance plus the value of your Certificate Fund on the date of your death, minus any Certificate Debt and outstanding charges. Because the value of the Certificate Fund will vary daily with AICPA 2009 3 the performance of the investment options you select, the amount of the Death Benefit will also vary from day to day. However, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Participant’s insurance is not in default and there is no Certificate Debt.See the Death Benefit and Contract Values section. The Certificate Fund The Certificate Fund consists of the Net Premiums that we invest in the investment options you select. Prudential will deduct its charges for the insurance from the Certificate Fund. The Certificate Fund value changes daily, reflecting: (i) increases or decreases in the value of the variable investment options you select; (ii) interest credited on any amounts allocated to the Fixed Account; (iii) interest credited on any loan; (iv) the daily charge for mortality and expense risks assessed against the variable investment options; and (v) monthly charges Prudential deducts for the insurance. The Certificate Fund also changes to reflect the receipt of premiums. There is no guaranteed minimum balance for the Certificate Fund. Premium Payments You will usually be able to decide when to make premium payments and how much each premium payment will be. You are responsible for making sure that there is enough value in your Certificate Fund (minus Certificate Debt and outstanding charges) to cover each month’s charges. If your Certificate Fund balance is less than the amount needed to pay any month’s charges, then you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period, and if you do not, your coverage will end. You may choose to make additional premium payments and have those payments directed to the investment options you previously selected.See the Additional Premium Payments section. Allocation of Premium Payments and Investment Choices Before your premiums are allocated to your investment choices, we deduct a charge for taxes attributable to premiums (or premium based administrative charges).This charge is currently 0.00%.The remainder is your Net Premium, which is then invested in the investment options.See the Charges and Expenses section. You may choose investment options from among the Funds selected by your Group Contract Holder. You choose how to allocate your premium payments among the investment options.You may choose more aggressive Funds or less aggressive Funds, as well as the Fixed Account. What you choose depends on your personal circumstances, your investment objectives and how they may change over time. If you prefer to reduce the risks that come with investing in the Funds, you can choose to direct some of your premium payments or the amount in your Certificate Fund to the Fixed Account. Prudential guarantees that the part of your Certificate Fund that is directed to the Fixed Account will earn interest daily at a rate that Prudential declares periodically. That rate will change from time to time, but it will never be lower than an effective annual rate of 4%. See The Fixed Account section. Transfers among Investment Options You may transfer amounts from one investment option to another – we do not limit the number of transfers between variable investment options, but we may charge for more than 12 transfers and require written requests if more than 20 transfers are requested in a Certificate Year.See the Transfers/Restrictions on Transfers section. Dollar Cost Averaging Dollar Cost Averaging, or DCA, lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available investment options available under the Contract at monthly intervals. You can request that a designated number of transfers be made under the DCA feature.You may use DCA at any time after your Certificate becomes effective, but to start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Prudential Series Fund Government Money Market Portfolio.The main objective of DCA is to reduce the risk of dramatic short-term market fluctuations.Since the same dollar amount is transferred to an available investment option with each transfer, you buy a greater interest in the investment option when the price is low and a lesser interest in the investment option when the price is high.Therefore, you may achieve a lower than average cost over the long term.This plan of investing does not assure a profit or protect against a loss in declining markets.See the Dollar Cost Averaging section. AICPA 2009 4 Surrenders You may surrender your insurance and receive its Cash Surrender Value. The Cash Surrender Value is the value of the Certificate Fund at the close of business on the day of the surrender minus any Certificate Debt and any outstanding charges. A surrender may have tax consequences. See the Surrenders and Withdrawals section, and the Taxes section. Withdrawals from the Certificate Fund While your Certificate is in effect, you may withdraw part of the Certificate’s Cash Surrender Value. You must withdraw at least $200 in any withdrawal, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges. There is no limit on the number of withdrawals you can make in a year. However, there is a transaction charge for each withdrawal. A withdrawal may have tax consequences.See Surrenders and Withdrawals section, and the Taxes section. Cash Surrender Value and Death Benefit If you ask, Prudential will give you an illustration of how the Cash Surrender Value and Death Benefit of your Certificate can change as a result of the performance of the investment options you select. The illustration will show your age, risk class, proposed face amount of insurance, and proposed Premium payments. We refer to this as a “personalized illustration”. This is not our prediction of how value will grow. It is a hypothetical example and is just intended to show you how a Certificate works. Loans You may borrow money from your Certificate Fund. The Maximum Loan Value, which is the maximum amount you may borrow, is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. Loan interest charges accrue daily. Depending on the tax status of your Certificate, taking a loan may have tax consequences.There may also be tax consequences if your Certificate lapses or terminates with an outstanding loan.See the Loans section, and the Taxes section. Canceling Your Certificate (“Free Look”) Generally, you may return your Certificate for a refund within 30 days after you receive it. This 30-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing or delivering the Certificate to Aon Securities Inc. (you may not ask for a refund if your Certificate is a replacement for one previously issued under the Group Contract). If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. (However, if applicable law so requires, you will receive a refund of all premiums paid minus any loans or withdrawals, and plus or minus any change due to investment experience.)This refund amount will be further reduced by applicable federal and state income tax withholding.See the “Free Look” Period section. SUMMARY OF CONTRACT RISKS Certificate Values are not Guaranteed Your benefits (including life insurance) are not guaranteed.The value of your Certificate Fund will vary with the performance of the investment options you select. There is no guarantee that the variable investment options will meet their investment objectives, so your Death Benefit could go down if the investment options in your Certificate Fund have poor investment performance.Poor investment performance could cause your Certificate to lapse, and you could lose your insurance. If you prefer to reduce the risks that come with investing in the variable options, you can choose to direct some of your premium payments or the amounts in your Certificate Fund to the Fixed Account. Because the Certificate provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various financial planning purposes.Purchasing the Certificate for such purposes may involve certain risks.Accessing the values in your Certificate through withdrawals and Certificate loans may significantly affect current and future Certificate values or Death Benefit proceeds and may increase the chance that your Certificate will lapse.If your Certificate lapses and you have an outstanding Certificate loan, there may be tax consequences.See the Taxes section. AICPA 2009 5 Limitation of Benefits on Certain Riders for Claims due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges Certain fees and expenses currently are assessed at less than their guaranteed maximum levels. We may in the future increase these current charges up to the guaranteed maximum levels. If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep your Certificate in force.We will supplement this prospectus to reflect any increase in a current charge, up to the maximum charge, before the change is implemented. Certificate Lapse Each month we determine the value of your Certificate Fund.If the Certificate Fund less any applicable surrender charges is zero or less, the Certificate will end (in insurance terms, it will “lapse”).Your Certificate will also end if the Certificate Debt ever grows to be equal to or more than the Certificate Fund less any outstanding charges.Should this happen, Aon Securities Inc. will notify you of the payment you need to make to prevent your insurance from terminating.Currently, Aon Securities Inc. must receive your payment by the later of 71 days after the Monthly Deduction Date, or 30 days after the date Aon Securities Inc. mailed you the notice. If you do not make the payment, your Certificate will end and have no value.See the Lapse section and the Reinstatement section.If you have an outstanding loan when your Certificate lapses, you may have taxable income as a result.See the Taxes section. Risks of Using the Certificate as a Short-Term Savings Vehicle Because the Certificate provides for an accumulation of a Certificate Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Certificate for such purposes may involve certain risks. For example, a life insurance contract could play an important role in helping you to meet the future costs of a child’s education.The Certificate’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the variable investment options you choose perform poorly, if you do not pay sufficient premiums, or if you access the values in your Certificate through withdrawals or loans, your Certificate may lapse or you may not accumulate the funds you need. The Certificate is designed to provide benefits on a long-term basis. Consequently, you should not purchase the Certificate as a short-term investment or savings vehicle. Because of the long-term nature of the Certificate, you should consider whether purchasing the Certificate is consistent with the purpose for which it is being considered. Risks of Taking Withdrawals You may withdraw part of your Certificate’s Cash Surrender Value, so long as the amount withdrawn is at least $200.However, you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month’s charges You may not repay any amount that you withdraw from the Certificate’s Cash Surrender Value, so withdrawals will reduce the amount of your Death Benefit but you generally can make additional premium payments. Accessing your Certificate’s Cash Surrender Value through withdrawals may increase the chance that your certificate will lapse. Withdrawal of the Cash Surrender Value may have tax consequences.See the Taxes section. Risks of Taking a Loan Taking a loan from your Certificate may increase the risk that your Certificate will lapse, will have a permanent impact on your Certificate Fund, and will reduce the Death Benefit. If your loan plus accrued interest exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month’s charges. If we pay a death claim while a loan is outstanding, we will reduce the Death Benefit by the amount of the loan plus any accrued interest. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund, which may have tax consequences. If you have a loan outstanding when you surrender your Certificate, or when you allow your Certificate to lapse, the amount you borrowed may become taxable. In addition, if your Certificate is classified as a Modified Endowment Contract for tax purposes, taking a loan may be treated as a distribution of income for tax purposes and may have tax consequences. See the Taxes section. AICPA 2009 6 Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify it as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. If you have notified us in the past 13 months that you want us to refund excess premium payments causing Modified Endowment Contract treatment and we receive any excess payment which is less than $100.00, then we may, without additional notification by you, sell the minimum number of units necessary so as not to cause your Certificate to be treated as a Modified Endowment Contract. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. Replacing Your Life Insurance You should know that in most instances, it is not in your best interest to replace one life insurance policy with another one.When you need additional life insurance, it is usually better for you to add coverage, either by asking for a new policy or by buying additional insurance, than it is for you to replace a policy.In that way, you don’t lose benefits under the policy you already have. If you are thinking about replacing a life insurance policy you already have so that you can obtain Group Variable Universal Life Insurance, you should consider your choices carefully.Compare the costs and benefits of adding coverage to your current policy against the costs and benefits of Group Variable Universal Life Insurance.You should also get advice from a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Certificate’s premiums and its earnings in one or more of the available variable investment options.You may also invest in the Fixed Account option.The Fixed Account is the only investment option that offers a guaranteed rate of return.See The Funds section and The Fixed Account section. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940. Each variable investment option, which invests in an underlying Fund, has its own investment objective and associated risks, which are described in the accompanying Fund prospectuses.The income, gains, and losses of one variable investment option have no effect on the investment performance of any other variable investment option. We do not promise that the Funds will meet their investment objectives. Amounts you allocate to the variable investment options may grow in value, decline in value, or grow less than you expect, depending on the investment performance of the variable investment options that you choose. You bear the investment risk that the Funds may not meet their investment objectives.You also bear the risk that the Fund’s investment adviser may restrict investment in the fund, and even close the Fund, at their discretion.For a detailed discussion of the investment policies, objectives and strategies, and the investment risks associated with each Fund, please read the Fund’s current prospectus. Learn More about the Funds Before allocating amounts to the variable investment options, you should read the Funds’ current prospectuses for detailed information concerning their investment objectives and strategies, and their investment risks. AICPA 2009 7 GENERAL DESCRIPTIONS OF THE REGISTRANT, DEPOSITOR, AND PORTFOLIO COMPANIES Prudential Insurance Company of America The Contract and Certificates are issued by The Prudential Insurance Company of America (“Prudential,” “we,” “us,” “our,” or the “Company”), a New Jersey stock life insurance company that has been doing business since 1875. Prudential is a wholly-owned subsidiary of Prudential Financial, Inc. (“Prudential Financial”), a New Jersey insurance holding company, and is located at 751 Broad Street, Newark, New Jersey, 07102.Prudential Financial exercises significant influence over the operations and capital structure of Prudential. However, neither Prudential Financial nor any other related company has any legal responsibility to pay amounts that Prudential may owe under the contract and/or Certificate. Prudential is licensed to sell life insurance and annuities in all states, in the District of Columbia, and in all United States territories and possessions. Prudential and its affiliates act in a variety of capacities with respect to registered investment companies, including as depositor, adviser, and principal underwriter. The Prudential Variable Contract Account GI-2 The Prudential Variable Contract Account GI-2 (the “Account”) was established on June14, 1988, under New Jersey law as a separate investment account. The Account is divided into Subaccounts.Each variable investment option is a Subaccount of the Account.The Fixed Account is not a Subaccount of the Account.The Account meets the definition of a “separate account” under federal securities laws. The assets held in the Account in support of assets invested under the Group Contracts aresegregated from all of Prudential’s other assets.The assets of each Subaccount are segregated from the assets of each other Subaccount. Thus, the assets in the Account are not chargeable with liabilities arising out of any other business Prudential conducts. When we refer to “Funds” in this prospectus, we mean all or any of these Subaccounts.We may use “Variable Investment Option,” “Subaccount” or “Fund” interchangeably when referring to a variable investment option. You may then choose investment options from among the Funds selected by your Group Contract Holder.You may also choose to invest in the Fixed Account.(The Fixed Account may also be referred to as an “investment option.”)You may choose to make additional premium contributions and have those Funds directed to the investment options you select. Once you select the investment options you want, Prudential will direct your additional premium contributions to the Subaccounts associated with those Funds and/or to the Fixed Account. You may change your selection of investment options at any time. Prudential is the legal owner of the assets in the Account. Prudential will maintain assets in the Account with a total market value at least equal to the liabilities relating to the benefits attributable to the Account. In addition to these assets, the Account’s assets may include amounts contributed by Prudential to commence operation of the Account and may include accumulations of the charges Prudential makes against the Account. From time to time, Prudential will transfer these additional amounts to its general account. Before making any such transfer, Prudential will consider any possible adverse impact the transfer might have on the Account. Income, gains and losses related to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of other Prudential assets. These assets that are held in support of the client accounts may not be charged with liabilities that arise from any other business Prudential conducts. Prudential is obligated to pay all amounts promised to the Participant under the Group Contract. The Account is registered with the SEC under federal securities laws as a unit investment trust, which is a type of investment company. Registration does not involve any supervision by the SEC of the management or investment policies or practices of the Account. For state law purposes, the Account is treated as a part or division of Prudential. Prudential may take all actions in connection with the operation of the Account that are permitted by applicable law, including those permitted upon regulatory approval. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Prospectus. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one AICPA 2009 8 or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. There are currently 14 variable investment options offered under Group Variable Universal Life. When you choose a variable investment option, we purchase shares of a mutual fund or a separate investment series of a mutual fund that is held as an investment for that option.We hold these shares in the Subaccount.Prudential may add additional variable investment options in the future. We may terminate the availability of any variable investment option at any time.If we do so, you will no longer be permitted to allocate additional investments to the option, either by premium payment or transfer.If this occurs, Prudential will provide you with prior notice of the change including any options available to you. You will have the opportunity to transfer any amount to the Fixed Account or any other investment option available to you. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice.We do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met. Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Government Money Market Portfolio (Formerly PSF Money Market)– Class I Style/Type: Money Market Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Style/Type: Taxable - Fixed Income – High Yield Seeks high total return. PGIM Fixed Income AICPA 2009 9 Affiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Jennison 20/20 Focus Portfolio – Class I Style/Type: Large Cap Blend Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio– Class I Style/Type: Small Cap Blend Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Style/Type: Large Cap Blend Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Style/Type: Large Cap Value Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AB VARIABLE PRODUCT SERIES FUND, INC. AB VPSInternational Growth Portfolio – Class A1 Style/Type: International - Equity Seeks long-term growth of capital. AllianceBernstein L.P. AB VPS Real Estate Investment Portfolio – Class A1 Style/Type: Sector Seeks total return from long-term growth of capital and income. AllianceBernstein L.P. DEUTSCHE VARIABLE SERIES II Deutsche Small Mid Cap Value VIP – Class A Style/Type: Multi-Cap Value Seeks long-term capital appreciation. Deutsche Investment Management Americas Inc. DREYFUS VARIABLE INVESTMENT FUND Dreyfus International Equity Portfolio –Initial Shares Style/Type: International Equity Seeks capital growth. The Dreyfus Corporation/Newton Capital Management, Inc. LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio - Service Shares Style/Type: Emerging Markets – Equity Seeks long-term capital appreciation. Lazard Asset Management LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Mid-Cap Growth Portfolio Style/Type: Mid-Cap Growth Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Style/Type: Multi-Cap Growth Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Personal Strategy Balanced Portfolio Style/Type:: Asset Allocation Seeks the highest total return over time consistent with an emphasis on both capital appreciation and income. T. Rowe Price Associates, Inc. 1 Effective June 6, 2014, closed to all premium payments and transfers into this investment option. AICPA 2009 10 The investment advisers or subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. In the future, it may become disadvantageous for separate accounts of variable life insurance and variable annuity contracts to invest in the same underlying variable investment options.Neither the companies that invest in the Funds nor the Funds currently foresee any such disadvantage.The Board of Directors for each Fund intends to monitor events in order to identify any material conflict between variable life insurance and variable annuity contract owners and to determine what action, if any, should be taken.Material conflicts could result from such things as: (1) changes in state insurance law; (2) changes in federal income tax law; (3) changes in the investment management of any Fund; or (4) differences between voting instructions given by variable life insurance and variable annuity contract owners. A Fund may have a similar name, investment objective, or investment policy resembling those of a mutual fund managed by the same investment adviser or subadviser that is sold directly to the public.Despite such similarities, there can be no assurance that the investment performance of any such Fund will resemble that of the publicly available mutual fund. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. Voting Rights We are the legal owner of the shares of the Funds associated with the variable investment options. However, we vote the shares according to voting instructions we receive from Participants. We will mail you a proxy, which is a form you need to complete and return to us, to tell us how you wish us to vote. When we receive those instructions, we will vote all of the shares we own on your behalf in accordance with those instructions. We vote shares for which we do not receive instructions, and any other shares that we own in our own right, in the same proportion as the shares for which instructions are received. This voting procedure is sometimes referred to as “mirror voting” because, as indicated in the immediately preceding sentence, we mirror the votes that are actually cast, rather than decide on our own how to vote. AICPA 2009 11 We will also “mirror vote” shares that are owned directly by us or an affiliate (excluding shares held in the separate account of an affiliated insurer). In addition, because all the shares of a given Fund held within our Separate Account are legally owned by us, we intend to vote all of such shares when that underlying Fund seeks a vote of its shareholders. As such, all such shares will be counted towards whether there is a quorum at the underlying Fund’s shareholder meeting and towards the ultimate outcome of the vote. Thus, under “mirror voting”, it is possible that the votes of a small percentage of contract holders who actually vote will determine the ultimate outcome.Generally, you will be asked to provide instructions for us to vote on matters such as changes in a fundamental investment strategy, adoption of a new investment advisory agreement, or matters relating to the structure of the underlying Fund that require a vote of shareholders. We may change the way your voting instructions are calculated if it is required by federal or state regulation. We may also elect to vote shares that we own in our own right if the applicable federal securities laws or regulations, or their current interpretation, change so as to permit us to do so. We may, if required by state insurance regulations, disregard voting instructions if they would require shares to be voted so as to cause a change in the sub-classification or investment objectives of one or more of the available variable investment options or to approve or disapprove an investment advisory contract for the Fund. In addition, we may disregard voting instructions that would require changes in the investment policy or investment adviser of one or more of the Funds associated with the available variable investment options, provided that we reasonably disapprove such changes in accordance with applicable federal or state regulations. If we disregard Certificate Owner voting instructions, we will advise Certificate Owners of our action and the reasons for such action in the next available annual or semi-annual report. Substitution of Variable Investment Options We may substitute the shares of a Fund for another mutual fund or a another portfolio or of an entirely different variable investment option.We would not do this without any necessary Securities and Exchange Commission and/or any necessary state approval.We would notify Group Contract Holders and Participants in advance if we were to make such a substitution. The Fixed Account You may invest all or part of your Certificate Fund in the Fixed Account. The amount invested in the Fixed Account becomes part of Prudential's general assets, commonly referred to as the general account.The general account consists of all assets owned by Prudential other than those in the Account and other separate accounts that have been or may be established by Prudential.Subject to applicable law, Prudential has sole discretion over the investment of the general account assets, and Participants do not share in the investment experience of those assets. The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Prudential may in its sole discretion declare a higher rate, though we are not obligated to do so. At least annually and anytime you ask, we will tell you what interest rate currently applies. Because of exemptive and exclusionary provisions, interests in the Fixed Account under the Certificate have not been registered under the Securities Act of 1933 and the general account has not been registered as an investment company under the Investment Company Act of 1940.Accordingly, interests in the Fixed Account are not subject to the provisions of these Acts, and Prudential has been advised that the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Fixed Account.Any inaccurate or misleading disclosure regarding the Fixed Account may, however, be subject to certain generally applicable provisions of federal securities laws. Prudential has the right to delay payment of any Cash Surrender Value attributable to the Fixed Account for up to six months. See the When Proceeds Are Paid section. CHARGES AND EXPENSES This section provides a more detailed description of each charge that is described briefly in the SUMMARY OF CHARGES AND EXPENSES beginning on page 1 of this prospectus.There are charges and other expenses associated with the Contract that reduce the return on your investment. These charges and expenses are described below. The total amount invested in the Certificate Fund, at any time, consists of the sum of the amount credited to the variable investment options, the amount allocated to the Fixed Account, plus any interest credited on amounts allocated to the Fixed Account, and the principal amount of any Certificate loan plus the amount of interest credited to the Certificate upon that loan.See Loans.Most charges, although not all, are made by reducing the Certificate Fund. AICPA 2009 12 In several instances we use the terms "maximum charge" and "current charge."The "maximum charge", in each instance, is the highest charge that we may make under the Certificate.The "current charge", in each instance, is the amount that we now charge, which may be lower than maximum charges.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Current charges deducted from premium payments and the Certificate Fund may change from time to time, subject to maximum charges.In deciding whether to change any of these current charges, we will periodically consider factors such as mortality, persistency, expenses, taxes and interest and/or investment experience to see if a change in our assumptions is needed.Changes in charges will be by class.We will not recoup prior losses or distribute prior gains by means of these changes. The charges under the Contract are designed to cover, in the aggregate, our direct and indirect costs of selling, administering and providing benefits under the Contract. They are also designed, in the aggregate, to compensate us for the risks of loss we assume pursuant to the Contract. If, as we expect, the charges that we collect from the Contract exceed our total costs in connection with the Contract, we will earn a profit. Otherwise, we will incur a loss. The rates of certain of our charges have been set with reference to estimates of the amount of specific types of expenses or risks that we will incur. In most cases, this prospectus identifies such expenses or risks in the name of the charge; however, the fact that any charge bears the name of, or is designed primarily to defray a particular expense or risk does not mean that the amount we collect from that charge will never be more than the amount of such expense or risk. Nor does it mean that we may not also be compensated for such expense or risk out of any other charges we are permitted to deduct by the terms of the Contract. We may reduce stated fees under particular contracts as to which, due to economies of scale and other factors, our administrative costs are reduced. Charge for Taxes Attributable to Premiums We may deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently 0.00%. Currently, the taxes paid by us for this Group Contract are a deduction in computing Premium Refunds.The deduction reflects that, for federal taxes, all of the premium is treated as for an individual life insurance policy which have higher factors.The definition of what premium is treated as for a group life certificate is found in IRC section 848. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the Operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. We may increase this charge at any time. Withdrawal Charge Under some Group Contracts, a transaction charge may be imposed for each withdrawal. The current charge is the lesser of $10 and 2% of the amount you withdraw. The maximum charge for withdrawals is $20.We will deduct the transaction charge from Certificate Fund. Cost of Insurance Each month, we will deduct from your Certificate Fund a charge for the cost of your insurance (a “COI” charge). We will take the charge from each investment option you selected in the same proportion that the value of your Certificate Fund is invested. To calculate the cost of insurance charge, we multiply: - your Certificate's “Net Amount at Risk” by - the “cost of insurance rate” for the Covered Person. “Net Amount at Risk” means the amount by which your Certificate's Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. The “cost of insurance rate” is based on many factors, including: · the Covered Person's age; · the Covered Person's rate class (such as classes for standard, select, and preferred); AICPA 2009 13 · the Covered Person’s gender (except for residents of Montana); · the life expectancy of the people covered under your Group Contract; · the additional insurance benefits shown in the Additional Insurance Benefits section; · the expected expenses. The cost of insurance rate will generally increase as the Covered Person ages.We may adjust the actual cost of insurance rates from time to time. The changes in cost of insurance rates for each Group Contract Holder are based on many factors, including: · The number of Certificates in effect; · The number of new Certificates issued; · The number of Certificates surrendered; · The expected claims (Death Benefits, accelerated benefits and surrenders); · The expected expenses; and · The level of administrative services provided to the Group Contract Holder. In addition to the list above, the past claims, expenses and the costs of additional insurance benefits, if any, of the group are reviewed, since they are an important factor in calculating the expected claims, expenses and costs. However, we are generally prohibited by state insurance law from recovering past losses. · If we change the cost of insurance rates, we will change them the same way for all persons of the same age, rate class. We will not change them to be higher than the Table of Maximum Rates.See Summary of Charges and Expenses section above. The Table of Maximum Rates are set out in the 2able. Generally, we will deduct the COI charge on the Monthly Deduction Date. COI Rates: The highest current charge per thousand is $29.19, and applies to male Covered Persons age 99.The lowest current rate per thousand is $0.02, and applies to female Covered Persons under age 30. The following table provides sample per thousand cost of insurance rates for Covered Persons who are in the standard class: Covered Person Males Females 35 45 55 65 Monthly Deductions from the Certificate Fund In addition to the Cost of Insurance Charge described above, Prudential will deduct the following charges from your Certificate Fund each month. We will take the charges from each investment option you have selected, in the same proportion that the value of your Certificate Fund is invested. Generally, we will deduct these charges on the Monthly Deduction Date. 1. Charge for Additional Insurance Benefits:The Additional Insurance Benefits section tells you about benefits that you may be able to buy in addition to the Group Variable Universal Life Insurance and the additional insurance benefits that the Group Participant elected to buy. We will deduct a separate charge from your Certificate Fund each month for any additional insurance benefits that you have elected. AICPA 2009 14 Accelerated Benefit Option: There is no additional charge for this benefit. Child Term Insurance: The rate for child term insurance is currently $6.00 per year for $10,000 coverage.This charge is deducted from the annual refund, if any. Waiver Benefit: The current waiver charges will vary from $0.002 to $0.07 per $1,000 of Net Amount of Risk per month.The rates vary by Attained Age, gender, and rate class of the Covered Person. AD&D on the Covered Person’s Life: The monthly charge is $0.02 for Covered Persons at ages less than 65 and $0.03 for ages 65 to 74 per $1,000 of Net Amount at Risk.We will deduct a separate charge from your Certificate Fund each month for this additional insurance benefit. 2. Charge for Administrative Expenses: Currently, we do not impose a monthly charge for administrative expenses, but we may deduct such a charge in the future. This charge would pay for maintaining records and for communicating with Participants and your Group Contract Holder. If we did deduct such a charge, it would not exceed $4 per month. 3. Charge for other taxes: We reserve the right to deduct a charge to cover federal, state, or local taxes that are imposed on the operations of the Account. These are taxes other than those described under Charge For Taxes Attributable to Premiumssection. Currently, we do not charge for these other taxes. Daily Deductions from the Variable Investment Options Each day, Prudential deducts a charge from the assets of each of the variable investment options in an amount equal to an effective annual rate of up to 0.90%.This charge is intended to compensate us for assuming mortality and expense risks of the insurance provided under the Group Contract. The “mortality risk” assumed is the risk that Covered Persons may live for shorter periods of time than Prudential estimated when we determined what mortality charge to make. The "expense risk" assumed is the risk that expenses for issuing and administering the insurance will be more than Prudential estimated when we determined the charge for administrative expenses. We will earn a profit from this risk charge to the extent we do not need it to provide benefits and pay expenses under the Certificate. We do not assess this charge on amounts allocated to the Fixed Account. Transaction Charges Prudential may make the following Transaction Charges: · When you make a withdrawal from your Certificate Fund. The charge is $10 or 2% of the amount you withdraw, whichever amount is less. Prudential may increase this charge in the future, but it will not exceed $20. · When you request more that 12 transfers between investment options in a Certificate Year the charge is currently $10 for each transfer after the 12th transfer. Prudential may increase this charge in the future, but it will not exceed $20.Currently, transfers that occur under the DCA feature are not counted when calculating the number of transfers in each Certificate year · When you request a reprint of a quarterly report that was previously sent to you for a period that ended more than one year ago.The charge is currently $2.50 for each quarterly report.In the future, Prudential may charge for any reprints requested and may increase this charge, but it will not exceed $20 for reports covering each policy year. Also, Prudential has the right to assess a charge for any taxes that may be imposed on the operations of the Account. Fund Charges The Funds pay fees and expenses as described in their prospectuses. PERSONS HAVING RIGHTS UNDER THE CONTRACT Contract Holder The Contract Holder is the American Institute of Certified Public Accountants Insurance Trust. AICPA 2009 15 Certificate Holder The Participant is generally an Eligible Group Member who becomes a Covered Person under a group variable universal life plan.However, if the Certificate is assigned, then the assignee will become the Participant replacing any previous Participant.A Participant has all the rights and obligations under his or her Coverage, such as the right to surrender the Certificate.Subject to the limitations set forth in the Certificate, the Participant may, with respect to their Coverage: designate and change the beneficiary; make premium payments; access certificate values through loans and withdrawals; surrender his or her coverage; allocate amounts in his or her Certificate Fund among the variable investment options and/or the Fixed Account; and decrease face amount. A Participant may assign his or her coverage.Any rights, benefits or privileges that the Participant has may be assigned without restriction.The rights assigned include, but are not limited to, any right to designate a beneficiary or to convert to another contract of insurance. Applicant Owner The Group Contract has an “Applicant Owner” provision. An “Applicant Owner” is a person who may apply for coverage on the life of an Eligible Group Member. And if an Eligible Group Member agrees to let another person be the Applicant Owner of the Certificate, that person would have all of the rights to make decisions about the coverage. References to "Participant" and "You" in this prospectus also apply to an Applicant Owner. When naming an Applicant Owner, the Eligible Group Member must agree to have his or her life covered. Examples of people who may be Applicant Owners are the Eligible Group Member's spouse, child, parent, grandparent, grandchild, sister, brother, or the trustee of any trust set up by the Eligible Group Member. A person must have attained the age of majority to be an Applicant Owner.At any one time, only one person may be an “Applicant Owner” under a Certificate. An “Applicant Owner” must fill out an enrollment form. The Eligible Group Member must sign the enrollment form to show his or her agreement. Prudential may require the Eligible Group Member to answer questions about his or her health, or to have a medical examination. If we approve the enrollment form, we will issue the Certificate to the Applicant Owner. If the Eligible Group Member satisfies all of the requirements to obtain coverage, including satisfactory evidence of insurability, we will approve the Eligible Group member for group variable universal life insurance. We will issue the Certificate to the ApplicantOwner. However, states may require that the Certificate be initially issued to the insured Eligible Group Member.In those cases, the three year rule contained in the Internal Revenue Code section 2035 may apply.You should consult your tax adviser if you are considering having the Certificate issued to someone other than the insured Eligible Group Member. Beneficiary You have the right to name the beneficiary who will receive the Death Benefit from your Certificate.You must use the form that Prudential requires you to use.You may change the beneficiary at any time.You do not need the consent of the present beneficiary unless there has been an irrevocable beneficiary designation, a court order or other applicable legal requirement.If you have more than one beneficiary at the time the Covered Person dies, we will pay the Death Benefit in equal parts to each beneficiary, unless you have given us other instructions. In the event that you do not have a valid beneficiary on file at your death, the claim will be payable to the first of the following: your (a) surviving spouse; (b) surviving child(ren) in equal shares; (c) surviving parents in equal shares; (d) surviving siblings in equal shares; (e) estate. OTHER GENERAL CONTRACT PROVISIONS How Prudential Issues Certificates To apply for coverage under a Group Variable Universal Life Insurance contract, an Eligible Group Member must fill out an enrollment form. Prudential may ask questions about the health of the person whose life is to be covered, and may ask that person to have a medical exam. If Prudential approves the person for coverage, that person will become a Covered Person under the Group Variable Universal Life Insurance. AICPA 2009 16 Usually, the Eligible Group Member buys coverage on his or her own life from the coverage options available under the Group Contract. However, under your Group Contract, an Eligible Group Member may allow another person the right to make decisions about the coverage. When that happens, Prudential Insurance considers the other person to be a Participant. No matter whose life is covered, the Participant is the person who "owns" the right to make decisions about the coverage (for example, deciding who the beneficiary will be). When we use the term “Participant” or “You,” we mean the person who owns those rights. When we use the term “Covered Person,” we mean the person whose life is covered. Prudential will issue a Certificate to each Participant. The Certificate tells you about your rights, benefits, coverage, and obligations under the Group Variable Universal Life Insurance. The minimum Face Amount of insurance for a Certificate is $10,000. Effective Date of Insurance When your Group Variable Universal Life Insurance begins depends on what day of the month you have completed all of the following requirements: · You are eligible for insurance as a Participant; and · You are in a Covered Class for that insurance; and · You have met any evidence requirement for the insurance; and · That Coverage is part of the Group Contract; and · You have enrolled on a form approved by Prudential. If you satisfy all of the above requirements prior to the twentieth day of a month, your insurance will begin on the first day of the month which next follows the date on which you meet all of the requirements. If you satisfy all of the above requirements on or after the twentieth day of a month, your Participant Insurance will begin on the first day of the month which follows the next following month on which you met all requirements. Effective Date of More Favorable Rate Class When your more favorable rate class begins depends on what day of the month Prudential approves your completed enrollment form and when you satisfy any evidence requirements.If we approve your completed enrollment form and you have satisfied any evidence requirements prior to the twentieth day of a month, your lower rates will begin on the first day of the month after you meet all of the requirements.If we approve your completed enrollment form and you have satisfied any evidence requirements on or after the twentieth day of a month, your lower rates will begin on the first day of the second month after you meet all of the requirements. Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 74. Also, a Participant's Face Amount of Insurance will end at the maximum age shown in the Certificate (usually, that is age 100). When a Participant reaches the maximum age, we make available these two options: · You may ask to receive the Cash Surrender Value of the Certificate. Prudential believes that a cash surrender upon termination of coverage will be subject to the same tax treatment as other surrenders. See the Taxes section. · You can remain invested in your investment options. Under this option, we will no longer deduct monthly charges for the cost of insurance. The Death Benefit will change. Specifically, the Death Benefit will be equal to the amount of the Certificate Fund, minus any Certificate Debt and outstanding charges. The Death Benefit will no longer include the Face Amount of insurance. Also, we will no longer allow you to make premium contributions. You can still make loan repayments. The Face Amount of your life insurance coverage may be reduced when you become 75 years old, and again when you become 80 years old. See Changes In Face Amount section.Also, additional insurance coverages, such as Accidental Death and Dismemberment, will end according to separate rules. See the Additional Insurance Benefits section. You should refer to your Certificate to learn when coverage under your Certificate will end. “Free Look” Period Generally, you may return a Certificate for a refund within 30 days after you receive it. This 30-day period is known as the “free look” period. Some states allow a longer period. You can ask for a refund by mailing or delivering the Certificate to AICPA 2009 17 Aon Securities Inc. (You may not ask for a refund if your Certificate is a replacement for one previously issued under the Group Contract.) If you cancel your coverage during the free look period, we will generally refund the premium payments you made, minus any loans or withdrawals that you took. We will not add or subtract any gain or loss that would have come from the investment options you chose (unless a state law requires that we take those gains or losses into account when we make a refund). When we make a refund, we will not deduct any charges.The amount refunded will be further reduced by any applicable federal and state income tax withholding. Prudential reserves the right to limit premiums and transactions during the free look period. During the first 30 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. If there is a change in your coverage that results in a new Certificate Date, the free look provision will not apply. Assignment You may assign your Certificate, including all rights, benefits and privileges that you have to someone else. If you do, you should consider the references to "you" in this prospectus as applying to the person to whom you validly assigned your Certificate. Prudential will honor the assignment only if: · You make the assignment in writing; · You sign it; and · Aon Securities Inc. receives a copy of the assignment, or Prudential receives a copy of the assignment at the Prudential office shown in your Certificate. We are not responsible for determining whether the assignment is legal or valid.Certificates that have been assigned are not permitted to use electronic transactions. If you assign a Certificate that is a Modified Endowment Contract, it might affect the way you are taxed. It might also affect the way the person to whom you assign the Certificate is taxed. See the Taxes section. Premium Refunds The Group Contract is eligible to receive Premium Refunds.We do not guarantee that we will pay Premium Refunds. We decide the amount and manner of calculating any Premium Refunds.This calculation may use factors, charges, expenses or other assumptions that differ from those actually charged or described in the Group Contract.If there is a Premium Refund, Prudential Insurance will pay it to your Group Contract Holder, who will pass it on to the subscribers to the AICPA Insurance Trust in the form of a refund. Ordinarily, any refund will be reinvested in your insurance – that is, as a premium payment. However, you may choose to receive your refund in cash by notifying Aon Securities Inc. in writing. Suicide Exclusion Generally, if the Covered Person dies by suicide within two years from the Certificate Date, Prudential will not pay the Death Benefit described in other sections of this prospectus. Instead, we will pay your beneficiary an amount equal to your premium payments minus any Certificate Debt and any withdrawals, since the Certificate Date or reinstatement. This limit will apply whether the suicide occurred while the Covered Person was sane or insane. If the Covered Person dies by suicide within two years after the effective date of an increase in the Face Amount of your Certificate that required our approval, we will not pay the increased amount of insurance. Instead of the amount of the increase, we will pay your beneficiary the monthly charges that were attributable to the increased amount. Again, this limit will apply whether the suicide occurred while the Covered Person was sane or insane. Incontestability After your Certificate has been in force for two years or more during the Covered Person's lifetime, Prudential will not contest liability under the Certificate. We will also not contest liability for any change in your Certificate that required our approval after the change has been in force for two years or more during the Covered Person's lifetime. AICPA 2009 18 Misstatement of Age and/or Gender If the Covered Person's age is stated incorrectly in the Certificate and the error is detected prior to their death, we will adjust the monthly cost of insurance deduction to reflect the proper amount based on the correct age. If an adjustment results in an increased cost of insurance, Aon Securities Inc. will bill for the difference. If an adjustment results in a decreased cost of insurance, Aon Securities Inc. will refund the difference. If the change in age affects the amount of the person’s insurance, Prudential will change the amount and the cost of insurance accordingly. If the Covered person’s gender is misstated and updated in our records, the monthly cost of insurance will be revised starting with the next month.Also, we will adjust the first monthly cost of insurance deduction after we update our records.This adjustment will reflect the sum of the differences each month since October of 2005 (or effective date, if later). Misstatements of age or sex are not restricted to the incontestability provision described above. Termination of a Group Contract Holder’s Participation The Group Contract Holder may decide to terminate the Group Contract with Prudential, by giving Prudential 90 days' written notice. In addition, Prudential may terminate a Group Contract: · If the aggregate Face Amount of all Certificates, or the number of Certificates in force, falls below the permitted minimum, by giving the Group Contract Holder 90 days' written notice; or · If the Group Contract Holder fails to remit premium payments to Prudential in a timely way. Termination of the Group Contract means that the Group Contract Holder will not remit premiums to Prudential. In that event, no new Certificates will be issued under the Group Contract.How the termination affects you is described in the Options on Termination of Coverage section. The options that are available to you from Prudential may depend on what other insurance options are available to you.You should refer to your particular Certificate to find out more about your options at termination of coverage. Participants Who Are No Longer Eligible Group Members If you are no longer a member of either the AICPA, any State Society of CPAs or other qualifying organization, you are no longer eligible for coverage. Your Group Variable Universal Life Insurance will end on the last day of the month in which Aon Securities Inc. receives notice that you are no longer eligible for coverage. If your insurance ends, you have the options of Conversion, Paid-Up Coverage, or payment of Cash Surrender Value, which are described in the Options on Termination of Coverage section below. If you are a member of both the AICPA and a State Society of CPAs or other qualifying organization, and you end one of those memberships, your coverage may be reduced. If that happens, you will have a Conversion Privilege to the extent of the reduction. Options on Termination of Coverage Your insurance coverage under the Group Contract will end when the Group Contract itself ends or when you are no longer an Eligible Group Member.If the Group Contract ends, the effect on Participants depends on whether or not the Group Contract Holder replaces the Group Contract with another life insurance contract that allows for the accumulation of cash value.Generally, here is what will happen: · If the Group Contract Holder does replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, Prudential will terminate your Certificate. We will also transfer the Cash Surrender Value of your Certificate directly to that new contract, unless you elect to receive the Cash Surrender Value of your Certificate.If you had Certificate Debt that is not carried forward as a loan on the new certificate, that amount of your debt will be immediately taxable to the extent of any gain. · If the Group Contract Holder does not replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, you will have the options of converting your Certificate, purchasing Paid-Up Coverage, or receiving the Cash Surrender Value.Each option is listed below in more detail. AICPA 2009 19 Conversion You may elect to convert your Certificate to an individual life insurance policy without giving Prudential evidence that the Covered Person is in good health. To elect this option, you must apply for it and pay the first premium: · Within 31 days after your Certificate coverage ends or reduces without your request, if you were given notice no more than 15 days after the coverage under the Group Contract ends or is reduced, or; · Within 45 days after you were given notice that your Certificate coverage ends or reduces without your request, if you were given notice more than 15 days, but less than 90 days, after the coverage under the Group Contract ends or is reduced, or; · Within 90 days after your Certificate coverage ends or reduces without your request, if you were not given written notice. You may select any form of individual life insurance policy issued by The Prudential Insurance Company of America (other than term insurance) that Prudential normally makes available to persons who are the same age as you and who are asking for the same amount of life insurance. Your premiums for the individual life insurance policy will be based on the type and amount of life insurance you select, your age and your risk class. If your coverage reduces without your request, you may convert the amount of the reduction. If your coverage ends because you are no longer an Eligible Group Member, the amount you are able to convert may not exceed the total amount of life insurance ending for you reduced by: · The amount of your Certificate Fund needed to cancel any loan due, · The amount of any paid-up insurance you may have purchased by using your Certificate Fund after the Face Amount of insurance ends, and · The amount of group life insurance, from any carrier, for which you become eligible within the next 45 days. If a Covered Person dies within 90 days after the Certificate ends or reduces it without your request and you otherwise had the right to convert to an individual policy, we will pay a Death Benefit under the Certificate. The Death Benefit will be equal to the amount of individual insurance you could have had if you had actually made the conversion to the individual policy. Paid-Up Coverage You may elect to use your Certificate's Cash Surrender Value for Paid-Up Coverage on the Covered Person. To use this option, you must have at least $1,000 of Cash Surrender Value on the day you elect Paid-Up Coverage. The insurance amount will depend on the Cash Surrender Value and on the Covered Person’s date of birth. The amount of Paid-Up Coverage cannot be more than your Certificate's Death Benefit right before you elect Paid-Up Coverage. Once you elect Paid-Up Coverage, it will be the only coverage provided under your Certificate. You may elect this option within 61 days of the date your Certificate ended.Prudential will make the Paid-Up Coverage effective as of the end of the Business Day on which Aon Securities Inc. receives your request on the form we require you to use for this purpose. If you elect this option, your insurance may become a Modified Endowment Contract under the Internal Revenue Code. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Aon Securities Inc. on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. AICPA 2009 20 When Proceeds Are Paid Prudential will generally pay any Death Benefit, Cash Surrender Value, withdrawal or loan proceeds within 7 days after the request for payment is received in Good Order. These proceeds will be paid to the U.S. checking or savings account you indicate on the form. If an invalid account or no account is provided, a check will be mailed to the address on the form.We will determine the amount of the Death Benefit as of the date of the Covered Person's death.For other types of redemptions, we will determine the amount of the proceeds as of the end of the Business Day on which we received the request in Good Order.There are certain circumstances when we may delay payment of proceeds: · We may delay payment of proceeds that come from the Funds and the variable part of the Death Benefit if any of the following events occurs: the New York Stock Exchange is closed (other than for a regular holiday or a weekend), trading is restricted by the SEC, or the SEC declares that an emergency exists. · We expect to pay proceeds that come from the Fixed Account or from Paid-Up Coverage promptly upon request, but we do have the right to delay these payments (other than the Death Benefit) for up to six months (or a shorter period, if required by state law). We will pay interest at the current rate for settlement options left with Prudential to accumulate with interest if we may delay payment for more than 10 days. PROCEDURES Where this Prospectus refers to the day when we receive a request from you, we mean the day on which that item (or the last thing necessary for us to process that item) arrives in Good Order at the appropriate location for that specific payment or transaction request as described in the paragraphs immediately below.There are two main exceptions: if the request is received (1) on a day that is not a Business Day or (2) after the close of a Business Day, then, in each case, we are deemed to have received that item on the next Business Day. For premium payments (other than loan repayments) sent by mail:Your premium payment will be picked up at the address to which you are directed to send such payment on your billing statement, processed and transmitted to Aon Securities Inc.Your premium payment is considered “received” on the Business Day it is received in Good Order at Aon Securities Inc. For transaction requests sent by mail:Your transaction request will be picked up at the address to which you are directed to send such transaction request on the appropriate transaction request form and delivered to Aon Securities Inc.Your transaction request is considered “received” on the Business Day it is received in Good Order at Aon Securities Inc.If you do not have the proper form, you may request one from Aon Securities Inc. at (800) 223-7473. For loan repayments sent by mail:Your loan repayment will be picked up at the address to which you are directed to send loan repayments on the loan repayment form, processed and transmittedto our service office.Your transaction request is considered “received” on the Business Day it is received in Good Order at our service office. . For transactions submitted via web or fax:Your transaction is considered “received” on the Business Day it is received in Good Order by the website or the fax machine. Electronic Transactions You may be able to perform some transactions electronically. These transactions include: transferring amounts among available investment options, making surrenders, requesting withdrawals, and requesting loans. Prudential will not be liable when we follow instructions that we receive electronically, if we reasonably believe the instructions were genuine. We have adopted security procedures that are reasonably designed to verify that such communications are genuine. We cannot guarantee that you will be able to get through to complete an electronic transaction during peak periods, such as periods of drastic economic or market change, or during system failures or power outages. Processing of Financial Transactions Transactions received in Good Order before 4 p.m. Eastern time on a Business Day are processed on the same day. Transactions received in Good Order after 4 p.m. Eastern time on a Business Day are processed on the next Business Day.Premium payments that are not in Good Order are placed in a suspense account and we may earn interest on such AICPA 2009 21 amount. You will not be credited interest on those amounts. The monies held in the account may be subject to claims of our general creditors. ADDITIONAL INSURANCE BENEFITS The following additional insurance benefits are available to you, either automatically or as options. We will not pay a benefit on any Accidental Death Benefit type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Child Term Insurance You may choose a child term insurance benefit.This life insurance benefit covers your dependent child or children.The child must be unmarried, living at birth and less than 25 years old.You should refer to your Certificate to learn the details of any benefit that may be available to you. If you choose this optional benefit, it will reduce the amount of the annual refund that you could otherwise receive from your Group Contract Holder. Accelerated Benefit Option You are automatically covered for the Accelerated Benefit Option.Under an accelerated benefit option (referred to in your Certificate as Option to Accelerate Payment of Certain Death Benefits), You can elect to receive an early lump sum payment of part of the Certificate's Death Benefit when the Covered Person is diagnosed as being terminally ill. "Terminally ill" means the Covered Person has a life expectancy of 6 months or less. You must give Prudential satisfactory evidence that the Covered Person is terminally ill. The amount of the accelerated payment will be equal to a portion of the Covered Person's Net Amount at Risk or Face Amount or Paid-up Coverage, plus a portion of the Covered Person's Certificate Fund.Generally, the minimum election is the lesser of 25% of the Face Amount or Paid-up Coverage and $50,000 and the maximum election is the lesser of 75% of the Face Amount or Net Amount at Risk or Paid-up Coverage and $1,000,000. If you elect to receive payment under the Accelerated Benefit Option, then the total amount otherwise payable on the Covered Person's death will be reduced by the amount of the accelerated payment. We will not pay an accelerated benefit if coverage was assigned or if you are required to elect it to meet the claims of creditors or to obtain a government benefit. We can furnish details about the amount of accelerated benefit that is available to you.Unless required by law, you can no longer request an increase in the Face Amount of your Certificate once you have elected to receive an accelerated benefit. The amount of future premium payments you can make will also be limited. Adding the Accelerated Benefit Option to your Certificate will not affect the way you are taxed. This income tax exclusion may not apply if the benefit is paid to someone other than the Participant. But, if you actually receive proceeds from the Accelerated Benefit Option, it could have tax consequences and may affect your eligibility for certain government benefits or entitlements. In general, the accelerated benefit option is excluded from income if the Covered Person is terminally ill or chronically ill as defined in the tax law (although the exclusion in the latter case may be limited). You should consult a tax adviser before you elect to receive this benefit. Accidental Death and Dismemberment Benefit If you are younger than age 75, you may be covered for an Accidental Death and Dismemberment Benefit.You may elect to decline an Accidental Death and Dismemberment Benefit.An Accidental Death and Dismemberment Benefit provides you insurance for accidental loss of life, sight, hand, or foot. This benefit excludes certain types of losses. For example, losses due to suicide or attempted suicide, diseases and infirmities, medical or surgical treatments, and acts of war are not covered. The benefit may be subject to other exclusions from coverage, age limitations, and benefit limitations. You should refer to your Certificate to learn the details of any benefit that may be available to you. This benefit ends when you reach age 75. Extended Death Protection During Total Disability You may choose an extended Death Benefit option (also referred to as Waiver of Cost of Insurance Charges) that continues to provide you with protection while you are totally disabled. Under this provision, Prudential Insurance will AICPA 2009 22 waive your monthly charges if you became totally disabled prior to age 60 and after you have been totally disabled nine continuous months. We will extend your insurance coverage as long as you remain disabledfor successive one-year periods, until age 75 if you were disabled before 10/1/2015. If you were disabled on or after 10/1/2015, we will extend your insurance coverage as long as you remain disabled for successive one-year periods, until age 80.At age 75 or 80 whichever is applicable, Monthly Charges will again be deducted and coverage may lapse if the Certificate Fund is insufficient. See the Lapse section. You must provide satisfactory proof of continued total disability. PREMIUMS Your Group Variable Universal Life Insurance has flexible premiums. Routine Premium Payments You will usually be able to decide how often to make premium payments and how much each premium payment will be. You must make sure that there is enough value in your Certificate Fundminus Certificate Debt and outstanding charges to cover each month's charges. If there is not, your insurance will end (in insurance terms, it will "lapse"). If the balance in your Certificate Fund is less than the amount of any month's charges, you must make a premium payment that increases your Certificate Fund balance above this minimum amount. You must make that payment during the grace period. If you don't, your insurance coverage will end.See the Lapse section to learn how your insurance will end and what you can do to stop it from ending. You will also be required to pay a minimum initial premium to become a Participant. The minimum initial premium equals the cost of coverage for the first two months. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Prudential reserves the right to limit the amount of additional premiums. How You Will Pay Premiums Participants will remit payments to AICPA Insurance Trust (who will pass them on to us). Deducting Premiums by Automatic Debit You may choose to have your premium deducted automatically from your checking or savings account. Effect of Premium Payments on Tax Status If you pay additional premiums, we may need to increase your Death Benefit (and corresponding cost of insurance charges) to continue to qualify it as life insurance for federal tax purposes.Also, if you make premium payments above certain limits, the tax status of the insurance may change to that of a Modified Endowment Contract under the Internal Revenue Code.That status could have significant disadvantages from a tax standpoint.We have procedures designed to identify most situations in which a premium payment would cause your Certificate to be treated as a Modified Endowment Contract.When we identify such a situation, we generally will notify you and ask whether you want us to refund the premium payment.If you fail to respond within a reasonable time, we will continue to process the premium payment as usual. If you have notified us in the past 13 months that you want us to refund excess premium payments causing Modified Endowment Contract treatment and we receive any excess payment which is less than $100.00, then we may, without additional notification by you, sell the minimum number of units necessary so as not to cause your Certificate to be treated as a Modified Endowment Contract. We reserve the right to return any premium payment that would cause your insurance to fail to qualify as life insurance under applicable tax laws, or that would increase the Death Benefit by more than it increases the Certificate Fund.See the Taxes section. AICPA 2009 23 PROCESSING AND VALUING TRANSACTIONS Prudential is generally open to process financial transactions on those days that the New York Stock Exchange (NYSE) is open for trading. There may be circumstances where the NYSE does not open on a regularly scheduled date or time or closes at an earlier time than scheduled (normally 4:00 p.m. Eastern Time). Generally, financial transactions received in Good Order before the close of regular trading on the NYSE will be processed according to the value next determined following the close of business. Financial transactions received on a non-business day or after the close of regular trading on the NYSE will be processed based on the value next computed on the next Valuation Day. We will not process any financial transactions involving purchase or redemption orders on days the NYSE is closed. Prudential will also not process financial transactions involving purchase or redemption orders or transfers on any day that: · trading on the NYSE is restricted; · an emergency, as determined by the SEC, exists making redemption or valuation of securities held in the Separate Account impractical; or · the SEC, by order, permits the suspension or postponement for the protection of security holders. In certain circumstances, we may need to correct the processing of an order. In such circumstances, we may incur a loss or receive a gain depending upon the price of the security when the order was executed and the price of the security when the order is corrected. With respect to any gain that may result from such order correction, we will retain any such gain as additional compensation for these correction services. Allocation of Premiums Prudential will allocate premium payments to your Certificate Fund after we deduct any charges that apply. The amount of your premium after we deduct those charges is called the "Net Premium."See the Charges and Expenses section.Your Contract may include Funds that are not currently accepting additional investments. Prudential may determine to stop accepting additional investments in any variable investment option. Here's how Prudential will credit your Net Premiums: we generally will credit your Net Premium to your investment options at the end of the Business Day on which your payment is received in Good Order. Any premium payments received before the Certificate Date will be deposited as of the Certificate Date. · BEFORE THE CERTIFICATE DATE.Any premium payment that is received before the Certificate Date and any premium payment that is not in Good Order will be held (on your behalf) in a suspense account and we may earn interest on such amount. You will not be credited interest on those amounts. The monies held in the suspense account may be subject to claims of our general creditors. If we receive a premium payment before we have approved your enrollment under the Group Contract, however, we generally will return the premium payment to you. · DURING THE FIRST 30 DAYS THAT YOUR CERTIFICATE IS IN EFFECT.We will allocateany Net Premiums that we receive during the first 30 days tothe Fixed Account.We will leave the Net Premiums in the Fixed Account for those first 30 days. · AFTER YOUR CERTIFICATE HAS BEEN IN EFFECT FOR 30 DAYS. After your Certificate has been in effect for 30 days, Prudential will credit any Net Premiums to your Certificate Fund and allocate it to the investment options you selected. If you have not given us complete instructions on how you want Net Premiums to be invested, we will leave your Net Premiums invested in the Fixed Account until you furnish complete information. Subsequent premium payments received without the appropriate information will be held in a suspense account. If the appropriate information is received, the money will be applied to the Participant's account. If the appropriate information is not received, the money will be returned.This applies to funds and information received from the Group Contract Holder where there is not sufficient Participant data necessary to apply the money to a Participant’s account. Changing the Allocation of Future Premium Payments You may ask to change the way your future premium payments will be allocated among the investment options. Aon Securities Inc. will give you a form to use for this purpose.The minimum percent that you may allocate to an available investment option is 5%. All allocations must be in whole percentages. AICPA 2009 24 You may not change the way Prudential allocates future premiums if, at the time we receive your request, there is not enough money in your Certificate Fund, minus Certificate Debt and outstanding charges, to cover each month’s charges. See the Lapse section. We do not currently charge for changing the allocation of your future premiums. We may charge for changes in the future. Transfers/Restrictions on Transfers You may transfer amounts from one investment option to another.You may request a transfer in terms of dollars (such as a transfer of $10,000 from one available option to another) or in terms of a percent reallocation (such as a transfer of 25% of your Certificate Fund from one option to another). The minimum percent that you may allocate to an available investment option is 5%. All allocations must be in whole percents. For the first 20 transfers in a Certificate Year, you may transfer amounts by proper written notice, or electronically.See the Electronic Transactions section. After you have submitted 20 transfers in a Certificate Year, we will accept subsequent transfer requests only if they are in a form acceptable to us, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a Certificate Year, a subsequent transfer request by telephone, fax or electronic means will be rejected, even in the event that it is inadvertently processed. Multiple transfers that occur during the same day, but prior to the end of the valuation period for that day, will be counted as a single transfer. There is no transaction charge for the first 12 transfers among investment options per Certificate Year.There is an administrative charge of up to $20 for each transfer exceeding 12 in any Certificate Year. For purposes of the 20 transfer limit, we currently do not count transfers that involve one of our systematic programs, such as Dollar Cost Averaging.For additional information, please see the Dollar Cost Averaging section. The Group Contract was not designed for professional market timing organizations, other organizations, or individuals using programmed, large, or frequent transfers.Large or frequent transfers among variable investment options in response to short-term fluctuations in markets, sometimes called “market timing,” can make it very difficult for Fund advisers/sub-advisers to manage the variable investment options.Large or frequent transfers may cause the Funds to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance to the disadvantage of other Participants.If we (in our own discretion) believe that a pattern of transfers or a specific transfer request, or group of transfer requests, may have a detrimental effect on the share prices of the variable investment options, or we are informed by a Fund (e.g., by the Fund’s adviser/sub-adviser) that the purchase or redemption of shares in the variable investment option must be restricted because the Fund believes the transfer activity to which such purchase or redemption relates would have a detrimental effect on share price of the affected variable investment option, we may modify your right to make transfers by restricting the number, timing, and amount of transfers.We reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Participant.We will immediately notify you at the time of a transfer request if we exercise this right. Any restrictions on transfers will be applied uniformly to all Participants, and will not be waived.However, due to the discretion involved in any decision to exercise our right to restrict transfers, it is possible that some Participants may be able to effect transactions that could affect Fund performance to the disadvantage of other Participants. Owners of variable life insurance or variable annuity contracts that do not impose the above-referenced transfer restrictions might make more numerous and frequent transfers than Participants and other contract owners who are subject to such limitations.Contract owners who are not subject to the same transfer restrictions may have the same underlying variable investment options available to them, and unfavorable consequences associated with such frequent trading within the underlying variable investment option (e.g., greater portfolio turnover, higher transaction costs, or performance or tax issues) may affect all contract and Participants. The Funds have adopted their own policies and procedures with respect to excessive trading of their respective shares, and we reserve the right to enforce these policies and procedures.The prospectuses for the Funds describe any such policies and procedures, which may be more or less restrictive than the policies and procedures we have adopted.Under SEC rules, we are required to: (1) enter into a written agreement with each Fund or its principal underwriter that obligates us to provide to the Fund promptly upon request certain information about the trading activity of individual Contract owners, and (2) execute instructions from the Fund to restrict or prohibit further purchases or transfers by specific Contract owners who violate the excessive trading policies established by the Fund.In addition, you should be aware that some Funds may receive “omnibus” purchase and redemption orders from other insurance companies or intermediaries such as retirement plans.The omnibus orders reflect the aggregation and netting of multiple orders from individual owners of variable insurance contracts and/or individual retirement plan participants.The omnibus nature of these orders AICPA 2009 25 may limit the Funds in their ability to apply their excessive trading policies and procedures.In addition, the other insurance companies and/or retirement plans may have different policies and procedures or may not have any such policies and procedures because of contractual limitations.For these reasons, we cannot guarantee that the Funds (and thus Contract owners and Participants) will not be harmed by transfer activity relating to other insurance companies and/or retirement plans that may invest in the Funds. A Fund also may assess a short term trading fee in connection with a transfer out of the variable investment option investing in that Fund that occurs within a certain number of days following the date of allocation to the variable investment option.Each Fund determines the amount of the short term trading fee and when the fee is imposed. The fee is retained by or paid to the Fund and is not retained by us.The fee will be deducted from your Contract Value to the extent allowed by law.At present, no Fund has adopted a short-term trading fee. Although our transfer restrictions are designed to prevent excessive transfers, they are not capable of preventing every potential occurrence of excessive transfer activity. Transfers will take effect as of the end of the Business Day in which a proper transfer request is received by Aon Securities Inc. in Good Order on the form we require you to use for this purpose. Aon Securities Inc. will give you a form to request a transfer. Dollar Cost Averaging As an administrative practice, we currently offer a feature called Dollar Cost Averaging, or DCA.Once the free look period ends, this feature lets you systematically transfer specified dollar amounts from the Prudential Series Fund Government Money Market Portfolio to the other available Funds at monthly intervals. You can request that a designated number of transfers be made under the DCA feature. When we make transfers under the DCA feature, the transfers are effective as of the end of the first Business Day of the following month. You may use DCA at any time after your Certificate becomes effective. To start the DCA feature, you usually have to make a premium payment of at least $1,000 to the Series Fund Government Money Market Portfolio. Aon Securities Inc. will give you a form to request DCA. If Aon Securities Inc. receives your request form in Good Order by the tenth of the month, we will start DCA processing during the next month.If the request is received after the tenth day of the month, we will start DCA processing during the month after the next month. We will terminate the DCA arrangement when any of the following events occur: · We have completed the designated number of transfers; · The amount you have invested in the Prudential Series Fund Government Money Market Portfolio is not enough to complete the next transfer; · Aon Securities Inc. receives your written request to end the DCA arrangement; or · You no longer have coverage under the Group Variable Universal Life Insurance. Currently, we do not charge for the DCA arrangement but we may in the future. The main objective of DCA is to shield investments from short-term price fluctuations. Since the same dollar amount is transferred to an available investment option with each transfer, you buy more of the Investment Option when its price is low and a lesser interest in the investment option when the price is high. Therefore, you may achieve a lower average cost over the long term. This plan of investing does not assure a profit or protect against a loss in declining markets. We reserve the right to change this practice, modify the requirements, or discontinue the featurein a non-discriminatory manner.We will notify you prior to changing, modifying, or discontinuing this feature. DEATH BENEFITS When Proceeds Are Paid Prudential will pay a Death Benefit to the beneficiary you have named, when the Covered Person dies. AICPA 2009 26 Amount of the Death Benefit The Death Benefit is the Face Amount of insurance plus the value of the Certificate Fund as of the date of death minus any Certificate Debt and any past due monthly charges. But, the Death Benefit will not be less than the Face Amount of insurance shown plus the amount of any additional insurance benefit, if the Covered Person’s insurance is not in default and there is no Certificate Debt or withdrawal. If the date of death is not a business day, the Subaccount portion of the Certificate Fund will be valued using the next Business Day. When a Covered Person attains age 100, the person’s Death Benefit will be equal to the Certificate Fund, less any Certificate Debt outstanding and any past due monthly charges.The Face Amount of Insurance ends, the monthly Expense Charges for the Cost of Insurance will no longer be required and Prudential will no longer accept premiums.Any additional provisions that may have been part of the Variable Universal Life Coverage will end. Adjustment in the Death Benefit The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to be certain that the insurance will meet the Internal Revenue Code's definition of life insurance using the “Cash Value Accumulation Test”. If that were the case for your Certificate, we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal the Certificate Fund divided by the Net Single Premium per dollar of insurance for the Covered Person’s Attained Age. For this purpose, we base the Net Single Premium on the 2able, and interest rates as described in The Internal Revenue Code, Section 7702. Death Claim Settlement Options Prudential may make a range of settlement and payment options available to group life insurance beneficiaries. The standard method of settling group life insurance benefits for the AICPA Insurance Trust is payment via a lump sum check. The following settlement options are also available (please note availability of options is subject to change). If the beneficiary elects one of these settlement options, the tax treatment of the Death Benefit may be different than it would have been had the option not been elected. Please consult your tax advisor for advice. Another way of settling claims of $5,000 or more is via a retained asset account, such as Prudential’s Alliance Account whereby funds are held with Prudential. When the claim is paid, the full amount of life insurance proceeds payable to the claimant is settled in a single distribution by the establishment of an interest-bearing Alliance Account in the beneficiary’s name. Beneficiaries are notified of claim approval resulting in Alliance Account settlement and are mailed a welcome kit containing a personalized draft book with drafts that the beneficiary can use as he/she would use bank checks. Alliance Account kits also contain disclosures explaining the operation of the account. The beneficiary can access all funds immediately by writing a draft for the entire amount, may leave funds in the account as long as desired, and preserves the ability to transfer all or some funds to other settlement options as available. Statements are mailed at least quarterly, or as frequently as monthly based on activity in the account. The Alliance Account has no monthly charges, per draft charges or draft reorder charges but may incur fees for special services such as stop payment requests, requests for draft copies, or requests for priority delivery of additional drafts; a complete list of applicable fees is available upon request. The Alliance Account begins earning interest immediately and continues earning interest until all funds are withdrawn or the account is closed based on any minimum balance requirement, in which event a close-out check is sent to the beneficiary. Interest is accrued daily, compounded daily, and credited monthly. The interest rate may change at any time, subject to a minimum rate applicable for successive 90 day periods, and is adjusted at Prudential’s discretion based on variable economic factors and may be more or less than the rate Prudential earns on the funds in the account. Changes in the minimum interest rate, if any, are communicated to Alliance accountholders in advance via their quarterly statements or by calling customer support. Alliance Accounts include dedicated customer support and can obtain information 24-hours a day via an automated system. State law requires that if there is no account activity and we have not had contact with the accountholder after a number of years (which time period varies by state), the account may be considered dormant. If the Alliance Account becomes dormant, the accountholder will be mailed a check for the remaining balance plus interest, at their last address shown on our records. If the accountholder does not timely cash that check, their funds will be transferred to the state as unclaimed property. If the funds are transferred to the state, the accountholder may claim those funds from the state but they may be charged a fee by the state. Once the funds are transferred to the state, we no longer have any liability with respect to the accountholder’s Alliance Account. The Alliance Account is backed by the financial strength of The Prudential Insurance Company of America. All funds are held within Prudential’s general account. It is not FDIC insured because it is not a bank product. Funds held in the Alliance AICPA 2009 27 Account are guaranteed by State Guaranty Associations. Please contact the National Organization of Life and Health Insurance Guaranty Associations (www.nolhga.com) to learn more about coverage or limitations. State Guaranty Fund coverages are not determined by Prudential. For further information, the State Department of Insurance may also be contacted. Prudential may contract with third parties to provide a check clearing, account servicing and processing support. Alliance is not available for payments less than $5,000, payments to individuals residing outside the United States and its territories, and certain other payments. These payments will be paid by check. Beneficiaries may wish to consult a tax advisor regarding interest earned on the account. Prudential’s Alliance Account is a registered trademark of The Prudential Insurance Company of America. Questions about Prudential’s Alliance Account can be directed to Alliance Customer Service toll free at 877-255-4262 or by writing to Prudential Alliance Account, PO BOX 535486, Pittsburgh, PA 15253. Payments for a Fixed Period The Death Benefit plus interest may be paid over a fixed number of years (1 to 25) either monthly, quarterly, semi-annually, or annually. The payment amount will be higher or lower depending on the period selected and the interest rate may change. Beneficiaries may withdraw the total present value of payments not yet made at any time. Payments in Installments for Life The Death Benefit may provide monthly payments in installments for as long as the beneficiary lives. Beneficiaries may choose a guaranteed minimum payment period (5, 10, or 20 years) or an installment refund, which will guarantee that the sum of the payments equals the amount of the Death Benefit payable under this option. If the beneficiary dies before Prudential has made all guaranteed payments, we will pay the present value of the remaining guaranteed payments to a payee your beneficiary designates. If your beneficiary does not choose a payment period, no Death Benefits will be paid. Payment of a Fixed Amount The beneficiary may choose an income payment of a stated amount either monthly, quarterly, semi-annually, or annually. Prudential will make the payment until the proceeds and interest earned are fully paid. Your beneficiary receives a guaranteed specified sum for a limited number of years. The interest rate can change. Any interest credited will be used to extend the payment period. Under each of the previously-mentioned alternative options, each payment must generally be at least $20. Interest Income All or part of the proceeds may be left with Prudential to earn interest, which can be paid annually, semi-annually, quarterly, or monthly. The minimum deposit is $1,000. This option allows your beneficiary to choose another settlement option at a later time. Withdrawals of $100 or more (including the entire unpaid Death Benefit) can be made at any time. Lump Sum Your beneficiary may choose to receive the full death benefit in a single lump sum check. Changes in Face Amount of Insurance The Face Amount of insurance may increase or decrease. You may choose to increase or decrease the Face Amount of your insurance at certain times according to the Group Contract and Prudential's rules. The Face Amount may also decrease automatically when you reach age 75 and age 80. Here are some general statements about changes in your Face Amount of insurance. You should read your Certificate to learn how changes work in your case. When your Face Amount of insurance changes - whether it increases or decreases - the change may cause your insurance to be treated as a Modified Endowment Contract under the Internal Revenue Code. When we identify such a situation, we generally will notify you and ask whether you want us to process the Face Amount of insurance change. When you respond to this notification, we will process the change as you have requested in your response.Also, a decrease in coverage may limit the amount of premiums that you may contribute in the future. See the Taxes section.You should consult your tax adviser before you change the Face Amount of your insurance. AICPA 2009 28 Increases in Face Amount Whether you are eligible to increase the Face Amount will depend on several factors at the time you request an increase.These factors include: · your current Face Amount;. · your age; · your AICPA membership; · Your State Society of CPA or other qualifying organization membership; and · the schedule of coverage available. When we receive a request to increase the Face Amount of insurance, Prudential may ask questions about the Covered Person's health, or require the Covered Person to have a medical exam, before the increase can become effective. Based on the answers to the questions or on the exam, Prudential may not allow the increase. An increase in the Face Amount will result in higher insurance charges because our Net Amount at Risk will increase. Decreases in Face Amount Whether you are eligible to decrease the Face Amount will depend on several factors at the time you request a decrease.These factors include: · The reduced Face Amount must be a scheduled amount available to you. · A Participant may not decrease the Face Amount to less than $10,000 or below the minimum amount required to maintain status as life insurance under federal tax laws. · The Face Amount may decrease automatically when you attain ages 75 and 80. We will calculate the change in the Face Amount at the end of the first Business Day on or after the receipt of your instructions to decrease the Face Amount or when you attain age 75 or 80. The actual decrease will generally take effect on the first Monthly Deduction Date after that. Sometimes it may take an additional month before the charges change. If that happens, we will adjust the amount we deduct the first month after the decrease takes effect to credit you for any extra monthly charges we deducted the previous month. How We Calculate the Face Amount of Your Insurance When You Reach Age 75 and Age 80 When you reach age 75, we will reduce the Face Amount to: (1)Five times the value of the Certificate Fund, or (2)75% of the Face Amount prior to age 75, whichever is greater When you reach age 80, we will reduce the Face Amount to: (1)Five times the value of the Certificate Fund, or (2)50% of the Face Amount prior to age 75, whichever is greater Once the Face Amount is recalculated, it will be rounded to the next highest $10,000 increment. Reductions at ages 75 and above do not affect preferred rate eligibility as long as the reduced Face Amount is at least $190,000.We will determine the amount of any reduction that occurs due to your attainment of an age on the later of (1) the Contract Anniversary coinciding with or next following your attainment of the reduction age and (2) the Contract Anniversary (October 1) on or after the tenth anniversary of the day on which you became insured for GVUL under the Group Contract. AICPA 2009 29 The value of the Certificate Fund used in determining the reduced Face Amount will be calculated on the last Business Day prior to the effective date of the reduction. But in no event will your ultimate Face Amount of insurance, as determined above, exceed your amount of insurance on the day prior to your attainment of the reduction age.Nor will your amount of insurance at anytime be reduced to an amount below an amount required to keep the coverage within the definition of the life insurance under the Internal Revenue Code of 1986, or successor law, without reducing the Certificate Fund. SURRENDER AND WITHDRAWALS Surrender of a Certificate You may surrender your Certificate for its Cash Surrender Value at any time. If you do, all insurance coverage will end. We will pay the proceeds as described in the When Proceeds Are Paid section. If you redeem units from your Certificate Fund that you just purchased and paid for by check or ACH (Automatic Clearing House) transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. A surrender may have tax consequences. See the Taxes section. Cash Surrender Value The Cash Surrender Value of your Certificate is equal to your Certificate Fund minus any Certificate Debt, outstanding charges. On any day, your Certificate Fund equals the sum of the amounts in the Funds, the amount invested in the Fixed Account, and the Loan Account.See the Loans section. The Cash Surrender Value will change daily to reflect: · Net Premiums; · Withdrawals; · Increases or decreases in the value of the Funds you selected; · Interest credited on any amounts allocated to the Fixed Account and on the Loan Account; · Interest accrued on any loan; · The daily asset charge for mortality and expense risks assessed against the variable investment options; and · Monthly charges that Prudential deducts from your Certificate Fund. If you ask, Aon Securities Inc. will tell you the amount of the Cash Surrender Value of your Certificate. Prudential does not guarantee a minimum Cash Surrender Value. It is possible for the Cash Surrender Value of your Certificate to be zero. Withdrawals While your Certificate is in effect, you may withdraw part of your Certificate's Cash Surrender Value (“Withdrawal”). We will take it from each investment option you selected in the same proportions as the value of your Certificate Fund is invested, unless your request tells us to take the withdrawal from only selected investment options. We will pay you the amount withdrawn as described in the When Proceeds Are Paid section. If you redeem units from your Certificate Fund that were recently purchased by check or ACH transfer, we will process your redemption, but will delay sending you the proceeds for up to 10 calendar days to allow the check or ACH transfer to clear. You must withdraw at least $200 in any withdrawal. You may withdraw any amount that is more than $200, but you must leave enough in your Certificate Fund (less any Certificate Debt and outstanding charges) to pay the next month's charges. AICPA 2009 30 There is no limit on the number of withdrawals you can make in a year. However, there is a transaction charge for each withdrawal. Currently, this charge is $10 or 2% of the amount you withdraw, whichever is less. In the future, Prudential Insurance may raise this charge, but not above $20. We will deduct the transaction charge from the amount you withdraw. A withdrawal will decrease the amount of the Death Benefit. You may not repay any amount that you withdraw, although you generally may make additional premium payments.Withdrawals may have tax consequences. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Aon Securities Inc. on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. LOANS You may borrow up to the Maximum Loan Value of your Certificate Fund. The Maximum Loan Value is 90% of your Certificate Fund minus any existing loan (and its accrued interest), outstanding charges, and the amount of the next month's charges. In states that require it, you may borrow a greater amount. You cannot take a loan if the Certificate Debt exceeds the Maximum Loan Value. Prudential will pay loan proceeds as described in the When Proceeds Are Paid section. Interest charged on the loan accrues daily at a rate that Prudential sets each year.Interest payments are due the last business day before the Contract Anniversary. If you do not pay the interest when it is due, we will add it to the principal amount of the loan. When this happens, we will take an amount out of your investment options to make the loan and the Loan Account equal in value. When you take a loan from your Certificate Fund, here's what happens: · We will take an amount equal to the loan out of each of your investment options on a pro-rata basis unless you tell us to take it only from selected investment options. · We will start a Loan Account for you and will credit the Loan Account with an amount equal to the loan. · We will generally credit interest to the amount in the Loan Account at an effective annual rate that is currently 1% less than the rate Prudential Insurance charges as interest on the loan. The crediting rate will generally be equal to the Fixed Account crediting rate, but will never be less than 4%. You may repay all or part of a loan at any time. We will apply a loan repayment first against any unpaid loan interest and then to reduce the principal amount of the loan. You may repay a loan either by repayment or by withdrawing amounts from the Certificate Fund.You should send your loan repayments directly to Prudential Insurance. You may request a loan repayment form from Aon Securities Inc. If you repay a loan by using the Certificate Fund, we will treat the repayment as a withdrawal from the Certificate Fund. A withdrawal may have tax consequences. See the Withdrawals section and the Taxes section. A loan will not cause your Certificate to lapse. However, your loan plus accrued interest (together, these are called "Certificate Debt") may not equal or exceed the value of your Certificate Fund. If Certificate Debt exceeds the value of your Certificate Fund, you will not have enough money in your Certificate Fund to cover the month's charges and your coverage will end. See the Lapse section below. If you still have Certificate Debt outstanding when you surrender your Certificate or when you allow your Certificate to lapse, the amount you borrowed may become taxable. Also, loans from Modified Endowment Contracts may be treated for tax purposes as distributions of income. See the Taxes section. AICPA 2009 31 If we pay the Death Benefit or the Cash Surrender Value while a loan is outstanding, we will reduce the Death Benefit or the Cash Surrender Value by the amount of the loan plus any accrued interest. A loan will have a permanent effect on your Certificate's Cash Surrender Value. It may also have a permanent effect on the Death Benefit. This happens because the investment results of the investment options you selected will apply only to the amount remaining in those investment options after the loan amount is transferred to the Loan Account. The longer a loan is outstanding, the greater the effect is likely to be.The effect could be favorable or unfavorable.If investment results are greater than the rate being credited on the amount of the loan while the loan is outstanding, values under the Contract will not increase as rapidly as they would have if no loan had been made.If investment results are below that rate, Contract values will be higher than they would have been had no loan been made. LAPSE AND REINSTATEMENT In general, your Certificate will remain in force as long as the balance in your Certificate Fund (less any Certificate Debt and outstanding charges) is enough to pay the monthly charges when due. If the Certificate Fund balance is not enough, Aon Securities Inc. will send you a notice to tell you that your insurance is going to end, how much you must pay to stop it from ending, and when you must pay.We will send the notice to the last known address we have on file for you.This payment must be received by the end of the grace period, or the Certificate will no longer have any value.The grace period is currently 71 days.However, we guarantee that the grace period will be at least the later of 61 days after the Monthly Deduction Date, or 30 days after the date Aon Securities Inc. mailed you the notice.A Certificate that lapses with Certificate Debt may affect the way you are taxed. See the Taxes section. If the Covered Person dies during the grace period, we will reduce the Death Benefit by any past due monthly charges and by any Certificate Debt. You may request reinstatement of a lapsed Certificate any time within 3 years after the end of the grace period. At the time you request reinstatement, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended or if you are no longer an Eligible Group Member.(If you are an Applicant Owner, we will not reinstate a lapsed Certificate if the Covered Person is no longer eligible for coverage under the Group Contract.) To reinstate your Certificate, you must send the following items to Aon Securities Inc.: · A written request for reinstatement; · evidence of the good health of the Covered Person. The evidence must be satisfactory to Prudential; · A premium payment that is at least enough, after deduction of any charges that apply, to pay the monthly charges for the grace period and for two more months. See the Charges and Expenses section; · We will make your Certificate effective again on the Monthly Deduction Date that occurs after we approve your request for reinstatement. The terms of your original Certificate will still apply. We will apply a new two-year period of incontestability. See the Incontestability section. Currently, we do not charge for a reinstatement, but we reserve the right to charge for reinstatements in the future.Reinstatement of your Certificate does not reverse or eliminate tax reporting related to a lapse with an outstanding loan. TAXES This summary provides general information on federal income tax treatment of a Certificate under the Group Contract. It is not a complete statement of what federal income taxes will be in all circumstances. It is based on current law and interpretations, which may change. It does not cover state taxes or other taxes. It is not intended as tax advice. You should consult your own tax adviser for complete information and advice. Treatment as Life Insurance and Investor Control The Certificate must meet certain requirements to qualify as life insurance for tax purposes. These requirements include certain definitional tests and rules for diversification of investments. For further information on the diversification requirements, see Dividends, Distributions and Taxes in the applicable Fund prospectuses or Statements of Additional Information. AICPA 2009 32 We believe we have taken adequate steps to insure that the Certificate qualifies as life insurance for tax purposes. Generally speaking, this means that: · You will not be taxed on the growth of the Funds in the Certificate Fund, unless you receive a distribution from the Certificate Fund, and · The Certificate's Death Benefit will be income tax free to your beneficiary. Although we believe that the Certificate should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question. Moreover, regulations issued to date do not provide guidance concerning the extent to which Participants may direct their investments to the particular available Subaccounts of a separate account without causing the Participants, instead of Prudential Insurance, to be considered the owners of the underlying assets. The ownership rights under the Certificate are similar to, but different in certain respects from, those addressed by the Internal Revenue Service (“IRS”) rulings holding that the insurance company was the owner of the assets. For example, Participants have the choice of more funds and the ability to reallocate amounts among available Subaccounts more frequently than in the rulings. While we believe that Prudential Insurance will be treated as the owner of the separate account assets, it is possible that the Participants may be considered to own the assets. Because of these uncertainties, we reserve the right to make changeswhich will be applied uniformly to all Participants after advance written noticethat we deem necessary to insure that the Certificates under the Group Contract will qualify as life insurance and that Prudential Insurance will be treated as the owner of the underlying assets. In order to meet the definition of life insurance rules for federal income tax purposes, the Certificate must satisfy the Cash Value Accumulation Test under the Internal Revenue Code. Under the Cash Value Accumulation Test, the Certificate must maintain a minimum ratio of Death Benefit to cash value. Therefore, in order to ensure that the Certificate qualifies as life insurance, the Certificate's Death Benefit may increase as the Certificate Fund value increases.The Death Benefit, at all times, must be at least equal to the Certificate Fund multiplied by the applicable Attained Age factor. The contract may not qualify as life insurance under federal tax law after the Insured has attainedage 100 and may be subject to adverse tax consequences. A tax advisor should be consulted before you choose to continue the contract after the insured reaches age 100. Pre-Death Distributions The tax treatment of any distribution you receive before the Covered Person's death depends on whether your Certificate is classified as a Modified Endowment Contract. Certificates Not Classified As Modified Endowment Contracts · If you surrender your Certificate or allow it to lapse, you will be taxed on the amount you receive in excess of the premiums you paid less the untaxed portion of any prior withdrawals. For this purpose, you will be treated as receiving any portion of the Cash Surrender Value used to repay Certificate Debt. In other words, you will immediately have taxable income to the extent of gain in the Contract.Reinstatement of the Contract after lapse will not eliminate the taxable income which we are required to report to the Internal Revenue Service ("IRS").The tax consequences of a surrender may differ if you take the proceeds under an income payment settlement option. · Generally, you will be taxed on a withdrawal to the extent the amount you receive exceeds the premiums you paid for the Certificate less the untaxed portion of any prior withdrawals. However, under some limited circumstances, in the first 15 Certificate Years, all or a portion of a withdrawal may be taxed if the Certificate Fund exceeds the total premiums paid less the untaxed portions of any prior withdrawals, even if total withdrawals do not exceed total premiums paid. · Extra premiums for optional benefits and riders generally do not count in computing the premiums paid for the Certificate for the purposes of determining whether a withdrawal is taxable. · Loans you take against the Certificate are ordinarily treated as debt and are not considered distributions subject to tax. AICPA 2009 33 Modified Endowment Contracts · The rules change if the Certificate is classified as a Modified Endowment Contract. The Certificate could be classified as a Modified Endowment Contract if premiums in excess of certain IRS limits are paid, or a change in the Face Amount of insurance is made (or an additional benefit is added or removed).You should first consult a tax adviser if you are contemplating any of these steps. · If the Certificate is classified as a Modified Endowment Contract, then amounts you receive under the Certificate before the Covered Person's death, including loans, withdrawals, and premium refunds (passed on to you as an annual refund) which are not reinvested are included in income to the extent that the Certificate Fund exceeds the premiums paid for the Certificate increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income. An assignment of a Modified Endowment Contract is taxable in the same way. · These rules also apply to loans, withdrawals, premium refunds which are not reinvested, and full surrenders made during the two-year period before the time that the Certificate became a Modified Endowment Contract. · Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty tax of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity. · All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Certificate for purposes of applying these rules. Withholding You must affirmatively elect that no taxes be withheld from a pre-death distribution. Otherwise, the taxable portion of any amounts you receive will be subject to withholding. You are not permitted to elect out of withholding if you do not provide a social security number or other taxpayer identification number. You may be subject to penalties under the estimated tax payment rules if your withholding and estimated tax payments are insufficient to cover the tax due. Other Tax Considerations If you transfer or assign the Certificate to someone else, there may be gift, estate and/or income tax consequences. If you transfer the Certificate to a person two or more generations younger than you (or designate such a younger person as a beneficiary), there may be Generation Skipping Transfer tax consequences. Deductions for interest paid or accrued on Certificate Debt or on other loans that are incurred or continued to purchase or carry the Certificate may be denied. Your individual situation or that of your beneficiary will determine the federal estate taxes and the state and local estate, inheritance and other taxes due if you or the Covered Person, if different, dies. The earnings of the Account are taxed as part of Prudential's operations. The Account does not intend to qualify as a regulated investment company under the Internal Revenue Code. Federal Income Tax Status of Amounts Received Under the Certificate Variable life insurance contracts receive the same Federal income tax treatment as conventional life insurance contracts (those where the amount of the Death Benefit is fixed instead of variable). Here's what that means: · First, the Death Benefit is generally not included in the gross income of the beneficiary; · Second, increases in the value of the Certificate Fund are generally not included in the taxable income of the Participant. This is true whether the increases are from income or capital gains; · Third, surrenders and withdrawals are generally treated first as a return of your investment in the Certificate and then as a distribution of taxable income. The taxable portion of the distribution is taxed as ordinary income. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distributions section. · Fourth, loans are not generally treated as distributions. Different tax rules apply if your Certificate is classified as a Modified Endowment Contract. See the Pre-Death Distribution section. AICPA 2009 34 You should consult your tax adviser for guidance on your specific situation. Company Taxes We will pay company income taxes on the taxable corporate earnings created by this separate account product.While we may consider company income taxes when pricing our products, we do not currently include such income taxes in the tax charges you pay under the contract.We will periodically review the issue of charging for these taxes and may impose a charge in the future. In calculating our corporate income tax liability, we derive certain corporate income tax benefits associated with the investment of company assets, including separate account assets, which are treated as company assets under applicable income tax law.These benefits reduce our overall corporate income tax liability.Under current law, such benefits may include foreign tax credits and corporate dividend received deductions.We do not pass these tax benefits through to holders of the separate account group variable life insurance contracts because (i) the contract owners are not the owners of the assets generating these benefits under applicable income tax law and (ii) we do not currently include company income taxes in the tax charges you pay under the contract.We reserve the right to change these tax practices. LEGAL PROCEEDINGS The Prudential Insurance Company of America is subject to legal and regulatory actions in the ordinary course of our business. Pending legal and regulatory actions include proceedings specific to The Prudential Insurance Company of America and proceedings generally applicable to business practices in the industry in which we operate. The Prudential Insurance Company of America may be subject to class action lawsuits and other litigation involving a variety of issues and allegations involving sales practices, claims payments and procedures, premium charges, policy servicing and breach of fiduciary duty to customers. The Prudential Insurance Company of America may also be subject to litigation arising out of its general business activities, such as its investments, contracts, leases and labor and employment relationships, including claims of discrimination and harassment, and could be exposed to claims or litigation concerning certain business or process patents. In addition, The Prudential Insurance Company of America, along with other participants in the businesses in which it engages, may be subject from time to time to investigations, examinations and inquiries, in some cases industry-wide, concerning issues or matters upon which such regulators have determined to focus. The Prudential Insurance Company of America’s litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcome cannot be predicted. In some of The Prudential Insurance Company of America’s pending legal and regulatory actions, parties are seeking large and/or indeterminate amounts, including punitive or exemplary damages. It is possible that The Prudential Insurance Company of America’s results of operations or cash flow in a particular quarterly or annual period could be materially affected by an ultimate unfavorable resolution of pending litigation and regulatory matters depending, in part, upon the results of operations or cash flow for such period. In light of the unpredictability of The Prudential Insurance Company of America’s litigation and regulatory matters, it is also possible that in certain cases an ultimate unfavorable resolution of one or more pending litigation or regulatory matters could have a material adverse effect on The Prudential Insurance Company of America’s financial position. Management believes, however, that, based on information currently known to it, the ultimate outcome of all pending litigation and regulatory matters, after consideration of applicable reserves and rights to indemnification, is not likely to have a material adverse effect on: the Separate Account; the ability of Prudential Investment Management Services, to perform its contract with the Separate Account; or The Prudential Insurance Company of America's ability to meet its obligations under the Certificates. FINANCIAL STATEMENTS The audited financial statements of the Account should be distinguished from the consolidated financial statements of Prudential, which should be considered only as bearing upon the ability of Prudential to meet its obligations under the Contracts.The audited financial statements of the Account and the consolidated financial statements of Prudential are made available in the Statement of Additional Information to this prospectus. ADDITIONAL INFORMATION Prudential has filed a registration statement with the SEC under the Securities Act of 1933, relating to the offering described in this prospectus.This prospectus does not include all the information set forth in the registration statement.Certain portions have been omitted pursuant to the rules and regulations of the SEC.The omitted information may, however, be obtained from the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549, or by telephoning (202) 551-5850, upon payment of a prescribed fee. AICPA 2009 35 You may contact the depositor for further information at the address and telephone number inside the front cover of this prospectus.For service or questions on your Certificate, please contact Aon Securities Inc. at the phone number on the back cover. Pursuant to the delivery obligations under Section 5 of the Securities Act of 1933 and Rule 159 thereunder, Prudential delivers this prospectus to contract owners that reside outside of the United States. Cyber Security Risks We provide more information about cyber security risks associated with this Contract in the Statement of Additional Information. AICPA 2009 36 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS Account - The Account is a variable contract account, also known as a separate account, that is identified as the Prudential Variable Contract Account GI-2. The Account is divided into Subaccounts. Each variable investment option is a Subaccount of the Account. The Account holds assets that are segregated from all of Prudential’s other assets. The assets of each Subaccount are segregated from the assets of each other Subaccount. Aon Securities Inc. – The company which offers and administers the plan. Applicant Owner – A person other than the Eligible Group Member who obtains new insurance coverage on the life of an Eligible Group Member. Attained Age - Your age on your last birthday on or prior to October 1 of each year. Business Day – Generally any day the New York Stock Exchange is open for regular trading and generally ends at 4:00 p.m. Eastern Time (or as of an earlier close of regular trading).A business day does not include a day on which we are not open due to emergency conditions determined by the Securities and Exchange Commission.We may also close early due to such emergency conditions. Cash Surrender Value - The amount you receive upon surrender of the Certificate.The Cash Surrender Value is equal to your Certificate Fund on the date of surrender, less any Certificate Debt and any other outstanding charge. Certificate - A document issued to you, as a Participant under a Group Contract, setting forth or summarizing your rights and benefits. Certificate Anniversary - The same date each year as the Certificate Date. Certificate Date - The effective date of coverage under a Certificate. Certificate Debt - The principal amount of any outstanding loans you borrowed under your Certificate plus any accrued interest. Certificate Fund - The total amount credited to you under your Certificate. On any date it is equal to the sum of the amounts under that Certificate allocated to: (1) the Subaccounts, (2) the Fixed Account, and (3) the Loan Account. Certificate Year - The year from the Certificate Date to the first Certificate Anniversary or from one Certificate Anniversary to the next. Contract Anniversary - October 1 ofeach year. Contract Date - The date on which the Group Contract is issued. Covered Person - The person whose life is insured under the Group Contract. The Covered Person is generally the Participant. Death Benefit - The amount payable upon the death of the Covered Person (before the deduction of any Certificate Debt or any outstanding charges). Eligible Group Members - Members of the AICPA and/or a State Society of CPAs and/or other qualifying organization who are less than age 75 and not disabled under the terms of the CPA Life Insurance Plan.You may only be covered under either the CPA Life Insurance Plan or the Group Variable Universal Life Insurance, but not both. Extended Death Benefit Protection During Total Disability - In your certificate this is referred to as Extension of Coverage and Waiver of Cost of Insurance Charges During Total Disability. Face Amount - The amount of life insurance in your Certificate. The Face Amount, along with your Certificate Fund are each parts of your Death Benefit. Fixed Account - An investment option under which Prudential guarantees that interest will be added to the amount deposited at a rate we declare periodically. Funds - A Fund is a portfolio of a series mutual fund. Each of these mutual funds is an open-end management investment company registered under the Investment Company Act of 1940. The shares of such Fund are purchased only by insurance company separate accounts, such as the Account, and qualified plans, and are not available on a retail basis. Each variable investment option buys shares of one specific Fund. Good Order – An instruction utilizing such forms, signatures, and dating as we require, which is sufficiently clear and complete and for which we do not need to exercise any discretion to follow such instructions. Group Contract - A Group Variable Universal Life insurance contract that Prudential issues to the American Institute of Certified Public Accountants Insurance Trust. Group Contract Holder - The American Institute of Certified Public Accountants Insurance Trust. AICPA 2009 37 Issue Age - The Covered Person's Attained Age on the date that the insurance on that Covered Person goes into effect as defined by the Group Contract. Loan Account - An account within Prudential's general account to which we transfer from the Account and/or the Fixed Account an amount equal to the amount of any loan. Maximum Loan Value - The amount (before any applicable transaction charge) that you may borrow at any given time under your Certificate. We calculate the Loan Value by multiplying the Certificate Fund by 90% (or higher where required by state law) and then subtracting any existing loan with accrued interest, outstanding charges, and the amount of the next month's charges. Modified Endowment Contract - A type of life insurance contract or Certificate under the Internal Revenue Code which has been funded in excess of certain IRS limits. Less favorable tax rules, and in some cases a penalty tax, apply if you take distributions (such as withdrawals, loans, Premium Refunds (passed on to you as refunds) which are not reinvested or assignments) from a Modified Endowment Contract.Regardless of classification as a Modified Endowment Contract cash value accrues on a tax deferred basis and the Death Benefit is generally received free of income tax. See the Taxes section for a more complete description of the Modified Endowment Contract rules. Monthly Deduction Date - The Contract Date and the first day of each succeeding month, except that whenever the Monthly Deduction Date falls on a date other than a Business Day, the Monthly Deduction Date will be the next Business Day. Net Amount at Risk - The amount by which your Certificate’s Death Benefit (computed as if there were no Certificate Debt) exceeds your Certificate Fund. Net Premium - Your premium payment minus any charges for taxes attributable to premiums. Net Premiums are the amounts that we allocate to the Account and/or the Fixed Account. Paid-Up Coverage - This type of life insurance coverage pays a Death Benefit of a specific amount that does not change. You make one premium payment to begin the coverage and never make any additional payments. Participant - An Eligible Group Member or "Applicant Owner" under a Group Contract who obtains insurance under the Group Contract and is eligible to exercise the rights described in the Certificate. The Participant will be the person entitled to exercise all rights under a Certificate, regardless of whether the Covered Person under the Certificate is the Participant or his or her spouse. We refer to Participants as "you" or “Certificate Owner” in this prospectus. If you validly assign your rights as a Participant to someone else, then that person may exercise those rights. Premium Refund - A refund that Prudential may provide under certain Group Contracts based on favorable experience. Series Fund - The Prudential Series Fund, Inc., a mutual fund with separate portfolios, some of which are available as investment options for the Group Contract. Subaccount - A division of the Account. Each Subaccount invests its assets in the shares of a corresponding Fund. The Prudential Insurance Company of America - Prudential, us, we, our.The company offering the Contract. AICPA 2009 38 The SAI is legally a part of this prospectus, both of which are filed with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, Registration No. 333-01031.The SAI contains additional information about the Prudential Variable Contract Account GI-2.All of these filings can be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the public reference room may be obtained by calling the Commission at (202) 551-8090.The SEC also maintains a Web site (http://www.sec.gov) that contains the Prudential Group Variable Universal Life SAI, material incorporated by reference, and other information about the Prudential Insurance Company of America.Copies of these materials can also be obtained, upon payment of duplicating fees, from the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549. You can call us at 1-800-562-9874 to ask us questions, request information about the Contract, and obtain copies of the Statement of Additional Information or other documents. Group Variable Universal Life Insurance (contract series 89759) is issued by The Prudential Insurance Company of America, 751 Broad Street, Newark, NJ 07102 and is distributed by Prudential Investment Management Services LLC (PIMS), 655 Broad Street, Newark, NJ 07102-4410, each being a Prudential Financial company and each is solely responsible for its financial condition and contractual obligation.Coverage is offered and administered through Aon Securities Inc., Member FINRA/SIPC, 159 East County Line Road, Hatboro, PA 19040-1218, 1-800-223-7473. The Plan Agent of the AICPA Insurance Trust is Aon Insurance Services. Aon Securities Inc. and Aon Insurance Services are not affiliated with either Prudential or PIMS. Aon Insurance Services is the brand name for the brokerage and program administration operations of Affinity Insurance Services, Inc.; (TX 13695); (AR 100106022); in CA & MN, AIS Affinity Insurance Agency, Inc. (CA 0795465); in OK, AIS Affinity Insurance Services Inc.; in CA, Aon Affinity Insurance Services, Inc., (CA 0G94493), Aon Direct Insurance Administrators and Berkely Insurance Agency and in NY, AIS Affinity Insurance Agency. Investment Company Act of 1940: Registration No.:811-07545 AICPA 2009 39 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract For CBS Corporation This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus. The prospectus describes the insurance features and other aspects of the CBS Corporation Group Variable Universal Life Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 6 The Fixed Account 6 Charges 6 When Monthly Charges are Deducted 8 Eligibility and Enrollment 8 “Free Look” Period 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Premiums 9 Definition of Life Insurance 9 Changes in Face Amount 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 1 Janus Aspen Series: Janus Aspen Research Portfolio Appendix 2 Lazard Retirement Series, Inc.: Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 3 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 4 PSF Equity Portfolio Appendix 5 PSF Flexible Managed Portfolio Appendix 6 PSF Global Portfolio Appendix 7 PSF Government Money Market Portfolio Appendix 8 PSF Stock Index Portfolio Appendix 9 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 10 T. Rowe Price New America Growth Portfolio Appendix 11 CBS 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate.In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time that you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00 Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. CBS 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $3.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $83.33 Minimum - $0.18 Charge for a Representative Participant Representative guaranteed charge – $0.474 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3: Child Dependents Term Life Insurance Monthly Maximum - $0.126 Minimum - $0.126 Representative current charge - $0.127 * Spouse GVUL (Cost of Insurance)2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $83.33 Minimum - $0.10 Charge for a Representative Participant Representative guaranteed charge – $0.474 * The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age or smoker status. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample rate charged for a 42 year old insured guaranteed under the contract. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. These are the maximum and minimum rates currently charged. The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for additional insurance benefits are sample rates currently charged. CBS 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.32% Portfolio Companies Set out below is a list of each available Fund and its investment advisor/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options. The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. CBS 4 The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio –Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Stock Index Portfolio – Class I Seeks to achieveinvestment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES1 Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares2 Seeks long-term growth of capital. Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2 Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. CBS 5 The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under the CBS Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes CBS 6 resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the Subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. For CBS the current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance, and, if applicable, a monthly charge for administrative expenses. Currently, the monthly charge for administrative expenses is $3.00. The highest current rate per thousand is $29.94, and applies to insureds at age 95, who are smokers and have elected to continue their coverage.The lowest current rate per thousand is $0.04, and applies to insured non-smoking active employees under age 30. The following table provides sample per thousand rates (net of taxes) for active employees paying nonsmoker rates: Insured’s Age Monthly Cost of Insurance Rate per $1000 (Non-Smokers) 35 45 55 65 Spouse Group Variable Universal Life Coverage The highest current rate per thousand is $29.94, and applies to insureds ages 95, who are smokers and whose spouses have elected to continue their coverage.The lowest current rate per thousand is $0.04, and applies to insured non-smoking spouses of active employees under age 30. The following table provides sample per thousand rates (net of taxes) for spouses of active employees paying nonsmoker rates: Insured’s Age Monthly Cost of Insurance Rate per $1000 (Non-Smokers) 35 45 55 65 Dependent Term Insurance The rate for child term insurance is currently $0.12 per thousand. CBS 7 When Monthly Charges are Deducted Your premium payments are credited to your Certificate Fund. We calculate and deduct the monthly charge from your Certificate Fund. We deduct the monthly charge from each investment option in the same proportions that your Certificate Fund is invested. We generally will deduct charges once per period, on the date that we receive your premium payments. If your premium payments have not been received by the 45th day after the due date, we will deduct the charges from the Certificate Fund on that 45th day. Possible Additional Charges For details on possible additional charges, see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Any Participant and his or her dependents enrolled in the CBS Group Variable Universal Life Insurance plan as of December 31, 2010 who elected to continue their coverage and any former Participant and his or her dependents eligible and approved for reinstatement of their coverage on or after December 31, 2010. “Free Look” Period If your coverage lapses and is reinstated, you may returna reinstated Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Prudential Series Fund Government Money Market Portfolio. See the "Free Look" Period section of the prospectus for more details. Exclusions There are no exclusions in the CBS Corporation Group Variable Universal Life Insurance plan. Coverage Information Face Amount Your Face Amount is the amount of coverage that was the amount inforce on December 31, 2010 or the amount of coverage eligible for reinstatement unless you requested a decrease after that date.The minimum Face Amount is $10,000. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 50% of the Face Amount or Net Amount at Risk up to a maximum of $250,000 and up to 50% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. CBS 8 Premiums All Participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After December 31, 2010, the Face Amount of insurance may not be increased. Decreases in Face Amount Generally, your coverage amount will not be decreased unless you request a decrease from Prudential, which you can do at any time. See the Changes in Face Amount and Taxes sections of the prospectus. Please refer to the prospectus for information on these and other features of the CBS Group Contract. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. CBS 9 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Executive Group Plans This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 6 The Fixed Account 7 Charges 7 Eligibility and Enrollment 8 “Free Look” Period 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Definition of Life Insurance 9 Changes in Face Amount 9 Changes in Personal Status 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Deutsche Variable Series II: Deutsche High Income VIP Appendix 1 Franklin Templeton Variable Insurance Products Trust: Templeton Foreign VIP Fund Appendix 2 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 3 Janus Aspen Research Portfolio Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 5 MFS® Variable Insurance Trust: MFS® Research Series Appendix 6 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 7 PSF Equity Portfolio Appendix 8 PSF Flexible Managed Portfolio Appendix 9 PSF Global Portfolio Appendix 10 PSF Government Money Market Portfolio Appendix 11 PSF Jennison Portfolio Appendix 12 PSF Stock Index Portfolio Appendix 13 PSF Value Portfolio Appendix 14 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 15 T. Rowe Price New America Growth Portfolio Appendix 16 Exec. Group 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.52% Charge for Processing Premiums. This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $20 per transfer after the twelfth. Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.52% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Exec. Group 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $3.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Certificates effective on or before 12/31/2008: Maximum - $83.34 Minimum - $0.18 Representative guaranteed charge - $0.554 Certificates effective on or after 01/01/2009: Maximum - $50.48 Minimum - $0.10 Representative guaranteed charge - $0.285 Net Interest on Loans6 Annually 2% *Additional Insurance Benefits3: Child Dependents Term Life Insurance Monthly Maximum - $0.087 Minimum - $0.087 Representative current charge - $0.087 Spouse Dependents Term Life Insurance Monthly Certificates effective on or before 12/31/2008: Maximum - $2.197 Minimum - $0.067 Representative current charge - $0.118 Certificates effective on or after 01/01/2009: Maximum - $2.197 Minimum - $0.067 Representative current charge - $0.118 * The charges shown for Cost of Insurance and AD&D on employee’s life are expressed as rates per $1,000 of Net Amount at Risk.The charges shown for Spouse and Child Term Insurance are expressed as rates per unit.One unit includes $5,000 spouse coverage, $100 child coverage if the child is less than 6 months old, and $2,000 child coverage if the child is 6 months old and over. 1. The daily charge is based on the effective annual rate shown 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age or smoker status. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample guaranteed maximum rate charged for a 44 year old insured.The representative guaranteed charge for the cost of insurance may vary by Executive Group contract based on age, most common rating class of actual certificates, and demographics of the group. 5. The representative guaranteed charge for cost of insurance is a sample guaranteed maximum rate charged for a 40 year old insured.The representative guaranteed charge for the cost of insurance may vary by Executive Group contract based on age, most common rating class of actual certificates, and demographics of the group. 6. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 7. These are the maximum and minimum rates currently charged.The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 8. The representative current charge for additional insurance benefits are sample rates currently charged. The representative current charge for spouse term insurance is a sample rate currently charged for a 42 year old insured, who is the spouse of an active employee. Exec. Group 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.32% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option. There is no assurance that the investment objectives of the variable investment options will be met. Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. Exec. Group 4 The chart below reflects the variable investment options in which the Account invests their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio - Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche High Income VIP – Class A Seeks to provide a high level of current income. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES1 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio)- Institutional Shares2 Seeks long-term growth of capital. Janus Capital Management LLC Exec. Group 5 Unaffiliated Funds VARIABLE INVESTMENT OPTION STYLE/TYPE INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER LAZARD RETIREMENT SERIES, INC. Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. Exec. Group 6 In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.35%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account.The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. For certificates currently available to the largest existing group case, the highest current rate per thousand is $19.56, and applies to insureds at age 99.The lowest current rate per thousand is $0.06, and applies to insureds under age 25. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Exec. Group 7 Spouse and Child Term Insurance: The rate for child term insurance is currently $0.08 per thousand.The highest current rate per thousand for spouse term insurance is currently $2.19 and applies to insureds age 70 and older.The lowest current rate per thousand is $0.06, and applies to insureds under age 24. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are active employees, classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Qualified dependents may also be eligible for coverage under some plans, as determined by the Employer or Group Contract Holder. Enrollment Period There is no limited enrollment period. Eligible Group Members may enroll at any time during the year. But, if the person applies for coverage more than 31 days after first becoming eligible, Prudential will ask for evidence of good health before that person can become covered. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion. See the Suicide Exclusion section of the prospectus for details. Coverage Information Face Amount The minimum Face Amount is $100,000. Terminated or retired Participants generally may reduce their Face Amount to not less than $10,000.The maximum face amount is determined by the Contract Holder and may vary by class. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Evidence of insurability satisfactory to Prudential will be required if the Face Amount exceeds the limits set forth in your Certificate. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to either 50% or 75% of the Face Amount or Net Amount at Risk, up to a maximum of $250,000 and up to either 50% or 75% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to asTerminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Exec. Group 8 Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount For Face Amounts based on annual salary or earnings, we may increase Face Amounts based on salary or earnings information reported to us. At any time, you may choose to increase your Face Amount of insurance, but you must provide evidence of good health.If you have continued your coverage, you are not eligible to increase your Face Amount. Decrease in Face Amount Face Amounts will not decrease unless you request a decrease. However, if your Face Amount is a multiple of salary, then your Face Amount may decrease if your salary decreases. Changes in Personal Status Continuing Coverage If You Become Totally Disabled If you become totally disabled prior to age 60 and are unable to work in any occupation, Prudential will extend your Group Variable Universal Life coverage so that you will continue to have insurance coverage equal to the Face Amount of your Certificate until you reach age 65 or are no longer totally disabled. When you reach age 65 or are no longer totally disabled, you may continue your Group Variable Universal Life Coverage even if you are on a disability leave of absence. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage at Retirement You can continue coverage at retirement. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage When You Leave the Group for Reasons Other Than Retirement You may elect to continue your Group Variable Universal Life coverage if you leave for any reason and are no longer an Eligible Group Member. We call this "Continuation Coverage." Continuation rates are higher than rates for coverage as an Eligible Group Member, but will not exceed the guaranteed rates. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Exec. Group 9 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract For Ingersoll Rand This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you. This supplement is not a complete Prospectus, and must be accompanied by the prospectus. The prospectus describes the insurance features and other aspects of the Ingersoll Rand Group Variable Universal Life Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 6 The Fixed Account 7 Charges 7 When Monthly Charges are Deducted 8 Eligibility and Enrollment 8 “Free Look” Period 8 Exclusions 8 Coverage Information 9 Additional Insurance Benefits 9 Premiums 9 Definition of Life Insurance 9 Changes in Face Amount 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AB Variable Product Series Fund, Inc.: AB VPS Real Estate Investment Portfolio Appendix 1 Deutsche Variable Series II: Deutsche Government & Agency Securities VIP Appendix 2 Deutsche High Income VIP Appendix 3 Franklin Templeton Variable Insurance Products Trust: Templeton Developing Markets VIP Fund Appendix 4 Templeton Foreign VIP Fund Appendix 5 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 6 Janus Aspen Research Portfolio Appendix 7 Lazard Retirement Series, Inc.: Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 8 MFS® Variable Insurance Trust: MFS® Research Series Appendix 9 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 10 PSF Equity Portfolio Appendix 11 PSF Flexible Managed Portfolio Appendix 12 PSF Global Portfolio Appendix 13 Ingersoll Rand 1 PSF Government Money Market Portfolio Appendix 14 PSF Jennison Portfolio Appendix 15 PSF Stock Index Portfolio Appendix 16 PSF Value Portfolio Appendix 17 T. Rowe Price Equity Series, Inc T. Rowe Price Equity Income Portfolio Appendix 18 T. Rowe Price Mid-Cap Growth Portfolio Appendix 19 T. Rowe Price New America Growth Portfolio Appendix 20 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.”The “maximum charge” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum charge, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current - 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum – the lesser of $20 and 2% of the amount withdrawn. Current - $0.00 Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Ingersoll Rand 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $83.33 Minimum - $0.18 Representative guaranteed charge - $0.554 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3: Spouse Dependents Term Life Insurance Monthly Maximum -$38.116 Minimum - $0.086 Representative current charge - $0.557 Child Dependents Term Life Insurance Monthly Maximum - $0.066 Minimum - $0.066 Representative current charge - $0.068 AD&D on employee’s life Monthly Maximum-$0.036 Minimum -$0.026 Representative current charge – 0.038 AD&D on employee and family’s life Monthly Maximum -$0.046 Minimum -$0.046 Representative current charge – 0.048 *The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of NetAmount at Risk. 1.The daily charge is based on the effective annual rate shown. 2.The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3.These benefits may not be available to some groups. 4.The representative guaranteed charge for cost of insurance is a sample rate charged for a 44 year old insured guaranteed under the contract. 5.The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6.These are the maximum and minimum rates currently charged. The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7.The representative current charge for spouse term insurance is a sample rate currently charged for a 44 year old insured, who is the spouse of an active employee in Ingersoll Rand. 8.The representative current charge for additional insurance benefits are sample rates currently charged. Ingersoll Rand 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.64% Portfolio Companies Set out below is a list of each available Fund and its investment advisor/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. Ingersoll Rand 4 The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio – Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income.; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AB VARIABLE PRODUCT SERIES FUND, INC AB VPS Real Estate Investment Portfolio – Class A1 Seeks total return from long-term growth of capital and income. AllianceBernstein L.P. DEUTSCHE VARIABLE SERIES II Deutsche Government & Agency Securities VIP – Class A Seeks high current income consistent with preservation of capital. Deutsche Investment Management Americas Inc. Deutsche High Income VIP – Class A Seeks to provide a high level of current income. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Developing Markets VIP Fund – Class 2 Seeks long-term capital appreciation. Templeton Asset Management Ltd. Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES2 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares3 Seeks long-term growth of capital. Janus Capital Management LLC Ingersoll Rand 5 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER LAZARD RETIREMENT SERIES Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price Mid-Cap Growth Portfolio Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1Effective June 6, 2014, closed to all premium payments and transfers into this investment option. 2Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatoryapprovals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 3 Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s Ingersoll Rand 6 participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under the Ingersoll Rand Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks For Ingersoll Rand, the current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and expenses.These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance, and, if applicable, a monthly charge for administrative expenses. Currently, there is no monthly charge for administrative expenses under the Ingersoll Rand plan. The highest current rate per thousand is $38.11 and applies to insureds at age 99, who have chosen to continue their coverage.The lowest current rate per thousand is $0.08, and applies to insured active employees under age 24. The following table provides sample per thousand cost of insurance rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Ingersoll Rand 7 Spouse Term Insurance:The highest current rate per thousand is $38.11, and applies to spouses at age 99.The lowest current rate per thousand currently offered for this benefit is $.08, and applies to spouses under age 30. The following table provides sample per thousand Spouse term insurance charges: Insured’s Age Monthly Rate per $1000 35 45 55 65 Child Term Insurance:The rate for child term insurance is currently $0.06 per thousand. AD&D on the Employee’s Life:The rate per thousand currently offered for this coverage is $0.03.Generally, one rate is payable at all ages for a given group of insureds. AD&D Family Rate:The rate per thousand currently offered for this coverage is $0.04.Generally, one rate is payable at all ages for a given group of insureds. When Monthly Charges are Deducted We calculate and deduct the monthly charge from your Certificate Fund, depending upon whether you make routine premium payments by automatic payroll deduction or directly to Prudential.We deduct the monthly charge from each investment option in the same proportions that your Certificate Fund is invested. If you make routine premium payments directly to Prudential We generally will deduct charges once per period, on the date that we receive your premium payments.If your premium payments have not been received by the 45th day after the due date, we will deduct the charges from the Certificate Fund on that 45th day. For select groups that utilize monthly premium processing, the charges will be deducted from the Certificate Fund on the first business day of every month, regardless of the billing frequency. Possible Additional Charges For details on possible additional charges, see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Any Participant and his or her dependents enrolled in the plan as of December 31, 2004 and any former Participant and his or her dependents eligible and approved for reinstatement of their coverage on or after December 31, 2004. “Free Look” Period If your coverage lapses and is reinstated, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Prudential Series Fund Government Money Market Portfolio. See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion which would apply in the event of a reinstatement See the Suicide Exclusion section of the prospectus. Ingersoll Rand 8 Coverage Information Face Amount Your Face Amount is the amount of coverage that was the amount inforce on December 31, 2004 or the amount of coverage eligible for reinstatement unless you requested a decrease after that date.The minimum Face Amount is $10,000 See Changes in Face Amount. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 50% of the Face Amount or Net Amount at Risk up to a maximum of $250,000 and up to 50% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Premiums Payment of Premiums All Participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After January 1, 2005, the Face Amount of insurance may not be increased. Decreases in Face Amount Generally, your Face Amount will not decrease unless you request a decrease from Prudential, which you can do at any time. See the Changes in Face Amount and Taxes sections of the prospectus. Please refer to the prospectus for information on these and other features of the Ingersoll Rand Group Contract. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Ingersoll Rand 9 Supplement dated May 1, 2017 to Prospectus dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for JP Morgan Chase & Company This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the JP Morgan Chase & Company Group Variable Universal Life Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 3 Service Fees Payable to Prudential 5 The Fixed Account 6 Charges 6 Eligibility and Enrollment 7 “Free Look” Period 7 Exclusions 7 Coverage Information 7 Additional Insurance Benefits 7 Premiums 7 Definition of Life Insurance 8 Changes in Face Amount 8 TABLE OF CONTENTS OF THE FUND PROSPECTUSES American Century Variable Portfolio, Inc.: American Century VP Balanced Fund Appendix 1 American Century VP International Fund Appendix 2 American Century VP Value Fund Appendix 3 J.P. Morgan Insurance Trust: JPMorgan Insurance Trust Core Bond Portfolio Appendix 4 JPMorgan Insurance Trust Small Cap Core Portfolio Appendix 5 JPMorgan Insurance Trust U.S. Equity Portfolio Appendix 6 Prudential Series Fund: PSF Flexible Managed Portfolio Appendix 7 PSF Global Portfolio Appendix 8 PSF Government Money Market Portfolio Appendix 9 PSF High Yield Bond Portfolio Appendix 10 PSF Jennison Portfolio Appendix 11 JP Morgan 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance.You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.”The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract.The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5%. Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current - 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 or 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 or 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. JP Morgan 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $2.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $83.33 Minimum - $0.18 Charge for a Representative Participant Representative guaranteed charge - $0.373 Net Interest on Loans4 Annually 2% *The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age or smoker status. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. The representative guaranteed charge for cost of insurance is a sample rate charged for a 39 year old insured guaranteed under the contract. 4. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan.More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.35% 1.37% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser JP Morgan 3 provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIALSERIES FUND PSF Flexible Managed Portfolio – Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks a high total return. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC JP Morgan 4 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AMERICAN CENTURY VARIABLE PORTFOLIO, INC. American Century VP Balanced Fund – Class I Seeks long-term capital growth and current income by investing approximately 60% of its assets in equity securities and the remainder in bonds and other fixed-income securities. American Century Investment Management, Inc. American Century VP International Fund – Class I Seeks capital growth. American Century Investment Management, Inc. American Century VP Value Fund – Class I Seeks long-term capital growth.Income is a secondary objective. American Century Investment Management, Inc. J.P. MORGAN INSURANCE TRUST JPMorgan Insurance Trust Core Bond Portfolio – Class 1 Seeks to maximize total return. J.P. Morgan Investment Management,Inc. JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Seeks capital growth over the long term. J.P. Morgan Investment Management, Inc. JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Seeks to provide a high total return from a portfolio of selected equity securities. J.P. Morgan Investment Management, Inc. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum administrative services payments we receive with respect to a Fund is equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. JP Morgan 5 The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under the JP Morgan Chase & Company Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the JP Morgan Chase & Company Group Contract that correspond to the Funds you select.This charge is to compensate Prudential for assuming mortality and expense risks.Prudential does not deduct this charge from assets invested in the Fixed Account. For JP Morgan Chase & Company, the current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses.These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance and a monthly charge of $2.00 for administrative expenses from your Certificate Fund. The highest current rate per thousand is $37.82, and applies to insureds at age 99, who are smokers.The lowest current rate per thousand is $0.06, and applies to insureds under age 30, who are nonsmokers. The following table provides sample per thousand cost of insurance rates for nonsmokers: Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 JP Morgan 6 When Monthly Charges Are Deducted The exact date that we deduct the monthly charge from your Certificate Fund depends upon how you make routine premium payments to Prudential.We deduct the monthly charge from each investment option in the same proportions that your Certificate Fund is invested. If you make routine premium payments directly to Prudential We generally will deduct charges once per period, on the date that we receive your premium payments.If your premium payment has not been received by the 45th day after the due date, we will deduct the charges from the Certificate Fund on that 45th day.However, for groups that utilize monthly premium processing, the charges will be deducted from the Certificate Fund on the first Business Day of every month, regardless of the billing frequency. Possible Additional Charges For details on possible additional charges, see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Any Participant and his or her dependents enrolled in the plan as of December 31, 2001 and any former Participant and his or her dependents eligible and approved for reinstatement of their coverage on or after December 31, 2001. We refer to each person who buys coverage as a “Participant.”When we use the terms “you” or “your,” we mean a Participant. “Free Look” Period If your coverage lapses and is reinstated, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Prudential Series Fund Government Money Market Portfolio. See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion.See the Suicide Exclusion section of the prospectus. Coverage Information Face Amount Your Face Amount is the amount of coverage that was inforce on December 31, 2001, or the amount eligible for reinstatement, unless you requested a decrease after that date. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 50% of the Face Amount or Net Amount at Risk up to maximum $50,000 and up to 50% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Premiums Payment of Premiums All Participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. JP Morgan 7 Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After January 1, 2002, the Face Amount may not be increased. Decreases in Face Amount Generally, your coverage amount will not decrease unless you request a decrease from Prudential, which you can do at any time. See the Changes in Face Amount and Taxes sections of the prospectus. Please refer to the prospectus for information on these and other features of the JP Morgan Chase & CompanyGroup Variable Universal Life Contract. You may contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. JP Morgan 8 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for KPMG LLP Retirees and Terminated Partners Prior to 11/5/2003 This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contracts and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you. This supplement is not a complete prospectus, and must be accompanied by the prospectus. The prospectus describes the insurance features and other aspects of the KPMG LLP Retirees and Terminated Partners Prior to 11/5/2003(“KPMG LLP Retirees and Terminated Partners”) Group Variable Universal Life Contractsand Certificates.This is specific to groups 61380 & 61381 – former partners enrolled in the Group Variable Universal Life Insurance plan, who either retired or terminated and elected to continue coverage prior to 1/1/2003 and group 41704 – former partners enrolled in the Group Variable Universal Life Insurance plan, who either retired or terminated and elected to continue coverage between 1/1/2003 and 11/5/2003. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 3 Service Fees Payable to Prudential 5 The Fixed Account 6 Charges and Expenses 6 When Monthly Charges are Deducted 6 Eligibility and Enrollment 7 “Free Look” Period 7 Exclusions 7 Coverage Information 7 Additional Insurance Benefits 7 Changes in Personal Status 7 Premiums 8 Definition of Life Insurance 8 Changes in Face Amount 8 TABLE OF CONTENTS OF THE FUND PROSPECTUSES American Century Variable Portfolio, Inc.: American Century VP Value Fund Appendix 1 Janus Aspen Series: Janus Aspen Global Research Portfolio Appendix 2 MFS® Variable Insurance Trust: MFS®Research Series Appendix 3 MFS®Total Return Bond Series Appendix 4 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Large Cap Value Portfolio Appendix 5 Prudential Series Fund: PSF Equity Portfolio Appendix 6 PSF Global Portfolio Appendix 7 PSF Government Money Market Portfolio Appendix 8 PSF High Yield Bond Portfolio Appendix 9 KPMG 1 PSF Jennison Portfolio Appendix 10 PSF Small Capitalization Stock Portfolio Appendix 11 PSF Stock Index Portfolio Appendix 12 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 13 T. Rowe Price New America Growth Portfolio Appendix 14 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate.In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time that you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid Current – 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current – $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement Maximum - $20 per statement. Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00 1.For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently, the cost of taxes attributable to premiums is included in the cost of insurance charges. KPMG 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $108.33 Minimum - $0.16 Charge for a Representative Participant Representative guaranteed charge - $0.913 Net Interest on Loans4 Annually 2% * The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. The representative guaranteed charge for the cost of insurance is a sample rate charged for a 52 year old insured guaranteed under the contract. 4. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.19% Portfolio Companies Set out below is a list of each available Fund and its investment advisor/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer KPMG 3 Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Global – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks a high total return. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC KPMG 4 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AMERICAN CENTURY VARIABLE PORTFOLIO, INC. American Century VP Value Fund – Class I Seeks long-term capital growth.Income is a secondary objective. American Century Investment Management, Inc. JANUS ASPEN SERIES1 Janus Aspen Global Research Portfolio– Institutional Seeks long-term growth of capital. Janus Capital Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company MFS® Total Return Bond Series – Initial Class Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Financial Services Company NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST Neuberger Berman AMT Large Cap Value Portfolio – Class I Seeks long-term growth of capital. Neuberger Berman Investment Advisers LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum administrative services payments we receive with respect to a Fund is equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s KPMG 5 participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges and Expenses The current charges under the KPMG LLP Retirees and Terminated Partners Group Contract are as follows: Charge for Taxes Attributable to Premiums We may deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently 2.71%. Currently, the taxes paid by us for this Group Contract are included in the cost of insurance charges. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. We may increase this charge at any time. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the Subaccount(s) that correspond to the Fund(s) you select. This charge is to compensate Prudential for assuming mortality and expense risks. For KPMG LLP Retiree and Terminated Partners, the current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and expenses.They are described earlier in this supplement. Monthly COI Charge Prudential deducts a monthly charge for the cost of insurance. We describe the calculation of this charge in the prospectus. The guaranteed maximum rates may be up to 130% of the 1ale Table. The guaranteed rates are based on many factors, including: The highest current rate per thousand is $21.22 and applies to certain insureds at age 99, who have terminated employment.The lowest current rate per thousand is $0.18, and applies to insureds under age 50, who are terminated. The following table provides sample per thousand cost of insurance rates for retired partners (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 65 When Monthly Charges are Deducted We calculate and deduct the charges monthly from your Certificate Fund, depending upon how you make routine premium payments to Prudential. We take the charges from each investment option in the same proportions that your Certificate Fund is invested. KPMG 6 If you make routine premium payments directly to Prudential We generally will deduct the monthly Certificate Fund charges once per month, on the date we receive your premium payment. If your premium has not been received by the 45th day after the due date we will deduct the month's Certificate Fund charges on that 45th day. However, for groups that utilize monthly premium processing, the charges will be deducted from the Certificate Fund on the first Business Day of every month, regardless of the billing frequency. Possible Additional Charges For details on possible additional charges, see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Any Participant and his or her dependents who were enrolled in the plan who retired or terminated and elected to continue coverage as of November 05, 2003 and any former Participant and his or her dependents eligible and approved for reinstatement of their coverage on or after the date they elected to continue their coverage. “Free Look” Period If your coverage lapses and is reinstated, you may return a reinstated Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the reinstated Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Fixed Account See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion which would apply in the event of a reinstatement. See the Suicide Exclusion section of the prospectus. Coverage Information Face Amount Your Face Amount is the amount of coverage that was inforce as of your retirement or termination, or the amount eligible for reinstatement, unless you requested a decrease after that date. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 50% of the Face Amount or Net Amount at Risk up to a maximum of $250,000 and up to 50% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 6 months or less due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Changes in Personal Status Continuing Coverage When You Become Disabled If you become totally disabled prior to age 57 and are unable to pay premiums, you will continue to have insurance coverage equal to the Face Amount of your Certificate until you reach age 62, as long as you remain totally disabled. Continuing Coverage When You Retire You may continue your Group Variable Universal Life coverage when you retire. Your rates for coverage will depend upon your age. We will bill you for premium payments plus a charge of $3 per bill for administration expenses. KPMG 7 Continuing Coverage If You Leave the Company For Reasons Other Than Retirement In addition to continuing coverage if you retire, you may continue coverage if you leave KPMG for any other reason. Your rates for Continuation coverage will depend upon your age based on the Plan's experience until the second policy anniversary after you leave the employment of KPMG. After that, you will be charged rates for coverage based on the experience of a Prudential portability pool. These rates will be higher than your active rates. We will bill you for premium payments plus a charge of $3per bill for administration expenses. If the KPMG LLP Retirees and Terminated Partners Group Contracts terminate, you may nonetheless continue your Continuation coverage. Termination of the Group Contracts Either KPMG or Prudential may terminate the KPMG LLP Retirees and Terminated Partners Group Contracts, although Prudential will only do so under certain conditions described in the prospectus. If the KPMG LLP Retirees and Terminated Partners Group Contracts are terminated, KPMG may replace them with another life insurance contract that, like the KPMG LLP Retirees and Terminated Partners Group Contracts, permits you to accumulate cash value. In that case, you will have the option of (i) transferring the value of your investment options less any loans, accrued interest, and outstanding charges to the new contract; or (ii) receiving that same amount in a lump sum payment, or (iii) have Prudential continue to bill you directly for premium payments (with a fee of $3per bill for administration expenses charged to you). If KPMG does not replace the KPMG LLP Retirees and Terminated Partners Group Contracts with a life insurance contract that permits you to accumulate cash value, then you will have the option of electing to have Prudential continue to bill you directly for premium payments (with a fee of $3per bill for administration expenses charged to you), electing to convert to a cash value individual life insurance policy, electing a paid-up life insurance policy in which no future premiums would be paid, or receiving a lump sum payment as previously described. See the Options Upon Termination section of the prospectus. Premiums Payment of Premiums All participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. Definition of Life Insurance The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to be certain that the insurance will meet the Internal Revenue Code's definition of life insurance using the “Cash Value Accumulation Test”. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal the Certificate Fund divided by the Net Single Premium per dollar of insurance for the Covered Person’s Attained Age. For this purpose, we base the Net Single Premium on the 1ale Table, and interest rates as described in The Internal Revenue Code, Section 7702. Changes in Face Amount Increases in Face Amount After 11/5/2003, the Face Amount of insurance may not be increased. Decreases in Face Amount Generally, your coverage amount will not decrease unless you request a decrease from Prudential, which you can do at any time. Please refer to the prospectus for information on these and other features of the KPMG LLP Retirees and Terminated Partners Group Contracts. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. KPMG 8 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for MayoClinic This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Mayo Clinic Group Variable Universal Life Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 6 The Fixed Account 6 Charges 7 “Free Look” Period 8 Maximum Age 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Changes in Personal Status 8 Premiums 9 Definition of Life Insurance 9 Changes in Face Amount 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AB Variable Product Series Fund, Inc.: AB VPS RealEstate Investment Portfolio Appendix 1 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 2 Janus Aspen Research Portfolio Appendix 3 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 4 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 5 PSF Global Portfolio Appendix 6 PSF Government Income Portfolio Appendix 7 PSF Government Money Market Portfolio Appendix 8 PSF High Yield Bond Portfolio Appendix 9 PSF Natural Resources Portfolio Appendix 10 PSF Small Capitalization Stock Portfolio Appendix 11 PSF Stock Index Portfolio Appendix 12 PSF Value Portfolio Appendix 13 T. Rowe Price Equity Series, Inc.: T. Rowe Price Mid-Cap Growth Portfolio Appendix 14 T. Rowe Price International Series, Inc.: T. Rowe Price International Stock Portfolio Appendix 15 Mayo 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0% Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current - 2.71% Charge for Processing Premiums. This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00 Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - $20 Current - $0.00 Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - $20 Current - $0.00 Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00 1.For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently, the cost of taxes attributable to premiums is included in the cost of insurance charges. Mayo 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $50.48 Minimum - $ 0.10 Charge for a Representative Participant Monthly Representative guaranteed charge - $0.193 Net Interest on Loans4 Annually 2% *The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. The representative guaranteed charge for cost of insurance is a sample rate charged for a 34 year old insured guaranteed under the contract. 4. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.38% Mayo 3 Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Mayo 4 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio –Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Income Portfolio – Class I Seeks a high level of income over the long term consistent with the preservation of capital. PGIM Fixed Income PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks high total return. PGIM Fixed Income PSF Natural Resources Portfolio – Class I Seeks long term growth of capital. Allianz Global Investors U.S. LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AB VARIABLE PRODUCT SERIES FUND, INC. AB VPS Real Estate Investment Portfolio – Class A1 Seeks total return from long-term growth of capital and income. AllianceBernstein L.P. JANUS ASPEN SERIES2 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares3 Seeks long-term growth of capital. Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio –Class I Seeks long-term capital appreciation. Lazard Asset Management LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Mid-Cap Growth Portfolio Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. Mayo 5 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER T. ROWE PRICE INTERNATIONAL SERIES, INC. T. Rowe Price International Stock Portfolio Seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. T. Rowe Price Associates, Inc./ T. Rowe Price International Ltd. 1Effective June 6, 2014, closed to all premium payments and transfers into this investment option. 2 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 3Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services. Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Mayo 6 Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We may deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. Currently, the taxes paid by us for this Group Contract are included in the cost of insurance charges. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. We may increase this charge at any time. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account.The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. The highest current rate per thousand is $19.64, and applies to insureds at age 99.The lowest current rate per thousand is $0.02, and applies to insureds under age 25. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are active employees, classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Effective Date of Insurance After you have satisfied all of the requirements, your coverage will be effective on the later of 1) the date mutually agreed upon by Prudential and the Contract Holder and 2) the first or fifteenth of the month after satisfying all requirements. Mayo 7 “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Maximum Age There are no maximum issue age limitations for this case. Exclusions There are no suicide exclusions. Coverage Information Face Amount A Participant will be provided a Face Amount of three times his or her annual earnings or salary or as listed in the contract to a maximum of $5,250,000. The minimum Face Amount is $10,000. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 75% of the Face Amount or Net Amount at Risk up to a maximum of $50,000 and up to 75% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Changes in Personal Status Continuing Coverage If You Become Disabled If you become disabled and are unable to work, Prudential will extend your Group Variable Universal Life coverage so that you will continue to have insurance coverage equal to the Face Amount of your Certificate until you are no longer disabled. Continuing Coverage When You Retire You may continue your Group Variable Universal Life coverage when you retire. Your rates and coverage amount will depend upon your age, date of hire, and years of service.You can choose to pay premiums via an electronic funds transfer or be billed directly.If we bill you directly for premium payments, there will be a charge of $3 per bill for administration expenses. Continuing Coverage When You Leave the Group for Reasons Other Than Retirement You may elect to continue your Group Variable Universal Life coverage if you leave for any reason and are no longer an Eligible Group Member. We call this "Continuation Coverage." Continuation rates are higher than rates for coverage as an active Eligible Group Member, but will not exceed the guaranteed rates. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Paid-Up Coverage You may elect to use your Certificate's Cash Surrender Value for Paid-Up Coverage on the Covered Person. To use this option, you must have at least $1,000 of Cash Surrender Value on the day you elect Paid-Up Coverage. The insurance amount will depend on the Cash Surrender Value and on the age of the Covered Person. The amount of Paid-Up Mayo 8 Coverage cannot be more than your Certificate's Death Benefit right before you elect Paid-Up Coverage. Once you elect Paid-Up Coverage, it will be the only coverage provided under your Certificate. You may elect this option within 61 days of the date your Certificate ended. Prudential will make the Paid-Up Coverage effective as of the end of the Business Day on which we (or our designee) receive your request on the form we require you to use for this purpose. If you elect this option, your insurance may become a Modified Endowment Contract under the Internal Revenue Code. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Prudential on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. Premiums Premiums for Your Certificate are paid for directly by Mayo Clinic.As a result, the entire “How You Will Pay Premiums” section of the prospectus does not apply to your Contract.You may, however, choose to pay additional premiums on your own at any time.Please see the “Additional Premium Payments” section of the prospectus for additional details and limitations. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test.Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount For Face Amounts based on annual salary or earnings, we may increase Face Amounts based on salary or earnings information reported to us. Decrease in Face Amount If your Face Amount is a multiple of salary, then your Face Amount may decrease if your salary decreases. Mayo calculates your Face Amount. Prudential does not verify these calculations. Face amounts may decrease if you wish to continue coverage after retirement.Decreases in coverage amounts will depend upon your age, date of hire, or years of service. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Mayo 9 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract For MayoClinic Retirees on or after 01/01/2010 This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement is not a complete prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Mayo Clinic Group Variable Universal Life Contract and Certificates.This is specific to the plan provided under Control Number 51001 – former employees enrolled in the Group Variable Universal Life Insurance plan provided under Control Number 46820, who were hired on or before 11/01/2003 and retired on or after 01/01/2010, and who were still enrolled at the time of retirement.If you continue coverage under 46820, you should keep the prospectus supplement for both certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 3 Service Fees Payable to Prudential 5 The Fixed Account 6 Charges 6 Eligibility and Enrollment 7 “Free Look” Period 7 Maximum Age 7 Exclusions 7 Coverage Information 7 Additional Insurance Benefits 7 Premiums 8 Definition of Life Insurance 8 Changes in Face Amount 8 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AB Variable Product Series Fund, Inc.: AB VPS RealEstate Investment Portfolio Appendix 1 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 2 Janus Aspen Research Portfolio Appendix 3 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 4 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 5 PSF Global Portfolio Appendix 6 PSF Government Income Portfolio Appendix 7 PSF Government Money Market Portfolio Appendix 8 PSF High Yield Bond Portfolio Appendix 9 PSF Natural Resources Portfolio Appendix 10 PSF Small Capitalization Stock Portfolio Appendix 11 PSF Stock Index Portfolio Appendix 12 PSF Value Portfolio Appendix 13 Mayo Retiree 1 T. Rowe Price Equity Series, Inc.: T. Rowe Price Mid-Cap Growth Portfolio Appendix 14 T. Rowe Price International Series, Inc.: T. Rowe Price International Stock Portfolio Appendix 15 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0% Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Charge for Processing Premiums. This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00 Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - $20 Current - $0.00 Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - $20 Current - $0.00 Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00 1.For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently, the cost of taxes attributable to premiums is included in the cost of insurance charges. Mayo Retiree 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $50.48 Minimum - $ 0.10 Charge for a Representative Participant Monthly Representative guaranteed charge - $2.763 Net Interest on Loans4 Annually 2% *The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1.The daily charge is based on the effective annual rate shown. 2.The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3.The representative guaranteed charge for cost of insurance is a sample rate charged for a 65 year old insured guaranteed under the contract. 4.The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.38% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser Mayo Retiree 3 provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio –Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Income Portfolio – Class I Seeks a high level of income over the long term consistent with the preservation of capital. PGIM Fixed Income PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks high total return. PGIM Fixed Income PSF Natural Resources Portfolio – Class I Seeks long term growth of capital. Allianz Global Investors U.S. LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC Mayo Retiree 4 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AB VARIABLE PRODUCT SERIES FUND, INC. AB VPS Real Estate Investment Portfolio – Class A1 Seeks total return from long-term growth of capital and income. AllianceBernstein L.P. JANUS ASPEN SERIES2 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus AspenJanus Portfolio) - Institutional Shares3 Seeks long-term growth of capital. Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio –Class I Seeks long-term capital appreciation. Lazard Asset Management LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Mid-Cap Growth Portfolio Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. T. ROWE PRICE INTERNATIONAL SERIES, INC. T. Rowe Price International Stock Portfolio Seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. T. Rowe Price Associates, Inc./ T. Rowe Price International Ltd. 1 Effective June 6, 2014, closed to all premium payments and transfers into this investment option. 2 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 3Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. Mayo Retiree 5 We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We may deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. Currently, the taxes paid by us for this Group Contract are included in the cost of insurance charges. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. We may increase this charge at any time. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account.The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. Mayo Retiree 6 The highest current rate per thousand is $19.64, and applies to insureds at age 99.The lowest current rate per thousand is $0.02, and applies to insureds under age 25. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Effective Date of Insurance After you have satisfied all of the requirements, your coverage will be effective on the later of 1) the date mutually agreed upon by Prudential and the Contract Holder and 2) the first of the month after satisfying all requirements. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Maximum Age There are no maximum issue age limitations for this case. Exclusions There are no suicide exclusions. Coverage Information Face Amount A Participant will be provided a Face Amount of one time his or her annual earnings or salary as of 11/01/2003 or as listed in the contract to a maximum of $5,250,000. The minimum Face Amount is $10,000. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 75% of the Face Amount or Net Amount at Risk up to a maximum of $50,000 and up to 75% of the Participant’s Certificate Fund, when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Mayo Retiree 7 Paid-Up Coverage You may elect to use your Certificate's Cash Surrender Value for Paid-Up Coverage on the Covered Person. To use this option, you must have at least $1,000 of Cash Surrender Value on the day you elect Paid-Up Coverage. The insurance amount will depend on the Cash Surrender Value and on the age of the Covered Person. The amount of Paid-Up Coverage cannot be more than your Certificate's Death Benefit right before you elect Paid-Up Coverage. Once you elect Paid-Up Coverage, it will be the only coverage provided under your Certificate. You may elect this option within 61 days of the date your Certificate ended. Prudential will make the Paid-Up Coverage effective as of the end of the Business Day on which we (or our designee) receive your request on the form we require you to use for this purpose. If you elect this option, your insurance may become a Modified Endowment Contract under the Internal Revenue Code. See the Taxes section. Payment of Cash Surrender Value You may receive the Cash Surrender Value by surrendering your Certificate. To do this, you must make a request to Prudential on the form that we require you to use for this purpose. The election of this option may have tax consequences. See the Taxes section. If you do not choose one of the options described above within 61 days of the date the Certificate ends, we will exchange your Certificate Fund for Paid-Up Coverage if your Certificate Fund value is at least $1,000. If it does not have that much value, we will pay the Cash Surrender Value. Premiums Premiums for Your Certificate are paid for directly by Mayo Clinic.As a result, the entire “How You Will Pay Premiums” section of the prospectus does not apply to your Contract.You may, however, choose to pay additional premiums on your own at any time.Please see the “Additional Premium Payments” section of the prospectus for additional details and limitations. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount Increases in face amount are not allowed. Decrease in Face Amount Decreases in coverage amounts will depend upon your age or years of service as of November 1, 2003. Mayo calculates the decreased face amount. Prudential does not verify these calculations. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Mayo Retiree 8 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for The New Jersey Judicial Retirement System (JRS) This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the State of New JerseyState House Commission (on behalf of The Judicial Retirement System) Group Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 6 The Fixed Account 6 Charges 7 When Monthly Charges Are Deducted 8 Eligibility and Enrollment 8 “Free Look” Period 9 Exclusions 9 Coverage Information 9 Additional Insurance Benefits 10 Changes in Personal Status 10 Premiums 11 Definition of Life Insurance 11 Changes in Face Amount 11 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Deutsche Variable Series II: Deutsche High Income VIP Appendix 1 Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 2 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 3 Janus Aspen Research Portfolio Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 5 MFS® Variable Insurance Trust: MFS® Research Series Appendix 6 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 7 PSF Equity Portfolio Appendix 8 PSF Flexible Managed Portfolio Appendix 9 PSF Global Portfolio Appendix 10 PSF Government Money Market Portfolio Appendix 11 NJ JRS 1 PSF Jennison Portfolio Appendix 12 PSF Stock Index Portfolio Appendix 13 PSF Value Portfolio Appendix 14 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 15 T. Rowe Price New America Growth Portfolio Appendix 16 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance.You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate.In several instances we use the terms “maximum” and “current charge.”The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract.The “current charge” is the amount that we are now charging.If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time that you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current - 2.41% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current charge - $0.00 Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently the amount deducted is 2.41% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. NJ JRS 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Bi-weekly Certificates issued on or before 12/31/2008: Maximum - $2.77 Current - $2.00 Certificates issued on or after 01/01/2009: Maximum - $6.00 Current - $2.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Certificates effective on or before 12/31/2008: Maximum - $83.33 Minimum - $0.18 Representative guaranteed charge - $0.964 Certificates effective on or after 01/01/2009: Maximum - $50.48 Minimum - $0.10 Charge for a Representative Participant Representative guaranteed charge - 0.635 Net Interest on Loans6 Annually 2% *Additional Insurance Benefits3 Spouse and Child Dependents Term Life Insurance Monthly Maximum - $2.007 Minimum- $2.007 Representative current charge - $2.008 * The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk.The charges shown for Spouse and Child Term Insurance are expressed as rates per unit.One unit includes $5,000 spouse coverage and $5,000 coverage per child, if any. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristicssuch as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample rate charged for a 51 year old insured guaranteed under the contract. 5. The representative guaranteed charge for cost of insurance is a sample rate charged for a 50 year old insured guaranteed under the contract. 6. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 7. These are the maximum and minimum rates currently charged. The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 8. The representative current charge for additional insurance benefits are sample rates currently charged. NJ JRS 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.32% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. NJ JRS 4 The chart below reflects the variable investment options in which the Account invests their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio – Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC;LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche High Income VIP – Class A Seeks to provide a high level of current income. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES1 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares2 Seeks long-term growth of capital. Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company NJ JRS 5 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2 Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. NJ JRS 6 Charges The current charges under the JRS Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.06% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.35%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select.This charge is to compensate us for assuming mortality and expense risks.Prudential does not deduct this charge from assets invested in the Fixed Account.The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45% (never to exceed 0.90%). Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses.These fees are described earlier in this supplement. Bi-Weekly Charges Prudential deducts a bi-weekly charge for the cost of insurance and a bi-weekly charge of $2.00 for administrative expenses from your Certificate Fund.We describe the calculation of this charge in the prospectus. The highest current rate per thousand is $30.28, and applies to insureds at age 99, who have chosen to continue their coverage.The lowest current rate per thousand is $0.06, and applies to insured active employees under age 25. The following table provides sample per thousand cost of insurance rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Spouse and child term insurance:The rate for spouse and child term insurance is currently $2.00 per unit.Each unit includes $5,000 spouse coverage and $5,000 coverage per child, if any. NJ JRS 7 When Monthly Charges Are Deducted The exact date that we deduct charges from your Certificate Fund depends upon whether you make routine premium payments by bi-weekly automatic payroll deduction or directly to Prudential.We take the charges from each investment option in the same proportions that your Certificate Fund is invested. ·If you make routine premium payments by automatic payroll deduction, we generally will deduct the bi-weekly Certificate Fund charges once per pay period, on the Payroll Deduction Date.The Payroll Deduction Date will coincide with the date the JRS forwards the payroll deductions to us. The JRS intends to forward automatic payroll deduction premium payments by the beginning of the week after the end of each payroll period. But, even if the JRS has not transferred the payroll deductions to us by the 45th day after the first day of the bi-weekly pay period, we will nevertheless deduct the bi-weekly Certificate Fund charges on that 45th day. ·If you make routine premium payments directly to Prudential, we generally will deduct charges once per period, on the date that we receive your premium payments.If your premium payments have not been received by the 45th day after the due date, we will deduct the charges from the Certificate Fund on that 45th day.For groups that utilize monthly premium processing, charges will be deducted from the Certificate Fund on the first business day of every month, regardless of the billing frequency. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility: ·Eligible Group Members for the Group Variable Universal Life Insurance include active Judges of the New Jersey Judicial Retirement System (“JRS”) who work full-time on a regular basis.In addition, Eligible Group Members who purchase Group Variable Universal Life coverage for themselves may also purchase Group Term Life Insurance coverage for their dependent spouses if, at enrollment, the spouse is not confined for medical treatment at home or elsewhere and Dependent Term Life Insurance coverage for their eligible dependent children We refer to each Eligible Group Member who buys coverage as a “Participant.”When we use the terms “you” or “your,” we mean a Participant. ·Spouses who are also Judges of the JRS may not be covered both as a Judge and a spouse.If, after the death of a spouse, we become aware that a spouse was enrolled as both a Judge and a spouse, we will pay a death benefit as though the spouse were a Judge only.We will return the premiums that were paid as a spouse. See the Applicant Owner Provision section of the prospectus to learn about how a spouse or other person may apply for coverage on the life of the Judge. ·In addition, your children are eligible for dependent term life coverage from birth to 19 years (or, if an unmarried student, to age 25), provided they are not confined for medical treatment at home or elsewhere at the time of enrollment.Eligible children include legally adopted children, stepchildren and foster children who live with you and depend on you substantially for support. ·When a child reaches age 19 (or, if an unmarried student, age 25), he or she may continue coverage if he or she is not physically or mentally capable of self-support.You must give Prudential evidence of the incapacity within 31 days after coverage would end. ·If both parents are Judges of the JRS, a child may be covered by only one parent. NJ JRS 8 Enrollment There is no limited enrollment period.You may enroll at any time.If, however, you enroll when you are first eligible for coverage, you do not have to provide evidence of good health for certain levels of coverage.If you are a new Judge, you may apply for coverage within 90 days after becoming first eligible in lieu of the group term life insurance that is mandatory for the first twelve months of service as a Judge. If you do not enroll yourself or your dependent spouse or children during the initial enrollment period, you may contact your AOC human resources office and obtain an application for coverage.Complete the application and mail it directly to Prudential.Prudential will make arrangements with you for determining evidence of good health and the coverage will then be put into effect. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion.See the Suicide Exclusion section of the prospectus. Coverage Information Face Amount A Judge may choose a Face Amount equal to one and one half, two, three, four or five times annual base salary.(The Face Amount is rounded up to the next higher multiple of $1,000). The minimum Face Amount is $10,000 and the maximum Face Amount is $3,000,000. See the JRS optional contributory insurance amounts available to you. You may buy $5,000 of term life insurance for your eligible spouse. You may buy $5,000 of term life insurance for each eligible child.If you have spouse coverage, the coverage for your children is at no additional cost. Evidence of Good Health Evidence of good health is not required when: ·A Judge requests 1½ times salary when first eligible to enroll (i.e., when a new Judge first starts service as a Judge). · A Judge requests spouse or dependent child term life insurance coverage when the Judge is first eligible to enroll (i.e., when a new Judge first starts service as a Judge). · A Judge adds spouse or dependent child term life insurance coverage at some time after the initial eligibility period to enroll, but within 90 days of getting married or after the birth, adoption, or guardianship of a new child. · A Judge retires and opts to continue coverage at retirement. · A Judge terminates service and opts to continue coverage. · A participant (Judge, spouse or dependent child) opts to convert to an individual life insurance policy with Prudential. NJ JRS 9 Evidence of good health is required when: · A Judge requests 2, 3, 4 or 5 times salary when first eligible to enroll (i.e., when a new Judge first starts service as a Judge).Insurance of 1½ times salary will be put into effect immediately; the remainder of the coverage will go into effect on the first of the month after the good health is determined. · A Judge requests insurance coverage of any amount any time after declining coverage during the initial enrollment period. · A Judge requests to increase insurance coverage from 1½ times salary to some higher amount. · A Judge adds spouse or dependent child term life insurance coverage at some time after the initial eligibility period to enroll, and beyond the 90 day period after getting married or after the birth, adoption, or guardianship of a new child. If you need to provide evidence of good health, Prudential will provide you with an Evidence of Insurability Form that you will need to complete. If an examination or verification from a physician is required, Prudential will provide you with the appropriate forms and instruct you on the required steps to prove good health. Effective Date of Insurance After you have satisfied all of the requirements, your coverage will be effective on later of 1) the date mutually agreed upon by Prudential and the Contract Holder and 2) the first of the month after satisfying all requirements. Additional Insurance Benefits Accelerated Benefit Option While you remain a Judge, you can choose to receive an early payment of part of the Death Benefit when diagnosed as being terminally ill. You can generally elect to receive up to 50% of the Face Amount or Net Amount at Risk up to a maximum of $250,000 and up to 50% of your Certificate Fund, when you have been diagnosed with a life expectancy of 6 months or less due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Dependent Term Life Insurance You may buy $5,000 of term life insurance for your eligible spouse.You may buy $5,000 of term life insurance for each eligible child. If you have spouse coverage, the coverage for your children is at no additional cost. Changes in Personal Status Continuing Coverage When You Retire You may continue your Group Variable Universal Life coverage when you retire.Retiree rates are identical to those of active Judges.Prudential will bill you directly for premium payments, and will charge a fee, currently $3 per bill, for administration expenses. Continuing Coverage If You Leave Your Position as a Judge for Reasons Other Than Retirement You may elect to continue your coverage if you leave the JRS for any reason. We call this “Continuation Coverage.”Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administration expenses. Contact Prudential for a continued coverage rate schedule. Termination Of The Group Contract Either the JRS or Prudential may end the Group Contract.Prudential can end the Group Contract only under the conditions described in the prospectus. NJ JRS 10 If the Group Contract ends, the effect on Participants depends on whether or not the JRS replaces the Group Contract with another life insurance contract that allows for the accumulation of cash value. Generally, here is what will happen: ·If JRSdoes replacethe Group Contract with another life insurance contract that allows for the accumulation of cash value, Prudential will terminate your Certificate.We will also transfer the Cash Surrender Value of your Certificate directly to that new contract, unless you elect to receive the Cash Surrender Value of your Certificate. ·If JRS does not replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, you will have these options: convert to an individual life insurance policy; use your Certificate Fund to buy paid-up life insurance; elect to continue coverage or elect to receive the Cash Surrender Value of your Certificate. See the Options Upon Termination section of the prospectus. Premiums Payment of Premiums For active Judges and their dependents, the JRSwill send routine premium payments to Prudential by bi-weekly payroll deduction, and will make these payments bi-weekly.Retirees, deferred retirees, Judges on an approved leave of absence and Participants who choose to continue their coverage will be billed directly by Prudential on a quarterly basis and will submit their premium payments directly to Prudential. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After the initial enrollment, you may increase your Face Amount of insurance at any time, but you must provide evidence of good health. Decreases in Face Amount Generally, your face amount will not decrease unless you request a decrease from Prudential.However, if your face amount is a multiple of salary, then your Face amount may decrease if your salary decreases. See the Changes in Face Amount and Taxes sections of the prospectus. Effect of Purchasing This Contributory Insurance on Your Taxable Income The new non-contributory program for the JRS members is separate from the contributory insurance provided to JRS members through a group insurance policy held by the State Treasurer at the State of New Jersey.The new program is significantly different from the group term life insurance provided by the state as the employer of JRS members, and it has been determined that it is not subject to the imputed income provisions of the Internal Revenue Code (Section 79).The new contributory life insurance program for JRS members includes both group term life and optional group variable universal life insurance.The premiums for the Judges' Group Variable Universal Life coverage are age based and insurance coverage is available for spouses and children.The cost of the program is borne totally by participating JRS members. 11 See the Taxes section of the prospectus. Please refer to the prospectus for information on these and other features of the New Jersey JRS Group Contract.Your Enrollment Kit also explains key features of your plan. You may contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. NJ JRS 12 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Sears Holdings Corporation This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Service Fees Payable to Prudential 5 The Fixed Account 6 Charges 6 Surrender Charge 7 Eligibility and Enrollment 7 “Free Look” Period 7 Maximum Age 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Premiums 8 Definition of Life Insurance 8 Changes in Face Amount 8 Loans 8 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 1 Janus Aspen Series: Janus Aspen Global Research Portfolio Appendix 2 PIMCO Variable Insurance Trust: PIMCO Total Return Portfolio Appendix 3 Prudential Series Fund: PSF Government Money Market Portfolio Appendix 4 PSF High Yield Bond Portfolio Appendix 5 PSF Jennison Portfolio Appendix 6 PSF Small Capitalization Stock Portfolio Appendix 7 PSF Stock Index Portfolio Appendix 8 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 9 T. Rowe Price New America Growth Portfolio Appendix 10 T. Rowe Price Personal Strategy Balanced Portfolio Appendix 11 Sears 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, make a withdrawal, or request additional statements. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0% Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00 Surrender Charge This charge is assessed on a full Surrender of a Certificate. Maximum - $20.00 Current - $0.00 Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - $20.00 Current - $0.00 Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20.00 per transfer after the twelfth Current - $20.00 per transfer after the twelfth Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20.00 per statement Current - $0.00 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Sears 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $50.48 Minimum - $0.10 Representative guaranteed charge - $0.634 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3: Child Dependents Term Life Insurance Monthly Maximum - $0.166 Minimum - $0.166 Representative current charge - $0.167 Spouse GVUL (Cost of Insurance) Monthly Maximum - $50.48 Minimum - $0.046 Representative current charge - $0.638 AD&D on employee’s life Monthly Maximum - $0.056 Minimum - $0.056 Representative current charge - $0.057 * The charges shown for Cost of Insurance and AD&D on employee’s life are expressed as rates per $1,000 of Net Amount at Risk.The charges shown for Spouse and Child Term Insurance are expressed as rates per unit.One unit includes $5,000 spouse coverage, $100 child coverage if the child is less than 6 months old, and $4,000 child coverage if the child is 6 months old and over. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age and smoker status. The amounts shown in the table may not be representative of the charge that a particular Participant will pay.You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample rate charged for a 50 year old insured under the contract. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. These are the maximum and minimum rates currently charged.The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for additional insurance benefits are sample rates currently charged. 8. The representative current charge for spouse GVUL insurance is a sample rate currently charged for a 50 year old insured, who is the spouse of an active employee of Sears Holdings Corporation. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.08% Sears 3 Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income Sears 4 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF High Yield Bond Portfolio – Class I Seeks high total return. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES1 Janus Aspen Global Research Portfolio– Institutional Seeks long-term growth of capital. Janus Capital Management LLC PIMCO VARIABLE INSURANCE TRUST PIMCO Total Return Portfolio – Administrative Class2 Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. T. Rowe Price Personal Strategy Balanced Portfolio Seeks the highest total return over time consistent with an emphasis on both capital appreciation and income. T. Rowe Price Associates, Inc. 1 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2 Effective January 30, 2015, the PIMCO Total Return Portfolio is closed to all new premium payments and transfers. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. Sears 5 We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 3%. Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account. The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Sears 6 Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. The highest current rate per thousand is $29.68, and applies to insureds at age 94. The lowest current rate per thousand is $0.04, and applies to insureds age 15 and under. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Spouse Group Variable Universal Life Coverage The highest current rate per thousand is $37.62, and applies to spouses at age 94.The lowest current rate per thousand currently offered for this benefit is $0.07, and applies to spouses under age 25. The following table provides sample per thousand Spouse insurance charges: Insured’s Age Monthly Rate per $1000 35 45 55 65 Child term insurance:The rate for child term insurance is currently $0.16 per thousand. AD&D on the Employee’s Life:The rate per thousand currently offered for this coverage is $0.05.Generally, one rate is payable at all ages for a given group of insureds. Surrender Charge You may surrender your Certificate for its Cash Surrender Value at any time.If you do, your insurance coverage will end.Prudential will calculate the Cash Surrender Value as of the Business Day on which we receive your request form in Good Order.There is no charge for surrendering your certificate. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are classes of active employees as determined by the employer. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. “Free Look” Period If your coverage lapses and is reinstated, you may return your reinstated Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the reinstated Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. Sears 7 During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 70. Your coverage will mature when you attain age 95. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion which would apply in the event of a reinstatement. See the Suicide Exclusion section of the prospectus for details. Coverage Information Face Amount Your Face Amount is the amount of coverage that was the amount inforce on December 31, 2015 or the amount eligible for reinstatement unless you requested a decrease after that date. The minimum Face Amount is $10,000.See Changes in Face Amount. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 75% of the Face Amount or Net Amount at Risk and up to 75% of the Participant’s Certificate Fund when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Premiums All Participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. Definition of Life Insurance The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to be certain that the insurance will meet the Internal Revenue Code's definition of life insurance using the “Cash Value Accumulation Test”. If that were the case for your Certificate, we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal the Certificate Fund divided by the Net Single Premium per dollar of insurance for the Covered Person’s Attained Age. For this purpose, we base the Net Single Premium on the 2nisex Table (80% Male – 20% Female), and interest rates as described in The Internal Revenue Code, Section 7702. Changes in Face Amount Increases in Face Amount After December 31, 2015, the Face Amount of insurance may not be increased. Decrease in Face Amount Generally, Face Amounts will not decrease unless you request a decrease from Prudential, which you can do at any time. See the Changes in Face Amount and Taxes sections of the prospectus. Loans The minimum amount you may borrow at any one time is $100. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Sears 8 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Sinclair Services This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Sinclair Services Group Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 3 Service Fees Payable to Prudential 6 The Fixed Account 6 Charges 6 Surrender Charge 7 Eligibility and Enrollment 7 “Free Look” Period 8 Maximum Age 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Additional Premium Payments 8 Definition of Life Insurance 8 Changes in Face Amount 9 Loans 9 Lapse and Reinstatement 9 Changes in Personal Status 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AB Variable Product Series Fund, Inc.: AB VPSRealEstate Investment Portfolio Appendix 1 Deutsche Variable Series II: Deutsche Government & Agency Securities VIP Appendix 2 Deutsche Small Mid Cap Value VIP Appendix 3 Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement Emerging Markets Equity Portfolio Appendix 5 MFS® Variable Insurance Trust: MFS® Total Return Bond Series Appendix 6 Prudential Series Fund: PSF Conservative Balanced Portfolio Appendix 7 PSF Diversified Bond Portfolio Appendix 8 PSF Equity Portfolio Appendix 9 PSF Government Income Portfolio Appendix 10 PSF Government Money Market Portfolio Appendix 11 PSF High Yield Bond Portfolio Appendix 12 PSF Jennison Portfolio Appendix 13 Sinclair 1 PSF Small Capitalization Stock Portfolio Appendix 14 PSF Stock Index Portfolio Appendix 15 PSF Value Portfolio Appendix 16 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 17 T. Rowe Price New America Growth Portfolio Appendix 18 T. Rowe Price International Series, Inc.: T. Rowe Price International Stock Portfolio Appendix 19 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $10 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Sinclair 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $3.00 Current - $3.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $50.48 Minimum - $0.10 Representative guaranteed charge - $0.763 Net Interest on Loans4 Annually 2% * The charges shown for Cost of Insurance and Additional Insurance Benefits are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics such as age. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. The representative guaranteed charge for cost of insurance is a sample guaranteed maximum rate charged for a 52 year old insured.The representative guaranteed charge of the cost of insurance may vary by Executive GVUL contract based on age, most common rating class of actual certificates, and demographics of the group. 4. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.38% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds Sinclair 3 over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Conservative Balanced Portfolio – Class I Seeks total investment return consistent with a conservatively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Government Income Portfolio – Class I Seeks a high level of income over the long term consistent with the preservation of capital. PGIM Fixed Income PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF High Yield Bond Portfolio – Class I Seeks high total return. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC Sinclair 4 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER AB VARIABLE PRODUCT SERIES FUND, INC AB Real Estate Investment Portfolio – Class A1 Seeks total return from long-term growth of capital and income. AllianceBernstein L.P. DEUTSCHE VARIABLE SERIES II Deutsche Government & Agency Securities VIP – Class A Seeks high current income consistent with preservation of capital. Deutsche Investment Management Americas Inc. Deutsche Small Mid Cap Value VIP – Class A Seeks long-term capital appreciation. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund – Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC LAZARD RETIREMENT SERIES Lazard Retirement Emerging Markets Equity Portfolio – Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Total Return Bond Series – Initial Class Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Financial Services Company T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Fund Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. T. ROWE PRICE INTERNATIONAL SERIES, INC. T. Rowe Price International Stock Portfolio Seeks long-term growth of capital through investments primarily in the common stocks of established, non-U.S. companies. T. Rowe Price Associates, Inc./ T. Rowe Price International Ltd. 1 Effective June 6, 2014, closed to all premium payments and transfers into this investment option. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Sinclair 5 Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 3%. Charges The current charges under your Sinclair Services Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the Sinclair 6 right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account. The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. The highest current rate per thousand is $50.48 and applies to insureds at age 99.The lowest current rate per thousand is $0.05, and applies to insureds at age 20. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Surrender Charge You may surrender your Certificate for its Cash Surrender Value at any time.If you do, your insurance coverage will end.Prudential will calculate the Cash Surrender Value as of the Business Day on which we receive your request form in Good Order.There is no charge for surrendering your certificate. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members are active employees, classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Enrollment Period There is no limited enrollment period. Eligible Group Members may enroll at any time during the year. But, if the person applies for coverage more than 31 days after first becoming eligible, Prudential will ask for evidence of good health before that person can become covered. Sinclair 7 “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 75. Also, a Participant's Face Amount of Insurance will end at the maximum age shown in the Certificate (usually, that is age 100). Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion. See the Suicide Exclusion section of the prospectus for details. Coverage Information Face Amount The minimum Face Amount is $50,000. Terminated or retired participants generally may reduce their Face Amount to not less than $10,000. The maximum Face Amount is the lesser of 700% of your annual earnings or $2,000,000. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Evidence of insurability satisfactory to Prudential will be required if the Face Amount exceeds the limits set forth in your Certificate. Effective Date of Insurance After you have satisfied all of the requirements, your coverage will be effective on the later of 1) the date mutually agreed upon by Prudential and the Contract Holder and 2) the first of the month after satisfying all requirements. Additional Insurance Benefits Accelerated Benefit Option A Participant (employee or spouse) can generally elect to receive up to 90% of the Face Amount or Net Amount at Risk up to a maximum of $500,000 and up to 90% of the Participant’s Certificate Fund when that Participant has been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Prudential reserves the right to limit the amount of additional premiums. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Sinclair 8 Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount For Face Amounts based on annual salary or earnings, we may increase Face Amounts based on salary or earnings information reported to us. At any time, you may choose to increase your Face Amount of insurance, but you must provide evidence of good health. Decrease in Face Amount Face Amounts will not decrease unless you request a decrease. Loans The minimum amount you may borrow at any one time is $100. Lapse and Reinstatement You may request reinstatement of a lapsed Certificate any time within 3 years after the end of the grace period. But, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended and you did not have the right to continue your insurance. Changes in Personal Status Continuing Coverage If You Become Totally Disabled If you become totally disabled prior to age 60 and are unable to work in any occupation, Prudential will extend your Group Variable Universal Life coverage so that you will continue to have insurance coverage equal to the Face Amount of your Certificate until you reach age 65 or are no longer totally disabled. When you reach age 65 or are no longer totally disabled, you may continue your Group Variable Universal Life Coverage even if you are on a disability leave of absence. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage at Retirement You can continue coverage at retirement. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage When You Leave the Group for Reasons Other Than Retirement You may elect to continue your Group Variable Universal Life coverage if you leave for any reason and are no longer an Eligible Group Member. We call this "Continuation Coverage." Continuation rates are higher than rates for coverage as an Eligible Group Member, but will not exceed the guaranteed rates. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Sinclair 9 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Willis Towers Watson This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential”, “we,” “us”) offers to you.This supplement is not a complete Prospectus, and must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Willis Towers Watson Group Variable Universal Life Contract and Certificates. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 4 Service Fees Payable to Prudential 5 The Fixed Account 6 Charges 6 When Monthly Charges are Deducted 7 Eligibility and Enrollment 7 “Free Look” Period 8 Exclusions 8 Coverage Information 8 Additional Insurance Benefits 8 Premiums 9 Definition of Life Insurance 9 Changes in Face Amount 9 Changes in Personal Status 9 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Deutsche Variable Series II: Deutsche High Income VIP Appendix 1 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 2 Janus Aspen Research Portfolio Appendix 3 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 4 PSF Flexible Managed Portfolio Appendix 5 PSF Global Portfolio Appendix 6 PSF Government Money Market Portfolio Appendix 7 PSF Jennison Portfolio Appendix 8 PSF Small Capitalization Stock Portfolio Appendix 9 PSF Stock Index Portfolio Appendix 10 PSF Value Portfolio Appendix 11 T. Rowe Price Equity Series, Inc.: T. Rowe Price Mid-Cap Growth Portfolio Appendix 12 Towers 1 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate.In several instances we use the terms “maximum” and “current charge.”The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time that you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.71% Charge for Processing Premiums This charge is deducted from each premium when the premium is paid. Maximum charge - $2.00 Current - $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in any consecutive 12-month period. Maximum - $20 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1 For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge.Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Towers 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current - 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $3.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Certificates effective on or before 12/31/2008: Maximum - $83.34 Minimum - $0.18 Representative guaranteed charge - $0.343 Certificates effective on or after 01/01/2009: Maximum - $47.38 Minimum - $0.09 Representative guaranteed charge - $0.233 Net Interest on Loans4 Annually 2% *The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1The daily charge is based on the effective annual rate shown. 2The Cost of Insurance (“COI”) charge varies based on individual characteristics. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3The representative guaranteed charge for cost of insurance is a sample rate charged for a 38 year old insured guaranteed under the contract. 4The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan.More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 0.85% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. Towers 3 The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Flexible Managed Portfolio – Class I Seeks total return consistent with an aggressively managed diversified portfolio. PGIM Fixed Income; Quantitative Management Associates LLC Towers 4 Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche High Income VIP – Class A Seeks to provide a high level of current income. Deutsche Investment Management Americas Inc. JANUS ASPEN SERIES1 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares2 Seeks long-term growth of capital. Janus Capital Management LLC T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Mid-Cap Growth Portfolio Seeks to provide long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth. T. Rowe Price Associates, Inc. 1 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2 Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to Towers 5 the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum administrative services payments we receive with respect to a Fund is equal to an annual rate of 0.25% of the average assets allocated to the Fund under the Certificate. We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under the Willis Towers Watson Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54% of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the Willis Towers Watson Group Contract that correspond to the Funds you select.This charge is to compensate us for assuming mortality and expense risks.Prudential does not deduct this charge from assets invested in the Fixed Account. Towers 6 For Willis Towers Watson, the current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses.These fees are described earlier in this supplement. Monthly Charges Prudential deducts a monthly charge for the cost of insurance and a monthly charge of $3.00 for administrative expenses from your Certificate Fund. The highest current rate per thousand is $36.10, and applies to insureds age 99, who are retired smokers and have chosen to continue their coverage.The lowest current rate per thousand is $0.04, and applies to insured non-smoking active employees under age 25. The following table provides sample per thousand cost of insurance rates (net of taxes) for nonsmokers: Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 When Monthly Charges are Deducted The exact date that we deduct the monthly charge from your Certificate Fund depends upon whether you make routine premium payments by automatic payroll deduction or directly to Prudential.We deduct the monthly charge from each investment option in the same proportions that your Certificate Fund is invested. If you make routine premium payments by automatic payroll deduction through Willis Towers Watson We generally will deduct the monthly charge once per month, on the Monthly Deduction Date. The Monthly Deduction Date will coincide with the date Willis Towers Watson forwards the payroll deductions to us. Willis Towers Watson intends to forward automatic payroll deduction premium payments to us on a periodic basis, typically twice per month.But, if Willis Towers Watson has not transferred the monthly payroll deductions to us by the 45th day after the premium due date, we will deduct the monthly charge on that 45th day. If you make routine premium payments directly to Prudential We generally will deduct charges once per period, on the date that we receive your premium payments.If your premium payments have not been received by the 45th day after the premium due date, we will deduct the charges from the Certificate Fund on that 45th day.However, for groups that utilize monthly premium processing, charges will be deducted from the Certificate Fund on the first Business Day of every month, regardless of the billing frequency. Possible Additional Charges For details on possible additional charges, see the Charges section of the prospectus. Eligibility and Enrollment Eligibility Eligible Group Members for the Group Variable Universal Life Insurance include: · Active, full-time US employees of Willis Towers Watson. Towers 7 · Active, full-time reduced hour US employees of Willis Towers Watson. Employees may be insured under either the Group Universal Life plan or the Group Variable Universal Life plan, but not both. We refer to each person who buys coverage as a “Participant.”When we use the terms “you” or “your,” we mean a Participant. Enrollment Period You or your spouse would have had to enroll in the plan prior to 12/31/2010.No new employees or spouses may enroll for coverage after that date. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion.See the Suicide Exclusion section of the prospectus. Coverage Information Face Amount A Participant may choose a Face Amount from one to five times base annual earnings starting at a minimum of $10,000 up to a maximum of $3,000,000.(When a Face Amount is based on salary, we round the Face Amount to the next higher multiple $1,000 if it is not already an even multiple of $1,000). Evidence of Good Health Special rules applied during the initial enrollment period. · For a Current Participant:Current amounts of coverage were “grandfathered,” provided that amounts in excess of $1,000,000 have been subject to the eligible employee giving evidence of good health. In addition, any increase in coverage will be subject to the eligible employee giving evidence of good health. · For a Newly Hired Eligible Group Member:You must provide evidence of good health if you enroll and request a Face Amount that is more than $1,000,000. If you enroll more than 31 days after you first become eligible, you must give evidence of good health to enroll for any Face Amount. Additional Insurance Benefits Accelerated Benefit Option You can generally elect to receive up to 100% of the Face Amount or Net Amount at Risk, subject to an aggregate maximum of $1,000,000 if your term life death benefit is also accelerated and up to 100% of the Participant’s Certificate Fund, when you have been diagnosed with a life expectancy of 12 months or less (6 or 24 months in some states) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Towers 8 Premiums Payment of Premiums For active employees, Willis Towers Watson will send routine premium payments to Prudential by payroll deduction, and will make these payments monthly.Retirees, employees on an approved leave of absence, and Participants who choose continued coverage will be billed directly by Prudential (with an additional fee, currently $3 per bill, for administration expenses) and will submit their premium payments directly to Prudential. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After the initial enrollment, you may increase your Face Amount of insurance during the annual enrollment, but you must provide evidence of good health.You may also increase your face amount of insurance within 31 days following a qualifying life event, but you will be required to provide evidence of good health. Decreases in Face Amount Generally, your coverage amount will not decrease unless you request a decrease from us.However, if your coverage amount is a multiple of salary, then your coverage amount may decrease if your salary decreases. See the Changes in Face Amount and Taxes sections of the prospectus. Changes in Personal Status Continuing Coverage When You Become Disabled There is no disability provision under your Certificate, but you may continue your Group Variable Universal Life Coverage while on Disability Leave of Absence that is approved by Willis Towers Watson.Prudential will bill you directly for premium payments, and will charge a fee, currently $3 per bill, for administration expenses. Continuing Coverage When You Retire You may continue your coverage when you retire.Prudential will bill you directly for premium payments, and will charge a fee, currently $3 per bill, for administration expenses. Continuing Coverage If You Leave the Company for Reasons Other Than Retirement You may elect to continue your coverage if you leave Willis Towers Watson for any reason. Rates for Continuation coverage are higher than rates for coverage as an active employee.Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administration expenses. Termination of the Group Contract Either Willis Towers Watson or Prudential may end the Group Contract. Prudential can end the Group Contract only under the conditions described in the prospectus. Towers 9 If the Group Contract ends, the effect on Participants depends on whether or not Willis Towers Watson replaces the Group Contract with another life insurance contract that allows for the accumulation of cash value.Generally, here is what will happen: · If Willis Towers Watson does replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, Prudential will terminate your Certificate.We will also transfer the Cash Surrender Value of your Certificate directly to that new contract, unless you elect to receive the Cash Surrender Value of your Certificate. · If Willis Towers Watson does not replace the Group Contract with another life insurance contract that allows for the accumulation of cash value, you will have these options:convert to an individual life insurance policy; use your Certificate Fund to buy paid-up life insurance; elect to continue coverage; or elect to receive the Cash Surrender Value of your Certificate. See the Options Upon Termination section of the prospectus. Please refer to the prospectus for information on these and other features of the Willis Towers WatsonGroup Contract. You may contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Towers 10 Supplement Dated May 1, 2017 to Prospectus Dated May 1, 2017 for Group Variable Universal Life Insurance Special Features of the Group Contract for Yellow Roadway This document is a supplement to the prospectus dated May 1, 2017 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 3 The Funds 3 Service Fees Payable to Prudential 5 The Fixed Account 6 Eligibility and Enrollment 7 “Free Look” Period 7 Exclusions 7 Coverage Information 7 Additional Insurance Benefits 8 Premiums 8 Definition of Life Insurance 8 Changes in Face Amount 8 TABLE OF CONTENTS OF THE FUND PROSPECTUSES Deutsche Variable Series II: Deutsche High Income VIP Appendix 1 Franklin Templeton Variable Insurance Products Trust: Templeton ForeignVIP Fund Appendix 2 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 3 Janus Aspen Research Portfolio Appendix 4 Lazard Retirement Series, Inc.: Lazard Retirement US Small-Mid Cap Equity Portfolio Appendix 5 MFS® Variable Insurance Trust: MFS®Research Series Appendix 6 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 7 PSF Equity Portfolio Appendix 8 PSF Flexible Managed Portfolio Appendix 9 PSF Global Portfolio Appendix 10 PSF Government Money Market Portfolio Appendix 11 PSF Jennison Portfolio Appendix 12 PSF Stock Index Portfolio Appendix 13 PSF Value Portfolio Appendix 14 Yellow 1 T. Rowe Price Equity Series, Inc.: T. Rowe Price Equity Income Portfolio Appendix 15 T. Rowe Price New America Growth Portfolio Appendix 16 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The prospectus describes the fees and expenses that you will pay when buying, owning, and surrendering a Certificate.The following tables provide the “current” and “maximum charge” applicable to the Group Contract.The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amounted Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current - $0.00 Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current - 2.71% Charge for Processing Premiums. This charge is deducted from each premium when the premium is paid. Maximum - $2.00 Current - $0.00. Surrender Charge (Load) This charge is assessed on a full Surrender of a Certificate. Maximum - the lesser of $20 and 2% of the amount surrendered. Current - $0.00. Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - The lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate Year. Maximum - $20 per transfer after the twelfth. Current - $0.00. Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement. Current - $0.00. Loan Transaction Charge This charge is assessed when a loan is processed. Maximum - $20 for each loan. Current - $0.00. 1. For these purposes, “taxes attributable to premiums” includes any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.71% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. Yellow 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $3.50 *Cost of Insurance2 Monthly Maximum - $83.33 Minimum - $0.18 Charge for a Representative Participant Representative guaranteed charge - $1.633 Net Interest on Loans4 Annually 2% * The charges shown for Cost of Insurance are expressed as rates per $1,000 of Net Amount at Risk. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. You may obtain more information about the particular COI charges that apply to you by contacting our Customer Service Center. 3. The representative guaranteed charge for cost of insurance is a sample rate charged for a 57 year old insured guaranteed under the contract. 4. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.32% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Prudential makes a number of Funds available to insurance programs that are sponsored by groups. The specific Funds available to you are listed in this Supplement. The Contract may offer Funds managed by AST Investment Services, Inc. and/or PGIM Investments LLC, both of which are affiliated companies of Prudential (“Affiliated Funds”), and Funds managed by companies not affiliated with Prudential ("Unaffiliated Funds"). Prudential and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Funds and the Unaffiliated Funds. We consider the amount of these fees and payments when determining which funds to make available. Affiliated Funds may provide Prudential Companies with greater fees and payments than Unaffiliated Funds. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Funds, we have an incentive to offer Affiliated Funds over Unaffiliated Funds. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that provide certain day to day investment management services. We have an incentive to offer Funds with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser Yellow 3 provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser financial incentive factors in determining which Funds to make available. Also, in some cases, we may offer Funds based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Certificate Fund value to the sub-accounts that invest in these Portfolios. Allocations made to all Affiliated Funds benefit us financially. Prudential has selected the Funds available for inclusion as investment options under this Contract in Prudential's role as issuer of this Contract, and Prudential does not provide investment advice or recommend any particular Fund. See Service Fees Payable to Prudential following the table below for more information about fees and payments we may receive from underlying Funds and/or their affiliates. Each Fund is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.The variable investment options that you select are your choice – we do not provide investment advice, nor do we recommend any particular variable investment option.There is no assurance that the investment objectives of the variable investment options will be met.Please refer to the list below to see which variable investment options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager PGIM Investments LLC serves as investment manager of the Prudential Series Fund. The investment management agreements for The Prudential Series Fund provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the variable investment options in which the Account invests their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Affiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY SUBADVISER PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. PGIM Fixed Income PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Flexible Managed Portfolio –Class I Seeks total return consistent with an aggressively managed diversified portfolio PGIM Fixed Income; Quantitative Management Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC; LSV Asset Management; Quantitative Management Associates LLC; T. Rowe Price Associates, Inc.; William Blair Investment Management, LLC PSF Government Money Market Portfolio (Formerly PSF Money Market Portfolio) – Class I Seeks maximum current income consistent with the stability of capital and the maintenance of liquidity. PGIM Fixed Income PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Stock Index Portfolio – Class I Seeks to achieve investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Yellow 4 Unaffiliated Funds VARIABLE INVESTMENT OPTION INVESTMENT OBJECTIVE SUMMARY INVESTMENT ADVISER/SUBADVISER DEUTSCHE VARIABLE SERIES II Deutsche High Income VIP – Class A Seeks to provide a high level of current income. Deutsche Investment Management Americas Inc. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Templeton Foreign VIP Fund - Class 2 Seeks long-term capital growth. Templeton Investment Counsel, LLC JANUS ASPEN SERIES1 Janus Aspen Overseas Portfolio - Institutional Shares Seeks long-term growth of capital. Janus Capital Management LLC Janus Aspen Research Portfolio (Formerly Janus Aspen Janus Portfolio) - Institutional Shares2 Seeks long-term growth of capital. Janus Capital Management LLC LAZARD RETIREMENT SERIES Lazard Retirement US Small-Mid Cap Equity Portfolio - Service Shares Seeks long-term capital appreciation. Lazard Asset Management LLC MFS® VARIABLE INSURANCE TRUST MFS® Research Series – Initial Class Seeks capital appreciation. Massachusetts Financial Services Company T. ROWE PRICE EQUITY SERIES, INC. T. Rowe Price Equity Income Portfolio Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates, Inc. T. Rowe Price New America Growth Portfolio Seeks to provide long-term capital growth by investing primarily in the common stocks of growth companies. T. Rowe Price Associates, Inc. 1 Janus Aspen Series portfolios are managed by Janus Capital Management LLC (“JCM”), which is a wholly-owned subsidiary of Janus Capital Group Inc. (“Janus”). On or about May 30, 2017, and subject to certain shareholder and regulatory approvals, Janus and Henderson Group plc are expected to combine businesses. “Janus Henderson” will replace “Janus Aspen” in the fund name on or about June 2, 2017. 2 Closed to all premium payments and transfers into this investment option for all new certificates effective May 1, 2014 and later. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all PSF Funds benefit us financially because fees are paid to us or our affiliates by the PSF Funds.More detailed information, including a full description of these fees, is available in the attached Fund prospectuses. Service Fees Payable to Prudential We and our affiliates receive substantial payments from the underlying Funds and/or related entities, such as the Funds’ advisers and subadvisers. Because these fees and payments are made to us and our affiliates, allocations you make to the underlying Funds benefit us financially. In selecting Funds available under the Certificate, we consider the payments that will be made to us. We receive Rule 12b-1 fees which compensate us and our affiliate, Pruco Securities, LLC, for distribution and administrative services (including recordkeeping services and the mailing of prospectuses and reports to Certificate Owners). These fees are paid by the underlying Funds out of each Fund’s assets and are therefore borne by Certificate Owners. We also receive administrative services payments, some of which are paid by the underlying Funds and some of which are paid by the advisers of the underlying Funds or their affiliates and are referred to as “revenue sharing” payments.As of May 1, 2017, the maximum combined 12b-1 fees and administrative services payments we receive with respect to a Fund are equal to an annual rate of 0.30% of the average assets allocated to the Fund under the Certificate. Yellow 5 We expect to make a profit on these fees and payments and consider them when selecting the Funds available under the Certificate. In addition, an adviser or subadviser of a Fund or a distributor of the Contract may also compensate us by providing reimbursement, defraying the costs of, or paying directly for, among other things, marketing and/or administrative services and/or other services they provide in connection with the Contract. These services may include, but are not limited to: sponsoring or co-sponsoring various promotional, educational or marketing meetings and seminars attended by distributors, wholesalers, and/or broker-dealer firms’ registered representatives, and creating marketing material discussing the Contract, available options, and underlying Funds. The amounts paid depend on the nature of the meetings, the number of meetings attended by the adviser, subadviser, or distributor, the number of participants and attendees at the meetings, the costs expected to be incurred, and the level of the adviser’s, subadviser’s or distributor’s participation. These payments or reimbursements may not be offered by all advisers, subadvisers, or distributors and the amounts of such payments may vary between and among each adviser, subadviser, and distributor depending on their respective participation. In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. The Fixed Account The part of the Certificate Fund that you invest in the Fixed Account will accrue interest daily at a rate that Prudential declares periodically. This rate will not be less than an effective annual rate of 4%. Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.17% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. · The second part is for federal income taxes measured by premiums. Currently, it is 0.54%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from an Internal Revenue Code provision which requires us to capitalize and amortize a percentage of premiums received each year.The required amortization period is 10 years.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account. The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Yellow 6 Monthly Charges Prudential deducts a monthly charge for the cost of insurance and a monthly charge of $3.50 for administrative expenses from your Certificate Fund. The highest current rate per thousand is $22.18, and applies to insureds at age 99, who have chosen to continue their coverage.The lowest current rate per thousand is $0.03, and applies to insureds under age 35 who have chosen to continue their coverage. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. Eligibility and Enrollment Eligibility Any Participant in the plan as of November 30, 2007 and any former Participant who was eligible and was approved for reinstatement of their coverage on or after November 30, 2007. “Free Look” Period If your coverage lapses and is reinstated, you may return your reinstated Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states require a longer period. You can ask for a refund by mailing the reinstated Certificate back to Prudential. Prudential reserves the right to limit contributions and transactions during the free look period. During the first 20 days after the reinstated Certificate Date, your premium payments will be invested in the Fixed Account. See the "Free Look" Period section of the prospectus for more details. Exclusions There are no exclusions in the Yellow Roadway Group Variable Universal Life Insurance plan. Coverage Information Face Amount Your Face Amount is the amount of coverage that was the amount inforce on November 30, 2007 or the amount eligible for reinstatement unless you requested a decrease after that date. The minimum Face Amount is $10,000.See Changes in Face Amount. Yellow 7 Additional Insurance Benefits Accelerated Benefit Option You can generally elect to receive up to 75% of the Face Amount or Net Amount at Risk up to a maximum or $250,000 and up to 75% of the Participant’s Certificate Fund, when you have been diagnosed with a life expectancy of 6 months or less) due to a terminal illness. This is referred to as Terminal Illness Proceeds and it reduces the amount of any Death Benefit that subsequently becomes due and payable. Premiums All Participants will be billed directly by Prudential and will submit their premium payments directly to Prudential. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Changes in Face Amount Increases in Face Amount After November 30, 2007, the Face Amount of insurance may not be increased. Decreases in Face Amount Generally, Face Amounts will not decrease unless you request a decrease from Prudential, which you can do at any time. See the Changes in Face Amount and Taxes sections of the prospectus. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. Yellow 8
